

 
 

--------------------------------------------------------------------------------

 
Execution Version



 
AMENDMENT No. 1 TO CREDIT AGREEMENT
 
 
This AMENDMENT No. 1 dated as of June 25, 2014 (this “First Amendment”) to the
Credit Agreement referred to below by and among Tallgrass Energy Partners, LP, a
Delaware limited partnership (the “Borrower”), the other Loan Parties party
hereto (collectively, the “Grantors”), the Lenders party hereto, the Issuing
Banks party hereto, the Swing Line Lenders party hereto, Wells Fargo Securities,
LLC, as a joint lead arranger (an “Arranger”), Barclays Bank PLC, as
administrative agent (in such capacity, the “Administrative Agent”), collateral
agent (in such capacity, the “Collateral Agent”) and a joint lead arranger (an
“Arranger” and together with Wells Fargo Securities, LLC, the “Arrangers”).
 
 
RECITALS
 
 
WHEREAS, the Borrower, the several Lenders parties thereto, the Issuing Banks
party thereto, the Swing Line Lenders party thereto and the Administrative Agent
and Collateral Agent have entered into that certain Credit Agreement, dated as
of May 17, 2013 (together with the exhibits and schedules attached thereto, as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”; capitalized terms used but not defined herein shall have
the meanings assigned to them in the Credit Agreement);
 
 
WHEREAS, the Borrower has requested that the Credit Agreement be amended and
restated into the form of the First Amended and Restated Credit Agreement
attached hereto as Exhibit A (together with all exhibits and schedules attached
thereto, the “First Amended and Restated Credit Agreement”) so as to, among
other things, change the “Pricing Grid” and increase the Revolving Credit
Commitments from $500,000,000 to $850,000,000;
 
 
WHEREAS, the Borrower has requested that the Guarantee and Collateral Agreement,
dated as of May 17, 2013 (the “Guarantee and Collateral Agreement”) be amended
and restated into the form of the First Amended and Restated Guarantee and
Collateral Agreement attached hereto as Exhibit B (together with all exhibits
and schedules attached thereto, the “First Amended and Restated Guarantee and
Collateral Agreement”);
 
 
WHEREAS, the Lenders party hereto, the Issuing Banks party hereto, the Swing
Line Lenders party hereto, the Administrative Agent and the Collateral Agent are
willing, on the terms and subject to the conditions set forth below, to consent
to the amendment and restatement of the Credit Agreement into the First Amended
and Restated Credit Agreement;
 
 
WHEREAS, the Lenders party hereto and the Collateral Agent are willing, on the
terms and subject to the conditions set forth below, to consent to the amendment
and restatement of the Guarantee and Collateral Agreement into the First Amended
and Restated Guarantee and Collateral Agreement; and
 
 
WHEREAS, pursuant to that certain letter agreement dated as of June 13, 2014 by
and among the Borrower and the Arrangers, the Borrower has retained the
Arrangers to act as Joint Bookrunners and Joint Lead Arrangers in connection
with this First Amendment (the “Engagement Letter”).
 
 
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I


DEFINITIONS
 
SECTION 1.1  Certain Definitions.  Capitalized terms used (including in the
preamble and recitals hereto) but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  As used in this First
Amendment:
 
 
“Administrative Agent” is defined in the preamble hereto.
 
 
“Administrative Agent Fee Letter” shall mean that fee letter by and between the
Borrower and the Administrative Agent, dated as of June 9, 2014.
 
 
“Arrangers” is defined in the preamble hereto.
 
 
“Assignee Lender” is defined in Section 3.2.
 
 
“Assignor Lender” is defined in Section 3.2.
 
 
“Borrower” is defined in the preamble hereto.
 
 
“Collateral Agent” is defined in the preamble hereto.
 
 
“Credit Agreement” is defined in the first recital hereto.
 
 
“Engagement Letter” is defined in the sixth recital hereto.
 
 
“First Amended and Restated Credit Agreement” is defined in the second recital
hereto.
 
 
“First Amended and Restated Guarantee and Collateral Agreement” is defined in
the third recital hereto.
 
 
“First Amendment” is defined in the preamble hereto.
 
 
“First Amendment Effective Date” shall mean the date on which the conditions set
forth in Article IV of this First Amendment are satisfied or waived.
 
 
“Guarantee and Collateral Agreement” is defined in the third recital hereto.
 
 
“New Lender” shall mean each Lender that is initially becoming a Lender pursuant
to this First Amendment.
 
 
“Swing Line Lenders” is defined in the preamble hereto.
 
 
ARTICLE II


AMENDMENTS TO LOAN DOCUMENTS
 
SECTION 2.1  Amendment and Restatement of Existing Credit Agreement.  The
Borrower, the Lenders party hereto, the Issuing Banks party hereto, the Swing
Line Lenders party hereto, the Administrative Agent and the other parties hereto
agree that on the First Amendment Effective Date, the Credit Agreement shall be
amended and restated in the form of the First Amended and Restated Credit
Agreement attached hereto as Exhibit A and any term or provision of the Credit
Agreement which is different from that set forth in the First Amended and
Restated Credit Agreement shall be replaced and superseded in all respects by
the terms and provisions of the First Amended and Restated Credit Agreement.
 
 
SECTION 2.2  Amendment and Restatement of Existing Guarantee and Collateral
Agreement.  The Borrower, the Lenders party hereto, the Collateral Agent and the
other parties party hereto agree that on the First Amendment Effective Date, the
Guarantee and Collateral Agreement shall be amended and restated in the form of
the First Amended and Restated Guarantee and Collateral Agreement attached
hereto as Exhibit B and any term or provision of the Guarantee and Collateral
Agreement which is different from that set forth in the First Amended and
Restated Guarantee and Collateral Agreement shall be replaced and superseded in
all respects by the terms and provisions of the First Amended and Restated
Guarantee and Collateral Agreement.
 
 
ARTICLE III
 
INCREASE IN REVOLVING CREDIT COMMITMENTS; REALLOCATIONS
 
SECTION 3.1       Revolving Credit Commitments.  The Administrative Agent, the
Borrower and each Lender (including each New Lender) agree on the First
Amendment Effective Date, the amount of such Lender’s Revolving Credit
Commitment is as set forth on Schedule I annexed hereto, on the terms and
subject to the conditions set forth below.
 
 
SECTION 3.2       Reallocations.  Simultaneously with the effectiveness of this
First Amendment, the Revolving Credit Commitment of each of the Lenders and the
amount of all outstanding Revolving Loans and participations in Letters of
Credit and Swing Line Loans shall be reallocated among the Lenders in accordance
with their respective Revolving Credit Commitments, and to effect such
reallocations, each Lender (including each New Lender) whose Revolving Credit
Commitment upon the effectiveness of this First Amendment exceeds its Revolving
Credit Commitment immediately prior to the effectiveness of this First Amendment
(each an “Assignee Lender”) shall be deemed to have purchased all right, title
and interest in, and all obligations in respect of, the Revolving Credit
Commitments of the Lenders whose Revolving Credit Commitments are less than
their respective Revolving Credit Commitment immediately prior to the
effectiveness of this First Amendment (each an “Assignor Lender”), so that the
Revolving Credit Commitments of each Lender will be as set forth on Schedule I
attached hereto.  Such purchases shall be deemed to have been effected by way
of, and subject to the terms and conditions of, Assignment and Acceptances
without the payment of any related assignment fee, and, except for replacement
Revolving Loan Notes to be provided to the Assignor Lenders and Assignee Lenders
in the principal amount of their respective Revolving Credit Commitments (after
giving effect to this First Amendment), no other documents or instruments shall
be, or shall be required to be, executed in connection with such assignments
(all of which are hereby waived).  The Assignor Lenders and Assignee Lenders
shall make such cash settlements among themselves, through the Administrative
Agent, as the Administrative Agent may direct (after giving effect to any
netting effected by the Administrative Agent) with respect to such reallocations
and assignments.
 
SECTION 3.4      New Lender Acknowledgements.  Each New Lender (i) confirms that
it has received a copy of the Credit Agreement and the other Loan Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this First Amendment; (ii) agrees
that it will, independently and without reliance upon the Arrangers, the
Administrative Agent or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent and Collateral Agent to
take such action as agents on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to Administrative
Agent and Collateral Agent by the terms thereof, together with such powers as
are reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.
 
SECTION 3.5  Address for Notices.  For purposes of the Credit Agreement, the
initial notice address of each New Lender shall be as set forth below its
signature below.
 
 
SECTION 3.6  Interest; Breakage; Prepayments. 
 
(a)  The Borrower hereby agrees that it shall pay to the Revolving Credit
Lenders on the First Amendment Effective Date accrued and unpaid interest to and
including the First Amendment Effective Date, on the outstanding amount of
Revolving Loans;
 
(b)  Each Revolving Lender hereby waives any right to receive any payments under
Section 2.15 of the Credit Agreement as a result of the payment of any existing
Revolving Loans pursuant to this Amendment;
 
(c)  It is understood and agreed that the Borrower, in coordination with the
Administrative Agent, may elect on or prior to the First Amendment Effective
Date that after giving effect to the reallocations provided for in Section 3.2,
the Revolving Loans outstanding on the First Amendment Effective Date shall be
Eurodollar Loans having an Interest Period specified by the Borrower as provided
in the following sentence, regardless of whether the First Amendment Effective
Date is the last day of an Interest Period with respect to such Revolving Loans.
The Borrower may, on or prior to the First Amendment Effective Date, specify
that the Interest Period for the Revolving Loans be a period commencing on the
First Amendment Effective Date and ending on September 30, 2014.
 
 
ARTICLE IV
 
CONDITIONS TO EFFECTIVENESS
 
The effectiveness of this First Amendment (including the amendments contained in
Article II and agreements contained in Article III) are subject to the
satisfaction (or waiver) of the following conditions:
 
 
SECTION 4.1  This First Amendment shall have been duly executed by the Borrower,
the Administrative Agent, the Collateral Agent, the Swing Line Lenders, the
Lenders, the Issuing Banks and the other Loan Parties, and delivered to the
Arrangers;
 
 
SECTION 4.2  The Arrangers shall have received, to the extent invoiced,
reimbursement or payment by the Borrower of all reasonable out-of-pocket
expenses (including reasonable fees and expenses of counsel for the Arrangers)
incurred by the Arrangers in connection with this First Amendment;
 
 
SECTION 4.3  The Arrangers shall have received all fees due and payable under
the Engagement Letter and the Administrative Agent shall have received all fees
due and payable under the Administrative Agent Fee Letter;
 
 
SECTION 4.4  The Arrangers shall have received, on behalf of the Administrative
Agent, the Collateral Agent and the Lenders, the favorable written opinion of
Stinson Leonard Street LLP, counsel for the Borrower, in form and substance
satisfactory to the Arrangers, (A) dated the First Amendment Effective Date, (B)
addressed to the Administrative Agent, the Collateral Agent and the Lenders, and
(C) covering such matters relating to this First Amendment and the transactions
contemplated hereby as the Arrangers shall reasonably request, and the Borrower
hereby requests such counsel to deliver such opinions;
 
 
SECTION 4.5  The Arrangers shall have received a certificate signed by a
Responsible Officer of the Borrower as to the matters set forth in Sections 4.7
and 4.8 of this Article IV;
 
 
SECTION 4.6  The Arrangers shall have received with respect to the Borrower and
each other Loan Party (i) certificates of good standing as of a recent date
issued by the appropriate Governmental Authority of the state or jurisdiction of
its incorporation or organization, where applicable; (ii) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated the First Amendment
Effective Date and certifying (A) that there have been no changes to the
Organizational Documents of such Loan Party from those most recently delivered
to the Administrative Agent in connection with the Credit Agreement and that
such documents remain in full force and effect, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors or
other governing body of such Loan Party (and, if applicable, any parent company
of such Loan Party) authorizing the execution, delivery and performance of this
First Amendment and any related Loan Documents and the borrowings hereunder and
thereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party; and
(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above;
 
 
SECTION 4.7  No Default or Event of Default has occurred and is continuing under
the Credit Agreement both before and immediately after giving effect to the
transactions contemplated hereby;
 
 
SECTION 4.8  The representations and warranties of the Borrower set forth in
Article V of this First Amendment are true and correct;
 
 
SECTION 4.9  The Borrower shall have paid all accrued and unpaid interest on the
aggregate principal amount of the Revolving Loans and all amounts due under
Section 3.6 hereunder;
 
 
SECTION 4.10    The Borrower shall have provided, at least three Business Days
prior to the First Amendment Effective Date, the documentation and other
information to the Arrangers, the Administrative Agent and the New Lenders that
are required by regulatory authorities under the applicable “know-your-customer”
rules and regulations and anti-money laundering rules and regulations, including
the Patriot Act and that have been reasonably requested by the New Lenders at
least five Business Days prior to the First Amendment Effective Date;
 
 
SECTION 4.11    The Borrower shall have provided the Collateral Agent with a
standard flood hazard determination form for any Mortgaged Property that is
subject to the provisions of the Flood Insurance Laws and, if necessary,
fulfilled the requirements of Section 5.02(c)(ii) of the Credit Agreement in
respect thereof;
 
 
SECTION 4.12     If any Lender requests that Loans made by it under the First
Amended and Restated Credit Agreement be evidenced by a promissory note, the
Borrower shall execute and deliver to such Lender a promissory note payable to
such Lender and its registered assigns and in a form and substance reasonably
acceptable to the Administrative Agent and the Borrower; and
 
 
SECTION 4.13    The Arrangers shall have received and reviewed lien searches
reasonably requested by the Arrangers.
 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
To induce the other parties hereto to enter into this First Amendment, the
Borrower represents and warrants to each of the Lenders, the Arrangers and the
Administrative Agent that, as of the First Amendment Effective Date and after
giving effect to the transactions and amendments to occur on the First Amendment
Effective Date:
 
(a)           This First Amendment has been duly authorized, executed and
delivered by each of the Loan Parties party hereto and constitutes, and the
First Amended and Restated Credit Agreement will (as to the Borrower)
constitute, its legal, valid and binding obligation, enforceable against each of
the Loan Parties party hereto or thereto in accordance with its terms, except as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally, and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;
 
(b)           The representations and warranties of the Borrower set forth in
the First Amended and Restated Credit Agreement and the other Loan Documents are
true and correct on and as of the First Amendment Effective Date (after giving
effect to this First Amendment), except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date;
 
(c)           After giving effect to this First Amendment and the transactions
contemplated hereby, no Default or Event of Default has occurred and is
continuing on the First Amendment Effective Date; and
 
(d)           Immediately prior to and immediately after the consummation of the
transactions contemplated under this First Amendment on the First Amendment
Effective Date, after taking into account all applicable rights of indemnity and
contribution, the Borrower and its subsidiaries on a consolidated basis, are
Solvent.
 
 
ARTICLE VI
 
EFFECTS ON LOAN DOCUMENTS
 
Except as specifically amended herein, all Loan Documents shall continue to be
in full force and effect and are hereby in all respects ratified and
confirmed.  The execution, delivery and effectiveness of this First Amendment
shall not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents or in any way limit, impair or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Loan Documents.  The Borrower and the other Loan Parties acknowledge and
agree that, on and after the First Amendment Effective Date, this First
Amendment and each of the other Loan Documents to be executed and delivered by a
Loan Party in connection herewith shall constitute a Loan Document for all
purposes of the First Amended and Restated Credit Agreement.  On and after the
First Amendment Effective Date, unless the context shall otherwise require, each
reference in the First Amended and Restated Credit Agreement or any other Loan
Document to “Lenders” or “Revolving Credit Lenders” shall be deemed to include
the New Lenders.  On and after the First Amendment Effective Date, each
reference in the First Amended and Restated Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the First Amended and Restated
Credit Agreement, and this First Amendment and the First Amended and Restated
Credit Agreement shall be read together and construed as a single
instrument.  On and after the First Amendment Effective Date, each reference in
the First Amended and Restated Guarantee and Collateral Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Guarantee and Collateral Agreement, and each reference in the other Loan
Documents to “Guarantee and Collateral Agreement”, “thereunder”, “thereof” or
words of like import referring to the Guarantee and Collateral Agreement shall
mean and be a reference to the First Amended and Restated Guarantee and
Collateral Agreement, and this First Amendment and the First Amended and
Restated Guarantee and Collateral Agreement shall be read together and construed
as a single instrument.  Nothing herein shall be deemed to entitle the Borrower
to a further consent to, or a further waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the First Amended and Restated Credit Agreement, the First Amended
and Restated Guarantee and Collateral Agreement or any other Loan Document in
similar or different circumstances.
 
 
ARTICLE VII
 
MISCELLANEOUS
 
SECTION 7.1      Expenses.  The Borrower agrees to pay all reasonable
out-of-pocket costs and expenses incurred by the Arrangers in connection with
this First Amendment and any other documents prepared in connection herewith, in
each case to the extent required by Section 9.05 of the First Amended and
Restated Credit Agreement.  The Borrower hereby confirms that the
indemnification provisions set forth in Section 9.05 of the First Amended and
Restated Credit Agreement shall apply to this First Amendment and such losses,
claims, damages, liabilities, costs and expenses (as more fully set forth
therein as applicable) which may arise herefrom or in connection herewith.
 
 
SECTION 7.2      Amendments; Execution in Counterparts; Severability.
 
(a)     This First Amendment may not be amended nor may any provision hereof be
waived except pursuant to a writing signed by the Borrower, the Administrative
Agent, the Lenders party hereto and the other Loan Parties; and
 
(b)     In the event any one or more of the provisions contained in this First
Amendment should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).  The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
 
 
SECTION 7.3  Reaffirmation; Mortgage Modification Requirements.
 
(a)           Each of the Loan Parties party to the Guarantee and Collateral
Agreement and the other Loan Documents, in each case as amended, supplemented or
otherwise modified from time to time, hereby (i) acknowledges and agrees that
the New Lenders are Lenders, and that all of its obligations under the Guarantee
and Collateral Agreement and the other Loan Documents to which it is a party are
reaffirmed and remain in full force and effect on a continuous basis, (ii)
reaffirms (A) each Lien granted by it to the Collateral Agent for the benefit of
the Secured Parties and (B) the guaranties made by it pursuant to the Guarantee
and Collateral Agreement, (iii) acknowledges and agrees that the grants of
security interests by and the guaranties of the Loan Parties contained in the
Guarantee and Collateral Agreement and the Mortgages are, and shall remain, in
full force and effect after giving effect to the First Amendment, and (iv)
agrees that the Obligations include, among other things and without limitation,
the prompt and complete payment and performance by the Borrower when due and
payable (whether at the stated maturity, by acceleration or otherwise) of
principal and interest on the Loans under the First Amended and Restated Credit
Agreement.
 
(b)           Within 90 days of the First Amendment Effective Date (or such
longer period of time acceptable to the Administrative Agent), the Borrower
shall satisfy the Mortgage Modification Requirements.
 
SECTION 7.4  Governing Law; Waiver of Jury Trial; Jurisdiction. THIS FIRST
AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.  EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO
THIS FIRST AMENDMENT, THE FIRST AMENDED AND RESTATED CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.  The provisions of Section
9.15 of the First Amended and Restated Credit Agreement are incorporated herein
by reference.
 
 
SECTION 7.5  Headings.  Section headings in this First Amendment are included
herein for convenience of reference only, are not part of this First Amendment
and are not to affect the construction of, or to be taken into consideration in
interpreting, this First Amendment.
 
 
SECTION 7.6  Counterparts.  This First Amendment may be executed by one or more
of the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF or other electronic means
shall have the same force and effect as manual signatures delivered in person.
 
 
 [Remainder of page intentionally left blank.]
 

 
 

--------------------------------------------------------------------------------

 
Execution Version

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.


 

 
TALLGRASS ENERGY PARTNERS, LP, as Borrower
           
By:
TALLGRASS MLP GP, LLC, its general partner
           
By:
/s/ David G. Dehaemers, Jr.
   
Name:
David G. Dehaemers, Jr.
   
Title:
President and Chief Executive Officer
                   
TALLGRASS MLP OPERATIONS, LLC, as Grantor
                   
By:
/s/ David G. Dehaemers, Jr.
   
Name:
David G. Dehaemers, Jr.
   
Title:
President and Chief Executive Officer
                   
TALLGRASS INTERSTATE GAS
TRANSMISSION, LLC, as Grantor
                   
By:
/s/ David G. Dehaemers, Jr.
   
Name:
David G. Dehaemers, Jr.
   
Title:
Chief Executive Officer
                   
TALLGRASS MIDSTREAM, LLC, as Grantor
                   
By:
/s/ David G. Dehaemers, Jr.
   
Name:
David G. Dehaemers, Jr.
   
Title:
Chief Executive Officer
         

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
TRAILBLAZER PIPELINE COMPANY LLC, as Grantor
                   
By:
/s/ David G. Dehaemers, Jr.
   
Name:
David G. Dehaemers, Jr.
   
Title:
Chief Executive Officer
                   
TALLGRASS ENERGY INVESTMENTS, LLC, as Grantor
                   
By:
/s/ David G. Dehaemers, Jr.
   
Name:
David G. Dehaemers, Jr.
   
Title:
Chief Executive Officer
         

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
BARCLAYS BANK PLC
as Administrative Agent, Collateral Agent, a Lender, a Swing Line Lender and an
Issuing Bank
                   
By:
/s/ Vanessa A. Kurbatskiy
   
Name:
Vanessa A. Kurbatskiy
   
Title:
Vice President
                 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
WELLS FARGO BANK, N.A.
as a Lender, a Swing Line Lender and an Issuing Bank
                   
By:
/s/ Alan W. Wray
   
Name:
Alan W. Wray
   
Title:
Managing Director
                 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Bank of America, N.A.
as a Lender
                   
By:
/s/ Bryan Heller
   
Name:
Bryan Heller
   
Title:
Director
                   
If a second signature is necessary:
                   
By:
/s/ Bryan Heller
   
Name:
     
Title:
                     
Notice Address:
         
One Bryant Park
New York, NY  10036
           
Attention:
Bryan Heller
   
Telephone:
646-855-1833
   
Facsimile:
           

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Citibank, N.A.
as a Lender
                   
By:
/s/ Todd Mogil
   
Name:
Todd Mogil
   
Title:
Vice President
                   
Notice Address:
811 Main Street
Houston, TX  77002
                 
Attention:
Todd Mogil
   
Telephone:
1-713-821-4747
   
Facsimile:
1-713-481-0247
         

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK
as a Lender
                   
By:
/s/ Dixon Schultz
   
Name:
Dixon Schultz
   
Title:
Managing Director
                   
By:
/s/ Michael Willis
   
Name:
Michael Willis
   
Title:
Managing Director
                 

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender
                   
By:
/s/ Dusan Lazarov
   
Name:
Dusan Lazarov
   
Title:
Director
                   
If a second signature is necessary:
                   
By:
/s/ Michael Getz
   
Name:
Michael Getz
   
Title:
Vice President
                   
Notice Address:
         
Deutsche Bank AG New York Branch
60 Wall Street
New York NY  10005
           
Attention:
Dusan Lazarov
   
Telephone:
212-250-0211
   
Facsimile:
212-797-5690
         

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Goldman Sachs Bank USA,
as a Lender
                   
By:
/s/ Mark Walton
   
Name:
Mark Walton
   
Title:
Authorized Signatory
                   
Notice Address:
         
200 West Street
New York NY  10038
           
Attention:
Michelle Latzoni
   
Telephone:
212-934-3921
   
Facsimile:
917-977-3966
         

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
ING Capital LLC,
as a Lender
                   
By:
/s/ Subha Pasumarti
   
Name:
Subha Pasumarti
   
Title:
Managing Director
                   
If a second signature is necessary:
                   
By:
/s/ Cheryl LaBelle
   
Name:
Cheryl LaBelle
   
Title:
Managing Director
                   
Notice Address:
         
1325 Avenue of the Americas
New York, NY  10019
           
Attention:
Subha Pasumarti
   
Telephone:
646-424-7769
   
Facsimile:
646-424-7484
         

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Royal Bank of Canada
as a Lender
                   
By:
/s/ Jason York
   
Name:
Jason York
   
Title:
Authorized Signatory
                 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
COMPASS BANK,
as a Lender
                   
By:
/s/ Umar Hassan
   
Name:
Umar Hassan
   
Title:
Vice President
                 

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Capital One, National Association
as a Lender
                   
By:
/s/ Matthew L. Molero
   
Name:
Matthew L. Molero
   
Title:
Sr. Vice President
                   
If a second signature is necessary:
                   
By:
     
Name:
     
Title:
                     
Notice Address:
         
Capital One Bank
1000 Louisiana, Suite 2950
Houston, TX  77002
           
Attention:
Matthew Molero
   
Telephone:
713-435-5348
   
Facsimile:
713-650-4930
         

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
                   
By:
/s/ Matthew L. Molero
   
Name:
Michael Sparght
   
Title:
Authorized Signatory
                   
If a second signature is necessary:
                   
By:
/s/ Samuel Miller
   
Name:
Samuel Miller
   
Title:
Authorized Signatory
                   
Notice Address:
         
11 Madison Avenue, 23rd Floor
New York, NY  10010-3629
           
Attention:
Claire Momeyer
   
Telephone:
212-325-6073
   
Facsimile:
212-538-0807
         

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Morgan Stanley Bank, N.A.
as a Lender
                   
By:
/s/ Michael King
   
Name:
Michael King
   
Title:
Authorized Signatory
                 

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
REGIONS BANK
as a Lender
                   
By:
/s/ David Valentine
   
Name:
David Valentine
   
Title:
Vice President
                   
If a second signature is necessary:
                   
By:
     
Name:
     
Title:
                     
Notice Address:
1717 St. James Place
Suite 500
Houston, TX  77056
           
Attention:
David Valentine
   
Telephone:
713-693-5374
   
Facsimile:
713-693-5375
         

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
ABN AMRO CAPITAL USA LLC
as a Lender
                   
By:
/s/ Darrell Holley
   
Name:
Darrell Holley
   
Title:
Managing Director
                   
By:
/s/ Casey Lowary
   
Name:
Casey Lowary
   
Title:
Executive Director
                   
Notice Address:
         
ABN AMRO CAPITAL USA LLC
100 Park Avenue
New York NY  10017
           
Attention:
Lillia Engelsbel-Sporysheva
   
Telephone:
917-284-6962
   
Facsimile:
917-284-6697
         

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Bank of Tokyo Mitsubishi UFJ
as a Lender
                   
By:
/s/ Mark Oberreuter
   
Name:
Mark Oberreuter
   
Title:
Vice President
                 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Cadence Bank, N.A.
as a Lender
                   
By:
/s/ William W. Brown
   
Name:
William W. Brown
   
Title:
Senior Vice President
                   
Notice Address:
         
2800 Post Oak Boulevard, Suite 3800
Houston, TX  77077
           
Attention:
David Anderson
   
Telephone:
713-871-3950
   
Facsimile:
713-634-4932
         

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION
as a Lender
                   
By:
/s/ John Berry
   
Name:
John Berry
   
Title:
Vice President
                 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Santander Bank, N.A.
as a Lender
                   
By:
/s/ Aidan Lanigan
   
Name:
Aidan Lanigan
   
Title:
Senior Vice President
                   
By:
/s/ Puiki Lok
   
Name:
Puiki Lok
   
Title:
Vice President
                   
Notice Address:
         
601 Penn Street
Reading, PA  19601
           
Attention:
Amanda Ray
   
Telephone:
n.a.
   
Facsimile:
484-338-2831
                   
Please send copy of notice to:
         
45 East 53rd Street
New York, NY  10022
           
Attention:
Karen Huang
   
Telephone:
212-692-2504
   
Facsimile:
212-297-2926
         

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION
as a Lender
                   
By:
/s/ Daniel K. Hansen
   
Name:
Daniel K. Hansen
   
Title:
Vice President
                   
Notice Address:
950 17th Street – 8th Floor
DN-CO-T8E
Denver, Colorado  80202
           
Attention:
Daniel K. Hansen
   
Telephone:
303-585-4119
   
Facsimile:
303-585-4362
                 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
UMB BANK, n.a.
as a Lender
                   
By:
/s/ Jess M. Adams
   
Name:
Jess M. Adams
   
Title:
Vice President
                   
If a second signature is necessary:
                   
By:
     
Name:
     
Title:
                     
Notice Address:
         
UMB Bank
1310 Carondelet Suite 420
Kansas City, MO  64114
           
Attention:
Jess M. Adams
   
Telephone:
816.508.1080
   
Facsimile:
816.941.0401
         

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


SCHEDULE I


REVOLVING CREDIT COMMITMENTS


Name of Lender
Revolving Credit Commitments
Wells Fargo Bank, N.A.
$50,000,000
Barclays Bank PLC
$50,000,000
Bank of America, N.A.
$50,000,000
Citibank, N.A.
$50,000,000
Credit Agricole Corporate and Investment Bank
$50,000,000
Deutsche Bank AG New York Branch
$50,000,000
Goldman Sachs Bank USA
$50,000,000
ING Capital LLC
$50,000,000
Royal Bank of Canada
$50,000,000
Compass Bank
$40,000,000
Capital One, National Association
$40,000,000
Credit Suisse AG, Cayman Islands Branch
$40,000,000
Morgan Stanley Bank, N.A.
$40,000,000
Regions Bank
$40,000,000
ABN AMRO Capital USA LLC
$30,000,000
Bank of Tokyo Mitsubishi UFJ
$30,000,000
Cadence Bank, N.A.
$30,000,000
PNC Bank, National Association
$30,000,000
Santander Bank, N.A.
$30,000,000
U.S. Bank National Association
$30,000,000
UMB Bank, N.A.
$20,000,000
 
Total: $850,000,000




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


First Amended and Restated Credit Agreement
 
Exhibit A
To
First Amendment


 
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
May 17, 2013
(amended and restated as of June 25, 2014)
among
TALLGRASS ENERGY PARTNERS, LP,
as Borrower,
THE LENDERS PARTY HERETO
and
BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent
___________________________________________
WELLS FARGO SECURITIES, LLC
and
BARCLAYS BANK PLC,
as Joint Bookrunners and Joint Lead Arrangers,
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agent,
and
BARCLAYS BANK PLC
as Documentation Agent.





 
 

--------------------------------------------------------------------------------

 


 
 
 
 



  Page    
ARTICLE I Definitions
1
     
SECTION 1.01
Defined Terms
1
SECTION 1.02
Terms Generally
38
SECTION 1.03
Pro Forma Calculations
39
SECTION 1.04
Classification of Loans and Borrowings
39
     
ARTICLE II The Credits
39
     
SECTION 2.01
Commitments
39
SECTION 2.02
Loans
39
SECTION 2.03
Borrowing Procedure
41
SECTION 2.04
Evidence of Debt; Repayment of Loans
42
SECTION 2.05
Fees
42
SECTION 2.06
Interest on Loans
44
SECTION 2.07
Default Interest
44
SECTION 2.08
Alternate Rate of Interest
44
SECTION 2.09
Termination and Reduction of Commitments
45
SECTION 2.10
Conversion and Continuation of Borrowings
45
SECTION 2.11
Voluntary Prepayment
47
SECTION 2.12
Mandatory Prepayments
47
SECTION 2.13
Reserve Requirements; Change in Circumstances
48
SECTION 2.14
Change in Legality
49
SECTION 2.15
Breakage
50
SECTION 2.16
Pro Rata Treatment
50
SECTION 2.17
Sharing
51
SECTION 2.18
Payments
51
SECTION 2.19
Taxes
52
SECTION 2.20
Assignment of Commitments Under Certain Circumstances; Duty to Mitigate
54
SECTION 2.21
Defaulting Lender
55
SECTION 2.22
Swing Line Loans
58
SECTION 2.23
Letters of Credit
60
SECTION 2.24
Incremental Facilities
65
SECTION 2.25
Extension Amendments
66
     
ARTICLE III Representations and Warranties
69
   
SECTION 3.01
Organization; Powers
69
SECTION 3.02
Authorization
69

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 3.03
Enforceability
69
SECTION 3.04
Governmental Approvals; No Conflicts
69
SECTION 3.05
Financial Statements
70
SECTION 3.06
No Material Adverse Effect
70
SECTION 3.07
Title to Properties; Possession Under Leases
70
SECTION 3.08
Subsidiaries
70
SECTION 3.09
Litigation; Compliance with Laws
71
SECTION 3.10
No Default
71
SECTION 3.11
Federal Reserve Regulations
71
SECTION 3.12
Investment Company Act
71
SECTION 3.13
Use of Proceeds
71
SECTION 3.14
Taxes
71
SECTION 3.15
No Material Misstatements
72
SECTION 3.16
Employee Benefit Plans
72
SECTION 3.17
Environmental Matters
72
SECTION 3.18
Insurance
73
SECTION 3.19
Security Documents
73
SECTION 3.20
Real Property
74
SECTION 3.21
Solvency
74
SECTION 3.22
Related Documents
74
SECTION 3.23
Sanctioned Persons
74
SECTION 3.24
Regulatory Status
75
SECTION 3.25
Labor Matters
75
SECTION 3.26
Intellectual Property; Licenses, Etc.
76
SECTION 3.27
Anti-Corruption Laws
76
     
ARTICLE IV Conditions of Lending
76
     
SECTION 4.01
All Credit Events
76
SECTION 4.02
First Credit Event
77
     
ARTICLE V Affirmative Covenants
79
     
SECTION 5.01
Existence; Compliance with Laws; Businesses and Properties
79
SECTION 5.02
Insurance
80
SECTION 5.03
Obligations and Taxes
81
SECTION 5.04
Financial Statements, Reports, etc.
81
SECTION 5.05
Litigation and Other Notices
82
SECTION 5.06
Information Regarding Collateral
83
SECTION 5.07
Maintaining Records; Access to Properties and Inspections;
83
SECTION 5.08
Use of Proceeds
84

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 5.09
Employee Benefits
84
SECTION 5.10
Compliance with Environmental Laws
84
SECTION 5.11
Preparation of Environmental Reports
84
SECTION 5.12
Further Assurances; Additional Guarantees and Collateral
84
SECTION 5.13
Equity Interests in Certain Subsidiaries
86
SECTION 5.14
Unrestricted Subsidiaries
86
SECTION 5.15
Certain Post-Closing Obligations
87
     
ARTICLE VI Negative Covenants
88
     
SECTION 6.01
Indebtedness
88
SECTION 6.02
Liens
90
SECTION 6.03
Sale and Lease-Back Transactions
92
SECTION 6.04
Investments, Loans and Advances
92
SECTION 6.05
Mergers, Consolidations and Sales of Assets
95
SECTION 6.06
Restricted Payments; Restrictive Agreements
97
SECTION 6.07
Transactions with Affiliates
98
SECTION 6.08
Business of the Borrower and Restricted Subsidiaries
99
SECTION 6.09
Other Indebtedness and Agreements
99
SECTION 6.10
Interest Coverage Ratio
99
SECTION 6.11
Maximum Leverage Ratio
99
SECTION 6.12
Fiscal Year
99
SECTION 6.13
Hedging
99
SECTION 6.14
Negative Pledge
100
     
ARTICLE VII Events of Default
100
     
ARTICLE VIII The Administrative Agent and the Collateral Agent; Etc.
103
     
ARTICLE IX Miscellaneous
107
     
SECTION 9.01
Notices; Electronic Communications
107
SECTION 9.02
Survival of Agreement
109
SECTION 9.03
Binding Effect
110
SECTION 9.04
Successors and Assigns
110
SECTION 9.05
Expenses; Indemnity
115
SECTION 9.06
Right of Setoff
116
SECTION 9.07
Applicable Law
117
SECTION 9.08
Waivers; Amendment
117
SECTION 9.09
Interest Rate Limitation
118
SECTION 9.10
Entire Agreement
119
SECTION 9.11
WAIVER OF JURY TRIAL
119
SECTION 9.12
Severability
119

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 9.13
Counterparts
119
SECTION 9.14
Headings
120
SECTION 9.15
Jurisdiction; Consent to Service of Process
120
SECTION 9.16
Confidentiality
120
SECTION 9.17
Lender Action
121
SECTION 9.18
USA PATRIOT Act Notice
121
SECTION 9.19
No Fiduciary Duty
121
SECTION 9.20
Affiliate Activities
122



 
 

--------------------------------------------------------------------------------

 




SCHEDULES
   
Schedule 1.01(a)
Schedule 1.01(b)
Schedule 1.01(c)
-
-
-
Mortgaged Properties
Mortgage Modification Requirements
Pony Express Designation Assets
Schedule 2.01
-
Lenders and Commitments
Schedule 2.02
-
Issuing Banks
Schedule 3.01
-
Jurisdictions of Loan Parties
Schedule 3.08
-
Subsidiaries
Schedule 3.09
-
Litigation
Schedule 3.17
-
Environmental Matters
Schedule 3.18
-
Insurance
Schedule 3.19(a)
-
UCC Filing Offices
Schedule 3.19(c)
-
Mortgage Filing Offices
Schedule 3.20(a)
-
Material Real Property
Schedule 3.20(b)
-
Material Leased Real Property
Schedule 3.24
-
Regulatory Matters
Schedule 5.15
-
Post-Closing Obligations
Schedule 6.01
-
Existing Indebtedness
Schedule 6.02
-
Existing Liens
Schedule 6.04
Schedule 6.07
-
-
Existing Investments
Certain Transactions with Affiliates
EXHIBITS
   
Exhibit A
-
Form of Assignment and Acceptance
Exhibit B-1
-
Form of Borrowing Request
Exhibit B-2
-
Form of Swing Line Borrowing Request
Exhibit C
-
Form of Revolving Loan Note
Exhibit D
-
Form of Interest Election Notice
Exhibit E
-
Form of L/C Extension Notice
Exhibit F
-
Form of Prepayment Notice
Exhibit G
-
Form of Guarantee and Collateral Agreement
Exhibit H
-
Form of Affiliate Subordination Agreement
Exhibit I
-
Form of Compliance Certificate
Exhibit J
-
Form of U.S. Tax Compliance Certificate
Exhibit K
-
Form of Perfection Certificate
Exhibit L
-
Form of Solvency Certificate
Exhibit M
-
Form of Mortgage



 
 

--------------------------------------------------------------------------------

 
FIRST AMENDED AND RESTATED CREDIT AGREEMENT, originally dated as of May 17, 2013
and as amended and restated effective as of June 25, 2014, among TALLGRASS
ENERGY PARTNERS, LP, a Master Limited Partnership formed under the laws of
Delaware (the “Borrower”), the Lenders (such term and each other capitalized
term used but not defined in this introductory statement having the meaning
given it in Article I), BARCLAYS BANK PLC (“Barclays”), as administrative agent
(in such capacity, including any successor thereto in such capacity, the
“Administrative Agent”) and Barclays, as collateral agent (in such capacity,
including any successor thereto in such capacity, the “Collateral Agent”) for
the Lenders.
The Borrower has requested the Lenders to extend credit in the form of Revolving
Loans at any time and from time to time prior to the Maturity Date in an
aggregate principal amount at any time outstanding (when taken together with the
face amount of Letters of Credit and Swing Line Loans then outstanding) not in
excess of $850,000,000. The Borrower has requested the Issuing Banks to issue
Letters of Credit, in an aggregate face amount at any time outstanding not in
excess of $75,000,000 (and, when taken together with the aggregate principal
amount of Revolving Loans and Swingline Loans then outstanding, not in excess of
$850,000,000), to support payment obligations incurred in the ordinary course of
business by the Borrower and its Subsidiaries. The proceeds of the Revolving
Loans may be used on or after the Closing Date (i) to pay Transaction costs and
any fees and expenses incurred in connection with the Revolving Loans, (ii) to
repay a portion of the indebtedness under the Development Credit Agreement
assumed by the Borrower, (iii) to pay amounts owed to Development in connection
with the Transactions, (iv) for Permitted Acquisitions, capital expenditures and
other investments permitted under this Agreement, (v) to provide for ongoing
working capital requirements of the Borrower and its Subsidiaries following the
Transactions and (vi) for general corporate purposes, including distributions,
of the Borrower and its Subsidiaries.
The Borrower and each other Loan Party desires to secure all of the Obligations
under the Loan Documents by granting to the Collateral Agent, for the benefit of
the Secured Parties, a security interest in and Lien upon substantially all of
the property of the Borrower and the other Loan Parties, subject to the
limitations described herein and in the Security Documents.
The Lenders are willing to extend such credit to the Borrower, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrower, in
each case on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate. All Swing Line Loans shall
be ABR Loans and shall bear interest at a rate determined by reference to the
Alternate Base Rate.
“Acquired Businesses” shall mean TIGT and TMLLC, together with their respective
subsidiaries.
 
 

--------------------------------------------------------------------------------

 
“Acquired Entity” shall have the meaning assigned to such term in Section
6.04(g).
“Acquisition” shall mean the acquisition by the Borrower from Development of (i)
all of the Equity Interests of Operations, (ii) all of the Equity Interests of
TIGT and (iii) all of the Equity Interests of TMLLC.
“Acquisition Consideration” shall mean, with respect to any Permitted
Acquisition, the aggregate fair market value of cash and non-cash consideration
for such Permitted Acquisition. The “Acquisition Consideration” for any
Permitted Acquisition expressly includes Indebtedness assumed by the Borrower or
its Restricted Subsidiaries in such Permitted Acquisition (including any
Indebtedness incurred pursuant to Section 6.01(g)) and the good faith estimate
by the Borrower of the maximum amount of any deferred purchase price obligations
(including contingent consideration payments) incurred in connection with such
Permitted Acquisition.
“Acquisition Period” shall mean a period from and after a Qualifying Acquisition
to and including the last day of the second full fiscal quarter following the
fiscal quarter in which such Qualifying Acquisition occurred.
“Additional Lender” shall have the meaning assigned to such term in Section
2.24(b).
“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.
“Administrative Agent Fee Letter” shall mean that Administrative Agent Fee
Letter, dated June 9, 2014, between the Borrower and the Administrative Agent.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit H pursuant to which intercompany obligations
and advances owed by any Loan Party are subordinated to the Obligations.
“Agents” shall have the meaning assigned to such term in Article VIII.
“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.
“Agreement” shall mean this Credit Agreement, dated as of May 17, 2013, as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof.
 
 

--------------------------------------------------------------------------------

 
“Agreement Value” shall mean, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) the Borrower or a Restricted Subsidiary thereof would be required to
pay if such Hedging Agreement were terminated on such date.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1.00% and (c) the Reserve
Adjusted Eurodollar Rate as of such date for a one-month Interest Period plus
1.00%; provided that, for the avoidance of doubt, the Reserve Adjusted
Eurodollar Rate for any day shall be based on the offered rate which appears on
the page of the Reuters Screen which displays the London interbank offered rate
administered by ICE Benchmark Administration Limited (such page currently being
the LIBOR01 page) for deposits in Dollars. If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Reserve Adjusted Eurodollar Rate
shall be effective on the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Reserve Adjusted Eurodollar Rate, as the
case may be. Notwithstanding the foregoing, on any date of determination the
Alternate Base Rate shall be no less than 0.00%.
“Amended Engagement Letter” shall mean the Engagement Letter dated June 13, 2014
between the Borrower and the Arrangers, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
“Applicable Margin” shall mean, for any day (a) with respect to ABR Loans
hereunder, the applicable rate per annum set forth under the heading “Applicable
Margin for ABR Loans” on the Pricing Grid which corresponds to the Total
Leverage Ratio as of the relevant date of determination and (b) with respect to
Eurodollar Loans hereunder, the applicable rate per annum set forth under the
heading “Applicable Margin for Eurodollar Loans” on the Pricing Grid which
corresponds to the Total Leverage Ratio as of the relevant date of
determination. Each change in the Applicable Margin resulting from a change in
the Total Leverage Ratio shall be effective with respect to all Revolving Loans
and Swing Line Loans outstanding on and after the date of delivery to the
Administrative Agent of the financial statements and certificates required by
clauses (i), (ii) and (iii) of Section 5.04(a), respectively, indicating such
change until the date immediately preceding the next date of delivery of such
financial statements and certificates indicating another such change.
Notwithstanding the foregoing, until the Borrower shall have delivered the
financial statements and certificates required by clauses (i), (ii) and (iii) of
Section 5.04(a), respectively, for the period ended June 30, 2013, the Total
Leverage Ratio shall be deemed to be in Category 1 for purposes of determining
the Applicable Margin. In addition, (a) at any time during which the Borrower
has failed to deliver the financial statements and certificates required by
clauses (i), (ii) and (iii) of Section 5.04(a), respectively, or (b) at any time
after the occurrence and during the continuance of an Event of Default, the
Total Leverage Ratio shall be deemed to be in Category 5 for purposes of
determining the Applicable Margin. Notwithstanding anything to the contrary
contained above in this definition or elsewhere in this Agreement, if it is
subsequently determined that the computation of the Total Leverage Ratio
delivered to the Administrative Agent is inaccurate for any reason and the
result thereof is that the Lenders received interest for any period based on an
Applicable Margin that is less than that which would have been applicable had
the Total Leverage Ratio been accurately determined, then, for all purposes of
this Agreement, the “Applicable Margin” for any day occurring within the period
covered by inaccurate computation shall retroactively be deemed to be the
relevant percentage as based upon the accurately determined Total Leverage Ratio
for such period, and any shortfall in the interest paid by the Borrower for the
relevant period pursuant to Section 2.06 as a result of the miscalculation of
the Total Leverage Ratio shall be deemed to be (and shall be) due and payable
under the relevant provisions of Section 2.06, as applicable, at the time the
interest for such period was required to be paid pursuant to Section 2.06 (and
shall remain due and payable until paid in full), in accordance with the terms
of this Agreement; provided, that notwithstanding the foregoing, (x) other than
while an Event of Default described in paragraphs (g) or (h) of Article VII has
occurred, such shortfall shall be due and payable five (5) Business Days
following the determination described above and (y) if an Event of Default
described in paragraphs (g) or (h) of Article VII has occurred, such shortfall
shall be due and payable immediately upon the determination described above.
 
 

--------------------------------------------------------------------------------

 
“Applicable Period” shall mean, in respect of any date (including any Date of
Determination), the four fiscal quarters ending on or (if such date is not a
Date of Determination) prior to such date.
“Approved Fund” shall mean any Person (other than a natural Person) that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” shall mean, collectively, Barclays and Wells Fargo Securities, LLC
(“WF”) in their respective capacities as joint lead arrangers and joint
bookrunners for the Credit Facilities.
“Asset Sale” shall mean (a) the sale, transfer or other disposition (by way of
merger or otherwise) by the Borrower or any Restricted Subsidiary, including the
issuance by any Restricted Subsidiary, to any Person other than the Borrower or
any Wholly Owned Restricted Subsidiary of any Equity Interests of a Restricted
Subsidiary (other than directors’ qualifying shares) and (b) the sale, transfer
or other disposition (by way of merger or otherwise) by the Borrower or any
Restricted Subsidiary to any Person other than the Borrower or any Wholly Owned
Restricted Subsidiary of any other assets of the Borrower or any Restricted
Subsidiary (in each case other than (i) any Disposition permitted under clauses
(i) through (ix) of Section 6.05(b) and (ii) any sale, transfer or other
disposition or series of related sales, transfers or other dispositions having a
fair market value not in excess of $4,000,000).
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee (but not an assignment and acceptance
entered into by the Borrower or any of the Borrower’s Affiliates or
Subsidiaries), and accepted by the Administrative Agent, in the form of Exhibit
A or such other form as shall be approved by the Administrative Agent.
“Available Amount” shall mean, as of any date, (i) the sum, without duplication,
of (x) the net cash proceeds received after the Closing Date and on or prior to
such date of any sale of Equity Interests by, or capital contribution to, the
Borrower (which, in the case of any such sale of Equity Interests, are not
Disqualified Stock) and (y) any return of capital or repayment of principal
received in cash by the Borrower in respect of investments made pursuant to
Sections 6.04(b)(ii)(B), 6.04(d)(x)(iii) and 6.04(o) less (ii) the sum of any
Available Amount used to make investments pursuant to Sections 6.04(b)(ii)(B),
6.04(d)(x)(iii) and 6.04(o) (provided that, for purposes of determining the
Available Amount that is available for a contemplated transaction, this clause
(ii) shall be determined prior to giving effect to any intended usage of the
Available Amount for such transaction).
“Available Cash” shall have the meaning assigned to such term in the LP
Agreement as amended, supplemented or otherwise modified from time to time in
accordance with Section 6.09(a) hereof.
“Barclays” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
 
 

--------------------------------------------------------------------------------

 
“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act. The terms “Beneficially Owns” and
“Beneficially Owned” shall have corresponding meanings.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
“Borrower Materials” shall have the meaning assigned to such term in Section
9.01.
“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B-1 or such other
form as shall be approved by the Administrative Agent.
“Breakage Event” shall have the meaning assigned to such term in Section 2.15.
“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the “principal” amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Casualty Event Receipts” shall mean any cash received by or paid to or for the
account of the Borrower or any of the Restricted Subsidiaries constituting
proceeds of insurance (excluding proceeds of business interruption insurance to
the extent such proceeds constitute compensation for lost earnings) or
condemnation awards (and payments in lieu thereof), net of (i) any taxes paid or
payable as a result of the receipt of such cash (or reasonably and in good faith
reserved for the payment of any such taxes after taking into account all
available credits and deductions), (ii) reasonable out-of-pocket transaction
costs incurred in connection with obtaining such cash and (iii) any amount
thereof prohibited by FERC to be applied to the prepayment of Indebtedness;
provided, however, that “Casualty Event Receipts” shall not include cash
received to the extent (x) received by such Person in respect of a related claim
made by an unrelated third-party against, or loss by, such Person which is
promptly applied to pay (or to reimburse such Person for its prior payment of)
such claim or loss (and the costs and expenses of such Person with respect
thereto) or (y) if (A) the Borrower delivers to the Administrative Agent a
certificate of a Responsible Officer within three (3) Business Days after
receipt of such cash setting forth the Borrower’s intent to (or to cause its
Restricted Subsidiaries to) repair, restore or replace such property or
otherwise to reinvest such proceeds in productive assets of a kind then used or
usable in the business of the Borrower and the Restricted Subsidiaries within
360 days of receipt of such proceeds and in each case such proceeds are used for
such reinvestment within such 360 day period (or, if committed to be so used
within such period, are so reinvested within a further 180 days thereafter) and
(B) no Default or Event of Default shall have occurred and shall be continuing
at the time of such certificate or at the proposed time of the application of
such proceeds (provided that to the extent not so used at the end of such
period, such proceeds shall at such time be deemed to be a Casualty Event
Receipt).
 
 

--------------------------------------------------------------------------------

 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” shall mean the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
A “Change in Control” shall mean the occurrence of any of the following:
(a) a majority of the seats on the board of directors or managers of the General
Partner (or if the General Partner does not have a board of directors or
managers, of the entity controlling the General Partner that has a board of
directors or managers) shall at any time be occupied by Persons who were neither
(i) appointed or nominated by a Permitted Holder nor (ii) appointed or nominated
by a majority of the directors or managers of the General Partner (or if the
General Partner does not have a board of directors or managers, of the entity
controlling the General Partner that has a board of directors or managers) so
appointed or nominated;
(b) (x) the Permitted Holders shall fail to Beneficially Own (within the meaning
of Rule 13d-5 of the Exchange Act as in effect on the Closing Date), directly or
indirectly, equity interests representing at least 35% of the aggregate voting
power represented by the issued and outstanding equity interests of the General
Partner or (y) any Person or group, within the meaning of Rule 13d-5 of the
Exchange Act as in effect on the Closing Date, other than any combination of the
Permitted Holders (or a single Permitted Holder), shall Beneficially Own (within
the meaning of Rule 13d-5 of the Exchange Act as in effect on the Closing Date),
directly or indirectly, more than 35% of the aggregate voting power represented
by the issued and outstanding equity interests of the General Partner;
(c) the General Partner shall, at any time cease to be the sole general partner
in the Borrower (unless such General Partner and any other partner over which
the Permitted Holders have the requisite equity ownership specified in clause
(b) above collectively hold 100% of the general partnership interests in the
Borrower); or
(d) a “Change in Control” or similar event shall occur under any Material
Indebtedness of any Loan Party.
“Change in Law” shall mean the occurrence of any of the following: (a) the
adoption or taking effect of any law, rule, regulation or treaty after the date
of this Agreement, (b) any change in any law, rule, regulation or treaty or in
the administration, interpretation, implementation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.13, by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or United States or
foreign regulatory agencies, in each case, pursuant to Basel III, shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.
 
 

--------------------------------------------------------------------------------

 
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swing Line
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment, Swing Line Commitment or
Incremental Loan Commitment.
“Closing Date” shall mean May 17, 2013.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time (unless as herein specifically provided otherwise).
“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.
“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.
“Commencement Date” shall mean, in respect of any Material Project, the earlier
of (x) the date the construction or expansion of such Material Project commences
or (y) the date of the first material cash expenditures in connection with the
acquisition of any Real Property to facilitate the construction or expansion of
such Material Project.
“Commercial Operation Date” shall mean, with respect to any Material Project,
the date on which such Material Project has achieved full and complete
Commercial Operation.
“Commercial Operation” shall be deemed achieved for any Material Project at such
time, at or after the completion of construction or expansion thereof and the
initial placement thereof into service, as such Material Project first realizes
the long-term revenue levels reasonably expected by the Borrower for such
Material Project.
“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment, Swing Line Commitment or Incremental Loan Commitment.
“Communications” shall have the meaning assigned to such term in Section 9.01.
“Compliance Certificate” shall have the meaning assigned to such term in Section
5.04(a)(iii).
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated April, 2013.
“Conflicts Committee” shall have the meaning ascribed thereto in the LP
Agreement.
“Consolidated EBITDA” shall mean, at any Date of Determination for the
Applicable Period related thereto, an amount equal to Consolidated Net Income in
respect of such Applicable Period plus
 
 

--------------------------------------------------------------------------------

 
(x) the sum of the following, without duplication, and in the cases of clauses
(a) and (b), to the extent deducted in calculating such Consolidated Net Income:
(a) (i) provision for all Taxes (whether or not paid, estimated or accrued)
based on income, profits or capital (including penalties and interest, if any),
net of any applicable credits, (ii) Consolidated Interest Expense and (iii)
depreciation, amortization and all other non-cash charges or non-cash losses,
plus
(b) any costs or expenses pursuant to any equity-related benefit plan, or any
stock subscription or shareholder agreement, to the extent funded with cash
proceeds contributed to the capital of the Borrower as common equity, plus
(c) for any Material Projects commenced (or acquired) by the Borrower or any
Restricted Subsidiary with a Commencement Date occurring on or prior to the Date
of Determination, Consolidated EBITDA Material Project Adjustments for such
Material Project for such period; provided that the aggregate amount of
adjustments included in this clause (c) for any period (1) in respect of all
Material Projects taken together (other than the Pony Express Material Project)
shall not exceed 15% of pro forma Consolidated EBITDA (calculated without giving
effect to this clause (c)) and (2) in respect of the Pony Express Material
Project shall not exceed the Pony Express Adjustment Limit,
minus
(y) the following to the extent included in calculating such Consolidated Net
Income, without duplication:
(a) without duplication of the netting provided in clause (x)(a)(i) above,
Federal, state, local and foreign income tax credits of the Borrower and its
Subsidiaries for such period;
(b) all cash payments made during such period on account of reserves,
restructuring charges, and other non-cash charges added to Consolidated Net
Income pursuant to clause (x)(a)(iii) above; and
(c) other income of the Borrower and the Restricted Subsidiaries increasing
Consolidated Net Income which does not represent a cash item in such period.
Notwithstanding the foregoing, (a) for purposes of calculating the Total
Leverage Ratio for purposes of Section 4.02(n), Consolidated EBITDA for the
Applicable Period shall be deemed to be $76,300,000, (b) for purposes of
calculating the Total Leverage Ratio and Interest Coverage Ratio for any period
(A) the Consolidated EBITDA of any Person that becomes a Restricted Subsidiary
acquired by the Borrower or any Restricted Subsidiary pursuant to either a
Permitted Acquisition for Acquisition Consideration greater than $10,000,000 or
an investment made pursuant to Section 6.04(k), (l) (but only beginning at the
end of the third full fiscal quarter after the Commercial Operation Date of the
Pony Express Material Project; it being understood that prior to such date the
Consolidated EBITDA Material Project Adjustment for Pony Express shall be
included in the Borrower's Consolidated EBITDA), (n), (o) or (p) greater than
$10,000,000 during such period shall be included on a pro forma basis for such
period (assuming the consummation of such acquisition and the incurrence or
assumption of any Indebtedness in connection therewith occurred as of the first
day of such period) and (B) the Consolidated EBITDA of any Person or line of
business sold or otherwise disposed of for consideration greater than
$10,000,000 by the Borrower or any Restricted Subsidiary during such period
shall be excluded for such period (assuming the consummation of such sale or
other disposition and the repayment of any Indebtedness in connection therewith
occurred as of the first day of such period), (c) for purposes of determining
the Interest Coverage Ratio and the Total Leverage Ratio as of or for the
periods ended on September 30, 2013, December 31, 2013 and March 31, 2014
Consolidated EBITDA will be deemed to be equal to (i) for the fiscal quarter
ended December 31, 2012, $19,100,000, (ii) for the fiscal quarter ended March
31, 2013, $19,100,000 and (iii) for the fiscal quarter ended June 30, 2013,
$19,100,000 and (d) the amount of cash dividends or distributions received from
REX during an Applicable Period that may be included in Consolidated EBITDA for
such Applicable Period pursuant to clause (c) of the proviso to the definition
of Consolidated Net Income shall not exceed 30% of Consolidated EBITDA
(calculated without giving effect to any cash dividends or distributions
received from REX that may be included in Consolidated EBITDA).
 
 

--------------------------------------------------------------------------------

 
“Consolidated EBITDA Material Project Adjustments” shall mean, with respect to
any Material Project commenced (or acquired) by the Borrower or any Restricted
Subsidiary, (a) for each Applicable Period ending prior to the Commercial
Operation Date thereof (but including the Applicable Period ending with the
fiscal quarter in which such Commercial Operation Date occurs) a percentage
(based on the then current completion percentage of such Material Project as of
the Date of Determination, reasonably determined by the Borrower in good faith,
and to the extent engineering, procurement and construction contracts are
entered into, by reference to scheduled completion specified in the engineering,
procurement and construction contracts in connection with such Material Project)
of the Projected Consolidated EBITDA attributable to such Material Project, net
of actual Consolidated EBITDA attributable to or generated by such Material
Project, which may, at the Borrower’s option, be added to actual Consolidated
EBITDA for the Applicable Period commencing with the fiscal quarter in which the
Commencement Date in respect of such Material Project occurs and for each
Applicable Period thereafter until the Commercial Operation Date of such
Material Project (including the Applicable Period ending with the fiscal quarter
in which such Commercial Operation Date occurs); provided that if the actual
Commercial Operation Date does not occur by the Scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for Applicable Periods ending
after the Scheduled Commercial Operation Date to (but excluding) the Applicable
Period ending with the fiscal quarter in which such Commercial Operation Date
occurs, by the following percentage amounts depending on the period of delay
(based on the period of actual delay or then estimated delay (estimated on the
Date of Determination), whichever is longer): (i) 90 days or less, 0%; (ii)
longer than 90 days, but not more than 180 days, 25%; (iii) longer than 180 days
but not more than 270 days, 50%, (iv) longer than 270 days but not more than 365
days, 75% and (v) longer than 365 days, 100%, and (b) beginning with the
Applicable Period ending with the first full fiscal quarter following the
Commercial Operation Date of such Material Project and for the Applicable
Periods ending with the two immediately succeeding fiscal quarters, an amount
equal to 75% (if the first full fiscal quarter), 50% (if the second full fiscal
quarter) or 25% (if the third full fiscal quarter) of the Projected Consolidated
EBITDA attributable to such Material Project for the first full Applicable
Period following such Commercial Operation Date, which may be added to actual
Consolidated EBITDA for such Applicable Periods.
Notwithstanding the foregoing, (a) no such Consolidated EBITDA Material Project
Adjustment shall be allowed with respect to any Material Project unless (A) at
least 30 days (or such lesser period as is reasonably acceptable to the
Arrangers) prior to the last day of the applicable fiscal quarter for which the
Borrower desires to commence inclusion of such Consolidated EBITDA Material
Project Adjustment with respect to a Material Project, the Borrower shall have
delivered to the Arrangers notice of such Material Project and the Scheduled
Commercial Operation Date with respect thereto, together with written pro forma
projections of Consolidated EBITDA attributable to such Material Project for the
first full Applicable Period following the Scheduled Commercial Operation Date
with respect to such Material Project and (B) prior to the last day of the
initial fiscal quarter for which the Borrower desires to commence inclusion of
such Consolidated EBITDA Material Project Adjustment with respect to a Material
Project, the Borrower shall have provided a certificate showing the calculation
of such Projected Consolidated EBITDA prepared in good faith, together with all
assumptions used in such calculations, and the Arrangers shall have approved
(such approval not to be unreasonably withheld) such projections and the
Arrangers shall have received (1) in the case of the Pony Express Material
Project, copies of all Qualifying Shipping Contracts relating to the Pony
Express Material Project certified by a Responsible Officer of the Borrower and
(2) such other information and documentation as the Arrangers may reasonably
request with respect to such Material Project, all in form and substance
reasonably satisfactory to the Arrangers and (b) in connection with the Pony
Express Material Project, at least 65% of the aggregate amount of such projected
revenues shall be derived from Qualifying Shipper Contracts with Qualifying
Shipper Counterparties.
 
 

--------------------------------------------------------------------------------

 
“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations) of the Borrower and the Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, plus (b) any interest accrued during such period in respect of
Indebtedness of the Borrower or any Restricted Subsidiary that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP. For purposes of the foregoing, interest expense
shall be determined after giving effect to any net payments made or received by
the Borrower or any Restricted Subsidiary with respect to interest rate Hedging
Agreements. For purposes of determining the Interest Coverage Ratio for the
period of four consecutive quarters ended September 30, 2013, December 31, 2013
and March 31, 2014, Consolidated Interest Expense shall be deemed to be equal to
(i) for the fiscal quarter ended December 31, 2012, $2,100,000, (ii) for the
fiscal quarter ended March 31, 2013, $2,100,000 and (iii) for the fiscal quarter
ended June 30, 2013, $2,100,000.
“Consolidated Net Income” shall mean, as of any Date of Determination for the
Applicable Period related thereto, the net income (or loss) of the Borrower and
its Restricted Subsidiaries on a consolidated basis in accordance with GAAP;
provided, however, that Consolidated Net Income shall exclude (a) extraordinary
gains, losses, charges or expenses for such Applicable Period, (b) the net
income of any Restricted Subsidiary during such Applicable Period to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of such income is not permitted on such Date of
Determination by operation of the terms of its Organizational Documents or any
agreement, instrument or law applicable to such Restricted Subsidiary, except
that the Borrower’s equity in any net loss of any such Restricted Subsidiary for
such Applicable Period shall be included in determining Consolidated Net Income,
(c) any income (or loss) for such Applicable Period of any Person if such Person
is not a Restricted Subsidiary of the Borrower, except that the aggregate amount
of cash actually distributed by such Person during such Applicable Period to the
Borrower or a Restricted Subsidiary of the Borrower as a dividend or other
distribution (as long as, in the case of a dividend or other distribution to a
Restricted Subsidiary of the Borrower, such Restricted Subsidiary is not
precluded from further distributing such amount to the Borrower as described in
clause (b) of this proviso) shall be included in Consolidated Net Income, (d)
non-cash gains and losses attributable to movement in the mark-to-market
valuation of Hedging Agreements pursuant to Financial Standards Accounting Board
(“FASB”) Accounting Standards Codification (“ASC 815”), (e) the cumulative
effect of a change in accounting principles, (f) any charges or expenses
relating to severance, relocation and one-time compensation charges, (g) gain or
loss realized upon the sale or other disposition of assets, (h) deferred
financing costs written off and premiums paid in connection with any early
extinguishment of Indebtedness or any Hedging Agreement, (i) non-cash charges,
expenses or other impacts of purchase or recapitalization accounting, including,
to the extent applicable, any accruals and reserves established under purchase
or recapitalization accounting as a result of the Transactions in accordance
with GAAP, (j) non-cash impairment charges or asset write-offs, and any
amortization of intangibles, (k) cash charges or costs in connection with any
investment, sale or other disposition of assets, issuance of Equity Interests or
Indebtedness, or amendment relating to any Indebtedness (in each case, whether
or not completed), and (l) to the extent covered by insurance and actually
reimbursed, any expenses with respect to liability or casualty events or
business interruption.
 
 

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, to the extent that (i) Pony Express is not a
Restricted Subsidiary but the Borrower and its Restricted Subsidiaries have
acquired some but not all of the Equity Interests of Pony Express in accordance
with Section 6.04 hereof, (ii) the Borrower and its Affiliates collectively own
Equity Interests representing at least 50.0% of the voting and economic rights
of all issued and outstanding Equity Interests of Pony Express, Pony Express
owns the Pony Express Material Project and the consent of the Borrower and/or
its Affiliates (or their representatives) is required to determine the amount
and frequency of distributions made from Pony Express and (iii) Pony Express and
its subsidiaries have not incurred or become liable for any Indebtedness
(excluding Indebtedness of the type described in clause (h), clause (i), clause
(j) and clause (k) of the definition of Indebtedness) other than pursuant to
Section 6.01(c), (f), (k) or (l), then: (1) if the Commercial Operation Date of
the Pony Express Material Project has occurred, beginning with the Applicable
Period ending with the first full fiscal quarter following the Commercial
Operation Date of the Pony Express Material Project and for the Applicable
Periods ending with the two immediately succeeding fiscal quarters, Consolidated
Net Income shall be increased by an amount equal to 75% (if the first full
fiscal quarter), 50% (if the second full fiscal quarter) or 25% (if the third
full fiscal quarter) of the Projected Pony Express Distributable Amount for the
first full Applicable Period following such Commercial Operation Date; and (2)
if the Commercial Operation Date of the Pony Express Material Project has not
yet been achieved, at the option of the Borrower, an amount equal to (i) a
percentage (based on the then current completion percentage of the Pony Express
Material Project as of the Date of Determination, reasonably determined by the
Borrower in good faith, and to the extent engineering, procurement and
construction contracts are entered into, by reference to scheduled completion
specified in the engineering, procurement and construction contracts in
connection with the Pony Express Material Project) of the Projected Pony Express
Distributable Amount, minus (ii) actual amounts received by the Borrower and the
Restricted Subsidiaries attributable to or generated by the Pony Express
Material Project and included in Consolidated Net Income pursuant to the
definition above, may be added to actual Consolidated Net Income for such
Applicable Period until the Commercial Operation Date of the Pony Express
Material Project (including the Applicable Period ending with the fiscal quarter
in which such Commercial Operation Date occurs); provided that if the actual
Commercial Operation Date does not occur by the Scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for Applicable Periods ending
after the Scheduled Commercial Operation Date to (but excluding) the Applicable
Period ending with the fiscal quarter in which such Commercial Operation Date
occurs, by the following percentage amounts depending on the period of delay
(based on the period of actual delay or then estimated delay (estimated on the
Date of Determination), whichever is longer): (i) 90 days or less, 0%; (ii)
longer than 90 days, but not more than 180 days, 25%; (iii) longer than 180 days
but not more than 270 days, 50%, (iv) longer than 270 days but not more than 365
days, 75% and (v) longer than 365 days, 100%.
The adjustments to Consolidated Net Income pursuant to the preceding paragraph
shall not be allowed unless (A) at least 30 days (or such lesser period as is
reasonably acceptable to the Arrangers) prior to the last day of the applicable
fiscal quarter for which the Borrower desires to commence inclusion of such
adjustments to Consolidated Net Income, the Borrower shall have delivered to the
Arrangers a notice of the Scheduled Commercial Operation Date of the Pony
Express Material Project, together with written pro forma projections of
distributions attributable to the Pony Express Material Project for the first
full Applicable Period following the Scheduled Commercial Operation Date with
respect thereto and (B) prior to the last day of the initial fiscal quarter for
which the Borrower desires to commence inclusion of such adjustments, the
Borrower shall have provided a certificate showing the calculation of such
Projected Pony Express Distributable Amount prepared in good faith, together
with all assumptions used in such calculations, and the Arrangers shall have
approved (such approval not to be unreasonably withheld) such projections and
the Arrangers shall have received (1) copies of all Qualifying Shipping
Contracts relating to the Pony Express Material Project certified by a
Responsible Officer of the Borrower and (2) such other information and
documentation as the Arrangers may reasonably request with respect to the Pony
Express Material Project, all in form and substance reasonably satisfactory to
the Arrangers.
 
 

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, for purposes of calculating the Total Leverage
Ratio and Interest Coverage Ratio for any period (A) with respect to any Person
whose Equity Interests are acquired by the Borrower or any Restricted Subsidiary
pursuant to an investment made pursuant to Section 6.04(k), (l) (but only
beginning at the end of the third full fiscal quarter after the Commercial
Operation Date of the Pony Express Material Project; it being understood that
prior to such date the applicable Projected Pony Express Distributable Amount
calculated pursuant to the second paragraph of this definition shall be included
in the Borrower's Consolidated Net Income), (n), (o) or (p) greater than
$10,000,000 during such period (but does not become a Restricted Subsidiary as a
result of such acquisition), the amount of cash actually distributed by such
Person to the holders of its Equity Interests during such Applicable Period
multiplied by the percentage of the Equity Interests of such Person acquired by
the Borrower or any Restricted Subsidiary shall be included on a pro forma basis
for such period (assuming the consummation of such acquisition and the
incurrence or assumption of any Indebtedness in connection therewith occurred as
of the first day of such period) and (B) the amount of cash actually distributed
by any Person that is not a Restricted Subsidiary whose Equity Interests are
sold or otherwise disposed of for consideration greater than $10,000,000 by the
Borrower or any Restricted Subsidiary during such period shall be excluded for
such period (assuming the consummation of such sale or other disposition and the
repayment of any Indebtedness in connection therewith occurred as of the first
day of such period). “Consolidated Total Assets” shall mean, as of any date of
determination, the total assets of the Borrower and its Restricted Subsidiaries,
determined in accordance with GAAP, as set forth on the consolidated balance
sheet of the Borrower and its Restricted Subsidiaries.
“Contribution Agreement” shall mean the Contribution, Conveyance and Assumption
Agreement dated as of the Closing Date, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
“Contribution Documents” shall mean the collective reference to the Contribution
Agreement, and all exhibits and schedules thereto, together with any related
bills of sale, conveyance and similar transfer documents necessary to effect the
intent of the Contribution Agreement, including such documents as executed.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Controlled Group Liability” shall mean, to the extent reasonably expected to
result in liability of the Borrower or any Restricted Subsidiary in an aggregate
amount exceeding $1,500,000, any and all liabilities, contingent or otherwise
(i) under Title IV of ERISA, (ii) under Section 302 of ERISA, (iii) under
Sections 412 and 4971 of the Code, (iv) resulting from a violation of the
continuation coverage requirements of Section 601 et seq. of ERISA and Section
4980B of the Code or the group health plan requirements of Section 601 et seq.
of ERISA, or (v) under corresponding or similar provisions of foreign laws or
regulations.
 
 

--------------------------------------------------------------------------------

 
“Credit Event” shall have the meaning assigned to such term in Section 4.01.
“Credit Facilities” shall mean the Revolving Facility and swing line loan
facility provided for by this Agreement.
“Cure Amount” shall have the meaning assigned to such term in the last paragraph
of Article VII.
“Date of Determination” shall mean the last day of any fiscal quarter of the
Borrower, starting with the last day of the first full fiscal quarter of the
Borrower following the Closing Date.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
“Default Rate” shall have the meaning assigned to such term in Section 2.07.
“Defaulting Lender” shall mean, subject to Section 2.21(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Swing Line Loans and Letters of Credit) within
two (2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Bank in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender, provided, further, that the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator with
respect to a Lender or a direct or indirect parent company of a Lender under the
Dutch Financial Supervision Act 2007 (as amended from time to time and including
any successor legislation) shall not be deemed an event described in clause (d)
of this definition. Any determination by the Administrative Agent that a Lender
is a Defaulting Lender under clauses (a) through (d) above shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.21(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank and each Lender.
 
 

--------------------------------------------------------------------------------

 
“Development” shall mean Tallgrass Development, LP, a Delaware limited
partnership.
“Development Credit Agreement” shall mean that certain Credit Agreement dated as
of November 13, 2012, by and among Tallgrass Operations, LLC, Development
(formerly known as Tallgrass Energy Partners, LP), Barclays Bank PLC, as
Administrative Agent, and the lenders and agents party thereto, as amended by
the First Amendment to the Credit Agreement dated as of the Closing Date, as the
same may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
“Dispositions” shall mean the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith in an amount (determined by reference to the fair market
value of such property), for any transaction or series of related transactions,
in excess of $1,500,000 (provided that the aggregate amount for all transactions
or series of related transactions not in excess of $1,500,000 and so excluded
from Dispositions shall not exceed $7,500,000 in the aggregate after the Closing
Date). “Dispose” shall have a correlative meaning.
“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Latest Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the first anniversary of the Latest Maturity Date.
“Documentation Agent” shall mean Barclays Bank, PLC in its capacity as
documentation agent.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.
 
 

--------------------------------------------------------------------------------

 
“Drop-Down Acquisition” shall mean any acquisition by the Borrower or one or
more of its Subsidiaries of property or assets (including Equity Interests of
any Person but excluding capital expenditures or acquisitions of inventory or
supplies in the ordinary course of business) from Development or any its
subsidiaries or Affiliates (other than the Borrower or any of its Subsidiaries).
“Eligible Assignee” shall mean any Person other than a natural Person or the
Borrower or any of its Affiliates that is (i) a Lender, an Affiliate of any
Lender or an Approved Fund (any two or more related Approved Funds being treated
as a single Eligible Assignee for all purposes hereof), or (ii) a commercial
bank, insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) and which extends credit or buys loans in the ordinary course.
“Environmental Laws” shall mean any and all Laws relating to pollution, the
preservation and protection of natural resources (including, without limitation,
threatened or endangered species and wetlands) or the environment, or the
generation, use, handling, transportation, storage, treatment, or Release of or
exposure to Hazardous Materials.
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permit” shall mean any permit required under any Environmental
Law.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, the regulations promulgated thereunder
and any successor statute.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or solely for purposes of Section 302 or 303 of ERISA
and Section 412 or 430 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation), (b)
the failure of any Plan to meet the minimum funding standard of Section 412 or
430 of the Code or Section 302 or 303 of ERISA, whether or not waived, (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) a determination that any Plan is, or is expected to be, in “at risk”
status (as defined in Section 430 of the Code or Section 303 of ERISA), (e) a
determination that any Multiemployer Plan is, or is expected to be, in
“critical” or “endangered” status under Section 432 of the Code or Section 305
of ERISA, (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan or the complete or partial withdrawal of the Borrower or any Restricted
Subsidiaries or their required ERISA Affiliates from any Plan or Multiemployer
Plan, (g) the receipt by the Borrower or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or to appoint a trustee to administer any Plan, (h) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to Section 436(f) of the Code, (i) the receipt by the Borrower or any
Restricted Subsidiary or any of their required ERISA Affiliates of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any Restricted
Subsidiary or any of their required ERISA Affiliates of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA, (j) the occurrence of a “prohibited transaction”
(within the meaning of Section 4975 of the Code) with respect to which the
Borrower or any Restricted Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which the Borrower or
any Restricted Subsidiary could otherwise be liable, (k) the imposition of a
Lien under Section 412 or 430(k) of the Code or Section 303(k) or 4068 of ERISA
on any property (or rights to property, whether real or personal) of the
Borrower or any Restricted Subsidiary or any of their required ERISA Affiliates
or (l) any other event or condition with respect to a Plan or Multiemployer Plan
that would materially affect the business of the Borrower or any Restricted
Subsidiary taken as a whole.
 
 

--------------------------------------------------------------------------------

 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Reserve Adjusted Eurodollar Rate.
“Eurodollar Rate” means for any Interest Period as to any Eurodollar Rate Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, (ii) in the event the rate referenced in the preceding clause
(i) does not appear on such page or service or if such page or service shall
cease to be available, the rate determined by the Administrative Agent to be the
offered rate on such other page or other service which displays the LIBO Rate
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period or (iii) in the event the rates referenced in the preceding
clauses (i) and (ii) are not available, the rate per annum determined by the
Administrative Agent to be the average offered quotation rate by major banks in
the London interbank market to Barclays for deposits (for delivery on the first
day of the relevant period) in Dollars of amounts in same day funds comparable
to the principal amount of the Eurodollar Rate Loan for which the Eurodollar
Rate is then being determined with maturities comparable to such Interest Period
as of approximately 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period; provided that if LIBO Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the LIBO Rate shall be equal to the
Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (i), (ii) or (iii) is below zero, the
Eurodollar Rate will be deemed to be zero.
“Events of Default” shall have the meaning assigned to such term in Article VII.
 
 

--------------------------------------------------------------------------------

 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Loan Parties, (a) income or franchise Taxes
imposed on (or measured by) its overall net income (i) by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located or (ii) that are Other Connection Taxes, (b) any branch profits Taxes
or any similar tax imposed by any other jurisdiction described in clause (a)
above, (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.20(a)), any U.S. federal withholding Tax
that is imposed on amounts payable to such Foreign Lender under laws in effect
at the time such Foreign Lender becomes a party to this Agreement (or designates
a new lending office) or is attributable to such Foreign Lender’s failure to
comply with Section 2.19(e)(i) or Section 2.19(e)(ii), except, in each case, to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding tax pursuant to Section
2.19(a), and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Commitment” shall have the meaning assigned to such term in Section
2.25(a).
“Existing Loans” shall have the meaning assigned to such term in Section
2.25(a).
“Extended Commitment” shall have the meaning assigned to such term in Section
2.25(a).
“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.25(a).
“Extending Lender” shall have the meaning assigned to such term in Section
2.25(b).
“Extension Amendment” shall have the meaning assigned to such term in Section
2.25(c).
“Extension Date” shall have the meaning assigned to such term in Section
2.25(d).
“Extension Election” shall have the meaning assigned to such term in Section
2.25(b).
“Extension Request” shall have the meaning assigned to such term in Section
2.25(a).
“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
 
 

--------------------------------------------------------------------------------

 
“Fees” shall mean the Revolving Credit Commitment Fees, the Administrative Agent
Fees, the L/C Participation Fees and the Issuing Bank Fees.
“FERC” shall mean the Federal Energy Regulatory Commission, or its successor.
“Financial Covenants” shall mean the covenants set forth in Sections 6.10 and
6.11.
“Financial Covenant Compliance” shall mean, as of any date of determination,
that the Borrower is in compliance with the covenant levels set forth in the
Financial Covenants as of the last day of the most recently ended fiscal quarter
for which financial statements are required to be delivered pursuant to Sections
5.04(a)(i) or 5.04(a)(ii), in each case recalculated to give effect to (i) Total
Debt as of such date of determination and any concurrent incurrence of any
Indebtedness (including any commitments that are being incurred on such date of
determination, assuming the borrowing of the entire amount thereof on such
date), (ii) Unrestricted Cash as of such date of determination after giving
effect to any event for which Financial Covenant Compliance is being determined
(but not any increase in Unrestricted Cash attributable to any Indebtedness
being so incurred), (iii) in the case of any calculation under Section 6.04(g),
any such Permitted Acquisition permitted thereunder occurring after the end of
such Applicable Period, in each case, as if such events had occurred on the
first day of the Applicable Period in respect of such calculations and remained
in effect on the last day of the Applicable Period, (iv) in the case of any
calculation under Section 6.04 (k), (l) or (n), the acquisition of any Equity
Interests and any adjustments to Consolidated Net Income and/or Consolidated
EBITDA relating to such acquisition occurring after the end of such Applicable
Period, in each case, as if such events had occurred on the first day of the
Applicable Period in respect of such calculations and remained in effect on the
last day of the Applicable Period, and (v) any other Permitted Acquisition
permitted hereunder occurring after the end of such Applicable Period, in each
case, as if such events had occurred on the first day of the Applicable Period
in respect of such calculations and remained in effect on the last day of the
Applicable Period.
“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.
“First Amendment” shall mean that certain Amendment No. 1 dated as of June
25, 2014 by and among the Borrower, the other Loan Parties thereto, the Lenders
party thereto, the Issuing Banks party thereto, the Swing Line Lenders party
thereto and Barclays Bank, PLC, as Administrative Agent and Collateral Agent.
“First Amendment Effective Date” shall have the meaning assigned to the term
“First Amendment Effective Date” in Section 1.1 of the First Amendment.
“Flood Insurance Laws” shall have the meaning assigned to such term in Section
5.02(c).
“Foreign Lender” shall mean any Lender that is not a “United States person” as
such term is defined in Section 7701(a)(30) of the Code.
“Foreign Pension Plan” shall mean any employee benefit plan (within the meaning
of Section 3(3) of ERISA, whether or not subject to ERISA) that under applicable
law is required to be funded through a trust or other funding vehicle other than
a trust or funding vehicle maintained exclusively by a Governmental Authority,
and which is subject to the laws of any jurisdiction outside the United States.
 
 

--------------------------------------------------------------------------------

 
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to each Issuing Bank, such Defaulting Lender’s Pro Rata Percentage of
the L/C Exposure with respect to Letters of Credit issued by such Issuing Bank,
and, with respect to the Swing Line Lenders, such Defaulting Lender’s Pro Rata
Percentage of the Swing Line Exposure with respect to Swing Line Loans made by
the Swing Line Lenders, other than L/C Exposure or Swing Line Exposure as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or cash collateralized in accordance with the terms hereof.
“GAAP” shall mean United States generally accepted accounting principles applied
on a basis consistent with the financial statements delivered pursuant to
Section 4.02(h).
“General Partner” shall mean Tallgrass MLP GP, LLC, a Delaware limited liability
company, the sole general partner of the Borrower, and the holder of 100% of the
general partnership units of the Borrower on the Closing Date.
“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental department, authority, instrumentality, regulatory body or other
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or European
Central Bank).
“Granting Lender” shall have the meaning assigned to such term in Section
9.04(i).
“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.
“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit G, among the Borrower, the
Guarantors party thereto and the Collateral Agent for the benefit of the Secured
Parties.
“Guarantor” shall mean the Borrower and each existing and subsequently acquired
or organized direct or indirect Wholly Owned Domestic Subsidiary of the
Borrower; provided that if at any time any Subsidiary is designated as an
Unrestricted Subsidiary pursuant to and in accordance with Section 5.14,
thereafter, such Person shall not be deemed a Guarantor.
 
 

--------------------------------------------------------------------------------

 
“Hazardous Materials” shall mean all hazardous or toxic substances, wastes,
pollutants or other substances defined, listed or regulated as hazardous or
toxic or similar designation under any Environmental Law, including petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Hydrocarbons” shall mean crude oil, natural gas, natural gas liquids,
casinghead gas, drip gasoline, natural gasoline, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons and all constituents, elements or compounds
thereof and products refined or processed therefrom.
“Immaterial Restricted Subsidiary” shall mean any Restricted Subsidiary
designated by the Borrower as an Immaterial Restricted Subsidiary if and for so
long as such Immaterial Restricted Subsidiary, together with all other
Immaterial Restricted Subsidiaries so designated as Immaterial Restricted
Subsidiaries, does not have (a) total assets at such time exceeding 5% of the
Consolidated Total Assets and (b) total revenues and operating income for the
most recent 12-month period for which financial statements are available
exceeding 5% of the total revenues and operating income for the most recent
12-month period of the Borrower and its Restricted Subsidiaries, on a
consolidated basis; provided that any Restricted Subsidiary would not be an
Immaterial Restricted Subsidiary to the extent the above required terms are not
satisfied; provided, further, that the Borrower may designate any Immaterial
Restricted Subsidiary as a Material Restricted Subsidiary in order to cause the
above required terms to be satisfied.
“Improvements” shall have the meaning assigned to such term in the Mortgages.
“Increased Amount Date” shall have the meaning assigned to such term in Section
2.24(a).
“Incremental Borrowing” shall mean a Borrowing comprised of Incremental Loans.
“Incremental Lender” shall mean a Lender with an Incremental Loan Commitment or
an outstanding Incremental Loan.
“Incremental Loan Amount” shall mean $250,000,000.
“Incremental Loan Assumption Agreement” shall mean an Incremental Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Lenders.
“Incremental Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to make Revolving Loans to the Borrower.
“Incremental Loans” shall mean Borrowings comprised of Revolving Loans made by
one or more Lenders to the Borrower pursuant to such Lender’s Incremental Loan
Commitment in Section 2.24.
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds (other than surety, appeal or performance bonds to the
extent that such surety, appeal or performance bonds do not constitute or result
in the incurrence of reimbursement obligations payable by such Person),
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
or assets purchased by such Person, (d) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable and accrued obligations incurred in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all Synthetic Lease Obligations of such Person, (i) net obligations of such
Person under any Hedging Agreements, valued at the Agreement Value thereof, (j)
all obligations of such Person with respect to the redemption, repayment or
other repurchase of any Disqualified Stock (valued at the greater of its
voluntary or involuntary liquidation preference plus any accrued and unpaid
dividends), (k) all obligations of such Person as an account party in respect of
letters of credit and (l) all obligations of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any partnership in which such Person is a general partner to the extent such
Person is liable for such Indebtedness pursuant to applicable law or the
relevant partnership agreement.
 
 

--------------------------------------------------------------------------------

 
“Indemnified Taxes” shall mean Taxes (other than Excluded Taxes) imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Information” shall have the meaning assigned to such term in Section 9.16.
“Intellectual Property” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.
“Interest Coverage Ratio” shall mean, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
“Interest Election Notice” shall mean an Interest Election Notice, delivered by
the Borrower pursuant to Section 2.10, substantially in the form of Exhibit D.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing and (c) with respect to
any Swing Line Loan, the last Business Day of each March, June, September and
December.
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter (and if
available to all Lenders holding such Borrowings, twelve months thereafter), as
the Borrower may elect; provided, however, that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (b) any Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period and (c) no Interest Period for any Loan shall extend beyond
the maturity date of such Loan. Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
 
 

--------------------------------------------------------------------------------

 
“Interpolated Rate” shall mean in relation to the LIBO Rate, the rate which
results from interpolating on a linear basis between:
(a) the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of that Loan; and
(b) the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of that Loan,
each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.
“IRS” shall mean the United States Internal Revenue Service.
“Issuing Bank” shall mean, as the context may require, (a) each bank or
financial institution listed on Schedule 2.02, acting through any of its
respective Affiliates or branches, in its capacity as the issuer of Letters of
Credit hereunder and (b) any other Lender that may become an Issuing Bank
pursuant to Section 2.23(i) or 2.23(k), with respect to Letters of Credit issued
by such Lender. Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates or branches of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate or
branch with respect to Letters of Credit issued by such Affiliate or branch.
“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.05(c).
“JV HoldCo” shall mean a Restricted Subsidiary that is a Wholly Owned Subsidiary
of Operations and that holds an investment in a Person that is made pursuant to
Section 6.04(k).
“L/C Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.
“L/C Disbursement” shall mean a payment or disbursement made by any Issuing Bank
pursuant to a Letter of Credit issued by such Issuing Bank.
“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Revolving Credit
Lender at any time shall equal its Pro Rata Percentage of the aggregate L/C
Exposure at such time.
 
 

--------------------------------------------------------------------------------

 
“L/C Extension Notice” shall mean a L/C Extension Notice delivered by the
Borrower pursuant to Section 2.23 and substantially in the form of Exhibit E.
“L/C Participation Fee” shall have the meaning assigned to such term in Section
2.05(c).
“Latest Maturity Date” shall mean, at any Date of Determination, the latest
maturity date or expiration date applicable to any Loan or Commitment hereunder
at such time, including the latest maturity or expiration date of any Loans as
extended in accordance with this Agreement from time to time.
“Law” means any federal, state, regional or local constitution, statute, code,
law, rule, or regulation, or any judgment, permit, order, ordinance, writ,
injunction, or decree of, any Governmental Authority.
“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance), (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance and (c) the Swing Line Lenders.
“Letter of Credit” shall mean any standby letter of credit issued pursuant to
Section 2.23.
“LIBO Rate” shall have the meaning assigned to such term in the definition of
Eurodollar Rate.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset, (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, each Incremental Loan Assumption Agreement, the promissory notes, if
any, executed and delivered pursuant to Section 2.04(e), the Amended Engagement
Letter, any certificates delivered in connection with the foregoing and any
other document from time to time executed in connection with the foregoing that
is designated as a “Loan Document”.
“Loan Parties” shall mean the Borrower and each Restricted Subsidiary that is a
Guarantor.
“Loans” shall mean the Revolving Loans and the Swing Line Loans.
“LP Agreement” shall mean the Limited Partnership Agreement of the Borrower,
dated as of the Closing Date, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time to the extent an
Event of Default under paragraph (n) of Article VII has not occurred as a result
of such amendment, restatement, amendment and restatement, supplement or other
modification.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Master Limited Partnership” shall mean any Person that is a publicly traded
limited partnership or limited liability company that is properly treated as a
partnership for U.S. federal income tax purposes by virtue of meeting the
requirements of Section 7704(c)(1) of the Code.
 
 

--------------------------------------------------------------------------------

 
“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations, financial condition or operating
results of the Borrower and the Restricted Subsidiaries, taken as a whole, (b) a
material impairment of the ability of the Borrower or the Restricted
Subsidiaries, taken as a whole, to perform any of their material obligations
under the Loan Documents to which they are parties or (c) a material impairment
of the rights and remedies of or benefits available to the Lenders or the
Administrative Agent or Collateral Agent under any Loan Document.
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Borrower or any Restricted Subsidiary in an aggregate
principal amount exceeding $37,500,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Hedging Agreement at any time shall be
the Agreement Value of such Hedging Agreement at such time.
“Material Leased Real Property” shall mean each of the leased Real Properties of
the Loan Parties specified on Schedule 3.20(b) and on any date of determination,
any leased Processing Plants and any other Real Property leased by any Loan
Party, or group of related tracts of Real Property, leased (whether leased in a
single transaction or in a series of transactions) by any Loan Party, in each
case where the fair market value of such lease (including the fair market value
of improvements owned by such Person and located thereon) on such date of
determination exceeds $22,500,000.
“Material Non-Public Information” shall mean material non-public information
with respect to the Borrower, its Subsidiaries or any of their securities.
“Material Projects” shall mean, collectively, the Pony Express Material Project
and any other capital project of the Borrower or any of its Restricted
Subsidiaries the aggregate cost of which (inclusive of capital costs expended
prior to the acquisition, construction or expansion thereof) is reasonably
expected by the Borrower to exceed, or exceeds, $7,500,000.
“Material Real Property” shall mean each of the owned Real Properties of the
Loan Parties specified on Schedule 1.01(a) and on any date of determination, any
owned Processing Plants and any other Real Property owned in fee by any Loan
Party, or group of related tracts of Real Property, acquired (whether acquired
in a single transaction or in a series of transactions) or owned by any Loan
Party, in each case having a fair market value (including the fair market value
of improvements owned or leased by such Person and located thereon) on such date
of determination exceeding $22,500,000.
“Material Restricted Subsidiary” shall mean any Restricted Subsidiary other than
any Immaterial Restricted Subsidiary.
“Maturity Date” shall mean the fifth anniversary of the Closing Date.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“Midstream Services” shall mean the treatment, processing, gathering,
dehydration, compression, fractionating, blending, transportation, storage,
transmission, marketing, buying or selling or other disposition, whether for
such Person’s own account or for the account of others, of oil, natural gas,
natural gas liquids or other liquid or gaseous Hydrocarbons, including that used
for fuel or consumed in the foregoing activities.
 
 

--------------------------------------------------------------------------------

 
“Minimum Collateral Amount” shall mean, at any time, cash collateral consisting
of cash or deposit account balances in an amount equal to 105% of the Fronting
Exposure of any Issuing Bank with respect to Letters of Credit issued and
outstanding at such time.
“MLP IPO” shall mean an initial underwritten public offering of common units
representing limited partnership interests of the Borrower, whereby the Borrower
qualifies as a Master Limited Partnership, pursuant to an effective registration
statement filed with the Securities and Exchange Commission in accordance with
the Securities Act of 1933, as amended.
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.
“Mortgage Modification Requirements” shall mean each of the conditions precedent
to the incurrence of additional Indebtedness pursuant to Section 2.24 set forth
on Schedule 1.01(b).
“Mortgage Policies” shall have the meaning assigned to such term in Section
5.15(b)(ii).
“Mortgaged Properties” shall mean, as of the Closing Date, the owned Real
Properties of the Loan Parties specified on Schedule 1.01(a), and shall include
each other parcel of Real Property and improvements thereto with respect to
which a Mortgage is or is required to be granted pursuant to Section 5.12.
“Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications and other security documents
delivered pursuant to Section 4.02(d), Section 5.12 or Section 5.15 each
substantially in the form of Exhibit M.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar Taxes and the Borrower’s good faith estimate of income
Taxes paid or payable by the Borrower in connection with such sale), (ii)
amounts provided as a reserve, in accordance with GAAP, against any liabilities
under any indemnification obligations or purchase price adjustment associated
with such Asset Sale (provided that, to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds), (iii) any amount thereof prohibited by FERC to be applied to the
prepayment of Indebtedness and (iv) the principal amount, premium or penalty, if
any, interest and other amounts on any Indebtedness for borrowed money which is
secured by the asset sold in such Asset Sale and which is required to be repaid
with such proceeds (other than any such Indebtedness assumed by the purchaser of
such asset and other than any Loans hereunder); provided, however, that, if (x)
other than with respect to the Net Cash Proceeds from the abandonment and sale
of the Pony Express Designation Assets to Development, the Borrower shall
deliver a certificate of a Responsible Officer to the Administrative Agent not
later than the third Business Day following the receipt by the Borrower or any
Restricted Subsidiary of such cash proceeds setting forth the Borrower’s intent
to reinvest (or to cause its Restricted Subsidiaries to reinvest) such proceeds
in productive assets of a kind then used or usable in the business of the
Borrower or any Restricted Subsidiary (or 100% of the Equity Interests of any
entity that shall become a Restricted Subsidiary hereunder that owns such
productive assets) within 360 days of receipt of such proceeds and in each case
such proceeds are used for such reinvestment within such 360 day period (or, if
committed to be so used within such period, are so reinvested within a further
180 days thereafter) and (y) no Default or Event of Default shall have occurred
and shall be continuing at the time of such certificate or at the proposed time
of the application of such proceeds, such proceeds shall not constitute Net Cash
Proceeds except to the extent not so used at the end of such period, at which
time such proceeds shall be deemed to be Net Cash Proceeds; (b) with respect to
any issuance or incurrence of Indebtedness, the cash proceeds thereof, net of
all Taxes and customary fees, commissions, costs and other expenses incurred in
connection therewith; and (c) with respect to any Casualty Event Receipt, the
net cash proceeds thereof (determined in accordance with the definition of
“Casualty Event Receipt”) received by or paid to or for the account of (but
after taking into account clause (x) of the definition of “Casualty Event
Receipt”) the Borrower or any Restricted Subsidiary; provided further, however,
for the avoidance of doubt any actual reimbursement payments received in
connection with the abandonment and sale of the Pony Express Designation Assets,
including the reimbursement of actual costs incurred and paid by the Borrower
and the Restricted Subsidiaries to abandon the existing natural gas facilities
on the TIGT Pipeline System, to construct facilities necessary to maintain
existing natural gas service on the TIGT Pipeline System and to obtain gas
pipeline transportation services from other interstate pipelines, are not Net
Cash Proceeds.
 
 

--------------------------------------------------------------------------------

 
“Non-Defaulting Lender” shall mean any Lender other than a Defaulting Lender.
“Non-Extending Lender” shall have the meaning assigned to such term in Section
2.25(e).
“NPL” shall mean the National Priorities List under CERCLA.
“Obligations” shall mean all “Secured Obligations” as defined in the Guarantee
and Collateral Agreement and the other Security Documents.
“OFAC” shall have the meaning assigned to such term in Section 3.23.
“Omnibus Agreement” shall mean the Omnibus Agreement dated as of the Closing
Date, as the same may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time.
“Operations” shall mean Tallgrass MLP Operations, LLC, a Delaware limited
liability company.
“Organizational Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” shall mean, with respect to the Administrative Agent,
any Lender, any Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of any Loan Party hereunder, Taxes imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
 

--------------------------------------------------------------------------------

 
“Other Taxes” shall mean any and all present or future stamp, court, intangible,
recording, filing, documentary or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made under any Loan
Document or from the execution, delivery, performance, registration or
enforcement of, or otherwise with respect to, any Loan Document.
“Participant” shall have the meaning assigned to such term in Section 9.04(f).
“Participant Register” shall have the meaning assigned to such term in Section
9.04(f).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit K.
“Permitted Acquisition” shall have the meaning assigned to such term in Section
6.04(g).
“Permitted Business” shall mean the business conducted (or proposed to be
conducted) by the Borrower and the Restricted Subsidiaries as of the date of
this Agreement, and all business that is reasonably similar or ancillary thereto
and reasonable extensions thereof, including, without limitation, gathering,
transporting (by barge, pipeline, ship, truck, rail or other modes of
Hydrocarbon transportation), treating, storing, processing, dehydrating,
fractionating, marketing, distributing, storing or otherwise handling
Hydrocarbons, and constructing pipeline, treating, terminalling, storage,
processing, fractionation, dehydration and other facilities related to the
foregoing.
“Permitted Drop-Down Acquisition” shall mean any Drop-Down Acquisition approved
by the Conflicts Committee after the Closing Date; provided that all such
Drop-Down Acquisitions, taken in the aggregate and not individually, are on
terms and conditions reasonably fair in all material respects to the Borrower
and its Restricted Subsidiaries in the good faith judgment of the Conflicts
Committee.
“Permitted Encumbrances” shall mean with respect to each Real Property, Pipeline
System and Processing Plant, those Liens permitted by paragraphs (a), (b), (c),
(d), (e), (g), (h), (i), (j), or (n) of Section 6.02.
“Permitted Holders” shall mean (i) Tallgrass GP Holdings, LLC, (ii) Tallgrass
Holdings, LLC, (iii) Tallgrass KC, LLC, (iv) Kelso & Company, (v) MTP Energy
KMAA LLC, (vi) any Affiliated fund, holding company or investment vehicle of any
Person in clauses (i) through (v), and (vii) David G. Dehaemers, Jr., and any
entity (including, without limitation, any trust, limited liability company, and
partnership) established by him, or on his behalf, for estate planning purposes.
“Permitted Investments” shall mean:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within twelve
months from the date of acquisition thereof;
 
 

--------------------------------------------------------------------------------

 
(b) investments in commercial paper maturing within twelve months from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within twelve months from the date of acquisition thereof
issued or guaranteed by or placed with, and demand, savings and money market
deposit accounts issued or offered by, the Administrative Agent or any Affiliate
of the Administrative Agent, any Arranger or any Affiliate of any Arranger or
any domestic office of any commercial bank organized under the laws of the
United States of America or any State thereof that has a combined capital and
surplus and undivided profits of not less than $500,000,000 and that issues (or
the parent of which issues) commercial paper rated at least “Prime-2” (or the
then equivalent grade) by Moody’s or “A-2” (or the then equivalent grade) by
S&P;
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above; and
(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, at least 95% of whose assets are
invested in investments of the type described in clauses (a) through (d) above.
“Permitted Junior Debt” shall mean unsecured Indebtedness incurred by the
Borrower or the Guarantors; provided, that (i) the Borrower shall be in
Financial Covenant Compliance before and after giving effect to the incurrence
of such Indebtedness, (ii) such unsecured Indebtedness shall not be guaranteed
by any Person that is not a Guarantor or obligor hereunder, (iii) such
Indebtedness shall not mature and no installments of principal in excess of
1.00% per annum shall be due and payable on such Indebtedness prior to the
Latest Maturity Date at the time such Indebtedness is incurred, (iv) such
Indebtedness shall have no financial maintenance covenants that are more
restrictive than the Financial Covenants, (v) the definitive documentation for
such Indebtedness shall not include other covenants materially more onerous to
the Borrower and the Guarantors than the covenants for the Revolving Facility
provided for in this Agreement, taken as a whole, and (vi) such Indebtedness
shall have no mandatory prepayment or redemption provisions other than
prepayments required as a result of a change in control or non-ordinary course
asset sale.
“Permitted Liens” shall have the meaning assigned to such term in Section
3.07(a).
“Permitted Refinancing Debt” shall mean any modification, refinancing,
refunding, renewal or extension of any Indebtedness; provided, that (i) the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder; (ii) such modification, refinancing,
refunding, renewal or extension (A) has a final maturity date the same as or
later than the final maturity date of the Indebtedness so modified, refinanced,
refunded, renewed or extended and (B) has a weighted average life to maturity
the same as or greater than the weighted average life to maturity of the
Indebtedness so modified, refinanced, refunded, renewed or extended; (iii) at
the time thereof, no Default or Event of Default shall have occurred and be
continuing; (iv) to the extent such Indebtedness being modified, refinanced,
refunded, renewed or extended is unsecured and/or subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is unsecured and/or subordinated in right of payment to the
Obligations on terms, taken as a whole, at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (v) to the extent such Indebtedness
being modified, refinanced, refunded, renewed or extended is secured, such
modification, refinancing, refunding, renewal or extension is secured by no more
collateral than the Indebtedness being modified, refinanced, refunded, renewed
or extended and (vi) the obligors in respect of such Indebtedness being
modified, refinanced, refunded, renewed or extended are not changed.
 
 

--------------------------------------------------------------------------------

 
“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Borrower in the form of one or more series of senior or
subordinated unsecured notes; provided that (i) such Indebtedness is issued,
incurred or otherwise obtained solely to refinance in whole or part Revolving
Loans or Revolving Credit Commitments which commitments are then terminated
pursuant to the terms hereof (such refinanced Indebtedness, “Refinanced Debt”),
and the proceeds thereof shall be applied in accordance with Section 2.12(c) to
the extent required thereby; provided, that such Indebtedness is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Debt (and, in the case of Refinanced Debt consisting, in whole or
in part, of unused Revolving Credit Commitments, the applicable amount thereof),
plus accrued and unpaid interest, any premium, and fees and expenses reasonably
incurred in connection therewith, (ii) such Indebtedness does not mature or have
scheduled amortization or payments of principal prior to the date that is the
Latest Maturity Date at the time such Indebtedness is incurred, (iii) such
Indebtedness is not secured by any Lien on any property or assets of the
Borrower or any Restricted Subsidiary and (iv) such Indebtedness is not
guaranteed by any Person other than the Borrower and the Guarantors.
“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
“Pipeline Real Property” shall mean all easements, rights of way, and other Real
Property or interests therein comprising any part of the Hydrocarbon
transmission and gathering pipelines of the Borrower, Operations, the Acquired
Businesses, the Subsidiaries of the Borrower and the subsidiaries of Operations
and the Acquired Businesses or upon which any part of such transmission and
gathering pipelines has been built, passes over or through or which is used in
or reasonably necessary for the operation thereof.
“Pipeline System” shall mean the Hydrocarbon transmission and gathering pipeline
systems and related facilities (including any Processing Plants, fractionating,
storage, compression and metering facilities) of the Borrower, Operations, the
Acquired Businesses, the Subsidiaries of the Borrower and the subsidiaries of
Operations and the Acquired Businesses.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Sections 412 and 430 of
the Code or Section 302 of ERISA, and in respect of which the Borrower or any
ERISA Affiliate is (or, if such plan were terminated, would under Sections 4062
or 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
“Platform” shall have the meaning assigned to such term in Section 9.01.
“Pony Express” shall mean Tallgrass Pony Express Pipeline LLC, a Delaware
limited liability company.
 
 

--------------------------------------------------------------------------------

 
“Pony Express Adjustment Limit” shall mean $190,000,000.
“Pony Express Designation Assets” shall mean the Pipeline System, related
Pipeline Real Property and other related contracts, properties and assets, in
each case relating to the Pony Express Material Project and described on
Schedule 1.01(c).
“Pony Express HoldCo” shall mean a Restricted Subsidiary that is a Wholly Owned
Subsidiary of Operations and that holds an investment in Pony Express that is
made pursuant to Section 6.04(l).
“Pony Express Material Project” shall mean, collectively, (i) the conversion of
approximately 430-miles of the existing Pipeline System from natural gas to
crude oil service, and constructing a pipeline extension from the converted
existing Pipeline System that is currently planned to terminate in Ponca City,
Oklahoma, and Cushing, Oklahoma and (ii) the construction of a lateral pipeline
in northeast Colorado that will transport crude oil to an interconnect with the
converted pipeline described in the foregoing clause (i).
“Prepayment Notice” shall mean a Prepayment Notice delivered by the Borrower
pursuant to Section 2.11 and substantially in the form of Exhibit F.
“Pricing Grid” shall mean the following pricing grid:
Category
Total Leverage Ratio
Applicable Margin for ABR Loans
Applicable Margin for Eurodollar Loans
       
1
Less than or equal to 3.00:1.00
0.75%
1.75%
2
Greater than 3.00:1.00 but less than or equal to 3.50:1.00
1.00%
2.00%
3
Greater than 3.50:1.00 but less than or equal to 4.00:1.00
1.25%
2.25%
4
Greater than 4.00:100 but less than or equal to 4.50:1.00
1.50%
2.50%
5
Greater than 4.50:1.00
1.75%
2.75%

 
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Person acting as the Administrative Agent as its prime rate
in effect at its principal office in New York City. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent or any Lender may
make commercial loans or other loans at rates of interest at, above or below the
Prime Rate. Any change in the Prime Rate shall take effect at the opening of
business on the day specified in the public announcement of such change.
“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have expired or been terminated, the Pro Rata Percentages shall be determined on
the basis of the Revolving Credit Commitments most recently in effect, giving
effect to any subsequent assignments.
 
 

--------------------------------------------------------------------------------

 
“Processing Plants” shall mean, collectively, (a) the Hydrocarbon treating and
processing plants located in Natrona County, Wyoming, Converse County, Wyoming
and Fremont County, Wyoming and (b) any other material plants, processing and
compressor stations and terminals now or hereafter owned or leased, as
applicable, by the Loan Parties.
“Projections” shall mean the projections of the Borrower and its Restricted
Subsidiaries included in the Confidential Information Memorandum and any other
projections and any forward-looking statements (including statements with
respect to booked business) of such entities furnished to the Lenders or the
Administrative Agent by or on behalf of the Borrower or any of its Restricted
Subsidiaries prior to the Closing Date.
“Projected Consolidated EBITDA” shall mean, in respect of any Material Project,
the projected Consolidated EBITDA attributable to such Material Project for the
first full 12-month period following the Scheduled Commercial Operation Date of
such Material Project, such amount to be determined by the Borrower in good
faith and approved by the Arrangers (such approval not to be unreasonably
withheld) based upon projected revenues that are reasonably likely on the basis
of sound financial planning practice and Prudent Industry Practices, the
creditworthiness and applicable projected volumes of the prospective customers,
capital and other costs, operating and administrative expenses, the Scheduled
Commercial Operation Date, commodity price assumptions, the class and amount of
Equity Interests of such Material Project owned, directly or indirectly, by the
Borrower and other factors reasonably deemed appropriate by the Borrower in good
faith and as approved by the Arrangers (such approval not to be unreasonably
withheld); provided that, in the case of the Pony Express Material Project, at
least 65% of the aggregate amount of such projected revenues shall be derived
from Qualifying Shipper Contracts with Qualifying Shipper Counterparties.
Notwithstanding the foregoing, in connection with the calculation of any
Consolidated EBITDA Material Project Adjustment on any Date of Determination in
respect of any Material Project, Projected Consolidated EBITDA for such Material
Project shall be deemed to be zero unless the Borrower certifies to the
Arrangers in good faith in the Compliance Certificate delivered pursuant to
Section 5.04(a)(iii) in connection with such Date of Determination that no event
or condition has occurred or exists that could reasonably be expected to result
in any materially adverse change to the Projected Consolidated EBITDA relating
to such Material Project (including, without limitation, any materially adverse
changes to the creditworthiness and applicable projected volumes of the
prospective customers), or, if the Borrower is unable to make such certification
or determines that the Projected Consolidated EBITDA has increased, the Borrower
provides the Arrangers with written and revised pro forma projections of the
Projected Consolidated EBITDA attributable to such Material Project recalculated
by the Borrower in good faith and taking into account any such event or
condition, which revised projections shall then be used to determine the
Projected Consolidated EBITDA as set forth in the first paragraph of this
definition in respect of such Material Project if approved by the Arrangers
(such approval not to be unreasonably withheld).
“Projected Pony Express Distributable Amount” shall mean the cash that is
projected to be distributed by Pony Express to the Borrower or a Restricted
Subsidiary of the Borrower as a dividend or other distribution for the first
full 12-month period following the Scheduled Commercial Operation Date of the
Pony Express Material Project, such amount to be determined by the Borrower in
good faith and approved by the Arrangers (such approval not to be unreasonably
withheld) based upon projected revenues from Qualifying Shipper Contracts with
Qualifying Shipping Counterparties or to otherwise be reasonably likely on the
basis of sound financial planning practice and Prudent Industry Practices, the
creditworthiness and applicable projected volumes of the prospective customers,
capital and other costs, operating and administrative expenses, the Scheduled
Commercial Operation Date, commodity price assumptions, the class and amount of
Equity Interests of Pony Express owned, directly or indirectly, by the Borrower
and other factors reasonably deemed appropriate by the Borrower in good faith
and as approved by the Arrangers (such approval not to be unreasonably
withheld), and in each case after deducting or accounting for (a) all projected
operating and maintenance costs, changes in working capital and taxes payable in
connection with the Pony Express Material Project and (b) all scheduled
maintenance or sustaining capital expenditures for Pony Express and its
subsidiaries, in each case, during such first full 12-month period following the
Scheduled Commercial Operation Date; provided that, at least 65% of the
aggregate amount of such projected distributable amounts shall be derived from
revenues generated by Qualifying Shipper Contracts with Qualifying Shipper
Counterparties.
 
 

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, in connection with the calculation of
Consolidated Net Income on any Date of Determination, the Projected Pony Express
Distributable Amount shall be deemed to be zero unless the Borrower certifies to
the Arrangers in good faith in the Compliance Certificate delivered pursuant to
Section 5.04(a)(iii) in connection with such Date of Determination that no event
or condition has occurred or exists that could reasonably be expected to result
in any materially adverse change to the Projected Pony Express Distributable
Amount (including, without limitation, any materially adverse changes to the
creditworthiness and applicable projected volumes of the prospective customers),
or, if the Borrower is unable to make such certification or determines that the
Projected Pony Express Distributable Amount has increased, the Borrower provides
the Arrangers with written and revised pro forma projections of the Projected
Pony Express Distributable Amount recalculated by the Borrower in good faith and
taking into account any such event or condition, which revised projections shall
then be used to determine the Projected Pony Express Distributable Amount as set
forth in the first paragraph of this definition if approved by the Arrangers
(such approval not to be unreasonably withheld).
“Prudent Industry Practices” shall mean any of the practices, methods and acts
engaged in or approved by a significant portion of the Midstream Services
industry in the United States during the relevant time period, or any of the
practices, methods and acts which, in the exercise of reasonable judgment in
light of the facts known at the time the decision was made, could have been
expected to accomplish the desired result at a reasonable cost consistent with
good business practices, sound engineering practices, reliability, safety and
expedition. “Prudent Industry Practices” is not intended to be limited to the
optimum practice, method or act to the exclusion of all others, but rather to be
acceptable principles, methods and acts generally accepted in the United States,
having due regard for, among other things, the requirements or guidance of
Governmental Authorities, applicable laws, equipment manufacturers, industry
organizations and the requirements of insurers.
“Public Lender” shall have the meaning assigned to such term in Section 9.01.
“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.
“Qualified Counterparty” shall mean, with respect to any Hedging Agreement, any
counterparty thereto that at the time such Hedging Agreement was entered into
was a Lender, an Agent or an Arranger, or an Affiliate of any of the foregoing.
“Qualifying Acquisition” shall mean (i) any Permitted Acquisition with
Acquisition Consideration of at least $50,000,000, (ii) any acquisition of
Equity Interests in Pony Express pursuant to Section 6.04(l) with consideration
of at least $50,000,000 and (iii) any acquisition of Equity Interests in REX
HoldCo or REX pursuant to Section 6.04(n) with consideration of at least
$50,000,000.
 
 

--------------------------------------------------------------------------------

 
“Qualifying Shipper Contracts” shall mean, in connection with the Pony Express
Material Project, a binding and enforceable contract for Midstream Services
governed by the laws of the United States of America, any State thereof or the
District of Columbia and entered into between any Loan Party and a Qualifying
Shipper Counterparty that is consistent with Prudent Industry Practices and
provides for Midstream Services on a firm commitment basis for an initial term
of not less than five (5) years to be provided by the Borrower or the applicable
Restricted Subsidiary to the Qualifying Shipper Counterparty in connection with
additional capacity or Pipeline Systems that are the subject of the Pony Express
Material Project.
“Qualifying Shipper Counterparties” shall mean (a) Specified Shippers or (b) any
Person (or any Controlled Affiliate of such Person) incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia that in the ordinary course of its business contracts for
Midstream Services and such Person either has a public corporate credit rating
and corporate family rating no lower than BBB- from S&P and Baa3 from Moody’s or
has provided credit support consistent with Prudent Industry Practices and
acceptable to the Borrower in good faith in favor of the Borrower or the
applicable Restricted Subsidiary in connection with any shipping contract
entered into with such Person, which credit support shall be comprised of either
(x) a guarantee from an Affiliate of such Person that has a public corporate
credit rating and corporate family rating of no lower than BBB- from S&P and
Baa3 from Moody’s or (y) one or more surety or performance bonds or a letter or
letters of credit from any domestic office of any financial institution or
commercial bank organized under the laws of the United States of America, any
State thereof or the District of Columbia that has a public corporate credit
rating and corporate family rating of no lower than BBB+ from S&P and Baa1 from
Moody’s.
“Rate” shall have the meaning assigned to such term in the definition of “Type.”
“Real Property” shall mean collectively, all right, title and interest of the
Borrower or any Restricted Subsidiary in and to any and all parcels of real
property owned or leased by the Borrower or any other Restricted Subsidiary
together with all Improvements and appurtenant fixtures, easements and other
property and rights incidental to the ownership, lease or operation thereof.
“Refinanced Debt” shall have the meaning assigned to such term in the definition
of “Permitted Unsecured Refinancing Debt.”
“Register” shall have the meaning assigned to such term in Section 9.04(d).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Documents” shall mean the Contribution Agreement, Omnibus Agreement and
the LP Agreement.
 
 

--------------------------------------------------------------------------------

 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing in, into or onto the environment.
“Required Lenders” shall mean, at any time, Lenders having Loans (other than
Swing Line Loans) outstanding, L/C Exposure, Swing Line Exposure and unused
Revolving Credit Commitments representing more than 50% of the sum of all Loans
(other than Swing Line Loans) outstanding, L/C Exposure, Swing Line Exposure and
unused Revolving Credit Commitments at such time; provided that the Loans, L/C
Exposure, Swing Line Exposure or unused Revolving Credit Commitments of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time.
“Reserve Adjusted Eurodollar Rate” shall mean, with respect to any Eurodollar
Borrowing for any Interest Period, a fluctuating rate per annum equal to the
product of (i) the Eurodollar Rate in effect for such Interest Period and (ii)
Statutory Reserves.
“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Restricted
Subsidiary, and any purchase, redemption or other acquisition or retirement for
value (including, without limitation, in connection with any merger or
consolidation involving the Borrower or any Restricted Subsidiary) of any Equity
Interests of the Borrower or any Restricted Subsidiary or any direct or indirect
parent of the Borrower or any Restricted Subsidiary. Without limiting the
foregoing, any designation of a Restricted Subsidiary as an Unrestricted
Subsidiary solely to facilitate the making of a dividend or other distribution
that would have been a Restricted Payment shall be deemed to be a Restricted
Payment for purposes of this Agreement.
“Restricted Subsidiary” shall mean any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.
“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Letters of Credit as provided for herein) as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Revolving Credit Commitment or in any Incremental Loan Assumption
Agreement, as applicable, as the same may be (a) increased by the Incremental
Loan Commitment of such Lender, if any, (b) reduced from time to time pursuant
to Section 2.09 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.
 
 

--------------------------------------------------------------------------------

 
“Revolving Credit Commitment Fee” shall have the meaning assigned to such term
in Section 2.05(a).
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swing Line
Exposure.
“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.
“Revolving Facility” shall mean the revolving credit facility provided for in
this Agreement.
“Revolving Loan Note” shall mean a Revolving Loan Note delivered by the Borrower
pursuant to Section 2.04(e) and substantially in the form of Exhibit C.
“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.01.
“REX” shall mean Rockies Express Pipeline LLC, a Delaware limited liability
company.
“REX HoldCo” shall mean a Restricted Subsidiary that is a Wholly Owned
Subsidiary of Operations and that holds an investment in REX Holdings or REX
that is made pursuant to Section 6.04(n).
“REX Holdings” shall mean Rockies Express Holdings, LLC, a Delaware limited
liability company.
“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.
“Scheduled Commercial Operation Date” shall mean, with respect to any Material
Project, the date originally scheduled as the day on which such Material Project
shall achieve Commercial Operation as specified in the notice to be delivered to
the Arrangers with respect to such Material Project as specified in the second
paragraph of the definition of Consolidated EBITDA Material Project Adjustment.
“Secured Hedging Agreement” shall mean any interest rate or commodity Hedging
Agreement entered into by any Loan Party and any Qualified Counterparty;
provided that, notwithstanding anything to the contrary herein or in any other
Loan Document, (i) at any time that any Hedging Agreement is entered into that
is intended to be secured by the Collateral, the Borrower shall notify the
Administrative Agent of the Qualified Counterparty party thereto and (ii) if
reasonably requested by the Administrative Agent, in each case, in order to
preserve and protect the priority of the Lien of the Collateral Agent for the
benefit of the Secured Parties securing the Obligations under the Security
Documents, the Borrower shall take such further actions as may be contemplated
by Section 5.12.
“Secured Parties” shall mean, collectively, the Agents, the Arrangers, the
Issuing Banks, the Lenders, each Qualified Counterparty, each Indemnitee and any
other “Secured Party” as defined in the Guarantee and Collateral Agreement.
 
 

--------------------------------------------------------------------------------

 
“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and each of the security agreements and other instruments and
documents executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.12.
“Solvency Certificate” shall mean the Solvency Certificate substantially in the
form attached hereto as Exhibit L.
“Solvent” shall have the meaning assigned to such term in the Solvency
Certificate.
“SPV” shall have the meaning assigned to such term in Section 9.04(i).
“Specified Equity Contribution” shall have the meaning assigned to such term in
the last paragraph of Article VII.
“Specified Existing Commitment” shall have the meaning assigned to such term in
Section 2.25(a).
“Specified Shippers” shall mean the counterparties that have entered into
Throughput and Deficiency Agreements with Pony Express as of the Closing Date
and those customers that have been previously disclosed to the Administrative
Agent prior to the Closing Date as the five (5) largest customers by revenue for
each of the Acquired Businesses prior to the Closing Date.
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subordinated Indebtedness” shall mean the collective reference to any
Indebtedness of the Borrower or any of the Restricted Subsidiaries subordinated
in right of payment to the Obligations and containing such other terms and
conditions, in each case, as are satisfactory to the Administrative Agent.
“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, at the time
any determination is being made, owned, Controlled or held, directly or
indirectly by the parent and/or one or more subsidiaries of the parent.
“Subsidiary” shall mean any subsidiary of the Borrower.
“Swing Line Borrowing” shall mean a Borrowing comprised of Swing Line Loans.
 
 

--------------------------------------------------------------------------------

 
“Swing Line Borrowing Request” shall mean a request by the Borrower
substantially in the form of Exhibit B-2.
“Swing Line Commitment” shall mean, the commitment of (i) Wells Fargo Bank,
National Association, to make Swing Line Loans pursuant to Section 2.22(a) in an
aggregate principal amount at any one time outstanding not to exceed $30,000,000
and (ii) Barclays to make Swing Line Loans pursuant to Section 2.22(a) in an
aggregate principal amount at any one time outstanding not to exceed
$30,000,000. The aggregate amount of the Swing Line Commitments on the First
Amendment Effective Date is $60,000,000.
“Swing Line Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swing Line Borrowings at such time.
“Swing Line Lender” shall mean Barclays and Wells Fargo Bank, National
Association, in each case, in its capacity as a lender of Swing Line Loans and
its successors and permitted assigns hereunder.
“Swing Line Loans” shall mean the Swing Line loans made to the Borrower pursuant
to Section 2.22(a).
“Syndication Agent” shall mean WF, in its capacity as syndication agent.
“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.
“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such Person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“TIGT” shall mean Tallgrass Interstate Gas Transmission, LLC, a Colorado limited
liability company.
“TMLLC” shall mean Tallgrass Midstream, LLC, a Delaware limited liability
company.
“Total Debt” shall mean, at any time, (a) the total Indebtedness (excluding
Indebtedness of the type described in clause (h), clause (i), clause (j) and
clause (k) of the definition of Indebtedness, except, in the case of clause (k),
to the extent of any unreimbursed drawings thereunder) of the Borrower and the
Restricted Subsidiaries at such time; and minus (b) Unrestricted Cash of up to
$7,500,000.
“Total Leverage Ratio” shall mean, as of any date (including any Date of
Determination) for the Applicable Period related thereto, the ratio of (a) Total
Debt as of such date to (b) Consolidated EBITDA for such Applicable Period.
 
 

--------------------------------------------------------------------------------

 
“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The Total
Revolving Credit Commitment as of the First Amendment Effective Date is
$850,000,000.
“Transaction Costs” shall mean all fees and expenses incurred in connection with
the consummation of the Transactions.
“Transaction Documents” shall mean the Related Documents and the Loan Documents.
“Transactions” shall mean (a) the Acquisition in exchange for the following
consideration: (x) the issuance to Development of common and subordinated units
in the Borrower (plus the net cash proceeds from the exercise of the
underwriters’ overallotment option or additional common units in the Borrower to
the extent the underwriters’ overallotment option is not exercised), (y) the
assumption by the Borrower of $400,000,000 of Indebtedness under the Development
Credit Agreement and (z) payment by the Borrower of approximately $61,000,000 to
Tallgrass Operations, LLC as reimbursement for a portion of the capital
expenditures made by Tallgrass Operations, LLC to purchase the Acquired
Businesses, (b) the consummation of the MLP IPO, (c) the issuance of certain
general partnership interests and incentive distribution rights in the Borrower
to Tallgrass MLP GP, LLC, (d) the repayment of the $400,000,000 of Indebtedness
under the Development Credit Agreement assumed in connection with the
Acquisition and (e) the payment of Transaction Costs.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Reserve Adjusted Eurodollar Rate and the Alternate Base Rate.
“U.S. Tax Compliance Certificate” shall mean a certificate substantially in the
form of Exhibit J.
“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001 and as
modified, amended, supplemented or restated from time to time)).
“Unrestricted Cash” shall mean on any date (including any Date of
Determination), the sum of the amount of cash and Permitted Investments of the
Borrower and each Restricted Subsidiary that is a Domestic Subsidiary, as set
forth on the balance sheet of the Borrower and its Restricted Subsidiaries (it
being understood that such amount shall exclude in any event (i) any cash or
Permitted Investments identified on such balance sheet as “restricted” (other
than cash or Permitted Investments restricted in favor of the Secured Parties),
(ii) any amount to the extent any use thereof for application to the payment of
Indebtedness under the Loan Documents is restricted or prohibited by Law or
contract and (iii) any cash or Permitted Investments that are not subject to a
perfected security interest in favor of the Collateral Agent for the benefit of
the Secured Parties (which cash will be deemed to be subject to such a security
interest if it is deposited in a deposit account or securities account in which
the Collateral Agent for the benefit of the Secured Parties has a perfected
security interest)).
“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower designated
by the board of directors of the Borrower as an Unrestricted Subsidiary pursuant
to Section 5.14 subsequent to the Closing Date; provided, that none of the
Acquired Businesses may be designated as an Unrestricted Subsidiary.
 
 

--------------------------------------------------------------------------------

 
“Voting Stock” of any specified Person as of any date shall mean the Equity
Interests of such Person that is at the time entitled to vote in the election of
the board of directors of such Person.
“WF” shall have the meaning assigned to such term in the definition of
“Arrangers.”
“Wholly Owned Restricted Subsidiary” shall mean a Wholly Owned Subsidiary that
is also a Restricted Subsidiary.
“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.
“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02 Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement, and (b) all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, however, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI or any related
definition to eliminate the effect of any change in GAAP occurring after the
date of this Agreement on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI or any related definition for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders; provided, further, that
obligations relating to a lease that were accounted for by a Person as an
operating lease as of the Closing Date and any similar lease entered into after
the Closing Date by such Person shall be accounted for as obligations relating
to an operating lease and not as a Capital Lease Obligation. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to in Article VI shall be made, without giving effect to any election
under Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any of its Subsidiaries at “fair value”.
 
 

--------------------------------------------------------------------------------

 
SECTION 1.03 Pro Forma Calculations. All pro forma calculations permitted or
required to be made by the Borrower or any Subsidiary pursuant to this Agreement
shall include only those adjustments that (i) have been certified by a Financial
Officer of the Borrower as having been prepared in good faith based upon
reasonable assumptions, (ii) are reasonably foreseeable and factually
supportable and (iii) are based on reasonably detailed written assumptions
reasonably acceptable to the Administrative Agent.
SECTION 1.04 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Credit
Borrowing”).
ARTICLE II

The Credits
SECTION 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Revolving Loans to the Borrower, at any time
and from time to time on or after the Closing Date, and until the earlier of the
Maturity Date and the termination of the Revolving Credit Commitment of such
Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not result in such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Credit Commitment. Within the limits
set forth in the preceding sentence and subject to the terms, conditions and
limitations set forth herein, the Borrower may borrow, pay or prepay and
reborrow Revolving Loans.
SECTION 2.02 Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments (or, in the case of Swing Line Loans, ratably in
accordance with their respective Swing Line Commitments); provided, however,
that the failure of any Lender to make any Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to Section 2.02(f), the Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $1,000,000 and
not less than $5,000,000 or (ii) equal to the remaining available balance of the
applicable Commitments.
(b) Subject to Sections 2.02(f), 2.08 and 2.14, each Borrowing (other than a
Borrowing of Swing Line Loans which shall be comprised entirely of ABR Loans)
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request pursuant to Section 2.03. Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement. Borrowings of more than one Type may be outstanding at
the same time; provided, however, that the Borrower shall not be entitled to
request any Borrowing that, if made, would result in more than ten (10)
Eurodollar Borrowings outstanding hereunder at any time. For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.
 
 

--------------------------------------------------------------------------------

 
(c) Except with respect to Loans made pursuant to Section 2.02(f) and Swing Line
Loans, each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 1:00 p.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account designated by the Borrower in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.
(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, but is not required to, make available to the Borrower on such date
a corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower to but excluding the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
a rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error). If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.
(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Credit Borrowing or Swing Line
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
(f) If the applicable Issuing Bank shall not have received from the Borrower the
payment required to be made by Section 2.23(e) within the time specified in such
Section, such Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof. Each Revolving Credit Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Credit Lender shall have received
such notice later than 12:00 (noon), New York City time, on any day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day),
an amount equal to such Lender’s Pro Rata Percentage of such L/C Disbursement
(it being understood that (i) if the conditions precedent to Borrowing set forth
in Sections 4.01(b) and 4.01(c) have been satisfied, such amount shall be deemed
to constitute an ABR Revolving Loan of such Lender and, to the extent of such
payment, the obligations of the Borrower in respect of such L/C Disbursement
shall be discharged and replaced with the resulting ABR Revolving Credit
Borrowing, and (ii) if such conditions precedent to Borrowing have not been
satisfied, then any such amount paid by any Revolving Credit Lender shall not
constitute a Loan and shall not relieve the Borrower from its obligation to
reimburse such L/C Disbursement), and the Administrative Agent will promptly pay
to such Issuing Bank amounts so received by it from the Revolving Credit
Lenders. The Administrative Agent will promptly pay to such Issuing Bank any
amounts received by it from the Borrower pursuant to Section 2.23(e) prior to
the time that any Revolving Credit Lender makes any payment pursuant to this
paragraph (f); any such amounts received by the Administrative Agent thereafter
will be promptly remitted by the Administrative Agent to the Revolving Credit
Lenders that shall have made such payments and to such Issuing Bank, as their
interests may appear. If any Revolving Credit Lender shall not have made its Pro
Rata Percentage of such L/C Disbursement available to the Administrative Agent
as provided above, such Lender and the Borrower severally agree to pay interest
on such amount, for each day from and including the date such amount is required
to be paid in accordance with this paragraph to but excluding the date such
amount is paid, to the Administrative Agent for the account of such Issuing Bank
at (i) in the case of the Borrower, a rate per annum equal to the interest rate
applicable to Revolving Loans pursuant to Section 2.06(a), and (ii) in the case
of such Lender, for the first such day, the Federal Funds Effective Rate, and
for each day thereafter, the Alternate Base Rate.
 
 

--------------------------------------------------------------------------------

 
SECTION 2.03 Borrowing Procedure. In order to request a Borrowing (other than a
deemed Borrowing pursuant to Section 2.02(f) or a Borrowing of Swing Line Loans
under Section 2.22 as to which this Section 2.03 shall not apply), the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 (noon), New York City time,
three (3) Business Days before a proposed Borrowing, and (b) in the case of an
ABR Borrowing, not later than 12:00 (noon), New York City time, on the Business
Day prior to the requested date of a proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable, and shall be confirmed promptly by hand
delivery or fax to the Administrative Agent of a written Borrowing Request and
shall specify the following information: (i) whether the Borrowing then being
requested is to be a Revolving Credit Borrowing or Incremental Borrowing, and
whether such Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing
(provided that, until the Administrative Agent shall have notified the Borrower
that the primary syndication of the Commitments has been completed (which notice
shall be given as promptly as practicable and, in any event, within 30 days
after the Closing Date), the Borrower shall not be permitted to request a
Eurodollar Borrowing with an Interest Period in excess of one month); (ii) the
date of such Borrowing (which shall be a Business Day); (iii) the number and
location of the account to which funds are to be disbursed; (iv) the amount of
such Borrowing; and (v) if such Borrowing is to be a Eurodollar Borrowing, the
Interest Period with respect thereto; provided, however, that, notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.02. If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.
SECTION 2.04 Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Swing Line Loan of such Swing Line
Lender then outstanding on the earlier of the Maturity Date and the first date
after such Swing Line Loan is made that is the 15th or the last day of a
calendar month and is at least five (5) Business Days after such Swing Line Loan
is made; provided that on each date that a Revolving Loan Borrowing is made, the
Borrower shall repay all Swing Line Loans then outstanding and (ii) the then
unpaid principal amount of each Revolving Loan of such Lender on the Maturity
Date.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
 
 

--------------------------------------------------------------------------------

 
(c) Subject to Section 9.04(d), which shall control in all cases, the
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.
(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.
SECTION 2.05 Fees. (a) The Borrower agrees to pay to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Commitment of such Lender
shall expire or be terminated as provided herein, (i) a commitment fee (a
“Revolving Credit Commitment Fee”), initially equal to 0.300% per annum on the
daily unused amount of the Revolving Credit Commitment (reduced by the face
amount of Letters of Credit issued and outstanding) of such Lender during the
preceding quarter (or other period commencing with the Closing Date or ending
with the Maturity Date or the date on which the Revolving Credit Commitments of
such Lender shall expire or be terminated); provided, that after the first full
fiscal quarter after the Closing Date, the commitment fees shall be determined
in accordance the pricing grid below.
Total Leverage Ratio
Revolving Credit
Commitment Fee
Less than or equal to 3.00:1.00
0.300%
Greater than 3.00:1:00 and less than or equal to 4.00:1.00
0.375%
Greater than 4.00:1.00
0.500%



Each change in the Revolving Credit Commitment Fee resulting from a change in
the Total Leverage Ratio shall be effective on and after the date of delivery to
the Administrative Agent of the financial statements and certificates required
by clauses (i), (ii) and (iii) of Section 5.04(a), respectively, indicating such
change until the date immediately preceding the next date of delivery of such
financial statements indicating another such change. Notwithstanding the
foregoing, (a) at any time during which the Borrower has failed to deliver the
financial statements and certificates required by clauses (i), (ii) and (iii) of
Section 5.04(a), respectively, or (b) at any time after the occurrence and
during the continuance of an Event of Default, the Total Leverage Ratio shall be
deemed to be greater than 3.50:1.00 for purposes of determining the Revolving
Credit Commitment Fee. Notwithstanding anything to the contrary contained above
in this Section 2.05 or elsewhere in this Agreement, if it is subsequently
determined that the computation of the Total Leverage Ratio delivered to the
Administrative Agent is inaccurate for any reason and the result thereof is that
the Lenders received fees for any period based on an Applicable Margin that is
less than that which would have been applicable had the Total Leverage Ratio
been accurately determined, then, for all purposes of this Agreement, the
Revolving Credit Commitment Fee for any day occurring within the period covered
by inaccurate computation shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined Total Leverage Ratio for such
period, and any shortfall in the fees paid by the Borrower for the relevant
period pursuant to this Section 2.05 as a result of the miscalculation of the
Total Leverage Ratio shall be deemed to be (and shall be) due and payable under
the relevant provisions of this Section 2.05 as applicable, at the time the fees
for such period were required to be paid pursuant to this Section 2.05 (and
shall remain due and payable until paid in full), in accordance with the terms
of this Agreement; provided, that notwithstanding the foregoing, (x) other than
while an Event of Default described in Section 7.01(g) or (h) has occurred, such
shortfall shall be due and payable five (5) Business Days following the
determination described above and (y) if an Event of Default described in
Section 7.01(g) or (h) has occurred, such shortfall shall be due and payable
immediately upon the determination described above. The Revolving Credit
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. For the purpose of calculating any Lender’s
Revolving Credit Commitment Fee, the outstanding Swing Line Loans during the
period for which such Lender’s Revolving Credit Commitment Fee is calculated
shall be deemed to be zero.
 
 

--------------------------------------------------------------------------------

 
(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
a non-refundable agency fee, as set forth in the Administrative Agent Fee Letter
(the “Administrative Agent Fees”).
(c) The Borrower agrees to pay (i) to each Revolving Credit Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitment
of such Lender shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) calculated on such Lender’s Pro Rata Percentage of the daily
aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
commencing with the Closing Date or ending with the Maturity Date or the date on
which all Letters of Credit have been canceled or have expired and the Revolving
Credit Commitments of all Lenders shall have been terminated) at a rate per
annum equal to the Applicable Margin from time to time used to determine the
interest rate on Revolving Credit Borrowings comprised of Eurodollar Loans
pursuant to Section 2.06, and (ii) to each Issuing Bank with respect to each
Letter of Credit issued by such Issuing Bank (A) a fronting fee as negotiated
with such Issuing Bank, (1) on a quarterly basis in arrears on the last Business
Day of each of March, June, September and December, commencing on the last
Business Day of June 30, 2013 and (2) on the Maturity Date and (B) the standard
fronting, issuance and drawing fees specified from time to time by such Issuing
Bank (the “Issuing Bank Fees”). All L/C Participation Fees and Issuing Bank Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.
(d) The Borrower agrees to pay on the Closing Date such closing fees as may be
agreed in respect of the Credit Facilities between the Borrower and the
Arrangers pursuant to a letter agreement dated as of the Closing Date, which
closing fees will be in all respects fully earned, due and payable on the
Closing Date and non-refundable and non-creditable thereafter.
(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the
applicable Issuing Bank. Once paid, none of the Fees shall be refundable under
any circumstances.
 
 

--------------------------------------------------------------------------------

 
SECTION 2.06 Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing (including any Swing Line Loans) shall
bear interest (in the case of ABR Loans bearing interest based upon the Prime
Rate, computed on the basis of the actual number of days elapsed over a year of
365 or 366 days, as applicable, and in all other cases, computed on the basis of
the actual number of days elapsed over a year of 360 days at all times and
calculated from and including the date of such Borrowing to but excluding the
date of repayment or conversion thereof), at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.
(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Reserve Adjusted Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.
(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Reserve Adjusted Eurodollar Rate for each
Interest Period or day within an Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.07 Default Interest. If any Event of Default under Article VII has
occurred and is continuing, then, from the date of such Event of Default and for
so long as such Event of Default is continuing, to the extent permitted by law,
all amounts not paid when due under this Agreement and the other Loan Documents
shall bear interest (after as well as before judgment), payable on demand, (a)
in the case of principal, at the rate otherwise applicable to such Loan pursuant
to Section 2.06 plus 2.00% per annum and (b) in all other cases, at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
365 or 366 days, as the case may be, when determined by reference to the Prime
Rate and over a year of 360 days at all other times) equal to the rate that
would be applicable to an ABR Loan plus 2.00% per annum (such 2.00% rate
referred to in clauses (a) and (b), the “Default Rate”).
SECTION 2.08 Alternate Rate of Interest. In the event, and on each occasion,
that on the day two (2) Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such Dollar deposits are being offered will not adequately
and fairly reflect the cost to the majority of Lenders of making or maintaining
Eurodollar Loans during such Interest Period, or that reasonable means do not
exist for ascertaining the Reserve Adjusted Eurodollar Rate, the Administrative
Agent shall, as soon as practicable thereafter, give written or fax notice of
such determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.
SECTION 2.09 Termination and Reduction of Commitments. (a) The Revolving Credit
Commitments and the Swing Line Commitment shall automatically terminate on the
Maturity Date. The L/C Commitment shall automatically terminate on the earlier
to occur of (i) the termination of the Revolving Credit Commitments and (ii) the
date five (5) Business Days prior to the Maturity Date.
 
 

--------------------------------------------------------------------------------

 
(b) Upon at least three (3) Business Days’ prior irrevocable written or fax
notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Revolving Credit Commitments or the Swing Line Commitment; provided, however,
that (i) each partial reduction of the Revolving Credit Commitments shall be in
an integral multiple of $1,000,000 and in a minimum amount of $1,000,000, (ii)
each partial reduction of the Swing Line Commitment shall be in an integral
multiple of $250,000 and in a minimum amount of $1,000,000 and (iii) the Total
Revolving Credit Commitment shall not be reduced to an amount that is less than
the Aggregate Revolving Credit Exposure at the time.
(c) Each reduction in the Revolving Credit Commitments hereunder shall be made
ratably among the Lenders in accordance with their respective applicable
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the applicable Lenders, on the date of each termination or reduction, the
Commitment Fees on the amount of the Commitments so terminated or reduced
accrued to but excluding the date of such termination or reduction.
SECTION 2.10 Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, three
(3) Business Days prior to conversion, to convert any Eurodollar Borrowing into
an ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three (3)
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period, and (c) not later than
12:00 (noon), New York City time, three (3) Business Days prior to conversion,
to convert the Interest Period with respect to any Eurodollar Borrowing to
another permissible Interest Period, subject in each case to the following:
(i) until the Administrative Agent shall have notified the Borrower that the
primary syndication of the Commitments has been completed (which notice shall be
given as promptly as practicable and, in any event, within 30 days after the
Closing Date), no ABR Borrowing may be converted into a Eurodollar Borrowing
with an Interest Period in excess of one month;
(ii) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;
(iii) if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
(iv) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;
 
 

--------------------------------------------------------------------------------

 
(v) if any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.15;
(vi) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;
(vii) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;
(viii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan; and
(ix) this Section shall not apply to Swing Line Borrowings, which may not be
converted or continued.
Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be converted to an ABR Borrowing.
SECTION 2.11 Voluntary Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three (3) Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of Eurodollar Loans, or
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) at least one (1) Business Day prior to the date of prepayment in the
case of ABR Loans, to the Administrative Agent before 12:00 (noon), New York
City time; provided, however, that (i) each partial prepayment shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) at the Borrower’s election in connection with any prepayment of
Revolving Loans pursuant to this Section 2.11(a), such prepayment shall not, so
long as no Event of Default then exists, be applied to any Revolving Loan of a
Defaulting Lender.
(b) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided, however, that if such
prepayment is contingent upon the successful issuance or incurrence of
Indebtedness permitted by Section 6.01 to be issued or incurred or is for all of
the then outstanding Loans, then the Borrower may revoke such notice and/or
extend the prepayment date by not more than five (5) Business Days; provided
further, however, that the provisions of Section 2.15 shall apply with respect
to any such revocation or extension. All prepayments under this Section 2.11
shall be subject to Section 2.15. All prepayments under this Section 2.11 (other
than prepayments of ABR Revolving Loans that are not made in connection with the
termination or permanent reduction of the Revolving Credit Commitments) shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.
 
 

--------------------------------------------------------------------------------

 
SECTION 2.12 Mandatory Prepayments. (a) In the event of any termination of all
the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Loans and all
outstanding Swing Line Loans and replace or cause to be canceled (or make other
arrangements satisfactory to the Administrative Agent and each Issuing Bank with
respect to) all outstanding Letters of Credit issued by such Issuing Bank. If,
after giving effect to any partial reduction of the Revolving Credit Commitments
or at any other time, the Aggregate Revolving Credit Exposure would exceed the
Total Revolving Credit Commitment, then the Borrower shall, on the date of such
reduction or at such other time, repay or prepay Revolving Loans and, after the
Revolving Loans shall have been repaid or prepaid in full, replace or cause to
be canceled (or make other arrangements satisfactory to the Administrative Agent
and each Issuing Bank with respect to) Letters of Credit issued by such Issuing
Bank in an amount sufficient to eliminate such excess.
(b) Not later than the third Business Day following the receipt by the Borrower
or any Restricted Subsidiary of Net Cash Proceeds in respect of any Asset Sale,
the Borrower shall apply 100% of the Net Cash Proceeds received with respect
thereto to prepay outstanding Loans and/or cash collateralize outstanding
Letters of Credit in accordance with Section 2.12(f).
(c) In the event that the Borrower or any Restricted Subsidiary shall receive
Net Cash Proceeds from the issuance or incurrence of Indebtedness for money
borrowed by the Borrower or any such Restricted Subsidiary (other than any cash
proceeds from the issuance of Indebtedness for money borrowed permitted pursuant
to Section 6.01 (other than the incurrence of Permitted Unsecured Refinancing
Debt)), the Borrower shall on the next Business Day following the receipt of
such Net Cash Proceeds by the Borrower or such Restricted Subsidiary, apply an
amount equal to 100% of such Net Cash Proceeds to prepay outstanding Loans
and/or cash collateralize outstanding Letters of Credit in accordance with
Section 2.12(f).
(d) In the event that the Borrower or any Restricted Subsidiary shall receive
Net Cash Proceeds from any Casualty Event Receipt, the Borrower shall not later
than the third Business Day following the receipt of such Net Cash Proceeds by
the Borrower or such Restricted Subsidiary, apply an amount equal to 100% of
such Net Cash Proceeds to prepay outstanding Loans and/or cash collateralize
outstanding Letters of Credit in accordance with Section 2.12(f).
(e) In the event that the Borrower shall receive Net Cash Proceeds (without
giving effect to the reinvestment rights referred to in the proviso to such
definition) from the abandonment and sale of the Pony Express Designation Assets
to Development, the Borrower shall on the next Business Day following the
receipt of such Net Cash Proceeds by the Borrower, apply an amount equal to 100%
of such Net Cash Proceeds (without giving effect to the reinvestment rights
referred to in the proviso to such definition) to prepay outstanding Loans
and/or cash collateralize outstanding Letters of Credit in accordance with
Section 2.12(f).
 
 

--------------------------------------------------------------------------------

 
(f) Mandatory prepayments under Section 2.12(b), (c), (d) and (e) shall be
applied without penalty or premium first, to Revolving Loans and, second, to
cash collateralize outstanding Letters of Credit (in an amount equal to the
Minimum Collateral Amount) on a pro rata basis, in each case, with no
corresponding permanent reduction of the Revolving Credit Commitments (except in
the case of any mandatory prepayment made under Section 2.12(c) in connection
with Permitted Unsecured Refinancing Debt incurred under Section 6.01(m), in
which case the Revolving Credit Commitments shall be permanently reduced by the
amount of such debt incurred).
(g) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.12, (i) a certificate signed by a
Responsible Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three (3) Business Days prior written notice of such prepayment (other
than prepayments of ABR Revolving Loans that are not made in connection with the
termination or permanent reduction of the Revolving Credit Commitments). Each
notice of prepayment shall specify the prepayment date, the Type of each Loan
being prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings under this Section 2.12 shall be subject
to Section 2.15, and shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.
SECTION 2.13 Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall (i) impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of or credit extended by any Lender or any Issuing Bank (except any
such reserve requirement which is reflected in the Reserve Adjusted Eurodollar
Rate), (ii) subject the Administrative Agent, any Lender or any Issuing Bank to
any Taxes in connection with this Agreement or any Loan, Letter of Credit or
Commitment made hereunder or its deposits, reserves, other liabilities or
capital attributable thereto, or change the basis of taxation payments in
respect thereof (except for Indemnified Taxes or Other Taxes indemnified
pursuant to Section 2.19 and the imposition of, or any change in the rate of,
any Excluded Tax payable by such Lender or Issuing Bank) or (iii) impose on such
Lender or such Issuing Bank or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender or any Letter
of Credit or participation therein, and the result of any of the foregoing shall
be to increase the cost to such Lender or such Issuing Bank of making or
maintaining any Eurodollar Loan or increase the cost to any Lender or any
Issuing Bank of issuing or maintaining any Letter of Credit or purchasing or
maintaining a participation therein or to reduce the amount of any sum received
or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, upon demand such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.
(b) If any Lender or any Issuing Bank shall have determined that any Change in
Law regarding any capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Bank’s capital
or on the capital of such Lender’s or such Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made or participations in
Letters of Credit purchased by such Lender pursuant hereto or the Letters of
Credit issued by such Issuing Bank pursuant hereto to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower shall pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.
 
 

--------------------------------------------------------------------------------

 
(c) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the calculation of the amount or amounts necessary to compensate such
Lender or such Issuing Bank or its holding company, as applicable, as specified
in paragraph (a) or (b) above shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Bank the amount shown as due on any such certificate delivered by it
within 10 days after its receipt of the same.
(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
any Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is 180
days prior to such request if such Lender or such Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 180-day period. The protection of this Section
2.13 shall be available to each Lender and each Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.
SECTION 2.14 Change in Legality. (a) Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful for any Lender to make or
maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:
(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such or to convert a Eurodollar Loan into an ABR Loan,
as the case may be), unless such declaration shall be subsequently withdrawn;
and
(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.
In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.
 
 

--------------------------------------------------------------------------------

 
(b) For purposes of this Section 2.14, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.
SECTION 2.15 Breakage. The Borrower shall indemnify each Lender against any loss
(other than a loss of applicable margin or profits) or expense that such Lender
may sustain or incur as a consequence of (a) any event, other than a default by
such Lender in the performance of its obligations hereunder, which results in
(i) such Lender receiving or being deemed to receive any amount on account of
the principal of any Eurodollar Loan prior to the end of the Interest Period in
effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR Loan, or
the conversion of the Interest Period with respect to any Eurodollar Loan, in
each case other than on the last day of the Interest Period in effect therefor,
or (iii) any Eurodollar Loan to be made by such Lender (including any Eurodollar
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of such Loan shall have been given by the Borrower
hereunder (any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment
required to be made hereunder. In the case of any Breakage Event, such loss
shall include an amount equal to the excess, as reasonably determined by such
Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that is the
subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of
such Breakage Event for such period. A certificate of any Lender setting forth
in reasonable detail the calculation of any amount or amounts which such Lender
is entitled to receive pursuant to this Section 2.15 shall be delivered to the
Borrower and shall be conclusive absent manifest error.
SECTION 2.16 Pro Rata Treatment. Except as provided with respect to Swing Line
Loans, subject to the express provisions of this Agreement which require, or
permit, differing payments to be made to Non-Defaulting Lenders as opposed to
Defaulting Lenders, and as required under Section 2.14, each Borrowing, each
payment or prepayment of principal of any Borrowing, each payment of interest on
the Loans, each payment of the Commitment Fees, each reduction of the Revolving
Credit Commitments and each conversion of any Borrowing to or continuation of
any Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans). For purposes of
determining the available Revolving Credit Commitments of the Lenders at any
time, each outstanding Swing Line Loan shall be deemed to have utilized the
Revolving Credit Commitments of the Lenders (including those Lenders which shall
have not have made any Swing Line Loans) pro rata in accordance with such
respective Revolving Credit Commitments. Each Lender agrees that in computing
such Lender’s portion of any Borrowing to be made hereunder, the Administrative
Agent may, in its discretion, round each Lender’s percentage of such Borrowing
to the next higher or lower whole Dollar amount.
SECTION 2.17 Sharing. Each Lender agrees that if it shall, through the exercise
of a right of banker’s lien, setoff or counterclaim against the Borrower or any
other Loan Party, or pursuant to a secured claim under Section 506 of Title 11
of the United States Code or other security or interest arising from, or in lieu
of, such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loan or L/C Disbursement as
a result of which the unpaid principal portion of its Loans and participations
in L/C Disbursements shall be proportionately less than the unpaid principal
portion of the Loans and participations in L/C Disbursements of any other
Lender, it shall be deemed simultaneously to have purchased from such other
Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Loans and L/C Exposure of such other Lender,
so that the aggregate unpaid principal amount of the Loans and L/C Exposure and
participations in Loans and L/C Exposure held by each Lender shall be in the
same proportion to the aggregate unpaid principal amount of all Loans and L/C
Exposure then outstanding as the principal amount of its Loans and L/C Exposure
prior to such exercise of banker’s lien, setoff or counterclaim or other event
was to the principal amount of all Loans and L/C Exposure outstanding prior to
such exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that (i) if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.17 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest, and (ii) the provisions of this Section
2.17 shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any of its Affiliates (as to which the provisions of this
Section 2.17 shall apply). The Borrower expressly consents to the foregoing
arrangements and agrees that any Lender holding a participation in a Loan or L/C
Disbursement deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to the Borrower in the amount of such participation.
 
 

--------------------------------------------------------------------------------

 
SECTION 2.18 Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 12:00
(noon), New York City time, on the date when due in immediately available
Dollars, without setoff, defense or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating the amounts due hereunder. Each such payment (other than Issuing
Bank Fees, which shall be paid directly to the applicable Issuing Bank) shall be
made to the Administrative Agent at its offices at 745 Seventh Avenue, New York,
New York 10019. The Administrative Agent shall promptly distribute to each
Lender any payments received by the Administrative Agent on behalf of such
Lender.
(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or applicable
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or applicable
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent to represent
its cost of overnight or short term funds (which determination shall be
conclusive absent manifest error).
 
 

--------------------------------------------------------------------------------

 
SECTION 2.19 Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without deduction or withholding for any Taxes; provided that,
if any Taxes are required by law to be withheld or deducted from such payments,
then (i) such Loan Party shall make such deductions or withholdings, (ii) such
Loan Party shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law, and (iii) if any Taxes
required to be withheld or deducted are Indemnified Taxes or Other Taxes, then
the sum payable by such Loan Party shall be increased as necessary so that after
making such required deductions or withholdings (including such deductions and
withholdings applicable to additional sums payable under this Section 2.19) the
Administrative Agent, each Lender and each Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.
(b) Without limiting the provisions of subsection (a) above, the Borrower shall
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any other Taxes.
(c) Without duplication of Sections 2.19(a) or (b) above, the Borrower shall
indemnify the Administrative Agent, each Lender and each Issuing Bank, within
ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent, such Lender
or such Issuing Bank, as the case may be, on or with respect to any payment by
or on account of any obligation of the Borrower hereunder or under any other
Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.19) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or an Issuing Bank
(with a copy to the Administrative Agent), or by the Administrative Agent on
behalf of itself, a Lender or an Issuing Bank, shall be conclusive absent
manifest error.
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e) (i) Any Lender (which, for purposes of this Section 2.19(e) shall include an
Issuing Bank), if reasonably requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by law as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to any withholding (including backup withholding) or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.19(e)(ii))
shall not be required if in the Lender's judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender or if such Lender is not legally eligible to deliver such documentation.
Upon the reasonable request of the Borrower or the Administrative Agent, any
Lender shall update, if it is legally entitled to, any form or certification
previously delivered pursuant to this Section 2.19(e). If any form or
certification previously delivered pursuant to this Section 2.19(e) expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
 
 

--------------------------------------------------------------------------------

 
(ii) Without limiting the generality of the foregoing, any Foreign Lender shall,
if it is legally eligible to do so, deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such Lender becomes a
party hereto, two accurate and complete executed copies of whichever of the
following is applicable: (A) IRS Form W-8BEN (or its successor form) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party; (B) IRS Form W-8ECI (or its successor form); (C) IRS Form W-8IMY (or its
successor form), together with any required attachments; (D) IRS Form W-8EXP (or
its successor form); or (E) in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under the Code, both IRS Form
W-8BEN and a U.S. Tax Compliance Certificate. Any Lender that is not a Foreign
Lender shall deliver to Borrower and the Administrative Agent (at the times and
in the manner provided with respect to Foreign Lenders under the preceding
sentence) IRS Form W-9 (or its successor form).
(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements under FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.19(e)(iii), the definition of “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(f) If the Administrative Agent, any Lender or any Issuing Bank determines, in
its discretion, exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.19, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.19 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or such Issuing Bank, agrees to repay the amount paid over to
the Borrower (plus any interest, penalties or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such Issuing Bank in the event the Administrative Agent, such Lender or such
Issuing Bank is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 2.19(f), in no event
will the Administrative Agent, any Lender or any Issuing Bank be required to pay
any amount to the Borrower pursuant to this paragraph to the extent the payment
of such amount would place the Administrative Agent, such Lender or such Issuing
Bank in a less favorable net after-Tax position than it would have been in if
the indemnification payments or additional amounts giving rise to such refund
had never been paid. Nothing in this Section 2.19(f) shall be construed to
require the Administrative Agent, any Lender or any Issuing Bank to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person.
 
 

--------------------------------------------------------------------------------

 
SECTION 2.20 Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or any Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.13, (ii) any Lender or
any Issuing Bank delivers a notice described in Section 2.14, (iii) the Borrower
is required to pay any additional amount to any Lender or any Issuing Bank or
any Governmental Authority on account of any Lender or any Issuing Bank pursuant
to Section 2.19, (iv) any Lender refuses to consent to any amendment, waiver or
other modification of any Loan Document requested by the Borrower that requires
the consent of all Lenders or all Lenders directly and adversely affected
thereby and such amendment, waiver or other modification is consented to by the
Required Lenders, or (v) any Lender becomes a Defaulting Lender, then, in each
case, the Borrower may, at its sole expense and effort (including with respect
to the processing and recordation fee referred to in Section 9.04(b)), upon
notice to such Lender or such Issuing Bank, as the case may be, and the
Administrative Agent, require such Lender or such Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 2.13, 2.15 and 2.19, its rights
pursuant to Section 9.05 in respect of the period in which it was a Lender (and
its rights in respect of any outstanding Letter of Credit issued by such
Lender)) and obligations under this Agreement (or, in the case of clause (iv)
above, all of its interests, rights and obligation with respect to the Class of
Loans or Commitments that is the subject of the related consent, amendment,
waiver or other modification) to an Eligible Assignee that shall assume such
assigned obligations and, with respect to clause (iv) above, shall consent to
such requested amendment, waiver or other modification of any Loan Documents
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (x) such assignment shall not conflict with any law, rule or
regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Revolving Credit Commitment is being
assigned, of each Issuing Bank and each Swing Line Lender), which consents shall
not unreasonably be withheld, conditioned or delayed, and (z) the Borrower or
such assignee shall have paid to the affected Lender or the affected Issuing
Bank in immediately available funds an amount equal to the sum of the principal
of and interest accrued to the date of such payment on the outstanding Loans or
L/C Disbursements of such Lender or such Issuing Bank, respectively, plus all
Fees and other amounts accrued for the account of such Lender or such Issuing
Bank hereunder with respect thereto (including any amounts under Sections 2.13,
2.15 and 2.19); provided further that, if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s or such
Issuing Bank’s claim for compensation under Section 2.13, notice under Section
2.14, entitlement to receive amounts pursuant to Section 2.19 or being a
Defaulting Lender, as the case may be, cease to cause such Lender or such
Issuing Bank to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have the consequences
specified in Section 2.14, or cease to result in amounts being payable under
Section 2.19, or cease to cause such Lender to be a Defaulting Lender, as the
case may be (including as a result of any action taken by such Lender or such
Issuing Bank pursuant to paragraph (b) below), or if such Lender or such Issuing
Bank shall waive its right to claim further compensation under Section 2.13 in
respect of such circumstances or event or shall withdraw its notice under
Section 2.14 or shall waive its right to further payments under Section 2.19 in
respect of such circumstances or event or shall consent to the proposed
amendment, waiver, consent or other modification, as the case may be, or shall
cease to be a Defaulting Lender, then such Lender or such Issuing Bank shall not
thereafter be required to make any such transfer and assignment hereunder.
Notwithstanding anything to the contrary, in the event that a Lender does not
comply with the requirements of this Section 2.20(a) within one (1) Business Day
after receipt of such notice, such assignment shall be deemed to have occurred
on such Business Day without such Lender’s execution of any documentation
required pursuant to Section 9.04 but after satisfaction of the other conditions
set forth herein.
 
 

--------------------------------------------------------------------------------

 
(b) If (i) any Lender or any Issuing Bank shall request compensation under
Section 2.13, (ii) any Lender or any Issuing Bank delivers a notice described in
Section 2.14 or (iii) the Borrower is required to pay any additional amount to
any Lender or any Issuing Bank or any Governmental Authority on account of any
Lender or any Issuing Bank pursuant to Section 2.19, then such Lender or such
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or such Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would materially reduce its claims for
compensation under Section 2.13 or enable it to withdraw its notice pursuant to
Section 2.14 or would reduce amounts payable pursuant to Section 2.19, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any Issuing Bank in connection with
any such filing or assignment, delegation and transfer.
SECTION 2.21 Defaulting Lender. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in Section
9.08.
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Banks and Swing Line Lenders hereunder;
third, on a pro rata basis to cash collateralize each Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section
2.21(d) and to pay to each Swing Line Lender its Fronting Exposure with respect
to such Defaulting Lender; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) cash collateralize the Issuing Banks’ and Swing Line Lenders’ future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit and Swing Line Loans, if any and as applicable, issued under
this Agreement, in accordance with Section 2.21(d) (in the case of Letters of
Credit); sixth, to the payment of any amounts owing to the Lenders or the
Issuing Banks as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.01 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Disbursements owed to, all
Non-Defaulting Lenders of the applicable Class on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Disbursements owed to, such
Defaulting Lender until such time as all Loans and L/C Exposure are held by the
Lenders of the applicable Class pro rata in accordance with the Commitments
under the applicable Class without giving effect to Section 2.21(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.21(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
 

--------------------------------------------------------------------------------

 
(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Percentage of the stated amount of Letters of
Credit for which it has provided cash collateral pursuant to Section 2.21(d).
(C) With respect to any L/C Participation Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s obligation to
fund participations in respect of Letters of Credit that have been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.
(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s obligation to fund participations in respect of
Swing Line Loans and Letters of Credit shall be reallocated among the Revolving
Credit Lenders that are Non-Defaulting Lenders in accordance with their
respective Pro Rata Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.01 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any such Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
 
 

--------------------------------------------------------------------------------

 
(v) Cash Collateral and Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, cash collateralize any Issuing Bank’s Fronting Exposure
in accordance with the procedures set forth in Section 2.21(d) and repay any
Swing Line Lender’s Fronting Exposure by repaying the Swing Line Loans such that
such Fronting Exposure is reduced to zero.
(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, each
Swing Line Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Revolving Credit Lenders in accordance with the Revolving Credit
Commitments (without giving effect to Section 2.21(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.
(c) New Swing Line Loans and Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) no Swing Line Lender shall be required to fund any Swing
Line Loan and (ii) no Issuing Bank shall be required to issue, extend, renew or
increase any Letter of Credit except in accordance with Section 2.23(a), in each
case unless it is satisfied that the related exposure will be 100% covered by
the Revolving Loan Commitments of the Non-Defaulting Lenders or cash collateral
will be provided by the Borrower in accordance with Section 2.23(j), and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swing Line Loan shall be allocated among Non-Defaulting Lenders in
a manner consistent with Section 2.21(a)(iv) (and Defaulting Lenders shall not
participate therein).
(d) Cash Collateral. (i) At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent or any Issuing Bank (with a copy to the Administrative Agent) the Borrower
shall cash collateralize such Issuing Bank’s Fronting Exposure with respect to
such Defaulting Lender (determined after giving effect to Section 2.21(a)(iv)
and any cash collateral provided by such Defaulting Lender) in an amount not
less than the Minimum Collateral Amount.
 
 

--------------------------------------------------------------------------------

 
(ii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
each Issuing Bank, and agrees to maintain, a first priority security interest in
all such cash collateral as security for the Defaulting Lender’s obligation to
fund participations in respect of Letters of Credit, to be applied pursuant to
Section 2.23(j). If at any time the Administrative Agent determines that cash
collateral is subject to any right or claim of any Person other than the
Administrative Agent and such Issuing Bank as herein provided, or that the total
amount of such cash collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional cash collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any cash collateral
provided by the Defaulting Lender).
(iii) Notwithstanding anything to the contrary contained in this Agreement, cash
collateral provided under this Section 2.21 in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letters of Credit (including, as to cash
collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the cash collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(iv) Cash collateral (or the appropriate portion thereof) provided to reduce any
Issuing Bank’s Fronting Exposure shall no longer be required to be held as cash
collateral pursuant to this Section 2.21 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and such Issuing Bank that there exists excess cash
collateral; provided that, subject to this Section 2.21 the Person providing
cash collateral and such Issuing Bank may agree that cash collateral shall be
held to support future anticipated Fronting Exposure or other obligations; and
provided, further that to the extent that such cash collateral was provided by
the Borrower, such cash collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.
SECTION 2.22 Swing Line Loans. (a) Subject to the terms and conditions set forth
herein, each Swing Line Lender agrees to make Swing Line Loans to the Borrower
from time to time prior to the Maturity Date in Dollars, in an aggregate
principal amount at any time outstanding that will not result in (x) the
aggregate principal amount of outstanding Swing Line Loans exceeding the total
Swing Line Commitment, (y) the outstanding Swing Line Loans of each Swing Line
Lender exceeding such Swing Line Lender’s Swing Line Commitment or (z) the
aggregate Revolving Credit Exposure exceeding the Total Revolving Credit
Commitments; provided that no Swing Line Lender shall be required to make a
Swing Line Loan to refinance an outstanding Swing Line Borrowing. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swing Line Loans. Notwithstanding
anything to the contrary contained in this Section 2.22 or elsewhere in this
Agreement, in the event that a Revolving Credit Lender is a Defaulting Lender,
no Swing Line Lender shall be required to issue or extend any Swing Line Loan,
unless any Fronting Exposure in respect thereof, after giving effect to the
extension of such Swing Line Loan, may be reallocated among Non-Defaulting
Lenders in accordance with Section 2.21(a)(iv) or, if such reallocation is not
available in accordance with such Section, such Swing Line Lender has entered
into arrangements satisfactory to it, in its sole discretion, and the Borrower
to eliminate such Swing Line Lender’s risk with respect to the participation in
Swing Line Loans by all such Defaulting Lenders, which may include prepaying
such Swing Line Loans while any Fronting Exposure exists in relation thereto.
 
 

--------------------------------------------------------------------------------

 
(b) To request a Swing Line Borrowing, the Borrower shall notify the applicable
Swing Line Lender and the Administrative Agent of such request by not later than
11:00 a.m., New York City time on the day of the proposed Swing Line Borrowing
by delivering a Swing Line Borrowing Request. Each such notice and Swing Line
Borrowing Request shall be irrevocable and shall specify (i) the requested date
(which shall be a Business Day), (ii) the amount of the requested Swing Line
Borrowing, (iii) the term of such Swing Line Loan and (iv) the location and
number of the Borrower’s account to which funds are to be disbursed. Such Swing
Line Lender shall make each Swing Line Loan in accordance with Section 2.02 on
the proposed date thereof by wire transfer of immediately available funds by
3:00 p.m., New York City time, to the account of the Borrower.
(c) Immediately upon the making of a Swing Line Loan by the applicable Swing
Line Lender, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such Swing Line Lender
a risk participation in such Swing Line Loan in an amount equal to such
Revolving Credit Lender’s Pro Rata Percentage of such Swing Line Loan. The
applicable Swing Line Lender shall deliver the Swing Line Borrowing Request to
the Administrative Agent which shall promptly deliver such Swing Line Borrowing
Request to each Revolving Credit Lender. Each Revolving Credit Lender hereby
absolutely and unconditionally agrees, upon receipt of notice of the Swing Line
Borrowing Request, to pay to the Administrative Agent for the account of the
applicable Swing Line Lender, such Revolving Credit Lender’s Pro Rata Percentage
of such Swing Line Loan or Loans. Each Revolving Credit Lender acknowledges and
agrees that its respective obligation to acquire participations in Swing Line
Loans pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Credit Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.02 with respect to Loans made by
such Revolving Credit Lender (and Section 2.02 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to each Swing Line Lender the amounts so received by it from the
Revolving Credit Lenders. The Administrative Agent shall notify the Borrower of
any participations in any Swing Line Loan acquired pursuant to this paragraph
(c), and thereafter payments by the Borrower in respect of such Swing Line Loan
shall be made to the Administrative Agent and not to the applicable Swing Line
Lender. Any amounts received by a Swing Line Lender from the Borrower (or any
other party on behalf of the Borrower) in respect of a Swing Line Loan after
receipt by the Swing Line Lender of the proceeds of a sale of participations
therein shall be remitted promptly to the Administrative Agent; any such amounts
received by the Administrative Agent shall be remitted promptly by the
Administrative Agent to the Revolving Credit Lenders that shall have made their
payments pursuant to this paragraph and to the Swing Line Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swing Line Lender or to the Administrative Agent, as applicable, if and
to the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swing Line Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof
otherwise expressly provided herein.
(d) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if a Swing Line Lender receives any
payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Revolving Credit Lender its Pro Rata Percentage thereof in
the same funds as those received by such Swing Line Lender. If any payment
received by a Swing Line Lender in respect of principal or interest on any Swing
Line Loan is required to be returned to the Borrower by such Swing Line Lender
under any circumstances (including pursuant to any settlement entered into by
such Swing Line Lender in its discretion), each Revolving Credit Lender shall
pay to such Swing Line Lender its Pro Rata Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Effective Rate. The Administrative Agent will make such demand upon the request
of a Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
 

--------------------------------------------------------------------------------

 
SECTION 2.23 Letters of Credit. (a) General. The Borrower may request the
issuance of a Letter of Credit for its own account or for the account of any
other Loan Party (in which case the Borrower and such Loan Party shall be
co-applicants with respect to such Letter of Credit), in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time on or prior to the date immediately preceding the
termination of the L/C Commitment in accordance with Section 2.09(a). This
Section shall not be construed to impose an obligation upon any Issuing Bank to
issue any Letter of Credit that is inconsistent with the terms and conditions of
this Agreement. Notwithstanding anything to the contrary contained in this
Section 2.23 or elsewhere in this Agreement, in the event that a Revolving
Credit Lender is a Defaulting Lender, no Issuing Bank shall be required to issue
or extend any Letter of Credit, as applicable, unless any Fronting Exposure in
respect thereof, after giving effect to the issuance of such Letter of Credit,
may be reallocated among Non-Defaulting Lenders in accordance with Section
2.21(a)(iv) or, if such reallocation is not available in accordance with such
Section, each Issuing Bank has entered into arrangements satisfactory to it, in
its sole discretion, and the Borrower to eliminate such Issuing Bank’s, as
applicable, risk with respect to the participation in Letters of Credit by all
such Defaulting Lenders, which may include by cash collateralizing (in an amount
not less than the Minimum Collateral Amount) each such Defaulting Lender’s Pro
Rata Percentage of each Letter of Credit issued or outstanding while such
Defaulting Lender remains a Defaulting Lender.
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. (i)
In order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver or fax to
the applicable Issuing Bank and the Administrative Agent (not later than 1:00
p.m. (New York City time) at least five (5) Business Days (or such shorter
period as such Issuing Bank and the Administrative Agent may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) below), the amount of such Letter
of Credit, the name and address of the beneficiary thereof, the documents to be
presented by such beneficiary in case of any drawing thereunder, the full text
of any certificate to be presented by such beneficiary in case of any drawing
thereunder, the nature of the proposed amendment (in the case of an amendment),
any Letter of Credit application form required by the applicable Issuing Bank
and such other information as shall be necessary to prepare such Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if, and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower shall be deemed to represent and warrant that, after giving effect
to such issuance, amendment, renewal or extension (x) the Aggregate Revolving
Credit Exposure shall not exceed the Total Revolving Credit Commitment and (y)
the aggregate face amount of Letters of Credit issued by any Issuing Bank shall
not exceed its L/C Commitment.
(ii) As of the First Amendment Effective Date, the L/C Commitment of each
Issuing Bank referred to in the clause (a) of the definition thereof is
$37,500,000 and the aggregate amount of the L/C Commitments is $75,000,000.
 
 

--------------------------------------------------------------------------------

 
(iii) No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;
(B) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally;
(C) except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is in an initial stated amount less than $10,000;
(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or
(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.
(iv) No Issuing Bank shall be under any obligation to amend or extend any Letter
of Credit if (A) such Issuing Bank would have no obligation at such time to
issue the Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment
thereto.
(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five (5) Business Days prior to the
Maturity Date, unless such Letter of Credit expires by its terms on an earlier
date; provided, however, that a Letter of Credit may, upon the request of the
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of 12 months or less (but not
beyond the date that is five (5) Business Days prior to the Maturity Date)
unless the applicable Issuing Bank notifies the beneficiary thereof at least 30
days (or such longer period as may be specified in such Letter of Credit and as
agreed by the Issuing Bank) prior to the then-applicable expiration date that
such Letter of Credit will not be renewed.
(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Revolving Credit Lender, and each such Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Pro Rata Percentage of the aggregate amount available to
be drawn under such Letter of Credit, effective upon the issuance of such Letter
of Credit. In consideration and in furtherance of the foregoing, each Revolving
Credit Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Pro Rata Percentage of each L/C Disbursement made by such Issuing Bank
and not reimbursed by the Borrower (or, if applicable, another party pursuant to
its obligations under any other Loan Document) forthwith on the date due as
provided in Section 2.02(f). Each Revolving Credit Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.
 
 

--------------------------------------------------------------------------------

 
(e) Reimbursement. If any Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement not later than 10:00 a.m., New
York City time, on the immediately following Business Day after the Borrower
shall have received notice from such Issuing Bank that payment of such draft
will be made.
(f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;
(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;
(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the applicable
Issuing Bank, the Administrative Agent or any Lender or any other Person,
whether in connection with this Agreement, any other Loan Document or any other
related or unrelated agreement or transaction;
(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;
(v) payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
(vi) any other act or omission to act or delay of any kind of the applicable
Issuing Bank, the Lenders, the Administrative Agent or any other Person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.
 
 

--------------------------------------------------------------------------------

 
Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the applicable Issuing Bank. However, the foregoing shall
not be construed to excuse such Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are determined in a final,
non-appealable decision of a court of competent jurisdiction to have resulted
from such Issuing Bank’s gross negligence or willful misconduct in determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. It is further understood and agreed that the applicable
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit issued by such Issuing Bank (i) such Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute gross
negligence or willful misconduct of such Issuing Bank.
(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall as promptly
as possible give telephonic notification, confirmed by fax, to the
Administrative Agent and the Borrower of such demand for payment and whether
such Issuing Bank has made or will make an L/C Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Credit Lenders with respect to any such L/C Disbursement.
(h) Interim Interest. If any Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit issued by such Issuing Bank, then, unless the
Borrower shall reimburse such L/C Disbursement in full on such date, the unpaid
amount thereof shall bear interest for the account of such Issuing Bank, for
each day from and including the date of such L/C Disbursement, to but excluding
the earlier of the date of payment by the Borrower or the date on which interest
shall commence to accrue thereon as provided in Section 2.02(f), at the rate per
annum that would apply to such amount if such amount were an ABR Revolving Loan.
(i) Resignation or Removal of an Issuing Bank. Any Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Revolving Credit Lenders and the Borrower, and may be removed at any time by
the Borrower by notice to such Issuing Bank, the Administrative Agent and the
Revolving Credit Lenders. Upon the acceptance of any appointment as an Issuing
Bank hereunder by a Lender that shall agree to serve as a successor Issuing
Bank, such successor shall succeed to and become vested with all the interests,
rights and obligations of such retiring Issuing Bank (other than with respect to
Letters of Credit issued by such retiring Issuing Bank). At the time such
removal or resignation shall become effective, the Borrower shall pay all
accrued and unpaid fees due to such Issuing Bank pursuant to Section
2.05(c)(ii). The acceptance of any appointment as an Issuing Bank hereunder by a
successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of such previous Issuing Bank
under this Agreement and the other Loan Documents other than with respect to
Letters of Credit issued by such retiring Issuing Bank and (ii) references
herein and in the other Loan Documents to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the resignation or removal of an Issuing Bank hereunder, the retiring Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement and the other Loan Documents
with respect to Letters of Credit issued by it prior to such resignation or
removal, but shall not be required to issue additional Letters of Credit.
 
 

--------------------------------------------------------------------------------

 
(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders thereof and of the amount to be
deposited, deposit in an account with the Collateral Agent, for the benefit of
the Revolving Credit Lenders, an amount in cash equal to 105% of L/C Exposure as
of such date; provided that the obligation to deposit such cash will become
effective immediately, and such deposit will become immediately payable in
immediately available funds, without demand or notice of any kind, upon the
occurrence of an Event of Default described in paragraphs (g) or (h) of Article
VII. Such deposit shall be held by the Collateral Agent as collateral for the
payment and performance of the Obligations. The Collateral Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits in Permitted Investments, which investments shall be made at the option
and sole discretion of the Collateral Agent, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall (i) automatically be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for L/C
Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time and (iii) if the maturity of the Loans has been
accelerated, be applied to satisfy the Obligations. If the Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three (3) Business Days after all
Events of Default have been cured or waived.
(k) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement,
subject to reporting requirements reasonably satisfactory to the Administrative
Agent with respect to issuances, amendments, extensions and terminations of
Letters of Credit by such additional issuing bank. Any Lender designated as an
issuing bank pursuant to this paragraph (k) shall be deemed to be an “Issuing
Bank” (in addition to being a Lender) in respect of Letters of Credit issued or
to be issued by such Lender, and, with respect to such Letters of Credit, such
term shall thereafter apply to such Issuing Bank and such Lender. Upon the
appointment of an additional Issuing Bank, the Borrower, the Administrative
Agent and the Issuing Banks may amend this Agreement without the consent of any
other party hereto to change the L/C Commitments of the Issuing Banks.
SECTION 2.24 Incremental Facilities. (a) The Borrower may, by written notice to
the Administrative Agent from time to time, request Incremental Loan Commitments
in an amount not to exceed, together with all Incremental Loan Commitments
provided to the Borrower pursuant to this Section 2.24 (whether or not
utilized), the Incremental Loan Amount from one or more Incremental Lenders, all
of which must be Eligible Assignees. Such notice shall set forth (i) the amount
of the Incremental Loan Commitments being requested (which shall be in minimum
increments of $2,500,000 and a minimum amount of $10,000,000 or such lesser
amount equal to the remaining Incremental Loan Amount, as applicable, or such
other amounts as the Administrative Agent may agree to) and (ii) the date (an
“Increased Amount Date”) on which such Incremental Loan Commitments are
requested to become effective (which shall not be less than 10 Business Days nor
more than 60 days after the date of such notice (or such other number of days as
the Administrative Agent may agree to)).
 
 

--------------------------------------------------------------------------------

 
(b) The Borrower may seek Incremental Loan Commitments from existing Lenders
(each of which shall be entitled to agree or decline to participate in its sole
discretion) and additional banks, financial institutions and other institutional
lenders (all of which must be Eligible Assignees consented to by the Swing Line
Lenders and the Issuing Banks (such consent not to be unreasonably withheld or
delayed) (any such additional bank, financial institution or other institutional
lender an “Additional Lender”) who will become Incremental Lenders in connection
therewith. The Borrower and each Incremental Lender shall execute and deliver to
the Administrative Agent an Incremental Loan Assumption Agreement, and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Loan Commitment of each Incremental Lender or
Additional Lender. The terms and provisions of the Incremental Loans shall be
identical to those of the Revolving Loans. All Incremental Loan Commitments
shall be documented solely as an increase to the Revolving Credit Commitments
and all Incremental Loans shall be identical to all Revolving Loans, other than
in respect of any arrangement, commitment or upfront fees payable to any
Incremental Lenders or any arranger appointed in connection therewith in
connection with such increase to the Revolving Credit Commitments on or prior to
the Increased Amount Date in respect thereof. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Loan
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Loan Assumption Agreement, this Agreement shall
be deemed amended to the extent (but only to the extent) necessary to reflect
the existence and terms of the Incremental Loan Commitment and the Incremental
Loans evidenced thereby, and the Administrative Agent and the Borrower may
revise this Agreement to evidence such amendments.
(c) Notwithstanding the foregoing, no Incremental Loan Commitment shall become
effective under this Section 2.24 unless on the date of such effectiveness, (i)
the conditions set forth in Sections 4.01(b) and 4.01(c) shall be satisfied and
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by a Financial Officer of the Borrower, (ii) the Borrower
would be in Financial Covenant Compliance, (iii) except as otherwise specified
in the applicable Incremental Loan Assumption Agreement, the Administrative
Agent shall have received (with sufficient copies for each of the Incremental
Lenders) legal opinions, board resolutions and other closing certificates
reasonably requested by the Administrative Agent and consistent with those
delivered on the Closing Date under Section 4.02, (iv) the Administrative Agent
and each applicable Lender shall have received all fees and expenses owed in
respect of such Incremental Loan Commitments, (v) the terms and documentation in
respect of such Incremental Loan Commitments, to the extent not consistent with
this Agreement and the other Loan Documents, shall be reasonably satisfactory to
the Administrative Agent and (vi) the Borrower shall have satisfied all Mortgage
Modification Requirements.
(d) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Loans, when originally made, are
included in each Borrowing of outstanding Revolving Loans, as applicable, on a
pro rata basis. This may be accomplished by requiring each outstanding
Eurodollar Borrowing to be converted into an ABR Borrowing on the date of each
Incremental Loan, or by allocating a portion of each Incremental Loan to each
outstanding Eurodollar Borrowing on a pro rata basis. Any conversion of
Eurodollar Loans to ABR Loans required by the preceding sentence shall be
subject to Section 2.15. If any Incremental Loan is to be allocated to an
existing Interest Period for a Eurodollar Borrowing, then the interest rate
thereon for such Interest Period and the other economic consequences thereof
shall be as set forth in the applicable Incremental Loan Assumption Agreement.
 
 

--------------------------------------------------------------------------------

 
(e) On any Increased Amount Date on which Incremental Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (i)
each of the existing Revolving Credit Lenders shall assign to each of the
Incremental Lenders, and each of the Incremental Lenders shall purchase from
each of the existing Revolving Credit Lenders, at the principal amount thereof,
such interests in the outstanding Revolving Loans and participations in Letters
of Credit and Swing Line Loans outstanding on such Increased Amount Date that
will result in, after giving effect to all such assignments and purchases, such
Revolving Loans and participations in Letters of Credit and Swing Line Loans
being held by existing Revolving Credit Lenders and Incremental Lenders ratably
in accordance with their Revolving Credit Commitments after giving effect to the
addition of such Incremental Loan Commitments to the Revolving Credit
Commitments, (ii) each Incremental Loan Commitment shall be deemed for all
purposes a Revolving Credit Commitment and each Loan made thereunder shall be
deemed, for all purposes, a Revolving Loan and have the same terms as any
existing Revolving Loan and (iii) each Incremental Lender shall become a Lender
with respect to the Revolving Credit Commitments and all matters relating
thereto.
(f) The proceeds of any Incremental Loans shall be used for the purposes
specified in the introductory statement to this Agreement.
SECTION 2.25 Extension Amendments. (a) The Borrower may at any time and from
time to time request that all or a portion of any of the Commitments or the
Loans (including any Extended Revolving Loans), existing at the time of such
request (any such Commitment, an “Existing Commitment” and any such existing
outstanding Loans, the “Existing Loans”) be converted to extend, in the case of
Commitments, the termination date thereof and, in the case of Loans, the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion thereof (any such Existing Commitment which has been so extended, an
“Extended Commitment” and any such Existing Loan whose scheduled maturity
date(s) has or have been so extended, an “Extended Revolving Loan”) and to
provide for other terms consistent with this Section 2.25. In order to establish
any Extended Commitment, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Commitment) (an “Extension Request”) setting
forth the proposed terms of the Extended Commitment to be established, which
terms (other than as provided in clause (c) below) shall be identical to those
applicable to the Existing Commitment from which they are to be extended (the
“Specified Existing Commitment”) except (x) all or any of the final
maturity/termination dates of such Extended Commitment may be delayed to later
dates than the final maturity/termination dates of the Specified Existing
Commitment, (y) (A) the interest margins with respect to the Extended Commitment
may be higher or lower than the interest margins for the Specified Existing
Commitment and/or (B) additional fees may be payable to the Lenders providing
such Extended Commitment in addition to or in lieu of any increased margins
contemplated by the preceding clause (A) and (z) the commitment fee, if any,
with respect to the Extended Commitment may be higher or lower than the
commitment fee, if any, for the Specified Existing Commitment, in each case to
the extent provided in the applicable Extension Amendment; provided, that,
notwithstanding anything to the contrary in this Section 2.25 or otherwise, (1)
no Extended Commitment shall be secured by or receive the benefit of any
collateral, credit support or security that does not secure or support the
Existing Commitments, (2) the final maturity of any Extended Revolving Loan
shall not be earlier than any Loan made under the applicable Specified Existing
Commitment in respect thereof, (3) each Lender in the Specified Existing
Commitment shall be permitted to participate in the Extended Commitment in
accordance with its pro rata share of the Specified Existing Commitment, (4)
assignments and participations of Extended Commitments shall be governed by the
same assignment and participation provisions applicable to Loans and Commitments
hereunder as set forth in Section 9.04 and (5) the repayment (other than in
connection with a permanent voluntary prepayment) and the mandatory prepayment
of any Extended Revolving Loans shall be made on a pro rata basis with all other
outstanding Revolving Loans (other than at the maturity of any Revolving Loan
Commitments that have not been extended, at which point the maturing Revolving
Loans associated therewith may be repaid without making a pro rata payment of
any non-maturing Revolving Loans). No Lender shall have any obligation to agree
to have any of its Existing Loans or, if applicable, commitments of any Existing
Commitment converted into an Extended Commitment pursuant to any Extension
Request. Any Extended Commitment shall constitute a separate commitment of Loans
from the Specified Existing Commitments and from any other Existing Commitments
(together with any other Extended Commitments so established on such date).
 
 

--------------------------------------------------------------------------------

 
(b) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the applicable
Existing Commitments or Existing Commitments are requested to respond. Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Specified
Existing Commitment converted into an Extended Commitment shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Specified Existing Commitment
that it has elected to convert into an Extended Commitment. In the event that
the aggregate amount of the Specified Existing Commitment subject to Extension
Elections exceeds the amount of Extended Commitments requested pursuant to the
Extension Request, the Specified Existing Commitment subject to Extension
Elections shall be converted to Extended Commitments on a pro rata basis based
on the amount of Specified Existing Commitments included in each such Extension
Election.
(c) Extended Commitments and Extended Revolving Loans shall be established
pursuant to an amendment (an “Extension Amendment”) to this Agreement (which may
include amendments to provisions related to maturity, interest margins, fees or
prepayments referenced in Section 2.25(a) and which, notwithstanding anything to
the contrary set forth in Section 9.08, shall not require the consent of any
Lender other than the Extending Lenders with respect to the Extended Commitments
established thereby) executed by the Loan Parties, the Administrative Agent, and
the Extending Lenders. No Extension Amendment shall provide for any tranche of
Extended Commitments or tranche of Extended Revolving Loans in an aggregate
principal amount that is less than $50,000,000 and integral multiples of
$5,000,000 in excess thereof; provided, further, that no Extension Amendment may
provide for any Extended Commitment or Extended Revolving Loans to be secured by
any Collateral or other assets of any Loan Party that does not also secure the
Existing Commitments or Existing Loans. It is understood and agreed that each
Lender has consented for all purposes requiring its consent, and shall at the
effective time thereof be deemed to consent to each amendment to this Agreement
and the other Loan Documents authorized by this Section 2.25 and the
arrangements described above in connection therewith. In connection with any
Extension Amendment, the Borrower shall deliver an opinion of counsel reasonably
acceptable to the Administrative Agent as to the enforceability of such
Extension Amendment, this Agreement as amended thereby, the security interests
in respect of the Extended Revolving Loans and Extended Commitments and such of
the other Loan Documents (if any) as may be amended thereby and that the
existing security interest of the Collateral Agent shall not be adversely
affected thereby.
(d) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Commitment is converted to extend the related
scheduled maturity date(s) in accordance with clause (a) above (an “Extension
Date”), in the case of the Specified Existing Commitment of each Extending
Lender, the aggregate principal amount of such Specified Existing Commitment
shall be deemed reduced by an amount equal to the aggregate principal amount of
Extended Commitment so converted by such Lender on such date, and such Extended
Commitments shall be established as a separate Commitment from the Specified
Existing Commitment and from any other Existing Commitments (together with any
other Extended Commitment so established on such date) and (B) if, on any
Extension Date, any Revolving Loans of any Extending Lender are outstanding
under the applicable Specified Existing Commitments, such loans (and any related
participations) shall be deemed to be allocated as Existing Loans (and related
participations) and Extended Revolving Loans (and related participations) in the
same proportion as such Extending Lender’s applicable Specified Existing
Commitments bear to the applicable Extended Commitments so converted by such
Lender on such date.
 
 

--------------------------------------------------------------------------------

 
(e) If, in connection with any proposed Extension Amendment, any Lender declines
to consent to the applicable extension on the terms and by the deadline set
forth in the applicable Extension Request (each such Lender, a “Non-Extending
Lender”) then the Borrower may, upon notice to the Administrative and the
Non-Extending Lender, (i) replace such Non-Extending Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to Section
9.04 (with the assignment fee and any other costs and expenses to be paid by the
Borrower in such instance) all of its rights and obligations under this
Agreement to one or more assignees; provided, that neither the Administrative
Agent nor any Lender shall have any obligation to the Borrower to obtain a
replacement Lender; provided, further, that the applicable assignee shall have
agreed to provide Loans and/or a commitment on the terms set forth in such
Extension Amendment; and provided, further, that all obligations of the Borrower
owing to the Non-Extending Lender relating to the Loans and participations so
assigned shall be paid in full at par by the assignee Lender to such
Non-Extending Lender concurrently with such Assignment and Acceptance or (ii)
prepay the Loans and, at the Borrower’s option, if applicable, terminate the
Commitments of such Non-Extending Lender, in whole or in part, subject to
Section 2.20, without premium or penalty. In connection with any such
replacement under this Section 2.25, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Acceptance and/or any other documentation necessary to reflect such replacement
by the later of (x) the date on which the replacement Lender executes and
delivers such Assignment and Acceptance and/or such other documentation and (y)
the date as of which all obligations of the Borrower owing to the Non-Extending
Lender relating to the Loans and participations so assigned shall be paid in
full in cash by the assignee Lender to such Non-Extending Lender, then such
Non-Extending Lender shall be deemed to have executed and delivered such
Assignment and Acceptance and/or such other documentation as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance and/or such other documentation on behalf of such
Non-Extending Lender.
(f) This Section 2.25 shall supersede any provisions in Section 2.16 or Section
2.17 to the contrary.
ARTICLE III

Representations and Warranties
The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent, each Swing Line Lender, each Issuing Bank and each of the Lenders that,
on and as of the Closing Date and on and as of each other date thereafter as
required by Section 4.01:
 
 

--------------------------------------------------------------------------------

 
SECTION 3.01 Organization; Powers. The Borrower and each of the Restricted
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization (which, as of the Closing Date,
is as identified in Schedule 3.01), (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted, except, in each case where the failure to have such
power and authority could not reasonably be expected to result in a Material
Adverse Effect, (c) is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except in each case
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents, the Related
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and, in the case of the Borrower, to borrow hereunder.
The Borrower qualifies as a Master Limited Partnership after giving effect to
the MLP IPO.
SECTION 3.02 Authorization. Except with respect to the Acquisition as provided
in the Contribution Documents, the Transactions (a) have been duly authorized by
all requisite company or partnership and, if required, equityholder action and
(b) will not (i) violate (A) any provision of law, statute, rule or regulation,
or of the certificate or articles of incorporation or other constitutive
documents or by-laws of the Borrower or any Restricted Subsidiary or (B) any
order of any Governmental Authority, (ii) violate or result in a default under
any indenture or any other agreement, instrument or other evidence of any
Material Indebtedness or (iii) result in the creation or imposition of any Lien
upon or with respect to any property or assets now owned or hereafter acquired
by the Borrower or any Restricted Subsidiary (other than any Lien created
hereunder or under the Security Documents or any Lien permitted by Section
6.02).
SECTION 3.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document when executed and
delivered by the applicable Loan Party will constitute, legal, valid and binding
obligations of such Loan Party enforceable against such Loan Party in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or other similar laws affecting
creditors’ rights generally, and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
SECTION 3.04 Governmental Approvals; No Conflicts. (a) No action, consent or
approval of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document or in connection with the Transactions, except for (i) the
filing of Uniform Commercial Code financing statements and Mortgages, (ii) such
as have been made or obtained and are in full force and effect and (iii) filings
in connection with the Acquisition and the MLP IPO.
(b) The Loan Documents (i) will not violate any Organizational Documents and
(ii) after giving effect to the First Amendment to the Development Credit
Agreement, will not violate or result in a default under any indenture or any
other agreement, instrument or other evidence of Material Indebtedness.
SECTION 3.05 Financial Statements. (a) The Borrower has heretofore furnished to
the Lenders the unqualified audited combined financial statements of the
predecessor of the Acquired Businesses for the fiscal year ended December 31,
2011 and for the period commencing January 1, 2012 and ending on November 12,
2012 and the unqualified audited combined financial statements of the Acquired
Businesses for the period from November 13, 2012 to December 31, 2012. Such
financial statements present fairly in all material respects the financial
condition and results of operations and cash flows of the Acquired Businesses as
of such dates and for such periods. Such balance sheets and the notes thereto
disclose all material liabilities, direct or contingent, of the Acquired
Businesses as of the dates thereof required to be disclosed under GAAP. Such
financial statements were prepared in all material respects in accordance with
GAAP applied on a consistent basis.
 
 

--------------------------------------------------------------------------------

 
(b) The Borrower has heretofore delivered to the Lenders a pro forma
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as of
December 31, 2012, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date, in accordance with GAAP. Such pro
forma balance sheet has been prepared in good faith by the Borrower, is based on
the best information available to the Borrower as of the date of delivery
thereof, accurately reflects all adjustments believed by the Borrower necessary
to give effect to the Transactions and presents fairly in all material respects
on a pro forma basis the estimated consolidated financial position of the
Borrower as of such date, assuming that the Transactions had actually occurred
at such date.
SECTION 3.06 No Material Adverse Effect. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect since December 31, 2012.
SECTION 3.07 Title to Properties; Possession Under Leases. (a) Each of the
Borrower and the Restricted Subsidiaries has good and marketable title to, or
valid leasehold interests in, all its properties and assets, except as could not
reasonably be expected to result in a Material Adverse Effect. All such material
properties and assets are free and clear of Liens, other than (i) in the case of
Equity Interests, Liens permitted under clause (b), (c), (d), (j) and (m) of
Section 6.02 (such Liens, the “Permitted Liens”) and (ii) in the case of all
other material properties and assets, Liens expressly permitted by Section 6.02.
Other than Liens permitted pursuant to clause (c) of Section 6.02, no Liens
exist, directly or indirectly, on the Collateral consisting of Equity Interests
that are prior and superior in right to Liens in favor of the Collateral Agent
other than Liens that have priority by operation of law.
(b) As of the Closing Date, the Borrower has not received any notice of, nor has
any knowledge of, any pending or contemplated condemnation proceeding affecting
any Real Property material to the business of the Borrower and the Restricted
Subsidiaries.
(c) As of the Closing Date, neither the Borrower nor or any of its respective
Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Material Real
Property.
SECTION 3.08 Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of the Borrower
therein. The shares of capital stock or other ownership interests so indicated
on Schedule 3.08 are fully paid and non-assessable (except as such
non-assessability may be affected by Section 18-607 or 18-804 of the Delaware
Limited Liability Company Act) and are owned by the Borrower, directly or
indirectly, free and clear of all Liens (other than Liens created under the
Security Documents and Permitted Liens).
SECTION 3.09 Litigation; Compliance with Laws.
(a) Except as set forth on Schedule 3.09, there are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of the Restricted Subsidiaries or any business, property or
rights of any such Person (i) that involve any Loan Document or the Transactions
or (ii) in each case as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
 
 

--------------------------------------------------------------------------------

 
(b) Neither the Borrower nor any of the Restricted Subsidiaries or any of their
respective material properties or assets is (i) in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (other than those covered by
Sections 3.11, 3.12, 3.14, 3.16, 3.17, 3.23, 3.25 or 3.27, which laws, rules and
regulations are addressed in those Sections) or (ii) is in default with respect
to any judgment, writ, injunction, decree or order of any Governmental Authority
(including without limitation the USA PATRIOT Act), where such violation or
default could reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10 No Default. Neither the Borrower nor any of the Restricted
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement, instrument or other evidence of Material Indebtedness, or any
other material agreement or instrument to which it is a party or by which it or
any of its properties or assets are or may be bound, in each case where such
default could reasonably be expected to result in a Material Adverse Effect.
SECTION 3.11 Federal Reserve Regulations. (a) Neither the Borrower nor any of
the Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.
SECTION 3.12 Investment Company Act. Neither the Borrower nor any of the
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
SECTION 3.13 Use of Proceeds. The Borrower will use the proceeds of the Loans
and will request the issuance of Letters of Credit only for the purposes
specified in the introductory statement to this Agreement.
SECTION 3.14 Taxes. Each of the Borrower and the Restricted Subsidiaries has
filed or caused to be filed all Federal, state, local and foreign tax returns or
materials required to have been filed by it and has paid or caused to be paid
all Taxes due and payable by it (whether or not shown on any tax return) and all
assessments received by it, except (a) Taxes that are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted
that operate to suspend the collection of such contested Tax and for which the
Borrower or such Restricted Subsidiary, as applicable, shall have set aside on
its books adequate reserves in accordance with GAAP or (b) in each case, to the
extent the failure to do so could not reasonably be expected to result in a
Material Adverse Effect or the imposition of a material Lien on any Collateral.
There is no proposed written Tax assessment against the Borrower or any of the
Restricted Subsidiaries that would, if made, have a Material Adverse Effect.
 
 

--------------------------------------------------------------------------------

 
SECTION 3.15 No Material Misstatements. None of (a) the Projections and the
Confidential Information Memorandum or (b) any other information, report,
financial statement, exhibit or schedule furnished by or on behalf of the
Borrower or any other Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto, when furnished and taken as a whole, contained,
contains or will contain any material misstatement of fact or omitted, omits or
will omit to state any material fact necessary to make the statements therein,
in the light of the circumstances under which they were, are or will be made,
not materially misleading; provided that to the extent any such information,
report, financial statement, exhibit or schedule was based upon or constitutes a
forecast or projection, the Borrower represents only that it acted in good faith
and utilized reasonable assumptions (based upon accounting principles consistent
with the historical audited financial statements of the Borrower) and due care
in the preparation of such information, report, financial statement, exhibit or
schedule (it being understood that projections are not a guaranty of future
performance and that actual results during the period or periods covered by
projections may materially differ from the projected results therein).
SECTION 3.16 Employee Benefit Plans. Neither the Borrower nor any of the
Restricted Subsidiaries has any employees or sponsors, maintains, contributes to
or has established any Plan or Foreign Pension Plan. There does not now exist,
and there are no existing circumstances that could reasonably be expected to
result in, any Controlled Group Liability that would be a liability of the
Borrower or any of the Restricted Subsidiaries following the Closing Date. No
ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other ERISA Events for which liability is reasonably expected
to occur, could reasonably be expected to result in liability of the Borrower or
any of the Restricted Subsidiaries in an aggregate amount exceeding $1,500,000.
SECTION 3.17 Environmental Matters. (a) Except as set forth in Schedule 3.17 or,
in each case, as could not reasonably be expected to result in a Material
Adverse Effect, (i) none of the properties currently owned or operated by or on
behalf of the Borrower or any of its Restricted Subsidiaries is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous state or
local list nor, to the knowledge of the Borrower, is any property formerly owned
or operated by or on behalf of the Borrower or any of the Restricted
Subsidiaries listed or proposed for listing on any such list; (ii) there are no
and have never been any surface impoundments, pits, sumps or lagoons, or
landfills or dumps, in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by or on behalf
of the Borrower or any of its Restricted Subsidiaries or, to the knowledge of
the Borrower, on any property formerly owned or operated by the Borrower or any
of the Restricted Subsidiaries except for such impoundments, pits, sumps or
lagoons, or landfills or dumps, that have been removed from service or
remediated in material compliance with Environmental Law; and (iii) to the
knowledge of the Borrower, there has been no Release on, at or under any
property currently or formerly owned or operated by the Borrower or any of the
Restricted Subsidiaries, except as would not reasonably be expected to result in
material Environmental Liability to the Borrower or any of the Restricted
Subsidiaries.
(b) Except as set forth in Schedule 3.17 or as would not reasonably be expected
to result in a Material Adverse Effect, (i) neither the Borrower nor any of the
Restricted Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened Release of Hazardous Materials or natural gas at, on or
under any site, location or operation, either voluntarily or pursuant to the
order of any Governmental Authority or the requirements of any Environmental
Law; and (ii) all Hazardous Materials generated, used, treated, handled or
stored at, or, to the knowledge of the Borrower, transported to or from, any
property currently or formerly owned or operated by the Borrower or any of the
Restricted Subsidiaries are either currently managed or have been disposed of in
compliance with Environmental Laws.
 
 

--------------------------------------------------------------------------------

 
(c) As of the Closing Date, and at any time after the Closing Date unless such
assumption or undertaking could not reasonably be expected to result in a
Material Adverse Effect, neither the Borrower nor any of the Restricted
Subsidiaries has assumed or undertaken, whether by contract, operation of law or
otherwise, any Environmental Liabilities of any other Person.
(d) Except as otherwise would be subject to applicable privilege, the Borrower
has made available to the Administrative Agent true and correct copies of any
material environmental reports, studies or similar documents in the custody or
control of the Borrower or any of the Restricted Subsidiaries relating to the
Borrower, the Restricted Subsidiaries, their properties or the operation of
their businesses and prepared prior to the Closing Date.
SECTION 3.18 Insurance. Schedule 3.18 sets forth an accurate description of all
insurance maintained by the Borrower or any Restricted Subsidiary or by the
Borrower for any Restricted Subsidiary as of the Closing Date. As of the Closing
Date, such insurance is in full force and effect and all premiums have been duly
paid. The Borrower and any Restricted Subsidiary have insurance in such amounts
and covering such risks and liabilities as are in accordance with normal
industry practice.
SECTION 3.19 Security Documents.
(a) The Guarantee and Collateral Agreement, upon execution and delivery thereof
by the parties thereto, will create in favor of the Collateral Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral (as defined in the Guarantee and Collateral Agreement) and the
proceeds thereof and (i) when the Pledged Collateral (as defined in the
Guarantee and Collateral Agreement) is delivered to the Collateral Agent, the
Lien created under the Guarantee and Collateral Agreement shall constitute a
fully perfected first priority Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Pledged Collateral, in each case
prior and superior in right to any other Person, and (ii) when financing
statements in appropriate form are filed in the offices specified on Schedule
3.19(a), the Lien created under the Guarantee and Collateral Agreement will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral (other than Intellectual
Property, as defined in the Guarantee and Collateral Agreement) to the extent
such Liens can be perfected by filing a financing statement, under the Uniform
Commercial Code, in each case prior and superior in right to any other Person
other than with respect to Liens expressly permitted by Section 6.02 (limited in
the case of Equity Interests, only to Liens permitted under Section 6.02(c) and
(m)).
(b) Upon the recordation of the Guarantee and Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Borrower and the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified on
Schedule 3.19(a), the Lien created under the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Guarantee and Collateral Agreement) in which a security interest may be
perfected by filing in the United States and its territories and possessions, in
each case prior and superior in right to any other Person, other than with
respect to Liens expressly permitted by Section 6.02 (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Loan Parties after the Closing Date).
 
 

--------------------------------------------------------------------------------

 
(c) The Mortgages are effective to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable Lien on all
of the Loan Parties’ right, title and interest in and to the Mortgaged Property
thereunder and the proceeds thereof, and when the Mortgages are filed in the
offices specified on Schedule 3.19(c), the Mortgages shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Mortgaged Property and the proceeds thereof, in each
case prior and superior in right to any other Person, other than with respect to
Permitted Encumbrances in the case of Mortgaged Property and any other Liens
expressly permitted under Section 6.02 in respect of any other Collateral
described in this clause (c).
SECTION 3.20 Real Property.
(a) Schedule 3.20(a) lists completely and correctly as of the Closing Date all
Material Real Property owned by the Borrower and the Restricted Subsidiaries and
the addresses thereof. The Borrower and the Subsidiaries own in fee all the
Material Real Property set forth on Schedule 3.20(a).
(b) Schedule 3.20(b) lists completely and correctly as of the Closing Date all
Material Leased Real Property leased by the Borrower and its Restricted
Subsidiaries and the addresses thereof. The Borrower and the Subsidiaries have
valid leases in all the Material Leased Real Property set forth on Schedule
3.20(b).
SECTION 3.21 Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date and immediately following the making of each Loan and
after giving effect to the application of the proceeds of each Loan, the
Borrower and the Restricted Subsidiaries are, on a consolidated basis, Solvent.
SECTION 3.22 Related Documents. The Borrower has delivered to the Administrative
Agent a complete and correct copy of each Related Document (including all
schedules, exhibits, amendments, supplements and modifications thereto). Neither
the Borrower nor any of the Restricted Subsidiaries is in default in the
performance of or compliance with any material provisions of any Related
Document and, except to the extent the same could not reasonably be expected to
result in a Material Adverse Effect, to the knowledge of the Borrower, no other
Person party thereto is in default under any Related Document. The Related
Documents comply in all material respects with applicable laws.
SECTION 3.23 Sanctioned Persons. Neither the Borrower nor any of the Restricted
Subsidiaries nor, to the knowledge of the Borrower, any director, officer,
agent, employee or Affiliate of the Borrower or any Restricted Subsidiary is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”). The Borrower will not
directly or indirectly use the proceeds of the Loans or the Letters of Credit or
otherwise make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
SECTION 3.24 Regulatory Status. (a) TMLLC is not a transportation or service
provider regulated by the Federal Energy Regulatory Commission under the Natural
Gas Act, as amended, 15 U.S.C. Section 717, et seq. and the Natural Gas Policy
Act, as amended, 15 U.S.C. Section 3301, et seq. If TMLLC hereafter engages in
sales for resale of natural gas in interstate commerce for which it uses
transportation capacity on the TIGT pipeline system, such sales for resale, to
the extent governed by the Federal Energy Regulatory Commission under the
Natural Gas Act Section 717, et seq. and the Natural Gas Policy Act, as amended,
15 U.S.C. Section 3301, et seq, will be made, and TMLLC will be, in compliance
with any such regulations applicable to such sales for resale. TGIT is a natural
gas company subject to the jurisdiction of the Federal Energy Regulatory
Commission under the Natural Gas Act, as amended, 15 U.S.C. Section 717, et seq.
and the Natural Gas Policy Act, as amended, 15 U.S.C. Section 3301, et seq. and
is in compliance with the Natural Gas Act, the Natural Gas Policy Act and all
applicable rules, regulations, orders, certificates and tariffs of the FERC.
TMLLC is not required to file any forms or reports by or with respect to it (and
its business, operations and assets) with the FERC and TGIT has duly filed all
forms and reports required to be filed by or with respect to it (and its
business, operations and assets) with the FERC and such forms and reports have
been prepared in accordance with applicable laws, except, in each case, to the
extent that any noncompliance, could not reasonably be expected to have a
Material Adverse Effect.
 
 

--------------------------------------------------------------------------------

 
(b) As of the Closing Date, neither the Borrower, any Restricted Subsidiary, nor
any assets of the Borrower or any Restricted Subsidiary are regulated as a
“holding company,” public utility or an intrastate pipeline by any state
Governmental Authority, or are subject to any state regulatory jurisdiction by a
state public utility commission or similar entity.
(c) Except as set forth in Schedule 3.24 or, in each case, as could not
reasonably be expected to result in a Material Adverse Effect, there are no
proceedings pending, or to the knowledge of the Borrower, threatened, that
challenge (a) any of the rates, charges, or fees currently received for
providing services in connection with the Pipeline System, or (b) the Acquired
Businesses’ construction, ownership, operation, financing, maintenance or right
to discontinue use of any facilities making up the Pipeline System.
(d) None of the Lenders will, solely as a result of entering into any Loan
Document or the consummation and/or performance of any of the Transactions, be
subject to regulation by FERC or any state public utility commission.
SECTION 3.25 Labor Matters. As of the Closing Date, and at any time after the
Closing Date unless such event could not reasonably be expected to result in a
Material Adverse Effect, there are no strikes, lockouts, labor disputes or
slowdowns pending or, to the knowledge of the Borrower, threatened against the
Borrower or any of the Restricted Subsidiaries. The hours worked and payments
made to employees of the Borrower or any of the Restricted Subsidiaries have not
been in violation in any material respect of the Fair Labor Standards Act of
1938, as amended, or any other applicable federal, state, local or foreign law
dealing with such matters. All material payments due from the Borrower or any of
the Restricted Subsidiaries, or for which any claim may be made against the
Borrower or any of the Restricted Subsidiaries on account of wages or employee
health and welfare insurance or other benefits have been paid or accrued as a
liability on the books of the Borrower or such Restricted Subsidiary. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which the Borrower or any of the Restricted Subsidiaries
is bound.
SECTION 3.26 Intellectual Property; Licenses, Etc.. Each of the Borrower and the
Restricted Subsidiaries own, license or possess the valid right to use all
Intellectual Property used in or reasonably necessary for the operation of their
businesses as currently conducted, without conflict with the Intellectual
Property rights of any Person, in each case, except, individually or in the
aggregate, as could not reasonably be expected to have a Material Adverse
Effect; provided, however, to the extent the foregoing representation and
warranty relates to infringement, misappropriation or a violation of
Intellectual Property rights held by a Person, it shall be considered qualified
by the knowledge of the Borrower or any Restricted Subsidiary. To the knowledge
of the Borrower, no Intellectual Property, advertising, product, process,
method, substance, part or other material used by the Borrower or any Restricted
Subsidiary, or the operation of its business as currently conducted, infringes
upon, misappropriates or violates any Intellectual Property rights held by any
Person except for such infringements, misappropriations or violations,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any of the
Intellectual Property of the Borrower or any Restricted Subsidiary is pending
or, to the knowledge of the Borrower, threatened against the Borrower or any
Restricted Subsidiary, which claim or litigation, individually or in the
aggregate, if subject to an adverse ruling against the Borrower or any
Restricted Subsidiary, could reasonably be expected to have a Material Adverse
Effect.
 
 

--------------------------------------------------------------------------------

 
SECTION 3.27 Anti-Corruption Laws. Neither the Borrower nor any Restricted
Subsidiary nor any director, officer, agent, employee or Affiliate of such
Person is aware of or has taken any action, directly or indirectly, that would
result in a violation by such persons of the FCPA or any other applicable
anti-corruption laws, including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization or approval of the payment of
any money, or other property, gift, promise to give or authorization of the
giving of anything of value, directly or indirectly, to any “foreign official”
(as such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office in contravention of the
FCPA or any other applicable anti-corruption laws. The Borrower, the Restricted
Subsidiaries and their respective Affiliates have conducted their businesses in
compliance with applicable anti-corruption laws and the FCPA and will maintain
policies and procedures designed to promote and achieve compliance with such
laws and with the representation and warranty contained herein.
ARTICLE IV

Conditions of Lending
The obligations of the Lenders to make Loans and of the Issuing Banks to issue,
amend, renew and extend Letters of Credit hereunder are subject to the
satisfaction of the following conditions:
SECTION 4.01 All Credit Events. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing) and on the date of each issuance,
amendment, extension or renewal of a Letter of Credit (each such event being
called a “Credit Event”):
(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by Section
2.23(b);
(b) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects (other
than representations and warranties that are qualified by materiality, which
shall be true and correct in all respects) on and as of the date of such Credit
Event with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations shall be true and correct in all material
respects as of such earlier date; and
 
 

--------------------------------------------------------------------------------

 
(c) At the time of and immediately after such Credit Event, no Default or Event
of Default shall have occurred and be continuing.
Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.
SECTION 4.02 First Credit Event. The initial Credit Event hereunder (and the
obligations of the Lenders and/or the Issuing Bank, as applicable, in respect
thereof) shall be subject to satisfaction of the following conditions precedent:
(a) The Administrative Agent (or its counsel) shall have received from each
party either (i) a counterpart of this Agreement and each of the other Loan
Documents signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and each of the Loan Documents;
(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Issuing Banks and the Lenders, the favorable written
opinion of Stinson Leonard Street LLP, counsel for the Loan Parties in form and
substance satisfactory to the Administrative Agent, (A) dated the Closing Date,
(B) addressed to the Administrative Agent, the Collateral Agent, the Issuing
Banks and the Lenders, and (C) covering such matters relating to the Loan
Documents and the Transactions as the Administrative Agent shall reasonably
request, and the Borrower hereby requests such counsel to deliver such opinions;
(c) The Administrative Agent shall have received with respect to the Borrower
and each other Loan Party (i) Organizational Documents certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state or jurisdiction of its incorporation or organization, where applicable,
and certified by a Secretary or Assistant Secretary of such Loan Party to be
true and complete as of the Closing Date; (ii) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated the Closing Date and certifying (A)
that attached thereto is a true and complete copy of the limited liability
company agreement or, in the case of the Borrower, the LP Agreement, as in
effect on the Closing Date, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors or other governing
body of such Loan Party (and, if applicable, any parent company of such Loan
Party) authorizing the execution, delivery and performance of the Loan Documents
and the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of organization of such Loan Party have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party; and
(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above;
(d) The Administrative Agent and the Collateral Agent shall have received, on or
before the Closing Date all documents and instruments, including Uniform
Commercial Code financing statements required by Law or reasonably requested by
the Collateral Agent (to the extent required by the Guarantee and Collateral
Agreement) to be filed, registered, published or recorded to create or perfect
the Liens intended to be created under the Loan Documents and all such documents
and instruments shall have been so filed, registered, published or recorded or
other arrangements reasonably satisfactory to the Collateral Agent for such
filing, registration, publication or recordation shall have been made; provided
that to the extent any Lien on Collateral (other than the pledge and perfection
of security interests in Equity Interests of Domestic Subsidiaries of Borrower
(to the extent required hereunder and under the Guarantee and Collateral
Agreement) including by delivery of any stock or unit certificates, if any, and
other assets with respect to which a Lien may be perfected by the filing of a
Uniform Commercial Code financing statement) is not provided on the Closing Date
after the Borrower's use of commercially reasonable efforts to do so, the
delivery of such Security Document and other documents and instruments shall not
constitute a condition precedent to the availability of the Revolving Loans on
the Closing Date and such documents and instruments shall be delivered pursuant
to the terms of Section 5.15 hereunder;
 
 

--------------------------------------------------------------------------------

 
(e) The Administrative Agent shall have received certified copies of the Related
Documents, duly executed by the parties thereto;
(f) The First Amendment to the Development Credit Agreement shall be in form and
substance reasonably acceptable to the Administrative Agent and the
Administrative Agent shall have received evidence that, prior to or
substantially simultaneously with the making of the initial Revolving Loans, the
Development Credit Agreement has been amended by the First Amendment to the
Development Credit Agreement to permit the Transactions;
(g) Prior to or substantially simultaneously with the making of the initial
Revolving Loans, the MLP IPO and the other Transactions shall have been
consummated;
(h) The Administrative Agent shall have received (i) the unqualified audited
combined financial statements of the predecessor of the Acquired Businesses for
the fiscal year ended December 31, 2011 and for the period commencing January 1,
2012 and ending on November 12, 2012 and the unqualified audited combined
financial statements of the Acquired Businesses for the period from November 13,
2012 to December 31, 2012 and (ii) a customary pro forma balance sheet of the
Borrower and its Restricted Subsidiaries on a consolidated basis as of December
31, 2012, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date; provided that, the financial
statements shall have been prepared in all material respects in accordance with
GAAP;
(i) The Administrative Agent shall have received financial projections of the
Borrower and the Acquired Businesses and their respective Subsidiaries through
the fifth year following the Closing Date which will be prepared on a basis
consistent with the financial projections of the Borrower and the Acquired
Businesses and their respective subsidiaries delivered to the Arrangers prior to
the Closing Date;
(j) The Administrative Agent shall have received a Solvency Certificate from a
Responsible Officer of the Borrower (after giving effect to the Transactions)
substantially in the form attached hereto as Exhibit L;
(k) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower as to the matters set forth in clause (b)
and (c) of Section 4.01 and clauses (g) and (n) of this Section 4.02;
(l) The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, at least five (5) Business Days prior to the Closing Date
that has been reasonably requested by any Lender at least ten (10) days in
advance of the Closing Date;
 
 

--------------------------------------------------------------------------------

 
(m) The Arrangers and the Administrative Agent shall have received all Fees and
other amounts due and payable on or prior to the Closing Date (which, in the
case of Fees for the account of the Lenders, the Administrative Agent shall
promptly pay to the Lenders), including, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Loan Parties hereunder or under any other Loan Document; and
(n) The Total Leverage Ratio of the Borrower calculated for the Applicable
Period ended December 31, 2012 and after giving pro forma effect to the
Transactions and any Borrowings under this Agreement made on the Closing Date as
if made on the last day of such period and still outstanding on the last day of
such period shall not exceed 3.50:1.00.
ARTICLE V

Affirmative Covenants
The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than pursuant to the last sentence of
Section 9.02) and until the Commitments have been terminated and the principal
of and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document (other than contingent reimbursement and indemnification
obligations to the extent no unsatisfied claim with respect thereto has been
asserted) shall have been paid in full and all Letters of Credit have been
canceled or have expired and all amounts drawn thereunder have been reimbursed
in full (unless such Letter of Credit has been cash collateralized or otherwise
backstopped in a manner satisfactory to the applicable Issuing Bank or other
arrangements satisfactory to such Issuing Bank shall have been made), unless the
Required Lenders shall otherwise consent in writing, the Borrower will, and will
cause each of the Restricted Subsidiaries to:
SECTION 5.01 Existence; Compliance with Laws; Businesses and Properties. (a) Do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 6.05.
(b) Except, in each case, where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, (i) do or cause to be done all
things necessary to obtain, preserve, renew, extend and keep in full force and
effect the rights, licenses, permits, franchises, authorizations, patents,
copyrights, trademarks and trade names material to the conduct of its business;
(ii) maintain and operate such business in substantially the manner in which it
is presently conducted and operated and (iii) at all times maintain and preserve
all property material to the conduct of such business and keep such property in
good repair, working order and condition and from time to time make, or cause to
be made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto in accordance, in all material respects, with Prudent
Industry Practices.
(c) Except, in each case, where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, comply, and cause each of its
Restricted Subsidiaries to comply, with all applicable laws, rules, regulations
and orders, including, without limitation, applicable laws, rules, regulations
and orders regarding any loans, advances, mortgage or promissory note
arrangements with employees or agents, ERISA, FERC regulations and tariffs,
Environmental Laws and the USA PATRIOT Act and other applicable anti-money
laundering laws.
 
 

--------------------------------------------------------------------------------

 
SECTION 5.02 Insurance. (a) Keep its insurable properties adequately insured at
all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
comprehensive general liability insurance against claims for bodily injury or
death or property damage occurring upon, in, about or in connection with the use
of any properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.
(b) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement, in form and
substance satisfactory to the Administrative Agent and the Collateral Agent,
which endorsement shall provide that, from and after the Closing Date, if the
insurance carrier shall have received written notice from the Administrative
Agent or the Collateral Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the Borrower under
such policies directly to the Collateral Agent; cause all such policies to
provide that neither the Borrower, the Administrative Agent, the Collateral
Agent nor any other party shall be a coinsurer thereunder and to contain a
“Replacement Cost Endorsement”, without any deduction for depreciation, and such
other provisions as the Administrative Agent or the Collateral Agent may
reasonably require from time to time to protect their interests; deliver
original or certified copies of all such policies to the Collateral Agent; cause
each such policy to provide that it shall not be canceled, modified or not
renewed (i) by reason of nonpayment of premium upon not less than ten (10) days’
prior written notice thereof by the insurer to the Administrative Agent and the
Collateral Agent (giving the Administrative Agent and the Collateral Agent the
right to cure defaults in the payment of premiums) or (ii) for any other reason
upon not less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent; deliver to the Administrative
Agent and the Collateral Agent, prior to the cancellation, modification or
nonrenewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Administrative Agent and the Collateral Agent) together with evidence
satisfactory to the Administrative Agent and the Collateral Agent of payment of
the premium therefor.
(c) To the extent any Mortgaged Property is subject to the provisions of the
Flood Insurance Laws, (i) (x) concurrently with the delivery of the mortgage in
favor of the Collateral Agent in connection therewith, and (y) at any other time
if necessary for compliance with applicable Flood Insurance Laws, provide the
Collateral Agent with a standard flood hazard determination form for such
Mortgaged Property and (ii) if any such Mortgaged Property is located in an area
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), obtain flood
insurance in such amount as the Administrative Agent or the Collateral Agent may
from time to time reasonably require, and otherwise to ensure compliance with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as it may be amended from time to time (the “Flood
Insurance Laws”). In addition, to the extent the Borrower and the other Loan
Parties fail to obtain or maintain satisfactory flood insurance required
pursuant to the preceding sentence with respect to any Mortgaged Property, the
Collateral Agent shall be permitted, in its sole discretion, to obtain forced
placed insurance at the Borrower’s expense to ensure compliance with any
applicable Flood Insurance Laws.
(d) With respect to each Mortgaged Property and any personal property located in
the United States, carry and maintain comprehensive general liability insurance
including the “broad form CGL endorsement” (or equivalent coverage) and coverage
on a claims made basis for bodily injury, death and property damage and umbrella
liability insurance against any and all claims, in each case in amounts and
against such risks as are customarily maintained by companies engaged in the
same or similar industry operating in the same or similar locations naming the
Collateral Agent as an additional insured, on forms reasonably satisfactory to
the Collateral Agent.
 
 

--------------------------------------------------------------------------------

 
(e) Notify the Administrative Agent and the Collateral Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.02 is taken out by the
Borrower or any Restricted Subsidiary; and promptly deliver to the
Administrative Agent and the Collateral Agent a copy of such policy or policies.
SECTION 5.03 Obligations and Taxes. Pay any obligation in an aggregate principal
amount exceeding $30,000,000 promptly and discharge or cause to be paid and
discharged promptly when due all Taxes before the same shall become delinquent
or in default; provided, however, that such payment and discharge shall not be
required with respect to any such obligation or Tax so long as (a) the validity
or amount thereof shall be contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and the Borrower or the applicable
Restricted Subsidiary shall have set aside on its books adequate reserves with
respect thereto in accordance with GAAP and such contest operates to suspend
collection of the contested obligation or Tax and enforcement of a Lien or (b),
in each case, to the extent the failure to do so could not reasonably be
expected to result in a Material Adverse Effect or the imposition of a Lien on
Collateral not permitted hereunder.
SECTION 5.04 Financial Statements, Reports, etc.. (a) Furnish to the
Administrative Agent, which shall furnish to each Lender:
(i) within 90 days after the end of each fiscal year, the Borrower’s
consolidated balance sheet and related statements of income, partners’ equity
and cash flows showing the financial condition of the Borrower and its
consolidated Subsidiaries as of the close of such fiscal year and the results of
its operations and the operations of such Subsidiaries during such year,
together with comparative figures for the immediately preceding fiscal year, all
audited by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which opinion shall be without a “going concern” or like qualification (other
than an exception or explanatory paragraph with respect to the maturity of the
Credit Facilities for an opinion delivered in the fiscal year in which such
Indebtedness matures) and without any qualification or exception as to the scope
of such audit) to the effect that such consolidated financial statements fairly
present the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in all material respects
in accordance with GAAP consistently applied, together with a customary
“management discussion and analysis” provision;
(ii) within 45 days after the end of each fiscal quarter (other than the final
fiscal quarter of any fiscal year), the Borrower’s consolidated balance sheet
and related statements of income, partners’ equity and cash flows showing the
financial condition of the Borrower and its consolidated Subsidiaries as of the
close of such fiscal quarter and the results of its operations and the
operations of such Subsidiaries during such fiscal quarter and the then elapsed
portion of the fiscal year, and comparative figures for the same periods in the
immediately preceding fiscal year, all certified by one of its Financial
Officers as fairly presenting the financial condition and results of operations
of the Borrower and its consolidated Subsidiaries on a consolidated basis in all
material respects in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments, together with a customary “management
discussion and analysis” provision;
 
 

--------------------------------------------------------------------------------

 
(iii) concurrently with any delivery of financial statements under paragraph (i)
or (ii) above, a certificate of a Financial Officer (the “Compliance
Certificate”) in the form of Exhibit I (x) certifying that no Event of Default
or Default has occurred or, if such an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and (y) commencing, in the case of
paragraph (ii) above, with the first full fiscal quarter after the Closing Date,
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Sections 6.10 and 6.11.
(iv) concurrently with any delivery of financial statements under clause (i)
above, an annual business plan and budget of the Borrower and its Restricted
Subsidiaries on a consolidated basis, including any forecasts prepared by
management of the Borrower;
(v) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt of the Borrower or of any of the
Restricted Subsidiaries pursuant to the terms of any indenture, loan or credit
or similar agreement in a principal amount of at least $25,000,000 and not
otherwise required to be furnished to the Lenders pursuant to this Section 5.04;
(vi) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and
(vii) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
Information required to be delivered pursuant to Section 5.04(a)(i) and Section
5.04(a)(ii) above shall be deemed to have been delivered if such information, or
one or more annual or quarterly reports containing such information, shall be
available on the website of the Securities Exchange Commission at
http://www.sec.gov and the Compliance Certificate delivered pursuant to Section
5.04(a)(iii) provides a statement regarding the availability of such information
on such website.
(b) The financial statements delivered pursuant to Section 5.04(a)(i) and
Section 5.04(a)(ii) above shall be accompanied by reasonably detailed segment
reporting as required under GAAP, certified by a Financial Officer of the
Borrower as fairly presenting the financial condition and results of operations
of such segments in all material respects in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments.
SECTION 5.05 Litigation and Other Notices. Promptly after obtaining actual
knowledge thereof by any Responsible Officer of the Borrower or any Restricted
Subsidiary, furnish to the Administrative Agent (which shall furnish to each
Issuing Bank and each Lender), written notice of the following:
(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;
 
 

--------------------------------------------------------------------------------

 
(b) the filing or commencement of, or any threat or notice of intention of any
Governmental Authority or other Person to file or commence, any action,
investigation, enforcement action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
Affiliate, including any Restricted Subsidiary, thereof that could reasonably be
expected to result in a Material Adverse Effect;
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, resulted or could reasonably be expected to
result in liability of the Borrower or the Restricted Subsidiaries in an
aggregate amount exceeding $30,000,000; and
(d) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.
SECTION 5.06 Information Regarding Collateral. (a) Furnish to the Administrative
Agent prompt written notice of any change (i) in the Borrower’s or any
Restricted Subsidiary’s legal name, (ii) in the jurisdiction of organization or
formation of the Borrower or any Restricted Subsidiary, (iii) in the Borrower’s
or any Restricted Subsidiary’s identity or corporate structure or (iv) in the
Borrower’s or any Restricted Subsidiary’s Federal Taxpayer Identification
Number. The Borrower agrees not to effect or permit, or to cause or permit any
Restricted Subsidiary to effect or permit, any change referred to in the
preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral to the same extent as before
such change. The Borrower and its Restricted Subsidiaries also agree promptly to
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.
(b) In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent a certificate of a
Responsible Officer setting forth the information required pursuant to Section 2
of the Perfection Certificate or confirming that there has been no change in
such information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.06.
SECTION 5.07 Maintaining Records; Access to Properties and Inspections; ;
Maintenance of Status as a Master Limited Partnership. (a) Keep proper books of
record and account, in reasonable detail, accurately and fairly reflecting in
all material respects in conformity with GAAP and all requirements of law are
made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause of the Restricted Subsidiaries to
permit any representatives and independent contractors designated by the
Administrative Agent or any Lender to visit and inspect the financial records
and the properties of such Person at reasonable times and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any representatives and independent contractors designated by the
Administrative Agent or any Lender to discuss the affairs, finances and
condition of such Person with the officers thereof and independent accountants
therefor, in the case of an inspection by the Administrative Agent, at the
expense of the Borrower; provided that (i) the Administrative Agent and the
Lenders may only exercise such right of inspection once per calendar year and
(ii) notwithstanding clause (i) above, when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at any time during
normal business hours upon reasonable notice to the Borrower.
 
 

--------------------------------------------------------------------------------

 
(b) Will, in the case of the Borrower, maintain its status as a Master Limited
Partnership at all times.
SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes specified in the
introductory statement to this Agreement.
SECTION 5.09 Employee Benefits. (a) Comply with the applicable provisions of
ERISA and the Code except, in each case, where a failure to do so could not
reasonably be expected to result in a Material Adverse Effect and (b) furnish to
the Administrative Agent as soon as possible after, and in any event within ten
days after any Responsible Officer of the Borrower or any ERISA Affiliate knows
or has reason to know that, any ERISA Event has occurred that, alone or together
with any other ERISA Event, resulted or could reasonably be expected to result
in liability of the Borrower or any ERISA Affiliate in an aggregate amount
exceeding $30,000,000, a statement of a Responsible Officer of the Borrower or
such ERISA Affiliate setting forth details as to such ERISA Event and the
action, if any, that the Borrower or such ERISA Affiliate proposes to take with
respect thereto.
SECTION 5.10 Compliance with Environmental Laws. Comply in all material respects
and take all commercially reasonable measures to cause all lessees, invitees and
any other Persons operating or occupying its properties to comply in all
material respects with all applicable Environmental Laws and Environmental
Permits; obtain and renew all material Environmental Permits necessary for its
operations and properties; and to the extent required by Environmental Laws,
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in compliance in all material
respects with the applicable requirements of all Environmental Laws, in each
case, unless such non-compliance would not result in, or could not reasonably be
expected to result in, a Material Adverse Effect; provided, however, that
neither the Borrower nor any of the Restricted Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
administrative or judicial proceedings, appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP, or the
delay in performance of such action could not reasonably be expected to result
in a material Environmental Liability.
SECTION 5.11 Preparation of Environmental Reports. If a Default caused by reason
of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 days without the Borrower or any Restricted
Subsidiary commencing activities reasonably likely to cure such Default, at the
written request of the Required Lenders through the Administrative Agent,
provide to the Administrative Agent within 45 days after such request (if such
Default is then continuing), at the expense of the Borrower, a report regarding
the matters which are the subject of such Default prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent and indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance or remedial action in connection with such Default.
SECTION 5.12 Further Assurances; Additional Guarantees and Collateral. (a)
Execute any and all further documents, financing statements, agreements and
instruments, and take all further action (including filing Uniform Commercial
Code and other financing statements, Mortgages and deeds of trust) that may be
required under applicable law, or that the Required Lenders, the Administrative
Agent or the Collateral Agent may reasonably request, in order to effectuate the
Transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority of the security interests
created or intended to be created by the Security Documents.
 
 

--------------------------------------------------------------------------------

 
(b) In the event that (x) any Person becomes a Wholly Owned Domestic Subsidiary
of the Borrower that is a Restricted Subsidiary or (y) any Unrestricted
Subsidiary is converted into a Restricted Subsidiary that is a Wholly Owned
Domestic Subsidiary, in each case, after the Closing Date, the Borrower shall
(a) within 30 days of such event (or such longer period of time acceptable to
the Administrative Agent and the Collateral Agent), cause such Wholly Owned
Domestic Subsidiary to become a Guarantor and a Grantor (as defined in the
Guarantee and Collateral Agreement) under the Guarantee and Collateral Agreement
by executing and delivering to Administrative Agent and Collateral Agent a
counterpart agreement or supplement to the Guarantee and Collateral Agreement in
accordance with its terms, and (b) take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, and certificates reasonably requested by Collateral Agent, including
those which are similar to those described in Sections 4.02(b), (c), (d), (l),
Schedule 5.15 and Section 2.9(b) or Section 9.14 of the Guarantee and Collateral
Agreement. In the event that any Person becomes a Foreign Subsidiary of the
Borrower or any Unrestricted Subsidiary is converted into a Restricted
Subsidiary that is a Foreign Subsidiary after the Closing Date, and 100% of the
voting and non-voting Equity Interests of such Foreign Subsidiary are directly
owned by the Borrower and its Wholly Owned Domestic Subsidiaries (other than
Unrestricted Subsidiaries), the Borrower shall, and shall cause each such Wholly
Owned Domestic Subsidiary to, within 60 days of such event (or such longer
period of time acceptable to the Administrative Agent and the Collateral Agent),
deliver all such documents, instruments, agreements, and certificates as are
similar to those described in Section 4.02(b), (c), (d), (l), and the Borrower
shall take, and shall cause each such Wholly-Owned Domestic Subsidiary to take,
all of the actions referred to in Section 4.02(d) and Section 5.4 of the
Guarantee and Collateral Agreement necessary to grant and to perfect a Lien in
favor of Collateral Agent, for the benefit of Secured Parties, under the
Guarantee and Collateral Agreement, or, at the option of the Collateral Agent,
under a security or pledge agreement under the law of the jurisdiction of
organization of the pledged Person, in such Equity Interests, or, if a material
adverse tax consequence would result therefrom, in not more than 65% of the
voting, and 100% of such non-voting, Equity Interests. With respect to each such
Subsidiary, the Borrower shall, within 15 days of such event (or such longer
period of time acceptable to the Administrative Agent and the Collateral Agent),
send to Administrative Agent written notice setting forth with respect to such
Person (i) the date on which such Person became a Wholly Owned Domestic
Subsidiary of the Borrower that is a Restricted Subsidiary or was converted into
a Restricted Subsidiary and (ii) all of the data required to be set forth in
Schedules 3.01 and 3.08 with respect to all Subsidiaries of the Borrower, and
such written notice shall be deemed to supplement Schedules 3.01 and 3.08 for
all purposes hereof. Notwithstanding anything to the contrary herein or in any
other Loan Document, (A) neither the Borrower nor any of its Subsidiaries shall
be required to grant a Lien in the Equity Interests of any Unrestricted
Subsidiary and (B) none of Pony Express HoldCo, any JV HoldCo, REX HoldCo or REX
Holdings shall be required to grant a Lien in the Equity Interests of any Person
that is not a Wholly Owned Domestic Subsidiary if the Borrower, its Restricted
Subsidiaries and its Affiliates own or control less than 100% of the issued and
outstanding Equity Interests issued by such Person.
(c) In the event that any Loan Party acquires Material Real Property or any
Unrestricted Subsidiary that owns Material Real Property is converted into a
Restricted Subsidiary after the Closing Date or any Real Property of a Loan
Party becomes Material Real Property after the Closing Date, and such interest
in such Material Real Property has not otherwise been made subject to the Lien
of the Security Documents in favor of Collateral Agent, for the benefit of
Secured Parties, then the Borrower shall, or shall cause such Subsidiary to,
within 90 days of such event (or such longer period of time acceptable to the
Administrative Agent and the Collateral Agent), take all such actions and
execute and deliver, or cause to be executed and delivered, all such Mortgages,
documents, instruments, agreements, opinions and certificates, including those
which are similar to those described in Section 5.15(b) with respect to each
such Material Real Property, that the Collateral Agent shall reasonably request
to create in favor of the Collateral Agent, for the benefit of Secured Parties,
a valid and, subject to any filing and/or recording referred to herein,
perfected first priority security interest in such Material Real Property. In
addition to the foregoing, Borrower shall, at the request of the Collateral
Agent, deliver, from time to time, to the Collateral Agent such appraisals as
are required by law or regulation of Material Real Property with respect to
which the Collateral Agent has been granted a Lien.
 
 

--------------------------------------------------------------------------------

 
(d) In the event that any Loan Party acquires Material Leased Real Property or
any Unrestricted Subsidiary that leases Material Leased Real Property is
converted into a Restricted Subsidiary after the Closing Date or any Real
Property of a Loan Party becomes Material Leased Real Property after the Closing
Date, then the Borrower shall, or shall cause such Subsidiary to, use
commercially reasonable efforts to obtain customary landlord or landowners lien
waivers, in each case reasonably acceptable to the Collateral Agent.
SECTION 5.13 Equity Interests in Certain Subsidiaries. In the case of the
Borrower, unless 100% of the Equity Interest in such Person are disposed of, own
directly or indirectly no less than 100% of the Equity Interests in each of the
Acquired Businesses.
SECTION 5.14 Unrestricted Subsidiaries. (a) The Borrower may at any time
designate, by a certificate executed by a Responsible Officer of the Borrower,
any Restricted Subsidiary as an Unrestricted Subsidiary; provided that (x)
immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing, (y) the Borrower is in Financial Covenant
Compliance immediately after giving effect to such designation as of the most
recent Date of Determination and (z) the total assets of all Unrestricted
Subsidiaries shall be less than 10% of Consolidated Total Assets after giving
effect to such designation. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an investment by the Borrower or the relevant
Restricted Subsidiary (as applicable) therein at the date of designation in an
amount equal to the aggregate fair market value of all such Person’s outstanding
investment therein.
(b) Any designation of a Subsidiary as an Unrestricted Subsidiary will be
evidenced to the Administrative Agent by delivering to the Administrative Agent
a certified copy of a resolution of the Board of Directors giving effect to such
designation and an Officers’ Certificate certifying that such designation
complied with the preceding conditions and was permitted by Section 6.04. If, at
any time, any Unrestricted Subsidiary should fail to meet the preceding
requirements as an Unrestricted Subsidiary, it will thereafter cease to be an
Unrestricted Subsidiary for the purposes of this Agreement and any Indebtedness
of such Subsidiary will be deemed to be incurred by a Restricted Subsidiary as
of such date and, if such Indebtedness is not permitted to be incurred as of
such date under Section 6.01, the Borrower will be in default of such covenant.
(c) The Board of Directors of the Borrower may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that such
designation will be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of any outstanding Indebtedness of such Unrestricted Subsidiary, and
such designation will only be permitted if (i) such Indebtedness is permitted
under Section 6.01 and (ii) no Default or Event of Default would be in existence
immediately following such designation and the Borrower is in Financial Covenant
Compliance immediately after giving effect to such designation as of the most
recent Date of Determination.
 
 

--------------------------------------------------------------------------------

 
SECTION 5.15 Certain Post-Closing Obligations. (a) Execute and deliver the
documents and complete the tasks set forth on Schedule 5.15, in each case within
the time limits specified therein (or such longer period of time acceptable to
the Administrative Agent).
(b) The Collateral Agent shall receive from the applicable Loan Parties within
90 days following the Closing Date (or such longer period of time acceptable to
the Administrative Agent), with respect to each Mortgaged Property specified on
Schedule 1.01(b), and in the case of (x) Material Real Property acquired after
the Closing Date or (y) Real Property that becomes Material Real Property after
the Closing Date or is otherwise required to be subject to a Mortgage pursuant
to Section 5.12, in each case prior to the date required pursuant to Section
5.12, the following documents and instruments:
(i) a Mortgage duly authorized and executed, in proper form for recording in the
recording office of each jurisdiction where such Mortgaged Property to be
encumbered thereby is situated, in favor of the Collateral Agent, for the
benefit of the Secured Parties, together with such other instruments as shall be
necessary or appropriate (in the reasonable judgment of the Collateral Agent) to
create a Lien under applicable law, all of which shall be in form and substance
reasonably satisfactory to Collateral Agent, which Mortgage and other
instruments shall be effective to create and/or maintain a first priority Lien
on such Mortgaged Property, as the case may be, subject to no Liens other than
Permitted Liens and Permitted Encumbrances applicable to such Mortgaged
Property;
(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”), with endorsements and in amounts
reasonably acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers reasonably acceptable to and reasonably required by
the Administrative Agent, insuring the Mortgages to be valid first and
subsisting Liens on the property described therein, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, other than Permitted Liens, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents, for mechanics’ and materialmen’s Liens and for zoning of the
applicable property) and such coinsurance and direct access reinsurance as the
Administrative Agent may deem reasonably necessary or desirable and are
available in the relevant jurisdiction;
(iii) American Land Title Association/American Congress on Surveying and Mapping
form surveys or such other forms of surveys as are reasonably acceptable to
Administrative Agent, including ExpressMaps prepared by First American
Commercial Due Diligence Services, for which all necessary fees (where
applicable) have been paid, and dated no more than 90 days before (x) the
Closing Date or (y) the date on which a Mortgage in respect thereof is required
to be delivered hereby (or such other dates as shall be reasonably acceptable to
the Administrative Agent), either (i) certified to the Administrative Agent and
the issuer of the Mortgage Policies in a manner reasonably satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
States in which the property described in such surveys is located and reasonably
acceptable to the Administrative Agent, showing all buildings and other
improvements, any off-site improvements, the location of any easements, parking
spaces, rights of way, building set-back lines and other dimensional regulations
and the absence of encroachments, either by such improvements or on to such
property, and other defects, other than (a) Permitted Encumbrances and (b)
encroachments and other defects reasonably acceptable to the Administrative
Agent or (ii) as to ExpressMaps, in form and substance reasonably acceptable to
the issuer of the Mortgage Policies to delete the standard survey exceptions and
to issue endorsements to the same extent as such exceptions could have been
deleted and such endorsements issued had an ALTA/ACSM Survey been provided
rather than an ExpressMap;
 
 

--------------------------------------------------------------------------------

 
(iv) policies or certificates of insurance of the type required by Section 5.02;
(v) evidence of flood insurance required by Section 5.02(c), in form and
substance reasonably satisfactory to Administrative Agent, it being understood
that in any event the items required pursuant to this clause (v) shall be
required to be delivered prior to or on the day on which Mortgages are delivered
pursuant to clause (i) above with respect to each Mortgaged Property;
(vi) all such other items as shall be reasonably necessary in the opinion of
counsel to the Lenders to create a valid and perfected first priority mortgage
Lien on such Mortgaged Property, subject only to Permitted Encumbrances and
Permitted Liens; and
(vii) opinions of local counsel for the Loan Parties in states in which the
Mortgaged Properties are located, with respect to the enforceability and
validity of the Mortgages and any related fixture filings in form and substance
reasonably satisfactory to the Administrative Agent.
ARTICLE VI
Negative Covenants
The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than pursuant to the last sentence of
Section 9.02) and until the Commitments have been terminated and the principal
of and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document (other than contingent reimbursement and indemnification
obligations to the extent no unsatisfied claim with respect thereto has been
asserted) have been paid in full and all Letters of Credit have been cancelled
or have expired and all amounts drawn thereunder have been reimbursed in full
(unless such Letter of Credit has been cash collateralized or otherwise
backstopped in a manner satisfactory to the applicable Issuing Bank or other
arrangements satisfactory to such Issuing Bank shall have been made), unless the
Required Lenders shall otherwise consent in writing, the Borrower will not, nor
will it cause or permit any of the Restricted Subsidiaries to:
SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01 and
any Permitted Refinancing Debt in respect thereof;
(b) Indebtedness created hereunder and under the other Loan Documents;
(c) intercompany Indebtedness of the Borrower and the Restricted Subsidiaries
referred to in and to the extent permitted by Section 6.04(d);
(d) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(d), when
combined with the aggregate principal amount of all Capital Lease Obligations
and Synthetic Lease Obligations incurred pursuant to Section 6.01(e) shall not
exceed the greater of $50,000,000 and an amount equal to 5.00% of Consolidated
Total Assets at any time outstanding;
 
 

--------------------------------------------------------------------------------

 
(e) Capital Lease Obligations and Synthetic Lease Obligations in an aggregate
principal amount, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 6.01(d), not in excess of the greater
of $50,000,000 and an amount equal to 5.00% of Consolidated Total Assets at any
time outstanding;
(f) Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;
(g) Indebtedness of any Person that becomes a Restricted Subsidiary after the
Closing Date pursuant to a Permitted Acquisition or the designation of such
Person as a Restricted Subsidiary and any Permitted Refinancing Debt in respect
of any of the foregoing; provided that (i) such Indebtedness exists at the time
such Person becomes a Restricted Subsidiary and is not created in contemplation
of or in connection with such Person becoming a Restricted Subsidiary, (ii)
immediately before and after such Person becomes a Restricted Subsidiary no
Default or Event of Default shall have occurred and be continuing, and (iii)
immediately before and after such Person becomes a Restricted Subsidiary the
Borrower is in Financial Covenant Compliance;
(h) Indebtedness in respect of those Hedging Agreements that (i) are not for
speculative purposes, and (ii) do not increase the Indebtedness of the obligor
outstanding at any time other than as a result of fluctuations in interest rates
or commodity prices or by reason of fees, indemnities and compensation payable
thereunder;
(i) the Guarantee by any Loan Party of Indebtedness of any other Loan Party that
was permitted to be incurred by another provision of this Section 6.01; provided
that if the Indebtedness being guaranteed is subordinated to the Obligations,
then the guarantee shall be subordinated to the same extent as the Indebtedness
guaranteed;
(j) Indebtedness of the Borrower or any Restricted Subsidiary as an account
party in respect of letters of credit (other than Letters of Credit issued
hereunder) not in excess of $7,500,000 at any time;
(k) Indebtedness (i) arising from the honoring by a bank or other financial
institution of a check, draft, payment order or other debit drawn, presented or
issued against insufficient funds in the ordinary course of business, provided
such Indebtedness is extinguished within five Business Days of its incurrence or
(ii) arising under any treasury or cash management or similar services provided
by a bank or other financial institution to the Loan Parties in the ordinary
course of business;
(l) Indebtedness consisting of guarantees, indemnities or obligations in respect
of purchase price adjustments or earn-outs in connection with Permitted
Acquisitions or Dispositions and other transactions, in each case that are
permitted hereunder;
(m) Permitted Unsecured Refinancing Debt and any Permitted Refinancing Debt in
respect thereof;
(n) so long as no Default or Event of Default has occurred or is continuing or
would otherwise result therefrom, Permitted Junior Debt and any Permitted
Refinancing Debt thereof; and
(o) other Indebtedness of the Borrower or the Restricted Subsidiaries in an
aggregate principal amount not exceeding the greater of $40,000,000 and an
amount equal to 4.00% of Consolidated Total Assets at any time outstanding.
For purposes of determining compliance with this Section 6.01, (i) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the categories of Indebtedness permitted in this Section 6.01, the
Borrower or a Restricted Subsidiary, as the case may be, in its sole discretion,
may classify, at the time of incurrence, such item of Indebtedness (or any
portion thereof) in any such category and will only be required to include such
Indebtedness (or any portion thereof) in one of the categories of Indebtedness
permitted in this Section 6.01; and (ii) at the time of incurrence, the Borrower
or a Restricted Subsidiary, as the case may be, in its sole discretion, may
divide and classify an item of Indebtedness (or any portion thereof) in more
than one of the categories of Indebtedness permitted in this Section 6.01.


The accrual of interest and the payment in kind of interest in the form of
capitalized obligations or the payment of dividends on any Disqualified Stock in
the form of additional Disqualified Stock will not be deemed to be an incurrence
of Indebtedness for purposes of this Section 6.01.
SECTION 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
Person, including the Borrower or any Restricted Subsidiary) now owned or
hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except:
(a) Liens on property or assets of the Borrower and its Restricted Subsidiaries
existing on the Closing Date and set forth on Schedule 6.02; provided that such
Liens shall secure only those obligations which they secure on the Closing Date
and extensions, renewals and replacements thereof permitted hereunder;
(b) any Lien created under the Loan Documents;
(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
assets of any Person that becomes a Restricted Subsidiary after the Closing Date
prior to the time such Person becomes a Restricted Subsidiary, as the case may
be; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not apply to any other property or assets of the
Borrower or any Restricted Subsidiary and (iii) such Lien secures only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be and any Permitted
Refinancing Debt in respect of the foregoing;
(d) Liens for Taxes not yet due or which are being contested in compliance with
Section 5.03;
(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business and
securing obligations that are not due and payable or which are being contested
in compliance with Section 5.03;
 
 

--------------------------------------------------------------------------------

 
(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;
(g) (i) Liens or deposits to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business and
(ii) Liens resulting from earnest money deposits or indemnification holdbacks
made in connection with Permitted Acquisitions or Dispositions, and other
transactions permitted hereunder;
(h) (i) zoning restrictions, easements, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and (ii)
licenses, sublicenses, leases or subleases entered into in the ordinary course
of business, which, in the case of each of clauses (i) and (ii), do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of the
Restricted Subsidiaries;
(i) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
the Borrower or any Restricted Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by Section 6.01(d) or (e) or Permitted
Refinancing Debt in respect of the foregoing, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 90 days after
such acquisition (or construction), (iii) the Indebtedness secured thereby does
not exceed the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Borrower or any Restricted Subsidiary;
(j) judgment Liens securing judgments not constituting an Event of Default under
Article VII or securing appeal or other bonds relating to such judgments;
(k) cash collateral securing Indebtedness in respect of letters of credit
permitted by Section 6.01(j); provided that the cash collateral provided shall
not exceed 105% of the face amount of such letters of credit;
(l) Liens and customary rights of set-off, revocation, refund or chargeback and
similar rights under deposit, disbursement, concentration, cash or treasury
management or similar agreements or under the Uniform Commercial Code or other
applicable law in favor of any bank or other financial institution at which the
Borrower or a Restricted Subsidiary maintains a deposit account in the ordinary
course of business; provided that such Lien, customary rights of set-off,
revocation, refund, chargeback or similar rights is limited to such deposit
account and the funds, checks and other items deposited therein;
(m) Liens granted to joint venture partners and joint venture entities on Equity
Interests owned by the Borrower or any Restricted Subsidiary in connection with
the formation or acquisition of a Person in which the Equity Interests of such
Person are held in part by the Borrower or any Restricted Subsidiary and in part
by another Person or Persons, in each case solely consisting of restrictions on
transfer, restrictions on granting liens, rights of first refusal, rights of
first offer, put options, call options and similar rights held by such joint
venture partners and joint venture entities in respect of transfers of Equity
Interests in such joint ventures; provided, that, no such Liens may exist
pursuant to this clause (m) on Equity Interests issued by Pony Express if such
Liens would restrict the grant of a security interest or Lien in favor of the
Collateral Agent for the benefit of the Secured Parties under the Loan
Documents; and
 
 

--------------------------------------------------------------------------------

 
(n) other Liens securing liabilities hereunder in an aggregate amount not to
exceed the greater of $25,000,000 and an amount equal to 2.50% of Consolidated
Total Assets at any time outstanding; provided, that, no such Liens shall
encumber all or any portion of the Pipeline Real Property to secure
Indebtedness.
For purposes of determining compliance with this Section 6.02: (i) in the event
that a Lien (or any portion thereof) meets the criteria of more than one of the
categories of Liens permitted in this Section 6.02, the Borrower or a Restricted
Subsidiary, as the case may be, in its sole discretion, may classify, at the
time such Lien arises, such Lien (or any portion thereof) in any such category
and will only be required to include such Lien in one of the categories of Liens
permitted in this Section 6.02; and (ii) at the time such Lien arises, the
Borrower or a Restricted Subsidiary, as the case may be, in its sole discretion,
may divide and classify such Lien in more than one of the categories of Liens
permitted in this Section 6.02.


SECTION 6.03 Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale or transfer of such
property is permitted by Section 6.05 and (b) any Capital Lease Obligations and
Liens arising in connection therewith are permitted by Sections 6.01 and 6.02,
as the case may be.
SECTION 6.04 Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of Indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment in, any other Person, except:
(a) investments by the Borrower and any Restricted Subsidiary existing on the
Closing Date and described on Schedule 6.04 and extensions, renewals and (in the
case of investments in the form of loans or advances) refinancings thereof so
long as no such extension, renewal or refinancing results in an increase in the
principal or other invested amount thereof except for, in the case of loans or
advances, amounts of the type referred to in clause (i) of the proviso to the
definition of Permitted Refinancing Debt;
(b) (i) investments by the Borrower and the Restricted Subsidiaries existing on
the Closing Date in Equity Interests of the Borrower and its Subsidiaries and
(ii) additional investments by the Borrower and any Restricted Subsidiary in the
Equity Interests of the Subsidiaries; provided that (A) any such Equity
Interests held by the Borrower and any Restricted Subsidiary shall be pledged,
to the extent required, pursuant to the Guarantee and Collateral Agreement
(subject to the limitations applicable to Voting Stock of a Foreign Subsidiary
referred to therein), (B) the amount of any investment made after the Closing
Date pursuant to this Section 6.04(b) by the Borrower and any Restricted
Subsidiary in, and loans and advances made after the Closing Date by the
Borrower and any other Loan Party to, Subsidiaries that are not Loan Parties or
do not become Loan Parties after giving effect to such investments shall not
exceed an amount equal to the Available Amount at the time any such investment,
loan or advance is made and (C) immediately before and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;
(c) Permitted Investments;
 
 

--------------------------------------------------------------------------------

 
(d) (x) loans or advances made by the Borrower to any Restricted Subsidiary and
made by any Restricted Subsidiary to the Borrower or any other Restricted
Subsidiary; provided that (i) any such loans and advances made by a Loan Party
shall be evidenced by a promissory note (which may be revolving in nature)
pledged to the Collateral Agent for the benefit of the Secured Parties pursuant
to the Guarantee and Collateral Agreement, (ii) such loans and advances shall be
unsecured and subordinated to the Obligations pursuant to an Affiliate
Subordination Agreement, (iii) the amount of such loans and advances made after
the Closing Date pursuant to this Section 6.04(d) by Loan Parties to Restricted
Subsidiaries that are not Loan Parties shall not exceed an amount equal to the
Available Amount at the time any such investment, loan or advance is made and
(iv) immediately before and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing and (y) any guarantees by the
Borrower and the Restricted Subsidiaries of the operating or commercial
obligations (to the extent not constituting Indebtedness) of the Borrower or any
Restricted Subsidiary incurred in the ordinary course of business;
(e) investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the granting of trade credit in the
ordinary course of business, and investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(f) investments by the Borrower and any Restricted Subsidiary in Hedging
Agreements permitted under clause (h) of Section 6.01;
(g) the Borrower or any other Loan Party may acquire all or substantially all
the assets of a Person or line of business of such Person, or not less than 100%
of the Equity Interests (other than directors’ qualifying shares) of a Person
(referred to herein as the “Acquired Entity”); provided that (i) the Acquired
Entity shall be in a Permitted Business and (ii) at the time of such transaction
(A) both immediately before and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing; (B) immediately before and
after consummating such investment, the Borrower must be in Financial Covenant
Compliance; (C) the Borrower or any Restricted Subsidiary shall have delivered a
certificate of a Responsible Officer, certifying as to the foregoing and
containing reasonably detailed calculations in support thereof, in form
reasonably satisfactory to the Administrative Agent, (D) such Acquired Entity
shall become a Loan Party hereunder within the periods provided for in Section
5.12, and (E) the Borrower and any Restricted Subsidiary shall comply, and shall
cause the Acquired Entity to comply, with the applicable provisions of Section
5.12 and the Security Documents within the periods provided for in Section 5.12
(any acquisition of an Acquired Entity meeting all the criteria of this Section
6.04(g) being referred to herein as a “Permitted Acquisition”);
(h) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;
(i) to the extent not prohibited by applicable law, loans and advances to
officers, directors, managers, consultants and employees of the Borrower or its
Subsidiaries in an aggregate amount not to exceed $1,500,000 at any time
outstanding for travel, entertainment, relocation and other business purposes in
the ordinary course of business;
(j) investments in the form of seller “take-back” notes in connection with a
Disposition permitted by Section 6.05;
 
 

--------------------------------------------------------------------------------

 
(k) investments by a JV HoldCo in a Person that do not result in such Person
becoming a Wholly Owned Domestic Subsidiary in an aggregate amount not to exceed
$200,000,000 at any time outstanding; provided, that (i) such JV HoldCo shall,
after giving effect to such investment, own Equity Interests representing at
least 20.0% of the voting and economic rights of all issued and outstanding
Equity Interests of such Person, (ii) such Person and its subsidiaries shall not
incur or be liable for any Indebtedness (excluding Indebtedness of the type
described in clause (h), clause (i), clause (j) and clause (k) of the definition
of Indebtedness) other than pursuant to Section 6.01(c), (f), (k) or (l) at any
time and (iii) immediately before and after consummating such investment the
Borrower must be in Financial Covenant Compliance;
(l) investments by Pony Express HoldCo in connection with Permitted Drop Down
Acquisitions with respect to Equity Interests in Pony Express that do not result
in Pony Express becoming a Wholly Owned Subsidiary; provided that (i) Pony
Express HoldCo, taken together with the Borrower and all Affiliates of the
Borrower shall after giving effect to such investment, own Equity Interests
representing at least 50.0% of the voting and economic rights of all issued and
outstanding Equity Interests of Pony Express, which shall own the Pony Express
Designation Assets and the Pony Express Expansion Project, (ii) the consent of
the Borrower or its Affiliates (or their representatives) is required to
determine the amount and frequency of distributions made from Pony Express to
its equity holders, (iii) Pony Express and its subsidiaries shall not incur or
be liable for any Indebtedness (excluding Indebtedness of the type described in
clause (h), clause (i), clause (j) and clause (k) of the definition of
Indebtedness) other than pursuant to Section 6.01(c), (f), (k) or (l) at any
time and (iv) immediately before and after consummating such investment the
Borrower must be in Financial Covenant Compliance;
(m) subsequent to the initial investment made pursuant to Section 6.04(l), the
Borrower and its Restricted Subsidiaries may (i) guarantee any operating or
commercial obligations (to the extent not constituting Indebtedness for borrowed
money) of Pony Express and its Subsidiaries incurred in the ordinary course of
business; provided that any guarantee by the Borrower or its Restricted
Subsidiaries shall be limited to its pro rata share (based on relative Equity
Interests in Pony Express) of the guaranteed obligations and (ii) make
additional loans or capital contributions to Pony Express; provided that the
other equity owners of Pony Express make pro rata loans or capital
contributions, as applicable, to Pony Express (based on relative Equity
Interests in Pony Express); provided further, that, in the case of clauses (i)
and (ii) above, both immediately before and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing;
(n) acquisitions by REX HoldCo of Equity Interests in REX Holdings or in REX;
provided that (i) any such acquisition that is a Drop Down Acquisition shall be
a Permitted Drop Down Acquisition, (ii) the Borrower and its Restricted
Subsidiaries do not own, directly or indirectly, more than one-third of the
voting and economic rights of all issued and outstanding Equity Interests in REX
owned by the Borrower and all Affiliates of the Borrower after giving effect to
such acquisition, (iii) the Borrower and all Affiliates of the Borrower shall
after giving effect to such acquisition, own Equity Interests representing at
least 50.0% of the voting and economic rights of all issued and outstanding
Equity Interests of REX, (iv) the Borrower or an Affiliate of the Borrower shall
be the operator of the REX assets, (v) the consent of the Borrower or its
Affiliates (or their representatives) is required to determine the amount and
frequency of distributions made from REX to its equity holders, and (vi)
immediately before and after consummating such acquisition the Borrower must be
in Financial Covenant Compliance;
(o) in addition to investments permitted by paragraphs (a) through (n) above,
additional investments, loans and advances by the Borrower or any Restricted
Subsidiary so long as (i) the amount invested, loaned or advanced pursuant to
this paragraph (o) does not exceed an amount equal to the Available Amount at
the time such amount is invested loaned or advanced and (ii) both immediately
before and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing; and
 
 

--------------------------------------------------------------------------------

 
(p) in addition to investments permitted by paragraphs (a) through (o) above,
other investments, loans and advances by the Borrower or any Restricted
Subsidiary not to exceed the greater of $15,000,000 and an amount equal to 1.50%
of Consolidated Total Assets at any time outstanding.
For purposes of determining compliance with this Section 6.04: (i) in the event
that an investment (or any portion thereof) meets the criteria of more than one
of the categories of investments permitted in this Section 6.04, the Borrower
and a Restricted Subsidiary, as the case may be, in its sole discretion, may
classify at the time of investment such investment (or any portion thereof) and
will only be required to include such investment in one of the categories of
investments permitted in this Section 6.04; (ii) at the time of incurrence the
Borrower or a Restricted Subsidiary, as the case may be, in its sole discretion,
may divide and classify an investment in more than one of the categories of
investments permitted in this Section 6.04, and (iii) the amount of any
investments made in the form of Equity Interests, property or other assets
(other than cash) shall be deemed to be the greatest of (a) the fair market
value of such asset, (b) the book value of such asset and (c) the aggregate
amount of capital expenditures, improvements and other investments made in such
Equity Interests, property or asset.


Accrual of interest or dividends, the accretion of accreted value and the
payment of interest or dividends in the form of additional investments will not
be deemed to be the making of an investment for purposes of this Section 6.04.


Notwithstanding the foregoing, in no event shall this provision permit any
investment which results in or would facilitate in any manner any Restricted
Payment not otherwise permitted hereunder.


SECTION 6.05 Mergers, Consolidations and Sales of Assets. (a) Merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of the
assets (whether now owned or hereafter acquired) of the Borrower or any
Restricted Subsidiary or less than all the Equity Interests of any Restricted
Subsidiary (other than directors’ qualifying shares), or purchase, lease or
otherwise acquire (in one transaction or a series of transactions) all or any
substantial part of the assets of any other Person, except that if at the time
thereof and immediately after giving effect thereto no Event of Default or
Default shall have occurred and be continuing (i) any Wholly Owned Restricted
Subsidiary may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation, (ii) any Wholly Owned Restricted Subsidiary may merge
into or consolidate with any other Wholly Owned Restricted Subsidiary in a
transaction in which the surviving entity is a Restricted Subsidiary and no
Person other than the Borrower or a Wholly Owned Restricted Subsidiary receives
any consideration, (iii) any Restricted Subsidiary that is not a Wholly Owned
Restricted Subsidiary may merge into or consolidate with any other Restricted
Subsidiary that is not a Wholly Owned Restricted Subsidiary and (iv) the
Borrower and any Loan Party may make investments permitted by Section 6.04.
(b) Make any Disposition (other than a Disposition permitted by Section 6.05(a)
or a Restricted Payment permitted by Section 6.06(a)), except:
 
 

--------------------------------------------------------------------------------

 
(i) Dispositions of damaged, obsolete or worn out property, or property no
longer used or usable in the business, whether now owned or hereafter acquired,
in the ordinary course of business;
(ii) Dispositions of inventory, cash and Permitted Investments in the ordinary
course of business;
(iii) licensing, sublicensing, abandonment or other Dispositions of intellectual
property rights in the ordinary course of business;
(iv) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(v) the sale or other transfer of products (including but not limited to
Hydrocarbons), services or accounts receivable in the ordinary course of
business;
(vi) Dispositions of property (other than (x) cash or Permitted Investments
(unless such Disposition also constitutes an investment permitted by Section
6.04 or a Restricted Payment permitted by Section 6.06) or (y) Equity Interests
of the Borrower) among the Borrower and any other Loan Party;
(vii) leases and subleases of property and real property, and licenses and
sublicenses thereof in each case, in the ordinary course of business;
(viii) to the extent constituting a Disposition, the termination or unwinding of
Hedging Agreements;
(ix) Dispositions by Restricted Subsidiaries that are not Loan Parties to (a)
other Restricted Subsidiaries that are not Loan Parties or (b) Loan Parties;
(x) Dispositions by the Borrower and any Restricted Subsidiary not otherwise
permitted under this Section 6.05; provided that (1) at the time of such
Disposition, no Default or Event of Default shall exist or would result from
such Disposition, (2) the Net Cash Proceeds of such Disposition are applied in
accordance with the requirements of Section 2.12, (3) no less than 75% of the
consideration received for such Disposition shall be paid in cash, (4) in the
case of any Disposition to any Person that is an Affiliate of the Borrower or
any Restricted Subsidiary, any Lien created under the Loan Documents in such
property or asset shall not be released, (5) the aggregate proceeds from any
Disposition, when aggregated with the proceeds of all other Dispositions made
pursuant to this paragraph (x), shall not exceed the greater of $20,000,000 and
an amount equal to 2.00% of Consolidated Total Assets and (6) any Disposition
pursuant to this paragraph (x) shall be for fair market value; and
(xi) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the abandonment and sale of the Pony Express Designation
Assets to Development; provided that (1) the Net Cash Proceeds of such
Disposition (without giving effect to any reinvestment rights) are applied in
accordance with the requirements of Section 2.12, (2) no less than 100% of the
consideration for such Disposition shall be paid in cash, and (3) any
Disposition under this paragraph (xi) shall be for fair market value.
 
 

--------------------------------------------------------------------------------

 
SECTION 6.06 Restricted Payments; Restrictive Agreements. (a) Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so; provided, however,
that:
(i) each Restricted Subsidiary may make Restricted Payments to the Borrower, any
other Restricted Subsidiary, or any other Person that owns a direct Equity
Interest in such Restricted Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;
(ii) the Borrower may make quarterly Restricted Payments in an amount not to
exceed the Available Cash in accordance with the LP Agreement at such time to
the extent that no Default or Event of Default has occurred and is continuing or
would result therefrom;
(iii) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in common or subordinated Equity
Interests of such Person(s) and the Borrower may issue common Equity Interests
upon conversion of subordinated Equity Interests; provided that (1) the Borrower
may not issue any general partnership interests to any Person other than the
General Partner (unless (x) the Permitted Holders have the requisite equity
ownership specified in clause (b) of the definition of Change in Control in
respect of such Person and (y) such General Partner and such Person(s)
collectively hold 100% of the general partnership interests in the Borrower) and
(2) any such Equity Interests issued pursuant to this clause (iii) are not
Disqualified Stock;
(iv) Restricted Payments may be made in the form of the issuance of Equity
Interests of the Borrower in connection with the cashless exercise of options,
warrants, conversion and other rights or tax withholding with respect to the
exercise of equity based awards under employee equity incentive compensation
programs of the Borrower, the Restricted Subsidiaries, the General Partner and
any management Affiliate of the General Partner;
(v) the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire its Equity Interests with the proceeds received from the
substantially concurrent issue of new common or subordinated Equity Interests of
such Person; provided that such Equity Interests issued pursuant to this clause
(v) are not Disqualified Stock; and
(vi) (x) the Borrower and each Restricted Subsidiary may repurchase, redeem or
otherwise acquire or retire to finance any such repurchase, redemption or other
acquisition or retirement for value any Equity Interests of the Borrower or any
Restricted Subsidiary held by any current or former officer, director,
consultant, or employee of the Borrower, the Restricted Subsidiaries, the
General Partner and any management Affiliate of the General Partner pursuant to
any equity subscription agreement, stock option agreement, shareholders’,
members’ or partnership agreement or similar agreement, plan or arrangement or
any Plan and the Borrower and each Restricted Subsidiary may declare and pay
dividends to the Borrower or any other Restricted Subsidiary of the Borrower the
proceeds of which are used for such purposes and (y) to the extent such payments
are deemed to be Restricted Payments, the Borrower may make payments under stock
appreciation rights, phantom stock or other similar cash settled interests
issued under the Borrower’s long term incentive program; provided that, before
and after making any Restricted Payment pursuant to this clause (vi), the
Borrower shall be in Financial Covenant Compliance and no Default or Event of
Default shall have occurred and be continuing.
 
 

--------------------------------------------------------------------------------

 
(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Loan Party to create, incur or permit to exist any Lien upon any
of its property or assets to secure the Obligations, or (ii) the ability of any
Restricted Subsidiary to pay dividends or other distributions with respect to
any of its Equity Interests, to make or repay loans or advances to the Borrower
or any other Restricted Subsidiary or to transfer property to the Borrower;
provided that (A) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, (B) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Restricted Subsidiary pending such sale, provided such restrictions
and conditions apply only to the Restricted Subsidiary that is to be sold and
such sale is permitted hereunder, (C) clause (i) of the foregoing shall not
apply to the restriction or conditions imposed by any documentation relating to
secured Indebtedness permitted by Section 6.01(a), (d), (e), (g), (i) (solely in
respect of guarantees of other Indebtedness permitted under Section 6.01(a),
(d), (e), (g) and (j)) and (j) in each case, to the extent limited to the assets
subject to such Indebtedness and (D) clause (i) of the foregoing shall not apply
to customary provisions in leases, licenses and other contracts restricting the
assignment thereof.
SECTION 6.07 Transactions with Affiliates. Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, whether or not in
the ordinary course of business, other than (i) on fair and reasonable terms and
conditions not less favorable to the Borrower or such Restricted Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, (ii)
the payment of fees, expenses, indemnities or other payments to the General
Partner or its management subsidiaries in connection with reimbursable general
corporate and overhead expenses of the Borrower and its Restricted Subsidiaries
and the operation, management and other services rendered to Borrower and its
Restricted Subsidiaries, in each case pursuant to the LP Agreement as in effect
on the Closing Date, (iii) transactions between and among Loan Parties, (iv)
compensation arrangements, consulting contracts, collective bargaining
agreements, benefit plans, programs or indemnification obligations, or any other
similar arrangement, for or with general partners, current or former employees,
officers, directors or consultants in the ordinary course of business, (v)
payments, compensation, performance of indemnification or contribution
obligations, and the making or cancellation of loans in the ordinary course of
business to any such general partner, employees, officers, directors or
consultants, (vi) any issuance, grant or award of stock, options, other equity
related interests or other equity securities to any such employees, officers,
directors or consultants, (vii) the payment of reasonable directors’ fees or
expenses to directors of the Borrower, any Restricted Subsidiary or any
Permitted Holder (as determined in good faith by the Borrower, such Restricted
Subsidiary or such Permitted Holder in the ordinary course of business), (viii)
a Restricted Payment permitted by Section 6.06, (ix) the execution, delivery and
performance (as applicable) of the Transactions and the Transaction Documents,
all transactions in connection therewith (including but not limited to the
financing thereof), and all fees and expenses paid or payable in connection
therewith, (x) any issuance or sale of Qualified Capital Stock of the Borrower
otherwise permitted hereunder or any capital contributions to the Borrower, (xi)
making any Permitted Drop-Down Acquisition, (xii) engaging in any transaction
with an Affiliate if such transaction has been approved by the Conflicts
Committee, (xiii) any non-material transactions with an Affiliate for the
purchase of goods, products, parts and services entered into in the ordinary
course of business, (xiv) interconnection agreements, firm and interruptible
transportation agreements, operational balancing agreements and similar
agreements between or among Borrower and its Subsidiaries that are in effect on
the Closing Date and that were entered into in the ordinary course of business
and (xv) transactions listed in Schedule 6.07.
 
 

--------------------------------------------------------------------------------

 
SECTION 6.08 Business of the Borrower and Restricted Subsidiaries. Engage at any
time in any business or business activity other than a Permitted Business or
engage in any business or business activity that would not permit the Borrower
to qualify as a Master Limited Partnership.
SECTION 6.09 Other Indebtedness and Agreements. (a) (i) Permit any waiver,
supplement, modification or amendment of any indenture, instrument or agreement
pursuant to which any Subordinated Indebtedness or Permitted Junior Debt or any
Permitted Refinancing Debt thereof of the Borrower or any Restricted Subsidiary
is outstanding if the effect of such waiver, supplement, modification or
amendment, taken as a whole, would be materially adverse to the Borrower, any
Restricted Subsidiary or the Lenders, (ii) consent to any amendment, supplement,
waiver or other modification or change of its Organizational Documents in any
manner if the effect thereof, taken as a whole, would be materially adverse to
the Lenders (it being understood and agreed that the amendments and restatements
of the Organizational Documents in existence prior to the Closing Date to be
made on the Closing Date to effectuate changes disclosed to and previously
agreed to by the Administrative Agent and the Borrower prior to the Closing Date
to reflect any name changes on the Closing Date, the Acquisition and the related
Transactions shall not be deemed to be materially adverse to the Lenders) or
(iii) waive, supplement, amend, modify or change, or cancel or terminate, in any
manner any term or condition of any Related Document or give any consent, waiver
or approval thereunder, except to the extent that such waiver, supplement,
amendment, modification, change, cancellation, termination, consent or approval
could not reasonably be expected to have a Material Adverse Effect.
(b) Other than distributions and payments in an aggregate amount not to exceed
the sum of $15,000,000 from and after the Closing Date or made with the amounts
received by the Borrower and its Restricted Subsidiaries from the issuance and
sale of Equity Interests that do not constitute Disqualified Stock, (i) make any
distribution, whether in cash, property, securities or a combination thereof,
other than regularly scheduled payments of principal and interest as and when
due (to the extent not prohibited by applicable subordination provisions), in
respect of, or pay, or commit to pay, or directly or indirectly redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes, any Subordinated Indebtedness or any Permitted
Junior Debt or any Permitted Refinancing Debt thereof except refinancings
thereof permitted by Section 6.01 and any mandatory prepayments required under
Indebtedness incurred under Sections 6.01(d) and 6.01(e), or (ii) pay in cash
any amount in respect of any Subordinated Indebtedness, Permitted Junior Debt or
any Permitted Refinancing Debt thereof or preferred Equity Interests or
Disqualified Stock that may at the obligor’s option be paid in kind or in other
securities.
SECTION 6.10 Interest Coverage Ratio. Permit the Interest Coverage Ratio on any
Date of Determination for the Applicable Period ending on such Date of
Determination to be less than 2.50:1.00.
SECTION 6.11 Maximum Leverage Ratio. Permit the Total Leverage Ratio for any
Date of Determination for the Applicable Period ending on such Date of
Determination to be greater than 4.75:1.00, except that on any Date of
Determination during an Acquisition Period following a Qualifying Acquisition
the Borrower and the Loan Parties shall not permit the Total Leverage Ratio for
the Applicable Period ending on such date to be greater than 5.25:1.00.
 
 

--------------------------------------------------------------------------------

 
SECTION 6.12 Fiscal Year. (a) Make any material change in its accounting
policies or reporting practices, except as required by GAAP or (b) change its
fiscal year-end from December 31.
SECTION 6.13 Hedging. Enter into any Hedging Agreement that does not meet the
requirements set forth in clause (h) of Section 6.01.
SECTION 6.14 Negative Pledge on Pipeline Real Property. With respect to the
Pipeline Real Property owned by the Borrower and any Restricted Subsidiary, (i)
create, incur, assume or permit to exist any Lien on all or any part of such
Pipeline Real Property, or (ii) file or permit the filing of any financing
statement or other similar notice of, any Lien with respect thereto under the
UCC of any state or under any similar recording or notice statute, in each case
on all or any part of such Pipeline Real Property, in each case other than (x)
Permitted Encumbrances (other than those Liens permitted by paragraphs (a), (c),
(i), or (n) of Section 6.02) and (y) solely in the case of any Pipeline Real
Property acquired after the Closing Date, those Liens permitted by paragraphs
(c) or (i) of Section 6.02.


ARTICLE VII

Events of Default
In case of the happening of any of the following events (“Events of Default”):
(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
certificate or financial statements furnished by or on behalf of the Loan
Parties pursuant to the requirements of any Loan Documents shall prove to have
been incorrect in any material respect when so made, deemed made or furnished;
(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;
(c) default shall be made in the payment of any interest on any Loan or L/C
Disbursement or any Fee or any other amount (other than an amount referred to in
clause (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of
three (3) Business Days;
(d) default shall be made in the due observance or performance by the Borrower
or any Restricted Subsidiary of any covenant, condition or agreement contained
in Section 5.01(a), 5.05(a), 5.08, 5.13 or 5.15 or in Article VI;
(e) default shall be made in the due observance or performance by the Borrower
or any Restricted Subsidiary of any covenant, condition or agreement contained
in any Loan Document (other than those specified in clauses (b), (c) or (d)
above) and such default shall continue unremedied for a period of 30 days after
the earlier of (i) notice thereof from the Administrative Agent to the Borrower
(which notice shall also be given at the request of any Lender) or (ii)
knowledge thereof by the Borrower or any other Loan Party;
(f) (i) the Borrower or any Restricted Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable, or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or a casualty event or condemnation in
relation thereto;
 
 

--------------------------------------------------------------------------------

 
(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Material Restricted Subsidiary, or of a
substantial part of the property or assets of the Borrower or a Material
Restricted Subsidiary, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Restricted Subsidiary or for a substantial part of
the property or assets of the Borrower or a Material Restricted Subsidiary or
(iii) the winding-up or liquidation of the Borrower or any Material Restricted
Subsidiary; and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;
(h) the Borrower or any Material Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Material Restricted Subsidiary or for a substantial part of the
property or assets of the Borrower or any Material Restricted Subsidiary, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors, (vi) become unable, admit in writing its inability or fail generally
to pay its debts as they become due or (vii) take any action for the purpose of
effecting any of the foregoing;
(i) one or more judgments shall be rendered against the Borrower or any Material
Restricted Subsidiary and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of the Borrower or any Material Restricted Subsidiary to enforce any
such judgment and such judgment either (i) is for the payment of money in an
aggregate amount in excess of $37,500,000 not covered by insurance (it being
understood that if an amount in excess of $37,500,000 is to be considered to be
covered by insurance, a claim shall have been submitted to the applicable
insurance provider and it shall not have denied or contested coverage) or (ii)
is for injunctive relief and could reasonably be expected to result in a
Material Adverse Effect;
(j) an ERISA Event shall have occurred that when taken together with all other
such ERISA Events, resulted or could reasonably be expected to result in
liability of any Loan Party or their respective ERISA Affiliates in an aggregate
amount exceeding $30,000,000;
(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Collateral Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);
 
 

--------------------------------------------------------------------------------

 
(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid,
perfected, first priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest on any portion of the
Collateral having a fair market value exceeding $15,000,000, except (i) as a
result of the sale or other disposition of the applicable Collateral in a
transaction permitted under the Loan Documents or (ii) as a result of the
Collateral Agent’s failure to maintain possession of any stock certificates or
other instruments delivered to it under the Security Documents;
(m) there shall have occurred a Change in Control; or
(n) there shall have occurred any amendment, supplement, waiver or other
modification or change of or to the LP Agreement or the definition of “Available
Cash” contained therein in any manner if the effect thereof, taken as a whole,
is materially adverse to the Lenders.
then, and in every such event (other than an event with respect to the Borrower
or a Restricted Subsidiary described in paragraphs (g) or (h) above), and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and at the request of the Required Lenders shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: terminate forthwith the Commitments and declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower and the other Loan Parties accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower and by the Borrower on behalf of its Restricted
Subsidiaries, anything contained herein or in any other Loan Document to the
contrary notwithstanding, and the Administrative Agent and the Collateral Agent
shall have the right to take all or any actions and exercise any remedies
available under the Loan Documents or applicable law or in equity; and in any
event with respect to the Borrower or a Restricted Subsidiary described in
paragraphs (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
and the other Loan Parties accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower and by the Borrower on behalf of its Restricted Subsidiaries, anything
contained herein or in any other Loan Document to the contrary notwithstanding,
and the Administrative Agent and the Collateral Agent shall have the right to
take all or any actions and exercise any remedies available under the Loan
Documents or applicable law or in equity.
Notwithstanding anything to the contrary contained in this Article VII, for
purposes of determining whether an Event of Default has occurred under a
Financial Covenant, any equity contribution (in the form of common or
subordinated equity other than Disqualified Stock) contributed to the Borrower
after the last day of any fiscal quarter and on or prior to the day that is 10
days after the day on which financial statements are required to be delivered
for that fiscal quarter will, at the request of the Borrower, be included in the
calculation of Consolidated EBITDA solely for the purposes of determining
compliance with the Financial Covenants at the end of such fiscal quarter and
any subsequent period that includes such fiscal quarter (any such equity
contribution, a “Specified Equity Contribution”). Notwithstanding anything to
the contrary herein, (a) there shall be no pro forma reduction in Indebtedness
with the proceeds of any Specified Equity Contribution for purposes of
determining compliance with the Financial Covenants for the fiscal quarter in
respect of which such Specified Equity Contribution is made, (b) the amounts of
any Specified Equity Contribution shall not exceed the Cure Amount, (c)
Specified Equity Contributions shall be disregarded for all other purposes under
the Loan Documents (including calculating Consolidated EBITDA for purposes of
determining basket levels, the Available Amount and other items governed by
reference to Consolidated EBITDA) and (d) in any four consecutive fiscal
quarters, there shall be at least two fiscal quarters in respect of which no
Specified Equity Contribution is made, and no more than five (5) Specified
Equity Contributions (in the aggregate) may be made during the term of this
Agreement. “Cure Amount” shall mean an amount which, if added to Consolidated
EBITDA for the Applicable Period in respect of which a Financial Covenant
default occurred, would cause the Financial Covenants for such Applicable Period
to be satisfied and shall not be any more than the amount so required (it being
understood and agreed that for the purposes of calculating such amount, no
effect shall be given to any prepayment of Loans with such proceeds or to any
other reduction of Total Debt or Consolidated Interest Expense on account of the
receipt of such proceeds).
 
 

--------------------------------------------------------------------------------

 
ARTICLE VIII

The Administrative Agent and the Collateral Agent; Etc.
Each Lender and each Issuing Bank hereby irrevocably appoints the Administrative
Agent and the Collateral Agent (for purposes of this Article VIII, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) its agent hereunder and under the Loan Documents and authorizes
the Agents to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article VIII are solely for the benefit of the Agents, the Lenders and the
Issuing Banks, and the Borrower shall have no rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent or Collateral Agent, as
applicable, is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to (i) execute any and all documents (including releases
and the Security Documents (which Security Documents shall contain indemnity and
expense reimbursement provisions for the benefit of the Collateral Agent that
are no more onerous to the Lenders than the provisions contained in the Security
Documents as of the Closing Date and shall be binding on the Lenders)) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Security Documents and (ii) negotiate, enforce or settle any
claim, action or proceeding affecting the Lenders in their capacity as such, at
the direction of the Required Lenders, which negotiation, enforcement or
settlement will be binding upon each Lender.
The Person serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as an Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof (subject to
securities law and other requirements of law) as if it were not an Agent
hereunder and without any duty to account therefor to the Lenders.
 
 

--------------------------------------------------------------------------------

 
Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents, and its duties hereunder and under the other Loan
Documents shall be administrative in nature. Without limiting the generality of
the foregoing, (a) neither Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) neither Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or under any Loan Document that such Agent is
instructed in writing to exercise by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided for herein or in the other Loan Documents); provided that neither Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, (i) may expose such Agent to liability or that is contrary to any Loan
Document or applicable law or (ii) may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law, and (c) except as expressly set forth in the Loan Documents, neither Agent
shall have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower or any of the Subsidiaries
that is communicated to or obtained by the Person serving as Administrative
Agent and/or Collateral Agent or any of its Affiliates in any capacity. Neither
Agent shall be liable for any action taken or not taken by it with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided for herein or in the
other Loan Documents) or in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by a final
non-appealable judgment. Neither Agent shall be deemed to have knowledge of any
Default or Event of Default unless and until written notice thereof is given to
such Agent by the Borrower or a Lender, and neither Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to
such Agent.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) reasonably believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. Each Agent may also rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or any Issuing Bank, each Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless such Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Bank prior to the making of such Loan or the
issuance, extension, renewal or increase of such Letter of Credit. Each Agent
may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
 

--------------------------------------------------------------------------------

 
Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by it. Each Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Credit Facilities as well as activities
as Agent. Neither Agent shall be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.
Either Agent may resign at any time by notifying the Lenders, the Issuing Banks
and the Borrower. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor which shall be
any financial institution with an office in New York, New York, or an Affiliate
of any such financial institution, that has a combined capital and surplus and
undivided profits of not less than $500,000,000. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Banks, appoint
a successor Agent which shall be a financial institution with an office in New
York, New York, or an Affiliate of any such financial institution. If no
successor Agent has been appointed pursuant to the immediately preceding
sentence by the 30th day after the date such notice of resignation was given by
such Agent, such Agent’s resignation shall become effective (and such Agent
shall be discharged from its duties and obligations hereunder) and the Required
Lenders shall thereafter perform all the duties of such Agent hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
appoint a successor Administrative Agent and/or Collateral Agent, as the case
may be. Any such resignation by such Agent hereunder shall also constitute, to
the extent applicable, its resignation as a Swing Line Lender and as an Issuing
Bank, in which case such resigning Agent (x) shall not be required to extend any
further Swing Line Loans or issue any further Letters of Credit hereunder and
(y) shall maintain all of its rights as Issuing Bank or Swing Line Lender with
respect to any Letters of Credit issued by it or Swing Line Loans extended by
it, as applicable, prior to the date of such resignation. Upon the acceptance of
its appointment as Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder (if not already discharged therefrom as provided above).
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article VIII and Section 9.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.
Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Agents or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Agents or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement or any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder.
 
 

--------------------------------------------------------------------------------

 
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Arrangers, the Syndication Agent and the
Documentation Agent are named as such for recognition purposes only, and in
their respective capacities as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that each of the Arrangers, the Syndication Agent and the
Documentation Agent shall be entitled to all indemnification and reimbursement
rights in favor of the Agents provided herein and in the other Loan Documents,
including under Section 9.05 hereunder. Without limitation of the foregoing,
none of the Arrangers, the Syndication Agent and the Documentation Agent in
their respective capacities as such shall, by reason of this Agreement or any
other Loan Document, have any fiduciary relationship in respect of any Lender,
the Borrower, any other Loan Party, or any other Person.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Borrower or any of its Subsidiaries,
each Agent (irrespective of whether the principal of any Loan shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether such Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agents and their respective
agents and counsel and all other amounts due the Lenders and Agents under
Section 9.05) allowed in such judicial proceeding and (b) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same and, in either case, any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender, each Issuing Bank and each other
Secured Party to make such payments to such Agent and, in the event that such
Agent shall consent to the making of such payments directly to the Lenders and
the Issuing Banks, to pay to such Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of such Agent and its agents
and counsel, and any other amounts due such Agent under Section 9.05.
The Secured Parties irrevocably authorize the Collateral Agent, at its option
and in its discretion, (i) to release any Lien on any property granted to or
held by the Collateral Agent under any Loan Document (x) upon termination of all
Commitments and payment in full of all Obligations (other than contingent
reimbursement and indemnification obligations to the extent no unsatisfied claim
with respect thereto has been asserted), the expiration or termination of all
Letters of Credit (other than Letters of Credit that have been cash
collateralized in a manner satisfactory to the applicable Issuing Bank or as to
which other arrangements satisfactory to the applicable Issuing Bank have been
made) and the termination of (and making of all payments due by the Loan Parties
in connection with) all Secured Hedging Agreements (or the making of other
arrangements reasonably acceptable to the applicable Qualified Counterparty),
(y) that is (i) owned by, or is an Equity Interest in, a Restricted Subsidiary
that is converted into an Unrestricted Subsidiary in accordance with the terms
hereof or (ii) sold or otherwise disposed of as part of or in connection with
any sale or other disposition permitted under the Loan Documents, in each case
(other than sales or dispositions permitted by Section 6.05(b)(xi), or in the
case of any sale or disposition permitted under Section 6.05(b) to any Affiliate
of the Borrower (other than the Borrower or any Guarantor) pursuant to an
arm’s-length transaction permitted pursuant to Section 6.07(i)) to a Person that
is not an Affiliate of the Borrower, or (z) subject to Section 9.08, if
approved, authorized or ratified in writing by the Required Lenders or all
Lenders (as applicable); (ii) to subordinate any Lien on any property granted to
or held by the Collateral Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(i) and (iii) release any
Guarantor from its obligations under the Guarantee and Collateral Agreement or
any other Security Documents if such Person ceases to be a Guarantor as a result
of a transaction permitted hereunder (including the sale or other disposition of
the Equity Interests of any Person, the conversion of a Restricted Subsidiary
that is a Guarantor into an Unrestricted Subsidiary or if such Guarantor ceases
to be a Wholly Owned Domestic Subsidiary of the Borrower pursuant to a
transaction permitted hereunder in accordance with the terms hereof). Upon
request by the Collateral Agent at any time, the Required Lenders will confirm
in writing the Collateral Agent’s authority to release or subordinate its
interest in particular types or items of property pursuant to this paragraph or
to release any Guarantor from the obligations under the Guarantee and Collateral
Agreement or any other Security Document. The Collateral Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien thereon, or
any certificate prepared by the Borrower in connection therewith, nor shall the
Collateral Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
 
 

--------------------------------------------------------------------------------

 
To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If any payment has been made to any Lender by the
Administrative Agent without the applicable withholding Tax being withheld from
such payment and the Administrative Agent has paid over the applicable
withholding Tax to the IRS or any other Governmental Authority, or the IRS or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold Tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax, or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred, whether or not such Tax was
correctly or legally imposed or asserted by the IRS or such other Governmental
Authority.
ARTICLE IX
Miscellaneous
SECTION 9.01 Notices; Electronic Communications. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except for electronic communications provided below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:
(a) if to the Borrower, to it at 4200 W. 115th Street, Suite 350, Leawood, KS
66211-2609, Attention: Gary Brauchle, Fax No. 913-928-6046, Email:
gary.brauchle@tallgrassenergylp.com, and George Rider, Fax No. 913-928-6011,
Email: george.rider@tallgrassenergylp.com, with a copy to Mark Hargrave, Stinson
Leonard Street LLP, 1201 Walnut, Kansas City, MO 64106, Fax No. 816-412-1175,
Email: mhargrave@stinson.com;
(b) if to the Administrative Agent, to Barclays Bank PLC, 745 Seventh Avenue,
New York, NY 10019, Attention: Vanessa Kurbatskiy, Fax No. 212-526-5115, Tel.
No. 212-526-2799, Email: vanessa.kurbatskiy@barclays.com, with a copy to Latham
& Watkins LLP, 885 Third Avenue, New York, NY 10022, Fax No. 212-751-4864,
Email: michele.penzer@lw.com, Attention of Michele O. Penzer; and
 
 

--------------------------------------------------------------------------------

 
(c) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in the immediately following paragraph, shall be effective as provided
in said paragraph.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article II by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient. Each Lender agrees to notify the Administrative Agent in
writing (including by electronic communication) from time to time of such
Lender’s e-mail address to which the foregoing notices may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.
Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the Administrative Agent and the
Borrower.
The Borrower agrees that the Administrative Agent and the Collateral Agent may,
but shall not be obligated to, make the Communications available to the Lenders
and the Issuing Banks by posting the Communications on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The
Administrative Agent and the Collateral Agent and their respective Related
Parties do not warrant the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or the Collateral Agent or any of their respective Related
Parties in connection with the Communications or the Platform. In no event shall
the Administrative Agent or the Collateral Agent or any of their respective
Related Parties have any liability to the Borrower or any of its Subsidiaries,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any Subsidiary’s or the Administrative Agent’s or the
Collateral Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material that the Borrower or any of its
Subsidiaries provides to the Administrative Agent or the Collateral Agent
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent or the Collateral Agent or to any Lender
or Issuing Bank by means of electronic communications pursuant to this Section
9.01, including through the Platform.
 
 

--------------------------------------------------------------------------------

 
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive Material Non-Public Information with respect to the Borrower, its
Subsidiaries or any of their securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, Collateral Agent, Lenders,
and the Issuing Banks to treat such Borrower Materials as not containing any
Material Non-Public Information with respect to the Borrower, its Subsidiaries
or any of their securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.16); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent and the Collateral Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document contains Material Non-Public Information: (1) the Loan
Documents and (2) notification of changes in the terms of the Loan Documents.
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain Material Non-Public Information with respect to
the Borrower, its Subsidiaries or any of their securities for purposes of United
States Federal or state securities laws.
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.
 
 

--------------------------------------------------------------------------------

 
Nothing herein shall prejudice the right of the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.
SECTION 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Agents, the Lenders and the Issuing Banks and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Banks, regardless of any investigation made by the Lenders or the
Issuing Banks or on their behalf, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any Fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding (unless
arrangements satisfactory to the applicable Issuing Bank shall have been made
with respect to such Letter of Credit) and so long as the Commitments have not
been terminated. The provisions of Sections 2.13, 2.15, 2.19, 9.05 and Article
VIII shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the Transactions
contemplated hereby, the repayment of any of the Loans, the expiration of the
Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent, any Lender or any Issuing Bank.
SECTION 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.
SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (x) the Borrower
may not delegate, assign or otherwise transfer any of its rights, duties or
obligations hereunder without the prior written consent of each Agent, each
Issuing Bank and each Lender and any such attempted transfer or assignment
without such consent shall be null and void and (y) no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this Section
9.04, (ii) by way of participation in accordance with the provisions of
paragraph (f) of this Section 9.04, or (iii) by way of pledge or assignment of a
security interest subject to the provisions of paragraph (h) of this Section
9.04. Nothing in this Agreement or the other Loan Documents, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, the
Indemnitees, Participants to the extent provided in paragraph (f) of this
Section 9.04 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Collateral Agent, the Issuing
Banks and the Lenders) any legal or equitable right, remedy, obligation,
liability or claim under or by reason of this Agreement or the other Loan
Documents.
(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
 
 

--------------------------------------------------------------------------------

 
(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Class) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section 9.04 in the aggregate or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
no minimum amount need be assigned and (B) in any case not described in
paragraph (b)(i)(A) of this Section 9.04, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the outstanding principal balance
of the Loan of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent, shall not be less than $4,000,000 (or
lesser amounts if agreed between the Borrower and the Administrative Agent);
(ii) except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, each of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) and, so long as no Event of Default in respect
of paragraphs (b), (c), (g) or (h) of Article VII has occurred and is
continuing, the Borrower shall have consented to such assignment (which consent
shall not be unreasonably withheld or delayed, and provided that the Borrower
shall be deemed to have consented to any such assignment unless the Borrower
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof);
(iii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Commitment and/or Loans assigned;
(iv) the prior consent of each Swing Line Lender and Issuing Bank (such consent
not to be unreasonably withheld or delayed) shall be required for all
assignments;
(v) the parties to each assignment shall either (A) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, in the case of clauses (A) and (B), together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive or reduce such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire (in which the assignee shall designate one or more credit contacts
to whom all syndicate-level information (which may contain Material Non-Public
Information about the Borrower, its Subsidiaries or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws) and all applicable tax forms;
(vi) no such assignment shall be made (A) to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of
its Subsidiaries, or to any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B);
 
 

--------------------------------------------------------------------------------

 
(vii) no such assignment shall be made to a natural Person; and
(viii) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
(and accrued interest thereon) then owed by such Defaulting Lender to the
Administrative Agent, each Issuing Bank, each other Lender hereunder and the
Borrower and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit in accordance with its Pro
Rata Percentage. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (e) of this Section 9.04, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.13, 2.15, 2.19, and 9.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph (b) of this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (f) of this Section 9.04.
(c) By executing and delivering an Assignment and Acceptance the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Revolving Credit Commitment, and the outstanding balances of its Revolving
Loans, in each case without giving effect to assignments thereof which have not
become effective, are as set forth in such Assignment and Acceptance, (ii)
except as set forth in clause (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any Subsidiary or the performance or observance by the Borrower
or any Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto; (iii)
such assignee represents and warrants that it is an Eligible Assignee legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05(a) or delivered
pursuant to Section 5.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
 
 

--------------------------------------------------------------------------------

 
(d) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower (such agency being solely for tax purposes), shall
maintain at one of its offices in The City of New York a copy of each Assignment
and Acceptance, delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Banks, the
Collateral Agent and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, any Issuing Bank, the
Collateral Agent and any Lender (solely with respect to any entry related to
such Lender’s Loans and Commitments, and only at the office of the
Administrative Agent), at any reasonable time and from time to time upon
reasonable prior notice.
(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an administrative
questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower and each Issuing Bank and
each Swing Line Lender to such assignment, the Administrative Agent shall (i)
accept such Assignment and Acceptance and (ii) record the information contained
therein in the Register. No assignment shall be effective unless it has been
recorded in the Register as provided in this paragraph (e).
(f) Any Lender may at any time, without the consent of, or notice to, the
Borrower, any Issuing Bank, any other Lender, the Collateral Agent or the
Administrative Agent, sell participations to any Person (other than a natural
Person or the Borrower or an Affiliate or Subsidiary of the Borrower) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 9.05(c)
regardless of the sale by it of any participations. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the obligations of the Borrower
relating to the Loans or L/C Disbursements and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
decreasing any fees payable to such Participant or the amount of principal of or
the rate at which interest is payable on the Loans in which such Participant has
an interest, extending any scheduled principal payment date or date fixed for
the payment of interest on the Loans in which such Participant has an interest,
increasing or extending the Commitments in which such Participant has an
interest or releasing all or substantially all of the Collateral or any
Guarantor (other than in connection with the disposition of such Guarantor in a
transaction
 
 
 
 

--------------------------------------------------------------------------------

 
 
permitted by Section 6.05). The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.13, 2.15 and 2.19 (subject to the
requirements and limitations set forth therein, including the requirements under
Section 2.19(e) (it being understood that the documentation under Section
2.19(e) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 9.04; provided that such Participant (A) agrees to
be subject to the provisions of Section 2.20 as if it were an assignee under
paragraph (b) of this Section 9.04 and (B) shall not be entitled to receive any
greater payment under Sections 2.13, 2.15 or 2.19, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation or unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.17 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower (such agency being solely for tax purposes), maintain at one or
more of its offices a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other rights or obligations under the
Loan Documents (each such register, a “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of any
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any Loans or other rights or
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Loan or other right or
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations. The entries in a Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower or the Subsidiaries
furnished to such Lender by or on behalf of the Borrower or the Subsidiaries;
provided that, prior to any such disclosure of Information or other information
designated by the Borrower as confidential, each such assignee or participant or
proposed assignee or participant shall execute an agreement whereby such
assignee or participant shall agree (subject to customary exceptions) to
preserve the confidentiality of such confidential information on terms no less
restrictive than those applicable to the Lenders pursuant to Section 9.16.
(h) Any Lender may at any time pledge or assign or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other central bank having jurisdiction over such
Lender; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.
 
 

--------------------------------------------------------------------------------

 
(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). The Borrower agrees that each SPV shall be entitled to the benefits of
Sections 2.13, 2.15, and 2.19 (subject to the requirements and limitations set
forth therein, including the requirements under Section 2.19(e)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.04(b); provided that such SPV (A) agrees to be subject to
the provisions of Section 2.20 as if it were an assignee under Section 9.04(b)
and (B) shall not be entitled to receive any greater payment under Sections
2.13, 2.15, and 2.19 than its Granting Lender would have been entitled to
receive, unless the grant of such option to the SPV is made with the Borrower’s
prior written consent. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it will
not institute against, or join any other Person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under any Debtor Relief Law. In addition, notwithstanding anything
to the contrary contained in this Section 9.04, any SPV may (i) with notice to,
but without the prior written consent of, the Borrower and the Administrative
Agent and without paying any processing fee therefor, assign all or a portion of
its interests in any Loans to the Granting Lender or to any financial
institutions (consented to by the Borrower and Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPV to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPV.
SECTION 9.05 Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, the Arrangers, the Syndication Agent, the Documentation Agent,
each Swing Line Lender and each Issuing Bank in connection with the syndication
of the Credit Facilities and the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the Transactions hereby or thereby
contemplated shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by each Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, any Issuing Bank, any Swing Line Lender or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made or Letters of Credit issued hereunder, including the fees,
charges and disbursements of Latham & Watkins LLP, counsel for the
Administrative Agent and the Collateral Agent, an additional local counsel in
each applicable jurisdiction, one specialist counsel for each applicable
specialty and additional conflict counsel for each such affected Lenders or
Agents or groups of affected Lenders or Agents, as applicable, in the event of
any actual or perceived conflict of interest, and, in connection with any such
enforcement or protection, the fees, charges and disbursements of any other
counsel for the Administrative Agent, the Collateral Agent, any Issuing Bank,
any Swing Line Lender or any Lender.
 
 

--------------------------------------------------------------------------------

 
(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, the Arrangers, the Syndication Agent and the Documentation Agent, each
Issuing Bank, each Swing Line Lender, each Lender and each Related Party of any
of the foregoing Persons (each such Person, an “Indemnitee”) against, and to
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities, Taxes and related expenses, including reasonable counsel fees,
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the
Acquisition, (ii) the Credit Facilities, the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder and, in their capacities hereunder or in connection with or related
to this Agreement, the consummation of the Transactions and the other
transactions contemplated thereby (including the syndication of the Credit
Facilities), (iii) the use of the proceeds or the proposed use of proceeds of
the Loans or issuance of Letters of Credit, (iv) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrower, any other Loan Party or any of
their respective Affiliates), or (v) any actual or alleged presence or Release
of Hazardous Materials on any property currently or formerly owned or operated
by the Borrower or any of the Subsidiaries, or any Environmental Liability
related in any way to the Borrower or any of the Subsidiaries; provided that the
indemnity under this Section 9.05(b) shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted primarily from the gross negligence
or willful misconduct of such Indemnitee.
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Collateral Agent, any Issuing Bank or any
Swing Line Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Collateral Agent, such
Issuing Bank or such Swing Line Lender, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, such Issuing Bank or such Swing Line
Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the Aggregate Revolving
Credit Exposure and unused Commitments at the time (in each case, determined as
if no Lender were a Defaulting Lender).
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or any Issuing
Bank. All amounts due under this Section 9.05 shall be payable on written demand
therefor.
 
 

--------------------------------------------------------------------------------

 
SECTION 9.06 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates who is owed Obligations is hereby authorized at any time and from
time to time, except to the extent prohibited by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Person to or for
the credit or the account of the Borrower or any other Loan Party against any of
and all the obligations of the Borrower or any other Loan Party now or hereafter
existing under this Agreement and other Loan Documents held by such Lender,
irrespective of whether or not such Lender, such Issuing Bank or such Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such other Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.21
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Agents, the
Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, each Issuing Bank and their
respective Affiliates under this Section 9.06 are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank or their respective Affiliates may have. Each Lender and each Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.
SECTION 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (OTHER THAN
LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS) SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE RULES OF THE “INTERNATIONAL STANDBY
PRACTICES 1998” PUBLISHED BY THE INSTITUTE OF INTERNATIONAL BANKING LAW &
PRACTICE (OR SUCH LATER VERSION THEREOF AS MAY BE IN EFFECT AT THE TIME OF
ISSUANCE) SHALL APPLY TO SUCH LETTER OF CREDIT.
SECTION 9.08 Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or any Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.
 
 

--------------------------------------------------------------------------------

 
(b) Neither this Agreement, any other Loan Document (other than the Amended
Engagement Letter) nor any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the applicable Loan Party or Loan Parties party thereto and the Required
Lenders (or, as applicable, the Administrative Agent or the Collateral Agent
upon the direction of the Required Lenders); provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
or fees on any Loan or any date for reimbursement of an L/C Disbursement, or
forgive, waive or excuse any such payment or any part thereof, or decrease the
rate of interest (other than the Default Rate) or fees on any Loan or L/C
Disbursement, without the prior written consent of each Lender directly
adversely affected thereby (for the avoidance of doubt, it is understood that
only the consent of the Borrower and the Required Lenders shall be necessary to
waive, amend or modify (A) any mandatory prepayment requirement prior to a
prepayment becoming due and payable in accordance with the terms hereof or (B)
any financial covenant hereunder (or any defined term used therein) even if the
effect of such waiver, amendment or modification would be to reduce the rate of
interest on any Loan, Letter of Credit or L/C Disbursement or to reduce any fee
payable hereunder, in each case, to the extent such interest or fees is not yet
accrued, due and payable), (ii) increase or extend the Commitment or decrease
the amount of or extend the date for payment of any Fees or fees of any Lender
without the prior written consent of such Lender, (iii) amend or modify the pro
rata requirements of Section 2.16, the provisions of clause (x) of the first
sentence of Section 9.04(a) or the provisions of this Section 9.08, release any
Guarantor (other than in connection with the disposition of such Guarantor in a
transaction permitted by Section 6.05), or release all or substantially all of
the Collateral, without the prior written consent of each Lender, (iv) change
the provisions of any Loan Document in a manner that by its terms adversely
affects the rights in respect of payments due to Lenders holding Loans of one
Class differently from the rights of Lenders holding Loans of any other Class
without the prior written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each adversely affected Class,
(v) modify the protections afforded to an SPV pursuant to the provisions of
Section 9.04(i) without the written consent of such SPV, (vi) reduce the
percentage contained in the definition of the term “Required Lenders” without
the prior written consent of each Lender (it being understood that with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Commitments on the Closing Date), or (vii)
impose any additional restrictions on any Lender’s ability to assign any of its
rights or obligations hereunder (including any amendment to Section 9.04)
without the prior written consent of the Lenders adversely affected thereby;
provided, however, that, notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to consent to any such amendment,
modification or waiver, other than any such amendment, modification or waiver
which affects the rights or obligations of a Defaulting Lender differently than
the rights or obligations of the other Lenders or increases or extends the
Commitment of, or forgives or decreases the principal amount of, or extends the
maturity of any scheduled principal payment date or date for the payment of any
interest on any Loan of, such Defaulting Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent, any Swing Line Lender, or any
Issuing Bank hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, the Collateral Agent, such Swing
Line Lender or such Issuing Bank, as applicable.
 
 

--------------------------------------------------------------------------------

 
(c) Notwithstanding the foregoing, (i) the Administrative Agent and the Borrower
may amend any Loan Document to correct administrative errors or omissions, or to
effect administrative changes that are not adverse to any Lender and (ii) the
Administrative Agent, the Borrower, the Swing Line Lenders and the Issuing Banks
may amend this Agreement in accordance with Sections 2.23(k) and 2.24 and 2.25
and (iii) the Amended Engagement Letter may be amended by the parties thereto in
accordance with its terms. Notwithstanding anything to the contrary contained
herein, any such amendments shall become effective without any further consent
of any other party to such Loan Document.
SECTION 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
9.09 shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.
SECTION 9.10 Entire Agreement. This Agreement, the Amended Engagement Letter and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof and thereof. Any other previous agreement among the parties with
respect to the subject matter hereof and thereof is superseded by this Agreement
and the other Loan Documents. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any Person (other
than the parties hereto and thereto, their respective successors and assigns
permitted hereunder (including any Affiliate of any Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the
Indemnitees and the Related Parties of each of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders) any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.
SECTION 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
 
 

--------------------------------------------------------------------------------

 
SECTION 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 9.13 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission or in other electronic (e.g., “pdf” or “tif”) format shall be as
effective as delivery of a manually signed counterpart of this Agreement. The
words “execution,” “signed,” “signature,” and words of like import in any Loan
Documents, Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
SECTION 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 9.15 Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself, its Restricted
Subsidiaries and its property, to the exclusive jurisdiction of any New York
State court or the Federal court of the Southern District of New York, in each
case located in the Borough of Manhattan, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment (except to the extent the Collateral Agent requires submission to any
other jurisdiction in connection with the exercise of any rights under any
Security Document or the enforcement of any judgment), and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding shall be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Collateral Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against the Loan Parties or their properties in the courts of any jurisdiction.
 
 

--------------------------------------------------------------------------------

 
(b) The Borrower hereby irrevocably and unconditionally waives, on behalf of
itself and the other Loan Parties, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any New York State or Federal court
referred to in paragraph (a) of this Section 9.15. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
SECTION 9.16 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information, except that Information may be disclosed (a) to its and its
Affiliates’ officers, directors, employees, controlling persons, and agents,
including accountants, legal counsel and other advisors, including any
numbering, administration or settlement service providers (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
self-regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners), including audits or examinations
conducted by bank accountants or any governmental bank authority exercising
examination or regulatory authority, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) in
connection with the exercise of any remedies hereunder or under the other Loan
Documents or any suit, action or proceeding relating to the enforcement of its
rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 9.16 or in accordance
with standard syndication processes or customary market standards for
dissemination of such Information, which shall in any event require “click
through” or other affirmative actions on the part of the recipient to access
such information, to (i) any actual or prospective assignee of or participant in
any of its rights or obligations under this Agreement and the other Loan
Documents or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower or any Subsidiary or
any of their respective obligations or (iii) any other Lender, Agent or
Affiliate of a Lender or Agent, (f) to rating agencies, (g) with the consent of
the Borrower, (h) to the extent such Information is independently developed by
such Person or (i) to the extent such Information becomes publicly available or
is received by such Person from a third party other than as a result of a breach
of this Section 9.16. “Information” shall mean all information received from the
Borrower and related to the Loan Parties or their respective businesses, other
than any such information that was available to the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender on a non-confidential basis
prior to its disclosure by the Borrower; provided that, in the case of
Information received from the Borrower after the Closing Date, such information
shall be deemed confidential unless marked “PUBLIC” in accordance with Section
9.01. Any Person required to maintain the confidentiality of Information as
provided in this Section 9.16 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord its
own confidential information.
SECTION 9.17 Lender Action. Each Lender agrees that it shall not take or
institute any action or proceeding, judicial or otherwise, for any right or
remedy against any Loan Parties under any Loan Document (including the exercise
of any right of setoff, rights on account of any banker’s lien or similar claim
or other rights of self-help), or institute any actions or proceedings, or
otherwise commence any remedial procedures, with respect to any Collateral or
any other property of any of the Loan Parties, unless expressly provided for
herein or in any other Loan Document, without the prior written consent of the
Administrative Agent. The provisions of this Section 9.17 are for the sole
benefit of the Agents and the Lenders and shall not afford any right to, or
constitute a defense available to, any of the Loan Parties.
 
 

--------------------------------------------------------------------------------

 
SECTION 9.18 USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower and the other Loan
Parties, which information includes the name and address of the Borrower and the
other Loan Parties other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower and the other Loan
Parties in accordance with the USA PATRIOT Act.
SECTION 9.19 No Fiduciary Duty. The Administrative Agent, the Collateral Agent,
each Issuing Bank, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Borrower and its Subsidiaries, equityholders and/or
Affiliates. The Borrower hereby agrees, on behalf of itself and each of the
other Loan Parties, that nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and the Borrower, the
other Loan Parties, and their respective Subsidiaries, equityholders or
Affiliates, on the other. The Borrower acknowledges and agrees, on behalf of
itself and each of the other Loan Parties, that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other, (ii)
in connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower, the
other Loan Parties, their respective equityholders and/or Affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise the
Borrower, the other Loan Parties, and their respective Subsidiaries,
equityholders or Affiliates on other matters) or any other obligation to the
Loan Parties except the obligations expressly set forth in the Loan Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of the Borrower, the other Loan Parties, or their respective
management, equityholders, creditors or any other Person, (iii) it has consulted
its own legal and financial advisors to the extent it has deemed appropriate and
it is responsible for making its own independent judgment with respect to the
Transactions and the process leading thereto, and (iv) it will not claim that
any Arranger, Syndication Agent, Documentation Agent, Agent, Issuing Bank or
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to it in connection with such transaction or the
process leading thereto, and agrees that each Arranger, Syndication Agent,
Documentation Agent, Agent, Issuing Bank or Lender shall have no liability
(whether direct or indirect) in respect to such a claim or to any other Person
asserting such a claim on their behalf.
SECTION 9.20 Affiliate Activities. The Borrower acknowledges that each Agent and
each Arranger (and their respective Affiliates) is a full service securities
firm engaged, either directly or through Affiliates, in various activities,
including securities trading, investment banking and financial advisory,
investment management, principal investment, hedging, financing and brokerage
activities and financial planning and benefits counseling for both companies and
individuals. In the ordinary course of these activities, it may make or hold a
broad array of investments and actively trade debt and equity securities (or
related derivative securities) and/or financial instruments (including bank
loans) for its own account and for the accounts of its customers and may at any
time hold long and short positions in such securities and/or instruments. Such
investment and other activities may involve securities and instruments of the
Borrower and its Subsidiaries and Affiliates, as well as of other entities and
Persons and their Affiliates which may (i) be involved in transactions arising
from or relating to the Transaction contemplated hereby and by the other Loan
Documents, (ii) be customers or competitors of the Borrower and its Affiliates,
or (iii) have other relationships with the Borrower and its Affiliates. In
addition, such Arranger, Syndication Agent, Documentation Agent, Agent, Issuing
Bank or Lender and their respective Subsidiaries and Affiliates may provide
investment banking, underwriting and financial advisory services to such other
entities and Persons. Such Arranger, Syndication Agent, Documentation Agent,
Agent, Issuing Bank or Lender and their respective Subsidiaries and Affiliates
may also co-invest with, make direct investments in, and invest or co-invest
client monies in or with funds or other investment vehicles managed by other
parties, and such funds or other investment vehicles may trade or make
investments in securities of the Borrower and its Subsidiaries and Affiliates or
such other entities. The transactions contemplated by this Agreement and by the
other Loan Documents may have a direct or indirect impact on the investments,
securities or instruments referred to in this Section.




[Remainder of page intentionally left blank]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



 
TALLGRASS ENERGY PARTNERS, LP, as Borrower
 
By:
Tallgrass MLP GP, LLC, its general partner
         
By
               
Name:
     
Title:
             
BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent, a Swing Line
Lender, an Issuing Bank and a Lender
         
By
               
Name:
     
Title:
             
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Swing Line Lender, an Issuing Bank
and a Lender
         
By
               
Name:
     
Title:
             
[__________________], as a Lender
         
By
               
Name:
     
Title:

 
 
 
 
 



 
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


First Amended Guarantee and Collateral Agreement
 
 
 


Exhibit B
to
First Amendment
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 
FIRST AMENDED AND RESTATED
 
 
GUARANTEE AND COLLATERAL AGREEMENT
 
 


 
 
among
 
 


 
 
TALLGRASS ENERGY PARTNERS, LP,
 
 
certain of its Subsidiaries
 
 


 
 
and
 
 


 
 
BARCLAYS BANK PLC,
 
 
as Collateral Agent
 
 


 
 
Dated as of May 16, 2013
(amended and restated as of June 25, 2014)
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 
 
SECTION 1.
DEFINED TERMS
1
       
1.1
DEFINITIONS
1
 
1.2
OTHER DEFINITIONAL PROVISIONS
12
     
SECTION 2.
GUARANTEE
12
         
2.1
Guarantee of Secured Obligations
12
   
2.2
Limitation on Obligations Guaranteed
13
   
2.3
Nature of Guarantee; Continuing Guarantee; Waivers of Defenses; Etc.
13
   
2.4
Rights of Reimbursement, Contribution and Subrogation
15
   
2.5
Payments
17
   
2.6
Subordination of Other Obligations
17
   
2.7
Financial Condition of Borrower and other Guarantors
17
   
2.8
Bankruptcy, Etc.
18
   
2.9
Duration of Guaranty, Discharge of Guaranty upon Sale of Guarantor
18
   
2.10
Reinstatement
18
   
2.11
Keepwell
19
         
SECTION 3.
GRANT OF SECURITY INTEREST;  CONTINUING LIABILITY UNDER COLLATERAL
19
     
SECTION 4.
REPRESENTATIONS AND WARRANTIES
21
         
4.1
Representations in Credit Agreement
21
   
4.2
Title; No Other Liens
21
   
4.3
Valid, Perfected First Priority Liens
22
   
4.4
Name; Jurisdiction of Organization, Etc.
22
   
4.5
Inventory and Equipment
23
   
4.6
Special Collateral; Excluded Collateral
23
   
4.7
Investment Property
23
   
4.8
Receivables
24
   
4.9
Intellectual Property
25
   
4.10
Commercial Tort Claims
26
     
SECTION 5.
COVENANTS
26
         
5.1
Covenants in Credit Agreement
26
   
5.2
Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Deposit Accounts
26
   
5.3
Maintenance of Insurance
28
   
5.4
Maintenance of Perfected Security Interest; Further Documentation
28
   
5.5
Changes in Locations, Name, Jurisdiction of Incorporation, Etc.
29
   
5.6
Notices
30

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Page
 

   
5.7
Investment Property
30
   
5.8
Voting and Other Rights with Respect to Pledged Securities
31
   
5.9
Receivables
32
   
5.10
Intellectual Property
32
   
5.11
Government Receivables
34
   
5.12
Commercial Tort Claims
34
     
SECTION 6.
REMEDIAL PROVISIONS
34
         
6.1
Certain Matters Relating to Receivables
34
   
6.2
Communications with Obligors
35
   
6.3
Proceeds to be Turned Over To Agent
35
   
6.4
Application of Proceeds
36
   
6.5
Code and Other Remedies
37
   
6.6
Effect of Securities Laws
40
   
6.7
Deficiency
40
     
SECTION 7.
POWER OF ATTORNEY AND FURTHER ASSURANCES
40
         
7.1
Agent’s Appointment as Attorney-in-Fact, Etc.
40
   
7.2
Authorization of Financing Statements
42
   
7.3
Further Assurances
42
     
SECTION 8.
THE COLLATERAL AGENT
43
         
8.1
Authority of Agent
43
   
8.2
Duty of Agent
44
   
8.3
Exculpation of the Agent
44
   
8.4
Delegation of Duties.
46
   
8.5
No Individual Foreclosure, Etc
46
   
8.6
Qualified Counterparties
46
     
SECTION 9.
MISCELLANEOUS
47
         
9.1
Amendments in Writing
47
   
9.2
Notices
47
   
9.3
No Waiver by Course of Conduct; Cumulative Remedies
47
   
9.4
Enforcement Expenses; Indemnification
47
   
9.5
Successors and Assigns
48
   
9.6
Set-Off
48
   
9.7
Counterparts
48
   
9.8
Severability
49
   
9.9
Section Headings
49
   
9.10
Integration/Conflict
49
   
9.11
GOVERNING LAW
49
   
9.12
Submission to Jurisdiction; Waivers
49
   
9.13
Acknowledgments
50

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Page
 

 
9.14
Additional Grantors
50
 
9.15
Releases
51
 
9.16
WAIVER OF JURY TRIAL
51
 
 
 
 
 
 
 
 
       

 
SCHEDULE 1
Notice Addresses of Guarantors
1-1
SCHEDULE 2
Description of Pledged Investment Property
2-1
SCHEDULE 3
Filings and Other Actions Required to Perfect Security Interests
3-1
SCHEDULE 4
Exact Legal Name, Location of Jurisdiction of Organization and Chief Executive
Office
4-1
SCHEDULE 5
Location of Inventory and Equipment
5-1
SCHEDULE 6
Material Excluded Assets
6-1
SCHEDULE 7
Copyrights; Patents; Trademarks; Intellectual Property Licenses; Other
Intellectual Property
7-1
SCHEDULE 8
Commercial Tort Claims
8-1
     
EXHIBIT A
Insert to LLC/Partnership Agreement
A-1
EXHIBIT B
Form of Uncertificated Securities Control Agreement
B-1
EXHIBIT C-1
Form of Copyright Security Agreement
EXHIBIT C-1
EXHIBIT C-2
Form of Patent Security Agreement
EXHIBIT C-2
EXHIBIT C-3
Form of Trademark Security Agreement
EXHIBIT C-3
ANNEX 1
Assumption Agreement
ANNEX 1-1

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
FIRST AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, originally dated
as of May 16, 2013 and as amended and restated effective as of June 25, 2014,
among TALLGRASS ENERGY PARTNERS, LP (the “Borrower”), and each of the
signatories hereto designated as a Grantor on the signature pages hereto
(together with any other entity that may become a party hereto as a Grantor as
provided herein, each a “Grantor” and collectively, the “Grantors”), and
BARCLAYS BANK PLC, as Collateral Agent (in such capacity and together with its
successors and assigns in such capacity, the “Agent”) for (i) the Lenders (as
hereinafter defined) from time to time parties to the Credit Agreement, dated as
of May 16, 2013 (as amended, restated, supplemented or otherwise modified or
replaced from time to time, the “Credit Agreement”), among the Borrower, the
Lenders from time to time parties thereto, Barclays Bank PLC, as Administrative
Agent and Collateral Agent, and (ii) the other Secured Parties (as hereinafter
defined).
 
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders and Issuing Banks (as
hereinafter defined) have severally agreed to make certain extensions of credit
to the Borrower upon the terms and subject to the conditions set forth therein;
 
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;
 
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;
 
WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and
 
WHEREAS, it is a condition precedent to the obligation of the Lenders and
Issuing Banks to make their respective extensions of credit to the Borrower
under the Credit Agreement that the Grantors shall have executed and delivered
this Agreement to the Agent for the benefit of the Secured Parties.
 
NOW, THEREFORE, in consideration of the premises and to induce the Agent and the
Lenders and the Issuing Banks to enter into the Credit Agreement and to induce
the Lenders and Issuing Banks to make their respective extensions of credit to
the Borrower thereunder, to induce the Qualified Counterparties to enter into
Secured Hedging Agreements and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each Grantor hereby
agrees with the Agent, for the benefit of the Secured Parties, as follows:
 
 
SECTION 1.  DEFINED TERMS
 
1.1           Definitions.  (a)  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms which are defined in the UCC are
used herein as so defined (and if defined in more than one article of the UCC
shall have the meaning specified in Article 9 thereof):  Accounts, Account
Debtor, As-Extracted Collateral, Authenticate, Certificated Security, Chattel
Paper, Commodity Account, Commodity Contract, Commodity Intermediary, Documents,
Electronic Chattel Paper, Entitlement Order, Equipment, Farm Products, Financial
Asset, Fixtures, Goods, Health-Care-Insurance Receivable, Instruments,
Inventory, Letter of Credit Rights, Manufactured Homes, Money, Payment
Intangibles, Securities Account, Securities Intermediary, Security, Security
Entitlement, Supporting Obligations, Tangible Chattel Paper and Uncertificated
Security.
 
 
 
 

--------------------------------------------------------------------------------

 
 
                 (b) The following terms shall have the following meanings:
 
 “Agent” shall have the meaning set forth in the preamble hereto.
 
 “Agreement” shall mean this Guarantee and Collateral Agreement, as the same may
be amended, restated, supplemented or otherwise modified from time to time.
 
 “After-Acquired Intellectual Property” shall have the meaning set forth in
Section 5.10(c).
 
 “Borrower” shall have the meaning set forth in the preamble hereto.
 
 “Collateral” shall have the meaning set forth in Section 3.
 
 “Collateral Account”  shall mean (i) any collateral account established by the
Agent as provided in Section 6.1 or 6.3 and (ii) any cash collateral account
established as provided in the Credit Agreement.
 
 “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
 “Controlling Parties” shall mean, prior to the Discharge of the Credit
Agreement Obligations, the Required Lenders, and, thereafter, the Majority
Holders.
 
 “Copyright Licenses” shall mean all written agreements, licenses and covenants
providing for the grant to or from a Grantor of any right in or to any Copyright
or otherwise providing for a covenant not to sue for infringement or other
violation of any Copyright (including, without limitation, those listed on
Schedule 7).
 
 “Copyrights”  shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to all works of authorship and all intellectual
property rights therein, all United States and foreign copyrights (whether or
not the underlying works of authorship have been published), including but not
limited to copyrights in software and databases, all designs (including but not
limited to all industrial designs, “Protected Designs” within the meaning of 17
U.S.C. 1301 et. seq. and Community designs), and all “Mask Works” (as defined in
17 U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered,
and with respect to any and all of the foregoing: (i) all registrations and
applications for registration thereof including, without limitation, the
registrations and applications listed on Schedule 7, (ii) all extensions,
renewals, and restorations thereof, (iii) all rights to sue or otherwise recover
for any past, present and future infringement or other violation thereof, (iv)
all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (v) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 “Credit Agreement” shall have the meaning set forth in the preamble hereto.
 
 “Credit Agreement Obligations”  shall mean (i) all principal of and interest
(including, without limitation, interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower or any other Grantor, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
and premium (if any) on all loans made pursuant to the Credit Agreement, (ii)
all reimbursement obligations (if any) and interest thereon (including, without
limitation, interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Borrower or any other Grantor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) with respect to any letter
of credit or similar instruments issued pursuant to the Credit Agreement and
(iii) all guarantee obligations, fees, expenses and all other Secured
Obligations under the Credit Agreement and the other Loan Documents (other than
any Secured Obligations owing to any Qualified Counterparty in its capacity as
such with respect to any Secured Hedging Agreement).
 
 “Deposit Account” shall mean all “deposit accounts” as defined in Article 9 of
the UCC and all other accounts maintained with any financial institution (other
than Securities Accounts or Commodity Accounts), and shall include, without
limitation, all of the accounts listed on Schedule 2 hereto under the heading
“Deposit Accounts” together, in each case, with all funds held therein and all
certificates or instruments representing any of the foregoing.
 
 “Discharge of Credit Agreement Obligations” shall have the meaning set forth in
Section 8.1(b).
 
 “Discharge of the Secured Obligations”  shall mean and shall have occurred when
(i) all Secured Obligations shall have been paid in full in cash and all other
obligations under the Loan Documents shall have been performed (other than (a)
those expressly stated to survive termination, (b) contingent obligations as to
which no claim has been asserted, and (c) obligations and liabilities under
Secured Hedging Agreements as to which arrangements satisfactory to the
Qualified Counterparties, as applicable, shall have been made), (ii) no Letters
of Credit shall be outstanding (other than Letters of Credit which have been
Cash Collateralized or as to which other arrangements satisfactory to the
Issuing Banks shall have been made) and (iii) all Commitments shall have
terminated or expired.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 “Equity Interests”  (i) shall mean, with respect to any Person, any and all
shares, interests, rights to purchase, warrants, options, participations or
other equivalents, including membership interests (however designated, whether
voting or non-voting) of the equity of such Person, including, if such person is
a partnership, partnership interests (whether general or limited), if such
Person is a limited liability company, membership interests, and, if such Person
is a trust, all beneficial interests therein, and shall also include any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of property of, such corporation,
partnership, limited liability company or trust, whether outstanding on the date
hereof or issued on or after the date hereof and (ii) shall include, without
limitation, all Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests.
 
 “Excluded Assets”  shall mean (i) any permit, lease, license, contract or
agreement to which any Grantor is a party or any of its rights or interests
thereunder if and only to the extent that the grant of a security interest
hereunder (a) is prohibited by or a violation of any law, rule or regulation
applicable to such Grantor, (b) shall constitute or result in a breach of a term
or provision of, or the termination of or a default under the terms of, such
permit, lease, license, contract or agreement (other than to the extent that any
such law, rule, regulation, term or provision would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant
jurisdiction or any other applicable law (including any debtor relief law or
principle of equity) or (c) would require obtaining the consent of any
Governmental Authority or any other party thereto (other than the Borrower or a
Guarantor) or would result in materially adverse tax consequences as reasonably
determined by the Borrower; provided, however, that the Collateral shall include
(and such security interest shall attach and the definition of Excluded Assets
shall not then include) immediately at such time as the contractual or legal
provisions referred to above shall no longer be applicable and to the extent
severable, and shall attach immediately to any portion of such permit, lease,
license, contract or agreement not subject to the provisions specified in
clauses (a), (b) or (c) above, (ii) those assets over which the granting of
security interests in such assets would be prohibited by or a violation of any
law, rule or regulation applicable to such Grantor (other than to the extent
that any such law, rule or regulation would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable law (including any debtor relief law or principle of
equity) or to the extent that such security interests would require obtaining
the consent of any Governmental Authority or result in materially adverse tax
consequences as reasonably determined by the Borrower; provided, however, that
the Collateral shall include (and such security interest shall attach and the
definition of Excluded Assets shall not then include) immediately at such time
as shall no longer be applicable and to the extent severable, and shall attach
immediately to any portion of such assets not subject to the preceding provision
of this clause (ii), (iii) any “intent-to-use” application for registration of a
Trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law, (iv) Equity
Interests in any Subsidiary of any Grantor (other than a Wholly-Owned Restricted
Subsidiary) acquired after the Closing Date to the extent the grant of a
security interest pursuant to this Agreement is prohibited by the terms of the
Organizational Documents or any joint venture or shareholders’ agreement of such
Subsidiary and such prohibition (a) existed at the time such Subsidiary was
acquired and (b) was not created in anticipation or contemplation thereof, (v)
Margin Stock (other than common units, subordinated units and any other Equity
Interests issued by the MLP), (vi) any Equity Interests that are excluded
pursuant to the last sentence of Section 5.12(b) of the Credit Agreement and
(vii) Excluded Foreign Subsidiary Voting Stock; provided that the exclusions
referred to in clauses (i) and (ii) of this definition shall not include any
Proceeds of such permit, lease, license, contract, agreement, property or asset.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 “Excluded Deposit Account” shall have the meaning set forth in Section 5.2(c).
 
 “Excluded Foreign Subsidiary Voting Stock” shall mean any voting stock in
excess of 65% of the total outstanding amount of any class of voting stock of a
Foreign Subsidiary.
 
 “Excluded Swap Obligation” shall mean, with respect to any Guarantor or
Grantor, any Swap Obligation if, and to the extent that, all or a portion of
such Guarantor's guarantee of, or such Grantor's grant of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s or Grantor's
failure for any reason not to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the such Guarantor's guarantee or such Grantor's grant of a security interest
becomes effective with respect to such related Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or grant of a security interest
is or becomes illegal.
 
 “Foreign Subsidiary” shall mean any Subsidiary that is not incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.
 
 “General Intangibles” shall mean all “general intangibles” as such term is
defined in Section 9-102(a)(42) of the UCC and, in any event, shall include,
without limitation, with respect to any Grantor, all rights of such Grantor to
receive any tax refunds, all Hedge Agreements, contracts, agreements,
instruments and indentures and all licenses, permits, concessions, franchises
and authorizations issued by Governmental Authorities in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same may from time to time be amended, supplemented,
replaced or otherwise modified, including, without limitation, (i) all rights of
such Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect thereto, (iii) all
rights of such Grantor to damages arising thereunder, and (iv) all rights of
such Grantor to terminate and to perform, compel performance and to exercise all
remedies thereunder.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 “Grantor” shall have the meaning have the meaning set forth in the preamble
hereto.
 
 “Guarantors” shall mean the collective reference to each Grantor and, for the
avoidance of doubt, shall include the Borrower.
 
 “Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Agent is the loss payee thereof).
 
 “Intellectual Property” shall mean, with respect to any Grantor, the collective
reference to all rights, priorities and privileges relating to intellectual
property, whether arising under United States, multinational or foreign laws or
otherwise, including, without limitation, Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks, Trademark Licenses, Trade Secrets and
Trade Secret Licenses, and all rights to sue or otherwise recover for any past,
present and future infringement, dilution, misappropriation, or other violation
or impairment thereof, including the right to receive all Proceeds therefrom,
including without limitation license fees, royalties, income payments, claims,
damages and proceeds of suit, now or hereafter due and/or payable with respect
thereto.
 
 “Intellectual Property Security Agreements”  shall mean, collectively, the
Copyright Security Agreement substantially the form of Exhibit C-1, the Patent
Security Agreement substantially in the form of Exhibit C-2, and the Trademark
Security Agreement substantially in the form of Exhibit C-3.
 
 “Intercompany Note”  shall mean any promissory note evidencing loans made by
any Grantor to the Borrower or any of its Subsidiaries, including, without
limitation, any intercompany note subject to the Affiliate Subordination
Agreement.
 
 “Investment Property”  shall mean the collective reference to (i) all
“investment property” as such term is defined in Section 9-102(a)(49) of the UCC
including, without limitation, all Certificated Securities and Uncertificated
Securities, all Security Entitlements, all Securities Accounts, all Commodity
Contracts and all Commodity Accounts, (ii) all security entitlements, in the
case of any United States Treasury book-entry securities, as defined in 31
C.F.R. section 357.2, or, in the case of any United States federal agency
book-entry securities, as defined in the corresponding United States federal
regulations governing such book-entry securities, and (iii) whether or not
constituting “investment property” as so defined, all Pledged Notes, all Pledged
Equity Interests, all Pledged Security Entitlements and all Pledged Commodity
Contracts.
 
 “Issuers” shall mean the collective reference to each issuer of Pledged Equity
Interests.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 “Majority Holders” shall have the meaning set forth in Section 8.1(b).
 
 “Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral that is material to the business of any Grantor or is
otherwise of material value.
 
 “Obligations”  shall mean all amounts owing to any Secured Party pursuant to
the terms of the Credit Agreement or any other Loan Document, or pursuant to the
terms of any Secured Hedging Agreement, or pursuant to the terms of any
Guarantee thereof, including, without limitation, with respect to any Loan,
Secured Hedging Agreement or other agreement, together with the due and punctual
performance of all other obligations of the Borrower and the other Loan Parties
under or pursuant to the terms of the Credit Agreement, the other Loan
Documents, any Secured Hedging Agreement or any other agreement or document
entered into by any Loan Party in connection herewith or therewith, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and whether
on account of principal, interest, fees, indemnities, costs, expenses (including
all fees, charges and disbursements of counsel to the Arrangers, any Agent, any
Issuing Bank, the Swing Line Lenders, or to any Lender that are required to be
paid by the Borrower pursuant to the Credit Agreement or any other Loan
Document) or otherwise, and including interest accruing after the maturity of
the Loan and interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any bankruptcy
or insolvency laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding, including, without limitation, those arising under Section 2.
 
 “Obligee Guarantor” shall have the meaning set forth in Section 2.6.
 
 “Patent Licenses”  shall mean all written agreements, licenses and covenants
providing for the grant to or from a Grantor of any right in or to any Patent or
otherwise providing for a covenant not to sue for infringement or other
violation of any Patent (including, without limitation, those listed on Schedule
7).
 
 “Patents”  shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to all patentable inventions and designs, all
United States, foreign, and multinational patents, certificates of invention,
and similar industrial property rights, and applications for any of the
foregoing, including, without limitation, (i) each patent and patent application
listed on Schedule 7, (ii) all reissues, substitutes, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof, (iii)
all inventions and improvements described and claimed therein, (iv) all rights
to sue or otherwise recover for any past, present and future infringement or
other violation thereof, (v) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, proceeds
of suit and other payments now or hereafter due and/or payable with respect
thereto, and (vi) all other rights accruing thereunder or pertaining thereto
throughout the world.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 “Permitted Collateral Liens” shall mean any Lien permitted by Section 6.02 of
the Credit Agreement that is permitted by the terms of the Credit Agreement to
exist on Collateral.
 
 “Permitted Prior Liens” shall mean any Lien permitted by clauses (a), (c), (d),
(e), (f), (g), (h), (i), (k) and (l) of Section 6.02 of the Credit Agreement.
 
 “Pledged Commodity Contracts” shall mean all Commodity Contracts listed on
Schedule 2 and all other Commodity Contracts to which any Grantor is party from
time to time.
 
 “Pledged Debt Securities” shall mean all debt securities now owned or hereafter
acquired by any Grantor, including, without limitation, the debt securities
listed on Schedule 2, together with any other certificates, options, rights or
security entitlements of any nature whatsoever in respect of the debt securities
of any Person that may be issued or granted to, or held by, any Grantor while
this Agreement is in effect.
 
 “Pledged Equity Interests” shall mean all Equity Interests, and shall include
Pledged LLC Interests, Pledged Partnership Interests, Pledged Stock and all
common units, subordinated units and other Equity Interests issued by the MLP
that are now owned or hereafter acquired by any Grantor.
 
 “Pledged LLC Interests” shall mean all membership interests and other interests
now owned or hereafter acquired by any Grantor in any limited liability company
including, without limitation, all limited liability company interests listed on
Schedule 2 hereto under the heading “Pledged LLC Interests” and the
certificates, if any, representing such limited liability company interests and
any interest of such Grantor on the books and records of such limited liability
company and any securities entitlements relating thereto and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests and any other warrant, right or option or other
agreement to acquire any of the foregoing, all management rights, all voting
rights, any interest in any capital account of a member in such limited
liability company, all rights as and to become a member of the limited liability
company, all rights of the Grantor under any shareholder or voting trust
agreement or similar agreement in respect of such limited liability company, all
of the Grantor’s right, title and interest as a member to any and all assets or
properties of such limited liability company, and all other rights, powers,
privileges, interests, claims and other property in any manner arising out of or
relating to any of the foregoing.
 
 “Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor including, without limitation, those listed on Schedule 2 and all
the Intercompany Notes.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 “Pledged Partnership Interests”  shall mean all partnership interests and other
interests now owned or hereafter acquired by any Grantor in any general
partnership, limited partnership, limited liability partnership or other
partnership, including, without limitation, all partnership interests listed on
Schedule 2 hereto under the heading “Pledged Partnership Interests,” and the
certificates, if any, representing such partnership interests, and any interest
of such Grantor on the books and records of such partnership and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests and any other warrant, right or option to acquire any of the
foregoing, all management rights, all voting rights, any interest in any capital
account of a partner in such partnership, all rights as and to become a partner
of such partnership, all of the Grantor’s rights, title and interest as a
partner to any and all assets or properties of such partnership, and all other
rights, powers, privileges, interests, claims and other property in any manner
arising out of or relating to any of the foregoing.
 
 “Pledged Stock”  shall mean all shares of capital stock now owned or hereafter
acquired by such Grantor, including, without limitation, all shares of capital
stock described on Schedule 2 hereto under the heading “Pledged Stock”, and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares and any
other warrant, right or option to acquire any of the foregoing.
 
 “Pledged Securities” shall mean the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests regardless of
whether constituting Securities under the UCC.
 
 “Pledged Security Entitlements” shall mean all security entitlements with
respect to the financial assets listed on Schedule 2 and all other security
entitlements of any Grantor.
 
 “Proceeds”  shall mean all “proceeds” as such term is defined in Section
9-102(a)(64) of the UCC and, in any event, shall include, without limitation,
all dividends or other income from the Pledged Securities, collections thereon
and distributions or payments with respect thereto.
 
 “Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Borrower and Guarantor that has total assets exceeding $10,000,000 at the time
the relevant Guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 “Receivable”  shall mean all Accounts and any other any right to payment for
goods or other property sold, leased, licensed or otherwise disposed of or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper or classified as a Payment Intangible and whether or not it has
been earned by performance.  References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.
 
 “Secured Obligations”  shall mean (i) all Obligations, (ii) each guarantee of
the Obligations and (iii) whether or not constituting Obligations, the unpaid
principal of and interest on (including, without limitation, interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower or any
other Grantor, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) and all other obligations and liabilities of the
Borrower or any other Grantor to any Secured Party, Agent, any Lender, any
Issuing Bank or any Qualified Counterparty which may arise under or in
connection with any Loan Document or any Secured Hedging Agreement; provided,
however, that with respect to any Guarantor or Grantor, the Secured Obligations
guaranteed by such Guarantor and/or secured by the Collateral of such Grantor
shall exclude all Excluded Swap Obligations.
 
 “Secured Parties”  shall mean collectively, the Arrangers, the Agent, the
Syndication Agent, the Documentation Agent, the Lenders, each Issuing Bank, each
Qualified Counterparty, each Indemnitee pursuant to Section 9.05 of the Credit
Agreement and each co-agent or sub-agent appointed by the Agent from time to
time pursuant to the Credit Agreement.
 
 “Securities Act” shall mean the Securities Act of 1933, as amended.
 
 “Subsidiary Guarantor” shall mean Grantors other than the Borrower.
 
 “Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
 “Trademark Licenses” shall mean all written agreements, licenses and covenants
providing for the grant to or from a Grantor of any right in or to any Trademark
or otherwise providing for a covenant not to sue for infringement, dilution, or
other violation of any Trademark or permitting co-existence with respect to a
Trademark (including, without limitation, those listed on Schedule 7).
 
 “Trademarks” shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to all domestic, foreign and multinational
trademarks, service marks, trade names, corporate names, company names, business
names, fictitious business names, trade dress, trade styles, logos, Internet
domain names, other indicia of origin or source identification, and general
intangibles of a like nature, whether registered or unregistered, and, with
respect to any and all of the foregoing, (i) all registrations and applications
for registration thereof including, without limitation, the registrations and
applications listed on Schedule 7, (ii) all extensions and renewals thereof,
(iii) all of the goodwill of the business connected with the use of and
symbolized by any of the foregoing, (iv) all rights to sue or otherwise recover
for any past, present and future infringement, dilution, or other violation
thereof, (iv) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages, proceeds of suit and
other payments now or hereafter due and/or payable with respect thereto, and (v)
all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 “Trade Secrets”  shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to (i) all trade secrets and all confidential
and proprietary information, including know-how, manufacturing and production
processes and techniques, inventions, research and development information,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans, and customer and supplier lists and
information, and with respect to any and all of the foregoing (i) all rights to
sue or otherwise recover for any past, present and future misappropriation or
other violation thereof, (ii) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, proceeds
of suit and other payments now or hereafter due and/or payable with respect
thereto, and (iii) all other rights of any kind accruing thereunder or
pertaining thereto throughout the world.
 
 “Trade Secret Licenses” shall mean all written agreements, licenses and
covenants providing for the grant to or from a Grantor of any right in or to any
Trade Secret or otherwise providing for a covenant not to sue for
misappropriation or other violation of a Trade Secret.
 
 “UCC”  shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.
 
 “Unrestricted Accounts” means, collectively, the Unrestricted Commodity
Accounts, Unrestricted Deposit Accounts and Unrestricted Securities Accounts.
 
 “Unrestricted Commodity Account” means a Commodity Account having an average
quarterly balance of less than $7,500,000.
 
  “Unrestricted Deposit Account” shall have the meaning set forth in Section
5.2(c).
 
 “Unrestricted Securities Account” means a Securities Account having an average
quarterly balance of less than $2,500,000.
 
 
 
 

--------------------------------------------------------------------------------

 
 
                                                “Vehicles” shall mean all cars,
trucks, trailers, construction and earth moving equipment and other Equipment of
any nature covered by a certificate of title law of any jurisdiction and
includes, all tires and other appurtenances to any of the foregoing.
 
 “Voidable Transfer” shall have the meaning set forth in Section 2.10.
 
1.2           Other Definitional Provisions.  (a)  The words “hereof”, “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section, Schedule, Exhibit and Annex references, are to this
Agreement unless otherwise specified.  References to any Schedule, Exhibit or
Annex shall mean such Schedule, Exhibit or Annex as amended or supplemented from
time to time in accordance with this Agreement.
 
(b)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
(c)  Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
 
(d)  The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein shall mean payment in cash in immediately
available funds.
 
(e)  The use herein of the word “include” or “including”, when following any
general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.
 
(f)  All references herein to provisions of the UCC shall include all successor
provisions under any subsequent version or amendment to any Article of the UCC.
 
SECTION 2.  GUARANTEE
 
2.1           Guarantee of Secured Obligations.  Each of the Guarantors hereby,
jointly and severally, absolutely, unconditionally and irrevocably, guarantees,
as primary obligor and not merely as surety, to the Agent, for the benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by each other
Guarantor, including the Borrower, when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations.  Each Guarantor shall be
liable under its guarantee set forth in this Section 2.1, without any limitation
as to amount, for all present and future Secured Obligations, including
specifically all future increases in the outstanding amount of the Loans or
other Secured Obligations and other future increases in the Secured Obligations,
whether or not any such increase is committed, contemplated or provided for by
the Loan Documents or the Secured Hedging Agreements on the date
hereof.  Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all Secured Obligations (including, without
limitation, interest, fees, costs and expenses) that would be owed by any other
obligor on the Secured Obligations but for the fact that they are unenforceable
or not allowable due to the existence of a proceeding under any Debtor Relief
Law involving such other obligor because it is the intention of the Guarantors
and Secured Parties that the Secured Obligations which are guaranteed by the
Guarantors pursuant hereto should be determined without regard to any rule of
law or order which may relieve the Borrower or any other Guarantor of any
portion of such Secured Obligations.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.2           Limitation on Obligations Guaranteed.  (a)  Notwithstanding any
other provision hereof, the right of recovery against each Guarantor under
Section 2 hereof shall not exceed $1.00 less than the lowest amount which would
render such Guarantor’s obligations under Section 2 hereof void or voidable
under applicable law, including, without limitation, the Uniform Fraudulent
Conveyance Act, Uniform Fraudulent Transfer Act or any similar foreign, federal
or state law to the extent applicable to the guaranty set forth herein and the
obligations of each Guarantor hereunder.  To effectuate the foregoing, the Agent
and the Guarantors hereby irrevocably agree that the Secured Obligations of each
Guarantor in respect of the guarantee set forth in Section 2 hereof at any time
shall be limited to the maximum amount as will result in the Secured Obligations
of such Guarantor with respect thereto not constituting a fraudulent transfer or
conveyance after giving full effect to the liability under such guarantee set
forth in Section 2 hereof and its related contribution rights but before taking
into account any liabilities under any other guarantee by such Guarantor.  For
purposes of the foregoing, all guarantees of such Guarantor other than the
guarantee under Section 2 hereof will be deemed to be enforceable and payable
after the guaranty under Section 2 hereof. To the fullest extent permitted by
applicable law, this Section 2.2(a) shall be for the benefit solely of creditors
and representatives of creditors of each Guarantor and not for the benefit of
such Guarantor or the holders of any Equity Interest in such Guarantor.
 
(b)            Each Guarantor agrees that Secured Obligations may at any time
and from time to time be incurred or permitted in an amount exceeding the
maximum liability of such Guarantor under Section 2.2(a) without impairing the
guarantee contained in this Section 2 or affecting the rights and remedies of
any Secured Party hereunder.
 
2.3            Nature of Guarantee; Continuing Guarantee; Waivers of Defenses;
Etc.  (a)  Each Guarantor understands and agrees that the guarantee contained in
this Section 2 shall be construed as a continuing guarantee of payment and
performance and not merely of collectability.  Each Guarantor waives diligence,
presentment, protest, marshaling, demand for payment, notice of dishonor, notice
of default and notice of nonpayment to or upon the Borrower or any of the other
Guarantors with respect to the Secured Obligations.  Without limiting the
generality of the foregoing, this Guaranty and the obligations of each Guarantor
hereunder shall be valid and enforceable and shall not be subject to any
reduction, limitation, impairment, set-off, defense, counterclaim, discharge or
termination for any reason (other than a Discharge of the Secured Obligations).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
                (b)           Each Guarantor agrees that the Secured Obligations
of each Guarantor hereunder are independent of the Secured Obligations of each
other Guarantor and of any other guarantee of the Secured Obligations and when
making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, any Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or other guarantee for the Secured
Obligations or any right of offset with respect thereto, and any failure by any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of any Secured Party against
any Guarantor.  For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.
 
(c)            No payment made by the Borrower, any of the other Guarantors, any
other guarantor or any other Person or received or collected by any Secured
Party from the Borrower, any of the other Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Secured Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment, remain liable for the Secured Obligations
until the Discharge of the Secured Obligations.
 
(d)           Without limiting the generality of the foregoing, each Guarantor
agrees that its obligations under and in respect of the guarantee contained in
this Section 2 and any security interest securing the Secured Obligations shall
not be affected by, and shall remain in full force and effect without regard to,
and hereby waives all rights, claims or defenses that it might otherwise have
(now or in the future) with respect to each of the following (whether or not
such Guarantor has knowledge thereof):
 
(i)  the validity or enforceability of the Credit Agreement or any other Loan
Document or any Secured Hedging Agreement, any of the Secured Obligations or any
guarantee or right of offset with respect thereto at any time or from time to
time held by any Secured Party;
 
(ii)  any renewal, extension or acceleration of, or any increase in the amount
of the Secured Obligations, or any amendment, supplement, modification or waiver
of, or any consent to departure from, the Loan Documents or any Secured Hedging
Agreement;
 
(iii)  any failure or omission to assert or enforce or agreement or election not
to assert or enforce, delay in enforcement, or the stay or enjoining, by order
of court, by operation of law or otherwise, of the exercise or enforcement of,
any claim or demand or any right, power or remedy (whether arising under any
Loan Document or any Secured Hedging Agreement, at law, in equity or otherwise)
with respect to the Secured Obligations or any agreement relating thereto, or
with respect to any other guaranty of or security for the payment of the Secured
Obligations;
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(iv)  any change, reorganization or termination of the corporate structure or
existence of the Borrower or any other Guarantor or any of their Subsidiaries
and any corresponding restructuring of the Secured Obligations;
 
(v)  any settlement, compromise, release, or discharge of, or acceptance or
refusal of any offer of payment or performance with respect to, or any
substitution for, the Secured Obligations, or any subordination of the Secured
Obligations to any other obligations;
 
(vi)  the validity, perfection, non-perfection or lapse in perfection, priority
or avoidance of any security interest or lien, the release of any or all
collateral securing, or purporting to secure, the Secured Obligations or any
other impairment of such collateral;
 
(vii)  any exercise of remedies with respect to any security for the Secured
Obligations (including, without limitation, any collateral, including the
Collateral, securing or purporting to secure any of the Secured Obligations) at
such time and in such order and in such manner as the Agent and the Secured
Parties may decide and whether or not every aspect thereof is commercially
reasonable and whether or not such action constitutes an election of remedies
and even if such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy that any Guarantor would
otherwise have, and without limiting the generality of the foregoing or any
other provisions hereof, each Guarantor hereby expressly waives any and all
benefits which might otherwise be available to such Guarantor under applicable
law, including without limitation, California Civil Code Sections 2809, 2810,
2819, 2939, 2845, 2848, 2849, 2850, 2855, 2899 and 3433; and
 
(viii)  any other circumstance whatsoever which may or might in any manner or to
any extent vary the risk of any Guarantor as an obligor in respect of the
Secured Obligations or which constitutes, or might be construed to constitute,
an equitable or legal discharge of the Borrower or any other Guarantor for the
Secured Obligations, or of such Guarantor under the guarantee contained in this
Section 2 or of any security interest granted by any Guarantor, whether in any
proceeding under any Debtor Relief Law or in any other instance.
 
                                (e)  In addition each Guarantor further waives
any and all other defenses, set-offs or counterclaims (other than a defense of
payment or performance in full hereunder) which may at any time be available to
or be asserted by it, the Borrower, or any other Guarantor or Person against any
Secured Party, including, without limitation, failure of consideration, breach
of warranty, statute of frauds, statute of limitations, accord and satisfaction
and usury.
 
2.4           Rights of Reimbursement, Contribution and Subrogation.  In case
any payment is made on account of the Secured Obligations by any Guarantor or is
received or collected on account of the Secured Obligations from any Guarantor
or its property:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)   if such payment is made by a Guarantor (including the Borrower) or from
its property in respect of the Secured Obligations of another Guarantor, such
Guarantor shall be entitled, subject to and upon (but not before) a Discharge of
the Secured Obligations, (A) to demand and enforce reimbursement for the full
amount of such payment from such other Guarantor, and (B) to demand and enforce
contribution in respect of such payment from each other Guarantor which has not
paid its fair share of such payment, as necessary to ensure that (after giving
effect to any enforcement of reimbursement rights provided hereby) each
Guarantor pays its fair share of the unreimbursed portion of such payment.  For
this purpose, the fair share of each Guarantor as to any unreimbursed payment
shall be determined based on an equitable apportionment of such unreimbursed
payment among all Guarantors (other than the Guarantor whose primary obligations
were so guaranteed by the other Guarantors) based on the relative value of their
assets and any other equitable considerations deemed appropriate by the
court.  For purposes of the foregoing, all guarantees of such Guarantor other
than the guarantee under Section 2 hereof will be deemed to be enforceable and
payable after the guaranty under Section 2 hereof.
 
(b)  If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor (including the Borrower) against any other
Guarantor (including the Borrower) whether under Sections 2.4(a) or otherwise,
such Guarantor shall be entitled, subject to and upon (but not before) a
Discharge of the Secured Obligations, to be subrogated (equally and ratably with
all other Guarantors entitled to reimbursement or contribution from any other
Guarantor as set forth in this Section 2.4) to any security interest that may
then be held by the Agent upon any collateral securing or purporting to secure
any of the Secured Obligations.  Any right of subrogation of any Guarantor
(including the Borrower) shall be enforceable solely after a Discharge of the
Secured Obligations and solely against the Guarantors, and not against the
Secured Parties, and neither the Agent nor any other Secured Party shall have
any duty whatsoever to warrant, ensure or protect any such right of subrogation
or to obtain, perfect, maintain, hold, enforce or retain any collateral securing
or purporting to secure any of the Secured Obligations for any purpose related
to any such right of subrogation.  If subrogation is demanded by any Guarantor,
then, after Discharge of the Secured Obligations, the Agent shall deliver to the
Guarantors making such demand, or to a representative of such Guarantors or of
the Guarantors generally, an instrument satisfactory to the Agent transferring,
on a quitclaim basis without any recourse, representation, warranty or any other
obligation whatsoever, whatever security interest the Agent then may hold in
whatever collateral securing or purporting to secure any of the Secured
Obligations that may then exist that was not previously released or disposed of
or acquired by the Agent.
 
(c)  All rights and claims arising under this Section 2.4 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Guarantor
(including the Borrower) as to any payment on account of either (x) the Secured
Obligations or (y) any other obligation that is secured by any collateral that
also secures or purports to secure any of the Secured Obligations, in each case
made by it or received or collected from its property shall be fully
subordinated to the Secured Obligations in all respects prior to the Discharge
of the Secured Obligations.  Until Discharge of the Secured Obligations, no
Guarantor may demand or receive any collateral security, payment or distribution
whatsoever (whether in cash, property or securities or otherwise) on account of
any such right or claim.  If any such payment or distribution is made or becomes
available to any Guarantor in any bankruptcy case, receivership, or insolvency
or liquidation proceeding, such payment or distribution shall be delivered by
the person making such payment or distribution directly to the Agent, for
application to the payment of the Secured Obligations.  If any such payment or
distribution is received by any Guarantor, it shall be held by such Guarantor in
trust, as trustee of an express trust for the benefit of the Secured Parties,
and shall forthwith be transferred and delivered by such Guarantor to the Agent,
in the exact form received and, if necessary, duly endorsed.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)  The obligations of the Guarantors under this Agreement and the other Loan
Documents, including their liability for the Secured Obligations and the
enforceability of the security interests granted thereby, are not contingent
upon the validity, legality, enforceability, collectability or sufficiency of
any right of reimbursement, contribution or subrogation arising under this
Section 2.4 or otherwise.  The invalidity, insufficiency, unenforceability or
uncollectability of any such right shall not in any respect diminish, affect or
impair any such obligation or any other claim, interest, right or remedy at any
time held by any Secured Party against any Guarantor or its property.  The
Secured Parties make no representations or warranties in respect of any such
right and shall have no duty to assure, protect, enforce or ensure any such
right or otherwise relating to any such right.
 
2.5           Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Agent without set-off or counterclaim in Dollars
in immediately available funds at the office of the Agent specified in Section
2.18(a) of the Credit Agreement.
 
2.6   Subordination of Other Obligations.  Any Indebtedness of the Borrower or
any other Guarantor now or hereafter held by any other Guarantor (the “Obligee
Guarantor”) whether as original creditor, assignee, or by way of subrogation,
restitution or otherwise, is hereby subordinated in right of payment to the
Secured Obligations; provided that, (a) as long as no Event of Default has
occurred and is continuing, the Obligee Guarantor may collect, receive and
retain payments with respect to such Indebtedness, and (b) any payments
collected or received by the Obligee Guarantor with respect to such Indebtedness
after an Event of Default has occurred and is continuing shall be held in trust
for the Agent on behalf of the Secured Parties and shall forthwith be paid over
to the Agent for the benefit of the Secured Parties to be credited and applied
against the Secured Obligations but without affecting, impairing or limiting in
any manner the liability of the Obligee Guarantor under any other provision
hereof.
 
2.7           Financial Condition of Borrower and other Guarantors.  Any Credit
Event may be made by or at the request or for the account of the Borrower or
continued from time to time, and any Secured Hedging Agreements may be entered
into from time to time, in each case, without notice to or authorization from
any Guarantor regardless of the financial or other condition of Borrower or any
other Guarantor at the time of any such grant or continuation or at the time
such Secured Hedging Agreement is entered into, as the case may be.  No Secured
Party shall have any obligation to disclose or discuss with any Guarantor its
assessment, or any Guarantor’s assessment, of the financial condition of the
Borrower or any other Guarantor.  Each Guarantor has adequate means to obtain
information from the Borrower and each other Guarantor on a continuing basis
concerning the financial condition of the Borrower and each other Guarantor and
its ability to perform its obligations under the Loan Documents and Secured
Hedging Agreements, and each Guarantor assumes responsibility for being and
keeping informed of the financial condition of Borrower and each other Guarantor
and of all circumstances bearing upon the risk of nonpayment of the Secured
Obligations.  Each Guarantor hereby waives and relinquishes any duty on the part
of any Secured Party to disclose any matter, fact or thing relating to the
business, operations or conditions of the Borrower or any other Guarantor now
known or hereafter known by any Secured Party.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.8           Bankruptcy, Etc.  Until a Discharge of the Secured Obligations, no
Guarantor shall, without the prior written consent of the Agent, commence or
join with any other person in commencing any proceeding under any Debtor Relief
Law against the Borrower or any other Guarantor.  The obligations of the
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the Borrower or any other Guarantor or by any defense
which the Borrower or any Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such case or
proceeding.  To the fullest extent permitted by law, the Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar person to pay the Agent, or allow the claim of
the Agent in respect of, any interest, fees, costs, expenses or other Secured
Obligations accruing or arising after the date on which such case or proceeding
is commenced.
 
2.9           Duration of Guaranty, Discharge of Guaranty upon Sale of
Guarantor.  (a)  Except as provided in Section 2.9(b) below, the guarantee
contained in this Section 2 shall remain in full force and effect until the
Discharge of the Secured Obligations.
 
                (b)  If (i) any of the Equity Interests of any Guarantor or any
of its successors in interest hereunder shall be sold or otherwise disposed of
(including by merger or consolidation) in accordance with the terms and
conditions of the Loan Documents, in each case (except as otherwise expressly
provided for in the Credit Agreement) to a Person that is not an Affiliate of
the Borrower or any Guarantor and such Person ceases to be a Wholly Owned
Domestic Subsidiary required to be a Guarantor under the Credit Agreement or
(ii) a Guarantor becomes an Unrestricted Subsidiary, then in the case of each of
clauses (i) and (ii), the guaranty of such Guarantor or such successor in
interest, as the case may be, hereunder shall automatically be discharged and
released without any further action by any Secured Party or other Person
effective as of the time of such sale or disposition or designation as the case
may be; provided, however, that immediately at such time as such Unrestricted
Subsidiary is redesignated as a Restricted Subsidiary this clause (b)(ii) shall
no longer apply and such Person shall be reinstated automatically as a Guarantor
and shall promptly deliver to the Agent an Assumption Agreement in the form of
Annex 1 hereto as a Guarantor.
 
2.10         Reinstatement.  If at any time payment of any of the Secured
Obligations or any portion thereof is rescinded, disgorged or must otherwise be
restored or returned by any Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any other
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any other
Guarantor or any substantial part of its property, or otherwise, or if any
Secured Party repays, restores, or returns, in whole or in part, any payment or
property previously paid or transferred to the Secured Party in full or partial
satisfaction of any Secured Obligation, because the payment or transfer or the
incurrence of the obligation is so satisfied, is declared to be void, voidable,
or otherwise recoverable under any state or federal law (collectively a
“Voidable Transfer”), or because such Secured Party elects to do so on the
reasonable advice of its counsel in connection with an assertion that the
payment, transfer or incurrence is a Voidable Transfer, then, as to any such
Voidable Transfer and as to all reasonable costs, expenses and attorney’s fees
of the Secured Party related thereto, the liability of each Guarantor hereunder
will automatically and immediately be revived, reinstated, and restored and will
exist as though the Voidable Transfer had never been made.
 
2.11         Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under its guarantee contained in this Section 2 in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 2.11 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 2.11, or otherwise under its guarantee contained in this
Section 2, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Guarantor under this Section 2.11 shall remain in full force and
effect until discharged in accordance with Section 2.9.  Each Qualified ECP
Guarantor intends that this Section 2.11 constitute, and this Section 2.11 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
 
SECTION 3.    GRANT OF SECURITY INTEREST;
CONTINUING LIABILITY UNDER COLLATERAL
 
(a)            Each Grantor hereby assigns and transfers to the Agent, and
hereby grants to the Agent, for the benefit of the Secured Parties, a security
interest in, all of the following property, in each case, wherever located and
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Secured Obligations:
 
                                                (i)     all Accounts, including
all Receivables;
 
                                                (ii)    all Chattel Paper;
 
                                                (iii)   all Deposit Accounts;
 
                                                (iv)   all Documents;
 
                                                (v)    all Equipment;
 
                                                (vi)   all General Intangibles;
 
                                                (vii)  all Instruments;
 
                                                (viii) all Insurance;
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
                                                (ix)   all Intellectual
Property;
 
                                                (x)    all Inventory;
 
                                                (xi)   all Investment Property;
 
                                                (xii)  all Letter of Credit
Rights;
 
                                                (xiii) all Money;
 
                                                (xiv) all Pledged Equity
Interests;
 
                                                (xv)  all Vehicles;
 
                                                (xvi) all Goods not otherwise
described above;
 
                                                (xvii) all Collateral Accounts;
 
                                                (xviii) all books, records,
ledger cards, files, correspondence, customer lists, blueprints, technical
specifications, manuals, computer software, computer printouts, tapes, disks and
other electronic storage media and related data processing software and similar
items that at any time evidence or contain information relating to any of the
Collateral or are otherwise necessary or helpful in the collection thereof or
realization thereupon;
 
                                                (xix) all commercial tort claims
now or hereafter described on Schedule 8; and
 
                                                (xx)  to the extent not
otherwise included, all other fixtures and personal property of such Grantor and
all Proceeds, products, accessions, rents and profits of any and all of the
foregoing and all collateral security, Supporting Obligations and guarantees
given by any Person with respect to any of the foregoing.
 
Notwithstanding anything to the contrary in this Agreement, none of the Excluded
Assets shall constitute Collateral.  Furthermore, unless expressly set forth in
this Agreement or any other Loan Document, no Grantor shall be required to take
any action with respect to the perfection of security interests in (i) any asset
that requires filing in the local real property records in order to perfect a
security interest in such asset, (ii) Vehicles and other assets subject to
certificates of title, (iii) Letter of Credit Rights (other than as may be
perfected pursuant to the filing of a UCC-1 financing statement), (iv) any
commercial tort claims other than those listed on Schedule 8, (v) any foreign
collateral (other than as may be perfected pursuant to the filing of a UCC-1
financing statement), (vi) any asset specifically requiring perfection to be
through control, control agreements or other control arrangements (other than
control of Pledged Equity Interests (whether certificated or uncertificated) to
the extent required by this Agreement), other than Commodity Accounts, Deposit
Accounts, and Securities Accounts that are not Unrestricted Accounts and (vii)
any assets to the extent that the perfecting of a security interest in such
assets would result in costs or consequences to any Loan Party, as reasonably
agreed in writing after the date hereof by the Borrower and the Agent, that are
excessive in view of the benefits that would be obtained by the Secured Parties.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything herein to the contrary, (i) each Grantor
shall remain liable for all obligations under the Collateral and nothing
contained herein is intended or shall be a delegation of duties to the Agent or
any Secured Party, and (ii) each Grantor shall remain liable under each of the
agreements included in the Collateral, including, without limitation, any
Receivables and any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests, to perform all of the obligations undertaken by it
thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Agent nor any Secured Party shall have any obligation or
liability under any of such agreements by reason of or arising out of this
Agreement or any other document related thereto nor shall the Agent or any
Secured Party have any obligation to make any inquiry as to the nature or
sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including, without limitation, any agreements relating to any
Receivables, Pledged Partnership Interests or Pledged LLC Interests.
 
SECTION 4.   REPRESENTATIONS AND WARRANTIES
 
To induce the Agent, the Issuing Banks, the Arrangers, the Syndication Agent,
the Documentation Agent, and the Lenders to enter into the Credit Agreement and
to induce the Lenders and the Issuing Banks to make their respective extensions
of credit to the Borrower thereunder, and to induce the Qualified Counterparties
to enter into Secured Hedging Agreements, each Grantor hereby represents and
warrants to the Secured Parties on the Closing Date and on the date of each
Credit Event, (and for the purposes of making such representations and
warranties set forth in this Section 4 in connection with each Credit Event,
each Grantor may, prior to the making of any such representation and warranty,
amend and supplement all Schedules as applicable but once made, such
representation and warranty shall, as of such making, be deemed to have been
made based on the Schedules in effect at such date), that:
 
4.1           Representations in Credit Agreement.  The representations and
warranties set forth in Article III of the Credit Agreement as they relate to
such Grantor or to the Loan Documents to which such Grantor is a party, each of
which is hereby incorporated herein by reference, are true and correct, in all
material respects, except for representations and warranties that are qualified
as to “materiality”, “Material Adverse Effect” or similar language, in which
case such representations and warranties shall be true and correct (after giving
effect to any such qualification therein) in all respects as of such date, in
each case unless expressly stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date, and the Secured Parties shall be
entitled to rely on each of such representations and warranties as if they were
fully set forth herein, provided that each reference in each such representation
and warranty to the knowledge of the Borrower shall, for the purposes of this
Section 4.l, be deemed to be a reference to such Grantor’s knowledge.
 
4.2           Title; No Other Liens.  Such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims, including, without
limitation, liens arising as a result of such Grantor becoming bound (as a
result of merger or otherwise) as Grantor under a security agreement entered
into by another Person, except, with respect to any Collateral other than
Pledged Equity Interests, for Permitted Collateral Liens, and, in the case of
Pledged Equity Interests, Permitted Liens permitted by the Credit
Agreement.  Such Grantor has not authorized the filing or recording of any
financing statement, mortgage or other public notice with respect to all or any
part of the Collateral, except those in favor of the Agent, for the benefit of
the Secured Parties, pursuant to this Agreement or those relating to Liens that
are permitted by the Credit Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.3           Valid, Perfected First Priority Liens.  The security interests
granted pursuant to this Agreement constitute a legal and valid security
interest in favor of the Agent, for the benefit of the Secured Parties, securing
the payment and performance of each Grantor’s Secured Obligations and, upon
completion of the filings and other actions specified on Schedule 3 (all of
which, in the case of all filings referred to on such Schedule, have been
delivered to the Agent in duly completed and duly executed form, as applicable,
and may be filed by the Agent at any time) and payment of all filing fees, will
constitute fully perfected security interests in all of the Collateral, prior to
all other Liens on the Collateral except for Permitted Prior Liens; provided,
that the foregoing representation regarding perfection does not apply to the
security interest in any Collateral by any method described in the last
paragraph of Section 3(a).  Without limiting the foregoing, each Grantor has
taken all actions necessary or desirable, including without limitation those
specified in Section 5.2 to:  (i) establish the Agent’s “control” (within the
meanings of Sections 8-106 and 9-106 of the UCC) over any portion of the
Investment Property constituting Certificated Securities, Uncertificated
Securities, Securities Entitlements and Securities Accounts or Commodity
Accounts, in each case, other than Unrestricted Accounts and (ii) establish the
Agent’s “control” (within the meaning of Section 9-104 of the UCC) over all
Deposit Accounts, in each case, other than Excluded Deposit Accounts and
Unrestricted Deposit Accounts; provided, that the foregoing representations
contained in this Section 4.3 shall be deemed satisfied to the extent that the
Grantors have complied with the requirements set forth in Section 5.15 of the
Credit Agreement within the time periods set forth therein.
 
4.4           Name; Jurisdiction of Organization, Etc.  Such Grantor’s exact
legal name  (as indicated on the public record of such Grantor’s jurisdiction of
formation or organization), jurisdiction of organization, organizational
identification number, if any, and the location of such Grantor’s chief
executive office or sole place of business are specified on Schedule 4 (it being
understood and agreed that the amendments and restatements of the Organizational
Documents in existence prior to the Closing Date to be made on or about the
Closing Date to effectuate changes disclosed to and previously agreed to by the
Administrative Agent prior to the Closing Date to reflect any name changes on or
about the Closing Date, shall be permitted hereunder).  Each Grantor is
organized solely under the law of the jurisdiction so specified and has not
filed any certificates of domestication, transfer or continuance in any other
jurisdiction.  Except as otherwise indicated on Schedule 4, the jurisdiction of
each such Grantor’s organization or formation is required to maintain a public
record showing the Grantor to have been organized or formed.  Except as
specified on Schedule 4, it has not changed its name, jurisdiction of
organization or formation, chief executive office or sole place of business (if
applicable) or its corporate structure in any way (e.g. by merger,
consolidation, change in corporate form or otherwise) within the past five years
and has not within the last five years become bound (whether as a result of
merger or otherwise) as a grantor under a security agreement entered into by
another Person, which has not heretofore been terminated.  Unless otherwise
stated on Schedule 4, such Grantor is not a transmitting utility as defined in
UCC § 9-102(a)(80).
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.5           Inventory and Equipment.  (a)  The Inventory and the Equipment
(other than Inventory and Equipment in transit or that is in use in the Pipeline
System or Processing Plants or is in use in connection with the Pipeline System
or Processing Plants) are kept at the locations listed on Schedule 5.
 
(b)           Any Inventory now or hereafter produced by any Grantor included in
the Collateral has been and will be produced in compliance in all material
respects with the requirements of the Fair Labor Standards Act, as amended.
 
(c)           None of the Inventory or Equipment is in the possession of an
issuer of a negotiable document (as defined in Section 7-104 of the UCC)
therefor or is otherwise in the possession of any bailee or warehouseman.
 
4.6           Special Collateral; Excluded Collateral.  (a)  Except as set forth
on Schedule 6 hereto, none of the Collateral constitutes, or is the Proceeds of,
(1) Farm Products, (2) As-Extracted Collateral, (3) Manufactured Homes, (4)
Health-Care Insurance Receivables, (5) timber to be cut, or (6) aircraft
engines, satellites, ships or railroad rolling stock.
 
(b)           No material portion of such Grantor’s assets constitutes Excluded
Assets and no Excluded Asset is material to the business of such Grantor other
than as set forth on Schedule 6 hereto.
 
4.7           Investment Property.  (a)  Schedule 2 hereto sets forth under the
headings “Pledged Stock”, “Pledged LLC Interests” and “Pledged Partnership
Interests”, respectively, all of the Pledged Stock, Pledged LLC Interests and
Pledged Partnership Interests owned by any Grantor and such Pledged Equity
Interests constitute the percentage of issued and outstanding shares of stock,
percentage of membership interests or percentage of partnership interests of the
respective issuers thereof indicated on such Schedule.  Schedule 2 hereto sets
forth under the heading “Pledged Debt Securities” or “Pledged Notes” all of the
Pledged Debt Securities and Pledged Notes owned by any Grantor in excess of
$1,000,000 individually or $5,000,000 in the aggregate, and all of such Pledged
Debt Securities and Pledged Notes, have been, in the case of those issued by
Affiliates of such Grantor, or, in the case of those issued by Persons that are
not Affiliates of such Grantor, to the knowledge of such Grantor have been, duly
authorized, authenticated, issued, and delivered and are the legal, valid and
binding obligation of the issuers thereof enforceable in accordance with their
terms (subject to Debtor Relief Laws and equitable principles) and are not in
default and, in the case of those issued by Affiliates of such Grantor,
constitute all of the issued and outstanding inter-company indebtedness owed by
such Affiliates to such Grantor evidenced by an instrument or certificated
security of the respective issuers thereof.  Schedule 2 hereto sets forth under
the headings “Securities Accounts,” “Commodities Accounts,” and “Deposit
Accounts,” respectively, all of the Securities Accounts, Commodities Accounts
and Deposit Accounts in which each Grantor has an interest, other than any
Excluded Deposit Accounts or Unrestricted Accounts.  Each Grantor is the sole
entitlement holder or customer of each such account, and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than the Agent
pursuant hereto or the financial institution with which such account is
maintained) having “control” (within the meanings of Sections 8-106, 9-106 and
9-104 of the UCC) over, or any other interest in, any such Securities Account,
Commodity Account or Deposit Account or any securities, commodities or other
property credited thereto.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The shares of Pledged Stock pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of the Equity
Interests of each Issuer owned by such Grantor other than any such Equity
Interests that are Excluded Assets.
 
(c)           All the shares of the Pledged Equity Interests have been duly and
validly issued and are fully paid and nonassessable (except as non-assessability
may be affected by Section 18-607 of the Delaware Limited Liability Company
Act).  No Grantor is in default in any material respects of its obligations
under any Organizational Document of any Issuer of Pledged Equity Interests.
 
(d)           None of the Pledged LLC Interests or Pledged Partnership Interests
are, or represent interests in entities that (a) are registered as investment
companies, (b) except for the common units of the MLP, are dealt in or traded on
securities exchanges or markets or (c) have opted to be treated as securities
under the Uniform Commercial Code of any jurisdiction.
 
(e)            No consent, approval or authorization of any Person is required
for the pledge by such Grantor of the Pledged Equity Interests pursuant to this
Agreement or for the execution, delivery or performance of this Agreement by
such Grantor, whether under the Organizational Documents of any Issuer of
Pledged Equity Interests or otherwise, except such as have been obtained and are
in full force and effect.
 
(f)            Such Grantor is the record (other than with respect to common
units of the MLP held in book-entry form) and beneficial owner of, and has good
and marketable title to, the Investment Property and Deposit Accounts pledged by
it hereunder, free and clear of any and all Liens or claims, including, without
limitation, liens arising as a result of such Grantor becoming bound (as a
result of merger or otherwise) as Grantor under a security agreement entered
into by another Person, except with respect to any Collateral other than Pledged
Equity Interests, for Permitted Collateral Liens, and in the case of Pledged
Equity Interests, Permitted Liens permitted by the Credit Agreement, and there
are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests.
 
(g)           Within 90 days following the Closing Date, each Grantor has caused
the Organizational Document of each Issuer (other than the MLP) of Pledged
Partnership Interests or Pledged LLC Interests to include language substantially
the same as the provisions set forth in Exhibit A hereto.
 
4.8           Receivables.  (a)  No amount in excess of $500,000 individually or
$5,000,000 in the aggregate payable to such Grantor under or in connection with
any Receivable is evidenced by any Instrument or Tangible Chattel Paper which
has not been delivered to the Agent.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Each Receivable (i) is the legal, valid and binding obligation of
the Account Debtor in respect thereof, representing an unsatisfied obligation of
such Account Debtor, (ii) is enforceable in accordance with its terms (subject
to Debtor Relief Laws and equitable principles), (iii) is not subject to any
set-offs, defenses, taxes or counterclaims (except with respect to refunds,
returns and allowances in the ordinary course of business with respect to
damaged merchandise) and (iv) is in compliance with all applicable laws;
provided, that with respect to Receivables owed by an Account Debtor who is not
an Affiliate of any Grantor, each of the foregoing is to the knowledge of such
Grantor.
 
4.9           Intellectual Property.
 
(a)            Schedule 7 lists all of the following Material Intellectual
Property, to the extent owned by such Grantor in its own name: (i) issued
Patents and pending Patent applications, (ii) registered Trademarks and
applications for the registration of Trademarks, and (iii) registered
Copyrights, and applications to register Copyrights.  All such Material
Intellectual Property is recorded in the name of such Grantor.  Except as set
forth on Schedule 7, such Grantor is the sole and exclusive owner of the entire
and unencumbered right, title and interest in and to such Material Intellectual
Property, in each case free and clear of all Liens, claims and licenses, except
for Permitted Collateral Liens, and the licenses set forth on Schedule 7.
 
(b)           Except for those matters which (i) are disclosed on Schedule 7 or
(ii) could not reasonably be expected to have a Material Adverse Effect, no
action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, alleging that such Grantor, or the conduct of such Grantor’s
business, infringes, misappropriates, dilutes, or otherwise violates the
Intellectual Property of any other Person.  Except as set forth on Schedule 7,
to the knowledge of such Grantor, no Person is engaging in any activity that
infringes, misappropriates, dilutes or violates any Material Intellectual
Property of such Grantor.
 
(c)           Schedule 7 lists all Copyright Licenses, Patent Licenses and
Trademark Licenses held by such Grantor that constitute Material Intellectual
Property. Schedule 7 lists all exclusive, inbound Copyright Licenses held by
such Grantor pursuant to which such Grantor has been granted rights in or to any
registered Copyrights that constitute Material Intellectual Property.  With
respect to each Copyright License, Trademark License and Patent License held by
such Grantor that constitutes Material Intellectual Property (regardless of
whether it is listed on Schedule 7):  (i) such license is valid and binding and
in full force and effect and represents the entire agreement between the
respective licensor and licensee with respect to the subject matter of such
license; (ii) such license will not cease to be valid and binding and in full
force and effect on terms identical to those currently in effect as a result of
the rights and interests granted herein, nor will the grant of such rights and
interests constitute a breach or default under such license or otherwise give
the licensor or licensee a right to terminate such license; (iii) such Grantor
has not received any notice of termination or cancellation under such license;
(iv) such Grantor has not received any notice of a breach or default under such
license, which breach or default has not been cured; (v) such Grantor has not
granted to any other third party any rights, adverse or otherwise, under such
license; and (vi) such Grantor is not in breach or default in any material
respect, and no event has occurred that, with notice and/or lapse of time, would
constitute such a breach or default or permit termination, modification or
acceleration of or under such license.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           All Copyrights owned by such Grantor that constitutes Material
Intellectual Property have been registered with the United States Copyright
Office or, where appropriate, any foreign counterpart.
 
(e)           Such Grantor controls the nature and quality of all products sold
and all services rendered under or in connection with all Trademarks of such
Grantor constituting Material Intellectual Property, in each case consistent
with industry standards, and has taken all action necessary to insure that all
licensees of all such Trademarks comply with such Grantor’s standards of
quality.
 
(f)            Except as set forth on Schedule 7, such Grantor has not made a
previous assignment, sale, transfer, exclusive license, or similar arrangement
constituting a present or future assignment, sale, transfer, exclusive license
or similar arrangement of any property that currently constitutes Material
Intellectual Property that has not been terminated or released.
 
(g)           Such Grantor has taken commercially reasonable steps to protect
the confidentiality of its Trade Secrets constituting Material Intellectual
Property in accordance with industry standards.  Except as could not reasonably
be expected to have a Material Adverse Effect, (i) none of the Trade Secrets of
such Grantor has been used, divulged, disclosed or misappropriated to the
detriment of such Grantor for the benefit of any other Person, (ii) no employee,
independent contractor or agent of such Grantor has misappropriated any trade
secrets of any other Person in the course of the performance of his or her
duties as an employee, independent contractor or agent of such Grantor and (iii)
no employee, independent contractor or agent of such Grantor is in default or
breach of any term of any employment agreement, non-disclosure agreement,
assignment of inventions agreement or similar agreement or contract relating in
any way to the protection, ownership, development, use or transfer of such
Grantor’s Intellectual Property.
 
4.10         Commercial Tort Claims.  No Grantor has any pending commercial tort
claims other than those in excess of $5,000,000 and described on Schedule 8.
 
 
SECTION 5.   COVENANTS
 
Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Discharge of the Secured Obligations:
 
5.1           Covenants in Credit Agreement.  Each Grantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the taking of such action or failure to refrain from taking such
action by such Grantor or any of its Subsidiaries.
 
5.2           Delivery and Control of Instruments, Chattel Paper, Negotiable
Documents, Investment Property and Deposit Accounts.
 
(a)            If any of the Collateral is or shall become evidenced or
represented by any Instrument, Certificated Security, Negotiable Document or
Tangible Chattel Paper in an amount exceeding $1,000,000 individually or
$5,000,000 in the aggregate, such Instrument (other than checks received in the
ordinary course of business), Certificated Security, Negotiable Document or
Tangible Chattel Paper shall be promptly delivered to the Agent, duly endorsed
in a manner satisfactory to the Agent, to be held as Collateral pursuant to this
Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           If any of the Collateral is or shall become evidenced or
represented by an Uncertificated Security, such Grantor shall use commercially
reasonable efforts to cause the Issuer thereof either (i) to register the Agent
as the registered owner of such Uncertificated Security, upon or promptly after
original issue or registration of transfer or (ii) to agree in writing with such
Grantor and the Agent that such Issuer will comply with instructions with
respect to such Uncertificated Security originated by the Agent without further
consent of such Grantor, such agreement to be in substantially the form of
Exhibit B or in form and substance reasonably satisfactory to the Agent.
 
(c)           Each Grantor shall maintain Securities Entitlements, Securities
Accounts and Deposit Accounts only with financial institutions that have agreed
to comply with entitlement orders and instructions issued or originated by the
Agent without further consent of such Grantor, such agreement to be in form and
substance reasonably satisfactory to the Agent; provided, that the foregoing
requirement shall not apply to (x) any Deposit Accounts with a single financial
institution that collectively have an average quarterly aggregate cash balance
of less than $2,500,000 (such Deposit Accounts, collectively, the “Unrestricted
Deposit Accounts”); provided, that if at any time such average quarterly
aggregate cash balance in the Unrestricted Deposit Accounts, collectively
exceeds $5,000,000 for a period of 10 consecutive Business Days, then the
Grantors shall promptly transfer an aggregate amount equal to such excess to
other Deposit Accounts that are maintained only with financial institutions that
have agreed to comply with entitlement orders and instructions issued or
originated by the Agent without further consent of such Grantor, such agreement
to be in form and substance reasonably satisfactory to the Agent; provided,
further, that if at any time the average quarterly aggregate cash balance in
either the Unrestricted Commodities Accounts or the Unrestricted Securities
Accounts, collectively exceeds $10,000,000 for a period of 10 consecutive
Business Days, then the Grantors shall promptly transfer an aggregate amount
equal to such excess to other Commodities Accounts or Securities Accounts, as
applicable, that are maintained only with financial institutions that have
agreed to comply with entitlement orders and instructions issued or originated
by the Agent without further consent of such Grantor, such agreement to be in
form and substance reasonably satisfactory to the Agent (y) any Deposit Account
maintained by the Grantors solely as a tax or payroll account, escrow account,
trust account or flexible spending benefit account, in each case maintained in
the ordinary course of business (collectively, the “Excluded Deposit Accounts”);
provided, further, that the foregoing obligations contained in this Section
5.2(c) shall be deemed satisfied to the extent that the Grantors have complied
with the requirements set forth in Section 5.15 of the Credit Agreement within
the time periods set forth therein. Unless an Event of Default shall have
occurred and be continuing, the Agent shall not (i) give any entitlement orders
or instructions (or, in the case of Securities Entitlements and Securities
Accounts maintained with the Agent, take similar internal administrative
action), and shall not withhold its consent to the exercise of any withdrawal or
dealing rights by such Grantor, and (ii) give instructions (or, in the case of
Deposit Accounts maintained with the Agent, take similar internal administrative
action) directing the disposition of funds from time to time credited to any
Deposit Account or withhold any withdrawal rights from such Grantor with respect
to funds from time to time credited to any Deposit Account.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)            If any of the Collateral is or shall become evidenced or
represented by a Commodity Contract with a value in excess of $7,500,000 such
Grantor shall use commercially reasonable efforts to cause the Commodity
Intermediary with respect to such Commodity Contract to agree in writing with
such Grantor and the Agent that such Commodity Intermediary will apply any value
distributed on account of such Commodity Contract as directed by the Agent
without further consent of such Grantor, such agreement to be in form and
substance reasonably satisfactory to the Agent.
 
(e)            In addition to and not in lieu of the foregoing, if any Issuer of
any Investment Property is organized under the law of, or has its chief
executive office in, a jurisdiction outside of the United States, each Grantor
shall take such additional actions, including, without limitation, using
commercially reasonable efforts to cause the issuer to register the pledge on
its books and records, as may be necessary or advisable or as may be reasonably
requested by the Agent, under the laws of such jurisdiction to ensure the
validity, perfection and priority of the security interest of the Agent.
 
5.3           Maintenance of Insurance.  (a)   Each Grantor agrees to comply
with the terms of Section 5.02 of the Credit Agreement and shall maintain the
insurance required pursuant to Section 5.02 in respect of the Collateral and its
assets.
 
(b)           Such Grantor shall deliver to the Agent on behalf of the Secured
Parties, (i) upon request of any Secured Party from time to time, full
information as to the insurance carried, (ii) promptly following receipt of
notice from any insurer, a copy of any notice of cancellation or material change
in coverage from that existing on the Closing Date, (iii) forthwith, notice of
any cancellation or nonrenewal of coverage by such Grantor, and (iv) promptly
after such information is available to such Grantor, full information as to any
claim for an amount in excess of $15,000,000 with respect to any property and
casualty insurance policy maintained by such Grantor.  The Agent and
Administrative Agent shall be named as additional insured on all such liability
insurance policies of such Grantor and the Agent shall be named as loss payee on
all property and casualty insurance policies of such Grantor.
 
5.4           Maintenance of Perfected Security Interest; Further
Documentation.  (a)  Except to the extent this Agreement expressly does not
require such perfection, such Grantor shall maintain the security interest
created by this Agreement as a perfected security interest having at least the
priority described in Section 4.3 and shall defend such security interest
against the claims and demands of all Persons whomsoever.
 
(b)           Such Grantor shall furnish to the Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Agent may reasonably request, all in reasonable detail.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           At any time and from time to time, upon the written request of the
Agent, and at the sole expense of such Grantor, such Grantor shall promptly and
duly authorize, execute and deliver, and have recorded, such further instruments
and documents and take such further actions as the Agent may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted, including, without limitation,
(i) the filing of any financing or continuation statements under the Uniform
Commercial Code (or other similar laws) in effect in any jurisdiction with
respect to the security interests created hereby and (ii) in the case of
Investment Property, Deposit Accounts and any other relevant Collateral, taking
any actions necessary to enable the Agent to obtain “control” (within the
meaning of the applicable Uniform Commercial Code) with respect thereto to the
extent required hereunder, including without limitation, executing and
delivering and causing the relevant depositary bank or securities intermediary
to execute and deliver a control agreement in form and substance reasonably
satisfactory to the Agent.
 
(d)           In the event that a Grantor hereafter acquires any Collateral of a
type described in Section 4.6(a) hereof, it shall promptly notify the Agent in
writing and, except to the extent this Agreement expressly does not require such
perfection, take such actions, execute such documents and make such filings all
at such Grantor’s expense as the Agent may reasonably request in order to ensure
that the Agent has a valid, perfected, first priority security interest in such
Collateral, subject to any Permitted Collateral Liens.  Notwithstanding the
foregoing, no Grantor shall be required to notify the Agent or take any such
action unless the Collateral is of a material value or is material to such
Grantor’s business.
 
(e)           To ensure that a Lien and security interest is granted on any
asset that would otherwise constitute Excluded Assets described in clause (i) or
(ii) of the definition thereof, such Grantor shall use commercially reasonable
efforts to obtain any required consents from any Person with respect to any
permit or license or any contractual obligation with such Person entered into by
such Grantor from and after the Closing Date that requires such consent as a
condition to the creation by such Grantor of a Lien hereunder on any right,
title or interest in such permit, license or contractual obligation or asset or
property or any Equity Interests related thereto.  To the extent creation
hereunder of any such Lien requires consent of any Grantor, each Grantor hereby
consents to the security interest created hereunder.
 
5.5           Changes in Locations, Name, Jurisdiction of Incorporation,
Etc.  Such Grantor will not, except upon fifteen (15) days’ prior written notice
to the Agent (or such shorter period of notice acceptable to the Agent) and
delivery to the Agent of duly authorized and, where required, executed copies of
(a) all additional financing statements and other documents reasonably requested
by the Agent to maintain the validity, perfection and priority of the security
interests provided for herein and (b) if applicable, a written supplement to
Schedule 5 showing any additional location at which Inventory or Equipment
(other than Inventory or Equipment that is in transit or that constitutes mobile
goods) shall be kept:
 
                                                (i)  permit any of the Inventory
or Equipment (other than Inventory or Equipment that is in transit or that
constitutes mobile goods) to be kept at a location other than those listed on
Schedule 5;
 
 
 
 

--------------------------------------------------------------------------------

 
                                                
 
                                                (ii) without limiting the
prohibitions on mergers involving the Grantors contained in the Credit
Agreement, change its legal name, jurisdiction of organization or the location
of its chief executive office or sole place of business, if applicable, from
that referred to in Section 4.4; or
 
                                                (iii) change its legal name,
identity or structure to such an extent that any financing statement filed by
the Agent in connection with this Agreement would become misleading (it being
understood and agreed that the amendment and restatement of the LP Agreement to
be made in connection with the MLP IPO shall be permitted hereunder).
 
5.6           Notices.  Such Grantor will advise the Agent promptly, in
reasonable detail, of:
 
(a)           any Lien (other than any Lien permitted by the Credit Agreement)
on any of the Collateral which would adversely affect the ability of the Agent
to exercise any of its remedies hereunder; and
 
(b)           the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby, taken as a whole.
 
5.7           Investment Property.  (a)  If such Grantor shall become entitled
to receive or shall receive any stock or other ownership certificate (including,
without limitation, any certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), or
option or rights in respect of the capital stock or other Pledged Equity
Interest of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of or other ownership interests in
the Pledged Equity Interests, or otherwise in respect thereof, such Grantor
shall accept the same as the agent of the Secured Parties, hold the same in
trust for the Secured Parties and deliver the same forthwith to the Agent in the
exact form received, duly endorsed by such Grantor to the Agent, if required,
together with an undated stock power covering such certificate duly executed in
blank by such Grantor, to be held by the Agent, subject to the terms hereof, as
additional collateral security for the Secured Obligations.  If an Event of
Default shall have occurred and be continuing, any sums paid upon or in respect
of the Pledged Equity Interests upon the liquidation or dissolution of any
Issuer shall be paid over to the Agent to be held by it hereunder as additional
collateral security for the Secured Obligations, and in case any distribution of
capital shall be made on or in respect of the Pledged Equity Interests or any
property shall be distributed upon or with respect to the Pledged Equity
Interests pursuant to the recapitalization or reclassification of the capital of
any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Agent, be delivered to the Agent to be held by it hereunder as
additional collateral security for the Secured Obligations.  If an Event of
Default shall have occurred and be continuing and any sums of money or property
so paid or distributed in respect of the Pledged Equity Interests shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Agent, hold such money or property in trust for the
Secured Parties, segregated from other funds of such Grantor, as additional
collateral security for the Secured Obligations.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)          Without the prior written consent of the Agent, such Grantor will
not (i) vote to enable, or take any other action to permit, any Issuer to amend
its Organizational Documents in any manner that materially changes the rights of
such Grantor with respect to any Pledged Equity Interests or adversely affects
the validity, perfection or priority of the Agent’s security interest therein,
(ii) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Agent to sell, assign or transfer any of the Investment
Property or Proceeds thereof or any interest therein, (iii) cause or permit any
Issuer of any Pledged Partnership Interests or Pledged LLC Interests which are
not securities (for purposes of the UCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Partnership Interests or Pledged
LLC Interests to be treated as securities for purposes of the UCC; provided,
however, that notwithstanding the foregoing, if any issuer of any Pledged
Partnership Interests or Pledged LLC Interests takes any such action in
violation of the foregoing in this clause (iii), such Grantor shall promptly
notify the Agent in writing of any such election or action and, in such event,
shall take all steps necessary or advisable to establish the Agent’s “control”
thereof or (iv) except for those issued to the Grantors and subject to a valid
and perfected security interest in favor of the Agent, permit any Issuer (other
than the MLP) of Pledged Equity Interests to issue any Equity Interests of any
nature or issue securities convertible into or granting the right to purchase or
exchange for any Equity Interests of any Issuer.
 
(c)           Each Grantor which is an Issuer agrees that (i) it will be bound
by the terms of this Agreement relating to the Pledged Equity Interests issued
by it and will comply with such terms insofar as such terms are applicable to
it, (ii) it will notify the Agent promptly in writing of the occurrence of any
of the events described in Section 5.7(a) with respect to the Pledged Equity
Interests issued by it and (iii) the terms of Section 5.8(c) shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 5.8(c) with respect to the Pledged Equity Interests issued
by it.  In addition, each Grantor which is either an Issuer or an owner of any
Pledged Equity Interests hereby consents to the grant by each other Grantor of
the security interest hereunder in favor of the Agent and to the transfer of any
Pledged Equity Interest to the Agent or its nominee following an Event of
Default and to the substitution of the Agent or its nominee as a partner, member
or shareholder or other equity holder of the Issuer of the related Pledged
Equity Interest.
 
5.8           Voting and Other Rights with Respect to Pledged
Securities.  (a)  Unless an Event of Default shall have occurred and be
continuing, each Grantor shall be permitted to receive all cash dividends paid
in respect of the Pledged Equity Interests and all payments made in respect of
the Pledged Notes or Pledged Debt Securities, in each case paid in the normal
course of business of the relevant Issuer, to the extent permitted by the Credit
Agreement, and to exercise all voting and corporate rights with respect to the
Pledged Equity Interests; provided, however, that no vote shall be cast or
corporate or other ownership right exercised or other action taken which, in the
Agent’s reasonable judgment, would have a material adverse effect on the
aggregate value of the Collateral or which would be inconsistent with or result
in any violation of any provision of the Credit Agreement, this Agreement or any
other Loan Document.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)           If an Event of Default shall occur and be continuing:  (i) all
rights of each Grantor to exercise or refrain from exercising the voting and
other consensual rights with respect to Pledged Securities which it would
otherwise be entitled to exercise shall cease and all such rights shall
thereupon become vested in the Agent who shall thereupon have the sole right,
but shall be under no obligation, to exercise or refrain from exercising such
voting and other consensual rights and (ii) the Agent shall have the right,
without notice to any Grantor, to transfer all or any portion of the Pledged
Securities to its name or the name of its nominee or agent.  In addition, the
Agent shall have the right at any time, without notice to any Grantor, to
exchange any certificates or instruments representing any Pledged Securities for
certificates or instruments of smaller or larger denominations.  In order to
permit the Agent to exercise the voting and other consensual rights which it may
be entitled to exercise pursuant hereto and to receive all dividends and other
distributions which it may be entitled to receive hereunder each Grantor shall
promptly execute and deliver (or cause to be executed and delivered) to the
Agent all proxies, dividend payment orders and other instruments as the Agent
may from time to time reasonably request and each Grantor acknowledges that the
Agent may utilize the power of attorney set forth herein.
 
(c)           Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Agent if an Event of Default has occurred and
is continuing.
 
5.9           Receivables.  (a)  Other than in the ordinary course of business
and so long as no Event of Default shall have occurred and be continuing, such
Grantor will not (i) grant any extension of the time of payment of any
Receivable, (ii) compromise or settle any Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any Receivable, (iv) allow any credit or discount whatsoever on any
Receivable or (v) amend, supplement or modify any Receivable in any manner that
could adversely affect the value thereof.
 
(b)           Such Grantor will deliver to the Agent a copy of each material
demand, notice or document received by it that questions or calls into doubt the
validity or enforceability of more than 5% of the aggregate amount of the then
outstanding Receivables.
 
5.10         Intellectual Property.  (a)  Such Grantor (either itself or through
licensees) will not, without the prior written consent of the Agent, discontinue
use of any Material Intellectual Property, or do any act or omit to do any act
whereby any Material Intellectual Property may lapse, become abandoned,
cancelled, dedicated to the public, forfeited, or otherwise impaired, or abandon
any application or any right to file an application for a Copyright, Patent, or
Trademark constituting Material Intellectual Property.
 
(b)           Such Grantor shall take all reasonable steps, including in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office, any state registry or any foreign counterpart of the
foregoing, to pursue any application and maintain any registration or issuance
of each Trademark, Patent, and Copyright owned by or exclusively licensed to
such Grantor and constituting Material Intellectual Property, including, but not
limited to, those applications and registrations listed on Schedule 7.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Such Grantor agrees that, should it hereafter (i) obtain an
ownership interest in any item of Intellectual Property, (ii) obtain an
exclusive license to any Copyrights, (iii) (either by itself or through any
agent, employee, licensee, or designee) file any application for the
registration or issuance of any Intellectual Property with the United States
Patent and Trademark Office, the United States Copyright Office, or any similar
office or agency in any other country or in any political subdivision of any of
the foregoing, or (iv) should it file a Statement of Use or an Amendment to
Allege Use with respect to any “intent-to-use” Trademark application (the items
in clauses (i), (ii), (iii) and (iv), collectively, the “After-Acquired
Intellectual Property”), then the provisions of Section 3 shall automatically
apply thereto, and any such After-Acquired Intellectual Property shall
automatically become part of the Collateral, and, to the extent such
After-Acquired Intellectual Property constitutes Material Intellectual Property,
and such Grantor shall (A) give prompt written notice thereof to the Agent in
accordance herewith, (B) provide the Agent promptly with an amended Schedule 7
hereto and (C) promptly take the actions specified in Section 5.10(d) with
respect thereto.
 
(d)           Such Grantor shall execute Intellectual Property Security
Agreements with respect to the Material Intellectual Property included in the
Collateral as of the date hereof, as well as any After-Acquired Intellectual
Property that constitutes Material Intellectual Property, in substantially the
form of Exhibits C-1, C-2, or C-3, as applicable, in order to record the
security interest granted herein to the Agent for the benefit of the Secured
Parties with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, and such Grantor shall promptly execute and
deliver, and have recorded, any and all other agreements, instruments,
documents, and papers as the Agent may reasonably request to evidence the
Secured Parties’ security interest in any such Material Intellectual Property
with any other applicable offices, agencies, or Governmental Authorities.
 
(e)           Such Grantor shall use commercially reasonable efforts (which
shall not require the payment of additional consideration) so as not to permit
the inclusion in any contract to which it hereafter becomes a party of any
provision that could or may in any way materially impair or prevent the creation
of a security interest in, or the assignment of, such Grantor’s rights and
interests in any property that constitutes Material Intellectual Property.
 
(f)            Such Grantor shall not infringe, misappropriate, dilute, or
otherwise violate the Intellectual Property rights of any other Person in any
manner which could reasonably be expected to have a Material Adverse Effect.  In
the event that any Person initiates, or threatens in writing to initiate, any
action or proceeding alleging that such Grantor, or the conduct of such
Grantor’s business, infringes, misappropriates, dilutes, or otherwise violates
the Material Intellectual Property of any other Person, and such action or
proceeding could reasonably be expected to have a Material Adverse Effect, such
Grantor shall promptly notify the Agent after it learns thereof.
 
(g)           In the event that any Material Intellectual Property owned by or
exclusively licensed to any Grantor is infringed, misappropriated, diluted or
otherwise violated by another Person, such Grantor shall (i) promptly take all
reasonable actions to stop such infringement, misappropriation, dilution or
other violation and protect its rights in such Material Intellectual Property
including, but not limited to, the initiation of a suit for injunctive relief
and to recover damages, and (ii) promptly notify the Agent after it learns
thereof.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(h)          With respect to any Trademarks of such Grantor constituting
Material Intellectual Property, such Grantor shall use commercially reasonable
efforts to maintain the level of the quality of products sold and services
rendered under any of such Trademarks at a level at least substantially
consistent with the quality of such products and services as of the date hereof,
and such Grantor shall take commercially reasonable steps to ensure that
licensees of such Trademarks use such consistent standards of quality.
 
(i)            Such Grantor shall, within thirty (30) days of the creation or
acquisition or exclusive license of any copyrightable work that constitutes
Material Intellectual Property (or such longer period that is acceptable to the
Agent), apply to register the Copyright in the United States Copyright Office
or, where appropriate, any foreign counterpart and, in the case of an exclusive
Copyright License in respect of a registered Copyright, record such license, in
the United States Copyright Office or, where appropriate, any foreign
counterpart.
 
(j)            Such Grantor shall take all steps reasonably necessary to protect
the secrecy of all Trade Secrets constituting Material Intellectual Property,
including, without limitation, entering into confidentiality agreements with
employees and consultants and labeling and restricting access to secret
information and documents.
 
5.11         Government Receivables.  If any Grantor shall at any time after the
date of this Agreement acquire or become the beneficiary of Receivables in
excess of $5,000,000 in the aggregate in respect of which the Account Debtor is
a Governmental Authority, such Grantor shall promptly notify the Agent and, upon
the request of the Agent, shall take any steps reasonably requested by the Agent
to perfect the Lien of the Agent for the benefit of the Secured Parties therein,
and to make such Lien enforceable against the Account Debtor.


5.12         Commercial Tort Claims.  Within thirty (30) days after the date of
any additional commercial tort claims asserted since Schedule 8 was last
delivered (to the extent that such additional commercial tort claims are greater
than $5,000,000) (or such longer period that is acceptable to the Agent), each
Grantor shall provide the Agent with an amended or supplemented Schedule 8 to
reflect such additional commercial tort claims.
 
SECTION 6.   REMEDIAL PROVISIONS
 
6.1           Certain Matters Relating to Receivables.   (a)  The Agent shall
have the right to make test verifications of the Receivables in any manner and
through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Agent may require in
connection with such test verifications; provided, that so long as no Event of
Default has occurred and is continuing, any test verifications will be made in
the name of the relevant Grantor.  At any time and from time to time, upon the
Agent’s request and at the expense of the relevant Grantor, such Grantor shall
cause independent public accountants or others satisfactory to the Agent to
furnish to the Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)          The Agent hereby authorizes each Grantor to collect such Grantor’s
Receivables and each Grantor hereby agrees to continue to collect all amounts
due or to become due to such Grantor under the Receivables and any Supporting
Obligation in respect thereof and diligently exercise each material right it may
have under any Receivable and any such Supporting Obligation, in each case, at
its own expense consistent with its reasonable business judgment; provided,
however, that the Agent may curtail or terminate such authority at any time
after the occurrence and during the continuance of an Event of Default.  If
required by the Agent at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
by any Grantor, (i) shall forthwith (and, in any event, within two (2) Business
Days or such longer period that is acceptable to the Agent) be deposited by such
Grantor in the exact form received, duly endorsed by such Grantor to the Agent
if required, in a Collateral Account maintained under the sole dominion and
control of the Agent, subject to withdrawal by the Agent for the account of the
Secured Parties only as provided in Section 6.4, and (ii) until so turned over,
shall be held by such Grantor in trust for the Secured Parties, segregated from
other funds of such Grantor.  Each such deposit of Proceeds of Receivables shall
be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.
 
(c)            If an Event of Default has occurred and is continuing, at the
Agent’s request, each Grantor shall deliver to the Agent all original and other
documents then in the possession of such Grantor evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables, including,
without limitation, all original orders, invoices and shipping receipts then in
the possession of such Grantor.
 
6.2           Communications with Obligors.  (a)  The Agent in its own name or
in the name of others may at any time after the occurrence and during the
continuance of an Event of Default communicate with obligors under the
Receivables to verify with them to the Agent’s satisfaction the existence,
amount and terms of any Receivables.
 
(b)           The Agent may at any time after the occurrence and during the
continuation of an Event of Default notify, or require any Grantor to so notify,
the Account Debtor or counterparty on any Receivable of the security interest of
the Agent therein. In addition, after the occurrence and during the continuance
of an Event of Default, the Agent may upon written notice to the applicable
Grantor, notify, or require any Grantor to notify, the Account Debtor or
counterparty to make all payments under the Receivable directly to the Agent.
 
6.3           Proceeds to be Turned Over To Agent.  In addition to the rights of
the Secured Parties specified in Section 6.1 with respect to payments of
Receivables, if an Event of Default shall occur and be continuing, all Proceeds
received by any Grantor consisting of cash, checks and other near-cash items
shall be held by such Grantor in trust for the Secured Parties, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the Agent in the exact form received by such Grantor (duly
endorsed by such Grantor to the Agent, if required).  All Proceeds received by
the Agent hereunder shall be held by the Agent in a Collateral Account
maintained under its sole dominion and control.  All Proceeds while held by the
Agent in a Collateral Account (or by such Grantor in trust for the Secured
Parties) shall continue to be held as collateral security for all the Secured
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.4.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6.4          Application of Proceeds.  (a)  Subject to Section 6.4(b) below, at
such intervals as may be agreed upon by the Borrower and the Agent (acting with
the consent of the Required Lenders), or, if an Event of Default shall have
occurred and be continuing, at any time at the Agent’s election, the Agent may
(and, if directed by the Required Lenders, shall), notwithstanding the
provisions of Section 2.12 of the Credit Agreement, apply all or any part of the
Collateral and/or net Proceeds thereof (after deducting fees and expenses as
provided in Section 6.5) realized through the exercise by the Agent of its
remedies hereunder, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Section 2 (all references in this Section
6.4 to Proceeds shall include proceeds of such guarantee), in payment of the
Secured Obligations.  The Agent shall apply any such Collateral or Proceeds to
be applied in the following order:
 
First, (i) to the Agent and the Administrative Agent to pay incurred and unpaid
fees and expenses under the Loan Documents; and (ii) to the Qualified
Counterparties to pay incurred and unpaid fees and expenses under the Secured
Hedging Agreements, and, if the amount of such Collateral and/or Proceeds are
insufficient to pay the amounts in clauses (i) and (ii) in full, such Collateral
and/or Proceeds shall be allocated between the Administrative Agent on the one
hand and each of the Qualified Counterparties on the other hand pro rata
according to the amounts of the incurred and unpaid fees and expenses owing to
the Administrative Agent and the other Secured Parties represented by the
Administrative Agent on the one hand and the amounts of the incurred and unpaid
fees and expenses owing to each Qualified Counterparty on the other hand;
 
Second, (i) to the Administrative Agent in respect of Credit Agreement
Obligations then due and owing and remaining unpaid for application by the
Administrative Agent in accordance with the terms of the Credit Agreement and
(ii) to the Qualified Counterparties in respect of amounts then due and owing
and remaining unpaid in respect of the Secured Hedging Agreements, including the
guaranty thereof pursuant to Section 2 hereof, for application by the Qualified
Counterparties in accordance with the terms of their respective Secured Hedging
Agreements, and, if the amount of such Collateral and/or Proceeds are
insufficient to pay the amounts in clauses (i) and (ii) in full, such Collateral
and/or Proceeds shall be allocated between the Administrative Agent on the one
hand and each of the Qualified Counterparties on the other hand pro rata
according to the amounts of such Secured Obligations owing to the Administrative
Agent and the other Secured Parties represented by the Administrative Agent on
the one hand and the amounts of such Secured Obligations owing to each Qualified
Counterparty on the other hand;
 
Third, (i) to the Administrative Agent in respect of all Credit Agreement
Obligations, (other than those under clause second above) for prepayment of such
Credit Agreement Obligations in accordance with the terms of the Credit
Agreement; and (ii) to the Qualified Counterparties in respect of all Secured
Obligations under the Secured Hedging Agreements, including the guaranty thereof
pursuant to Section 2 hereof, (other than those under clause second above) for
prepayment of such Secured Obligations in accordance with their respective
Secured Hedging Agreements, and, if the amount of such Collateral and/or
Proceeds are insufficient to pay the amounts in clauses (i) and (ii) in full,
such Collateral and/or Proceeds shall be allocated between the Administrative
Agent on the one hand and each of the Qualified Counterparties on the other hand
pro rata according to the amounts of such obligations owing to the
Administrative Agent and the other Secured Parties represented by the
Administrative Agent on the one hand and the amounts of such obligations owing
to each Qualified Counterparty on the other hand.  For purposes of making any
such allocation in respect of any Secured Hedging Agreement that has not then
terminated, the obligations in respect of such Secured Hedging Agreement shall
be calculated as if such Secured Hedging Agreement had terminated on such day
with the Qualified Counterparty as the non-defaulting party thereunder; and
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Fourth, any balance of such Proceeds remaining after a Discharge of the Secured
Obligations shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same and any Collateral remaining after a Discharge of
Secured Obligations shall be returned to the applicable Grantor or to whomsoever
may be lawfully entitled to receive the same.
 
Any Proceeds not applied shall be held by the Agent as Collateral.
 
In addition, with respect to any proceeds of Insurance received by the Agent,
(x) if no Event of Default shall have occurred and be continuing, (i) such
Insurance Proceeds shall be returned to the Grantors if permitted or required by
the Credit Agreement or (ii) if not so permitted or required by the Credit
Agreement, then such Insurance Proceeds shall be applied in accordance with this
Section 6.4(a) and (y) if an Event of Default shall have occurred and be
continuing, then such Insurance Proceeds shall be applied in accordance with
this Section 6.4(a).
 
For the avoidance of doubt, no proceeds, moneys or balances of any collection or
sale of Collateral pledged by any Grantor that does not constitute an “eligible
contract participant” as defined in the Commodity and Exchange Act and the
regulations thereunder shall be applied to the payment of any Secured
Obligations or Obligations that are Excluded Swap Obligations.
 
(b)           Notwithstanding the foregoing, with respect to any Letters of
Credit issued by an Issuing Bank, if such Issuing Bank, or the Agent on behalf
of such Issuing Bank, shall have received any Collateral to “cash collateralize”
any such Letter of Credit, all such Collateral shall first be applied to satisfy
any reimbursement obligations and other obligations owing to the Issuing Bank in
respect of such Letter of Credit before it may be applied as set forth in
Section 6.4(a).
 
6.5           Code and Other Remedies.  (a)  If an Event of Default shall occur
and be continuing, the Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights and remedies of a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) and all rights under
any other applicable law or in equity.  Without limiting the generality of the
foregoing, the
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Agent, without demand of performance or other demand, defense, presentment,
protest, advertisement or notice of any kind (except any notice required by law
referred to below) to or upon any Grantor or any other Person (all and each of
which demands, presentments, protests, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, license, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of any Secured Party, on the
Internet or elsewhere upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery without assumption of any credit risk.  The Agent may store, repair or
recondition any Collateral or otherwise prepare any Collateral for disposal in
the manner and to the extent that the Agent reasonably deems appropriate.  Each
Secured Party shall have the right upon any such public sale or sales, and, to
the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold or to become the licensor of all
or any such Collateral, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released.  For purposes of
bidding and making settlement or payment of the purchase price for all or a
portion of the Collateral sold at any such sale made in accordance with the UCC
or other applicable laws, including, without limitation, the Bankruptcy Code,
the Agent, as agent for and representative of the Secured Parties (but not any
Secured Party or Secured Parties in its or their respective individual
capacities unless the Controlling Parties shall otherwise agree in writing),
shall be entitled to credit bid and use and apply the Secured Obligations (or
any portion thereof) as a credit on account of the purchase price for any
Collateral payable by the Agent at such sale, such amount to be apportioned
ratably to the Secured Obligations of the Secured Parties in accordance with
their pro rata share of such Secured Obligations.  Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.  Each Grantor agrees that, to the extent notice
of sale shall be required by law, at least ten (10) days’ notice to such Grantor
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification.  The Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given.  The Agent may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.  The Agent may sell the Collateral without giving any warranties as
to the Collateral.  The Agent may specifically disclaim or modify any warranties
of title or the like.  The foregoing will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.  Each Grantor
agrees that it would not be commercially unreasonable for the Agent to dispose
of the Collateral or any portion thereof by using Internet sites that provide
for the auction of assets of the types included in the Collateral or that have
the reasonable capability of doing so, or that match buyers and sellers of
assets.  Each Grantor hereby waives any claims against the Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price which might have been obtained at a
public sale, even if the Agent accepts the first offer received and does not
offer such Collateral to more than one offeree.  Each Grantor further agrees, at
the Agent’s request, to assemble the Collateral and make it available to the
Agent at places which the Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere.  The Agent shall have the right to enter onto
the property where any Collateral is located without any obligation to pay rent
and take possession thereof with or without judicial process.  The Agent shall
have no obligation to marshal any of the Collateral.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The Agent shall deduct from such Proceeds all reasonable costs and
expenses of every kind incurred in connection with the exercise of its rights
and remedies against the Collateral or incidental to the care or safekeeping of
any of the Collateral or in any way relating to the Collateral or the rights of
the Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements.  Any net Proceeds remaining after such
deductions shall be applied or retained by the Agent in accordance with Section
6.4.  Only after such application and after the payment by the Agent of any
other amount required by any provision of law, including, without limitation,
Section 9-615(a) of the UCC, need the Agent account for the surplus, if any, to
any Grantor.  If the Agent sells any of the Collateral upon credit, the Grantor
will be credited only with payments actually made by the purchaser and received
by the Agent.  In the event the purchaser fails to pay for the Collateral, the
Agent may resell the Collateral and the applicable Grantor shall be credited
with proceeds of the sale.  To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise by it or them of any rights hereunder.
 
(c)           In the event of any Disposition of any of the Intellectual
Property, the goodwill of the business connected with and symbolized by any
Trademarks subject to such Disposition shall be included, and the applicable
Grantor shall supply the Agent or its designee with such Grantor’s know-how and
expertise, and with documents and things embodying the same, relating to the
exploitation of such Intellectual Property, including the manufacture,
distribution, advertising and sale of products or the provision of services
under such Intellectual Property, and such Grantor’s customer lists and other
records and documents relating to such Intellectual Property and to the
manufacture, distribution, advertising and sale of such products and services.
 
(d)           For the purpose of enabling the Agent to exercise rights and
remedies under this Section 6.5 (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, license out, convey, transfer or grant options to purchase any
Collateral) at such time as the Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby grants to the Agent, for the
benefit of the Secured Parties, (i) an irrevocable, nonexclusive, and assignable
license (exercisable without payment of royalty or other compensation to such
Grantor), subject, in the case of Trademarks, to sufficient rights to quality
control and inspection in favor of such Grantor to avoid the risk of
invalidation of such Trademarks, to use, practice, license, sublicense, and
otherwise exploit any and all Intellectual Property now owned or held or
hereafter acquired or held by such Grantor (which license shall include access
to all media in which any of the licensed items may be recorded or stored and to
all software and programs used for the compilation or printout thereof) and (ii)
an irrevocable license (without payment of rent or other compensation to such
Grantor) to use, operate and occupy all real property owned, operated, leased,
subleased, or otherwise occupied by such Grantor.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
6.6           Effect of Securities Laws.     Each Grantor recognizes that the
Agent may be unable to effect a public sale of any or all of the Pledged Equity
Interests or the Pledged Debt Securities by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Agent shall be under no
obligation to delay a sale of any of the Pledged Equity Interests or the Pledged
Debt Securities for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.
 
6.7           Deficiency.  Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Secured Obligations and the fees and disbursements of
any attorneys employed by any Secured Party to collect such deficiency.
 
SECTION 7.   POWER OF ATTORNEY AND FURTHER ASSURANCES
 
7.1           Agent’s Appointment as Attorney-in-Fact, Etc.  (a)  Each Grantor
hereby irrevocably constitutes and appoints the Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:
 
                (i)     in the name of such Grantor or its own name, or
otherwise, take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any
Receivable or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Agent for the purpose of collecting any and all such moneys
due under any Receivable or with respect to any other Collateral whenever
payable;
 
                (ii)    in the case of any Intellectual Property, execute and
deliver, and have recorded, any and all agreements, instruments, documents and
papers as the Agent may request to evidence the Secured Parties’ security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;
 
                (iii)   pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or purchase any insurance
called for by the terms of the Loan Documents and pay all or any part of the
premiums therefor and the costs thereof;
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
                                                (iv)  execute, in connection
with any sale provided for in Sections 6.5 or 6.6, any endorsements, assignments
or other instruments of conveyance or transfer with respect to the Collateral;
and
 
                                                (v)   (1) direct any party
liable for any payment under any of the Collateral to make payment of any and
all moneys due or to become due thereunder directly to the Agent or as the Agent
shall direct; (2) ask or demand for, collect, and receive payment of and receipt
for, any and all moneys, claims and other amounts due or to become due at any
time in respect of or arising out of any Collateral; (3) sign and endorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral; (4) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (6)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Agent may deem
appropriate; (7) assign any Copyright, Patent or Trademark (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Agent shall in its reasonable discretion determine; and
(8) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Agent were the absolute owner thereof for all purposes, and do, at the Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Agent reasonably deems necessary to protect, preserve or
realize upon the Collateral and the Secured Parties’ security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.
 
Anything in this Section 7.1(a) to the contrary notwithstanding, the Agent
agrees that, except as provided in Section 7.1(b), it will not exercise any
rights under the power of attorney provided for in this Section 7.1(a) unless an
Event of Default shall have occurred and be continuing.
 
(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement; provided, however, that unless an Event of
Default has occurred and is continuing or time is of the essence, the Agent
shall not exercise this power without first making demand on the Grantor and the
Grantor failing to promptly comply therewith.
 
(c)           The expenses of the Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Revolving Loans that are ABR Loans under the Credit
Agreement, from the date of payment by the Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Agent on demand.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Each Grantor hereby ratifies all that such attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until a Discharge of the Secured Obligations.
 
7.2          Authorization of Financing Statements.  Each Grantor acknowledges
that pursuant to Section 9-509(b) of the UCC and any other applicable law the
Agent is authorized to file or record financing or continuation statements, and
amendments thereto, and other filing or recording documents or instruments with
respect to the Collateral in such form and in such offices as the Agent
reasonably determines appropriate to perfect or maintain the perfection of the
security interests of the Agent under this Agreement.  Each Grantor agrees that
such financing statements may describe the collateral in the same manner as
described in the Security documents or as “all assets” or “all personal
property” of the such Grantor, whether now owned or hereafter existing or
acquired by the such Grantor or such other description as the Agent, in its
reasonable judgment, determines is necessary or advisable.  A photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction.
 
7.3           Further Assurances.  Each Grantor agrees that from time to time,
at the expense of such Grantor, it shall promptly execute and deliver all
further instruments and documents and take all further action that may be
necessary or desirable, or that the Agent may reasonably request, in order to
create and/or maintain the validity, (except to the extent this Agreement
expressly does not require such perfection) perfection or priority of and
protect any security interest granted or purported to be granted hereby or to
enable the Agent to exercise and enforce its rights and remedies hereunder in
respect of any Collateral.  Without limiting the generality of the foregoing,
each Grantor shall:
 
                                                (i)    file such financing or
continuation statements, or amendments thereto, record security interests in
Intellectual Property and execute and deliver such other agreements,
instruments, endorsements, powers of attorney or notices, as the Agent may
reasonably request, in order to effect, reflect, (except to the extent this
Agreement expressly does not require such perfection) perfect and preserve the
security interests granted or purported to be granted hereby;
 
                                                (ii)   take all actions
necessary to ensure the recordation of appropriate evidence of the liens and
security interest granted hereunder in any Intellectual Property with any
intellectual property registry in which such Intellectual Property is registered
or issued or in which an application for registration or issuance is pending,
including, without limitation, the United States Patent and Trademark Office,
the United States Copyright Office and the various Secretaries of State;
 
                                                (iii)  at any reasonable time,
upon request by the Agent, assemble the Collateral and allow inspection of the
Collateral by the Agent or persons designated by the Agent;
 
 
 

--------------------------------------------------------------------------------

 
 
                                                (iv)  at the Agent’s request,
appear in and defend any action or proceeding that may affect such Grantor’s
title to or the Agent’s interest in all or any part of the Collateral; and
 
                                                (v)   furnish the Agent with
such information regarding the Collateral, including, without limitation, the
location thereof, as the Agent may reasonably request from time to time.
 
SECTION 8.   THE COLLATERAL AGENT
 
8.1           Authority of Agent.  (a)  Each Grantor acknowledges that the
rights and responsibilities of the Agent under this Agreement with respect to
any action taken by the Agent or the exercise or non-exercise by the Agent of
any option, voting right, request, judgment or other right or remedy provided
for herein or resulting or arising out of this Agreement shall, as between the
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Agent and the Grantors, the Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
 
(b)           The Agent has been appointed to act as Agent hereunder by the
Lenders and Issuing Banks and, by their acceptance of the benefits hereof, the
other Secured Parties.  The Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided that the Agent
shall, after the termination of all Commitments and payment in full of all
Obligations (other than contingent reimbursement and indemnification obligations
to the extent no unsatisfied claim with respect thereto has been asserted), the
expiration or termination of all Letters of Credit (other than Letters of Credit
that have been cash collateralized in a manner satisfactory to the applicable
Issuing Bank or as to which other arrangements satisfactory to the applicable
Issuing Bank have been made) and the termination of (and making of all payments
due by the Borrower in connection with) all Secured Hedging Agreements (or the
making of other arrangements reasonably acceptable to the applicable Qualified
Counterparty) (the “Discharge of the Credit Agreement Obligations”), exercise,
or refrain from exercising, any remedies provided for herein and otherwise act
in accordance with the instructions of the holders of a majority (the “Majority
Holders”) of the sum of the aggregate settlement or termination amount
(exclusive of expenses and similar payments but including any early termination
payments then due) under all Secured Hedging Agreements.  For purposes of the
foregoing sentence, the settlement or termination value for any hedge that has
not been terminated or closed out at the time of the relevant determination
shall be a termination, close-out unwind or equivalent value as calculated by
the appropriate swap counterparties and reported to the Agent upon request or,
if any such counterparty does not provide such calculation, such value as shall
be determined by the Agent in its reasonable discretion; provided that any
Secured Hedging Agreement with a termination or close-out amount that is a
negative number shall be disregarded for purposes of determining the Majority
Holders.  The provisions of the Credit Agreement relating to the Agent,
including without limitation, the provisions relating to resignation or removal
of the Agent (subject to Section 8.3(e) hereof) and the powers and duties and
immunities of the Agent, are incorporated herein by this reference and shall
survive any termination of the Credit Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
8.2           Duty of Agent.  The Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the UCC or otherwise, shall be to deal with it in the same
manner as the Agent deals with similar property for its own account.  Neither
the Agent nor any other Secured Party nor any of their respective officers,
directors, partners, employees, agents, attorneys or other advisors,
attorneys-in-fact or affiliates shall be liable for failure to demand, collect
or realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Secured Parties hereunder are solely to protect the Secured
Parties’ interests in the Collateral and shall not impose any duty upon any
Secured Party to exercise any such powers.  The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted solely and proximately from their own gross negligence or willful
misconduct.
 
8.3           Exculpation of the Agent.  (a)  The Agent shall not be responsible
to any Secured Party for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or of any Security Document
or the validity or perfection of any security interest or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
the Agent to the Secured Parties or by or on behalf of any Secured Party to the
Agent or any Secured Party in connection with the Security Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Loan Party or any other Person liable for the payment of any
Secured Obligations, nor shall the Agent be required to ascertain or inquire as
to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Security Documents or as to the
existence or possible existence of any Event of Default or Default or to make
any disclosures with respect to the foregoing.
 
(b)           Neither the Agent nor any of its officers, partners, directors,
employees or agents shall be liable to the Secured Parties for any action taken
or omitted by the Agent under or in connection with any of the Security
Documents except to the extent caused solely and proximately by the Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.  The Agent shall be entitled to
refrain from any  act or the taking of any action in connection herewith or any
of the other Security Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until the Agent shall
have been instructed in respect thereof
 
 
 
 

--------------------------------------------------------------------------------

 
 
by the Controlling Parties and, upon such instruction, the Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such written
instructions.  Without prejudice to the generality of the foregoing, (i) the
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any communication, instrument or document reasonably believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for the Grantors and
their Subsidiaries), accountants, experts and other professional advisors
selected by it; and (ii) no Secured Party shall have any right of action
whatsoever against the Agent as a result of the Agent acting or refraining from
acting hereunder or under any of the other Security Documents in accordance with
the Credit Agreement or, in the limited circumstances specified in Section
8.1(b) hereof, the instructions of the Majority Holders.
 
(c)           Without limiting the indemnification provisions of the Credit
Agreement, each of the Secured Parties not party to the Credit Agreement
severally agrees to indemnify the Agent, to the extent that the Agent shall not
have been reimbursed by any Loan Party, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
the Agent in exercising its powers, rights and remedies or performing its duties
hereunder or under the Security Documents or otherwise in its capacity as the
Agent in any way relating to or arising out of this Agreement or the other
Security Documents; provided, no such Secured Party shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely and
proximately from the Agent’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.  If any indemnity furnished to the Agent for any purpose shall, in
the opinion of the Agent, be insufficient or become impaired, the Agent may call
for additional indemnity and cease, or not commence, to do the acts
insufficiently indemnified against until such additional indemnity is furnished.
 
(d)           No direction given to the Agent which imposes, or purports to
impose, upon the Agent any obligation not set forth in or arising under this
Agreement or any other Security Document accepted or entered into by the Agent
shall be binding upon the Agent.
 
(e)           Prior to the Discharge of the Credit Agreement Obligations, the
Agent may resign at any time in accordance with Article VIII of the Credit
Agreement.  After the Agent’s resignation in accordance with Article VIII of the
Credit Agreement, the provisions of Section 8 hereof and of Article VIII of the
Credit Agreement shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent. Upon
the acceptance of any appointment as the Agent by a successor Agent in
accordance with Article VIII of the Credit Agreement, the retiring Agent shall
promptly transfer all Collateral within its possession or control to the
possession or control of the successor Agent and shall execute and deliver such
notices, instructions and assignments as may be necessary or desirable to
transfer the rights of the Agent in respect of the Collateral to the successor
Agent.  From and after the Discharge of the Credit Agreement Obligations, the
Majority Holders shall be entitled to appoint the successor Agent upon the
resignation of the Agent.
 
 
 
 

--------------------------------------------------------------------------------

 
 
8.4           Delegation of Duties.  The Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Security Document by or through any one or more sub-agents appointed by
the Agent.  The Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates.  All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Article 8 shall apply to any
such sub-agent and to any of the Affiliates of the Agent and any such
sub-agents, and shall apply to their respective activities as if such sub-agent
and Affiliates were named herein in connection with the transactions
contemplated hereby and by the Security Documents.  Notwithstanding anything
herein to the contrary, each sub-agent appointed by the Agent or an Affiliate of
the Agent or an Affiliate of any such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Loan Parties and the Secured Parties, and such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) shall
not be modified or amended without the consent of such sub-agent or Affiliate
acting in such capacity.
 
8.5           No Individual Foreclosure, Etc.  No Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce any
guarantee of the Secured Obligations except to the extent expressly contemplated
by this Agreement or the other Loan Documents, it being understood and agreed
that all powers, rights and remedies under the Loan Documents may be exercised
solely by the Agent on behalf of the Secured Parties in accordance with the
terms thereof.  Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
guarantees of the Secured Obligations provided hereunder and under any other
Loan Documents, to have agreed to the foregoing provisions and the other
provisions of this Agreement.  Without limiting the generality of the foregoing,
each Secured Party authorizes the Agent to credit bid all or any part of the
Secured Obligations held by it.
 
8.6           Qualified Counterparties.  No Qualified Counterparty that obtains
the benefits of the Security Documents or any Collateral by virtue of the
provisions of the Credit Agreement or of the Security Documents (other than as a
Majority Holder pursuant to the provisions of Section 8.1(b)) shall have any
right to notice of any action or to consent to, direct or object to any action
under any Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
or Issuing Bank and, in such case, only to the extent expressly provided in the
Loan Documents.  Notwithstanding any other provision of this Agreement to the
contrary, the Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Hedging Agreements unless the Agent has
received written notice of such Secured Obligations, together with such
supporting documentation as the Agent may request, from the applicable Qualified
Counterparty.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 9.   MISCELLANEOUS
 
9.1           Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.08 of the Credit Agreement.  After the Discharge of
the Credit Agreement Obligations, the provisions of this Agreement may be
waived, amended, supplemented or otherwise modified by a written instrument
executed by each Grantor and the Majority Holders.
 
9.2           Notices.  All notices, requests and demands to or upon the Agent
or any Grantor hereunder shall be effected in the manner provided for in Section
9.01 of the Credit Agreement; provided that any such notice, request or demand
to or upon any Grantor shall be addressed to such Grantor at its notice address
set forth on Schedule 1.
 
9.3           No Waiver by Course of Conduct; Cumulative Remedies.  No Secured
Party shall by any act (except by a written instrument pursuant to Section 9.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default.  No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
 
9.4           Enforcement Expenses; Indemnification.  (a)  Each Grantor agrees
to pay or reimburse each Secured Party for all its costs and expenses incurred
in collecting against such Grantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Grantor is a party, including, without limitation,
the fees and disbursements of counsel, to each Secured Party and of counsel to
the Agent; provided that payments or reimbursements of counsel shall be made
pursuant to and subject to the limitations contained in Section 9.05(a) of the
Credit Agreement.
 
(b)           Each Grantor agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.
 
(c)           Each Grantor agrees to pay, and to save the Secured Parties
(including all Indemnitees pursuant to Section 9.05 of the Credit Agreement)
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 9.05 of the Credit Agreement (it
being understood and agreed that the indemnification obligations set forth in
this Section 9.4(c) shall apply to the Secured Parties to the same extent that
they apply to the Agent, the Lenders and the Issuing Banks under the Credit
Agreement).
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Each Grantor agrees that the provisions of Section 2.19 of the
Credit Agreement are hereby incorporated herein by reference, mutatis mutandis,
and each Secured Party shall be entitled to rely on each of them as if they were
fully set forth herein.
 
(e)           The agreements in this Section shall survive repayment of the
Secured Obligations and all other amounts payable under the Credit Agreement and
the other Loan Documents and the Secured Hedging Agreements.
 
9.5           Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Agent  and any such
assignment, transfer or delegation without such consent shall be null and void.
 
9.6           Set-Off.  Each Grantor hereby irrevocably authorizes each Secured
Party (other than any Qualified Counterparty) at any time and from time to time
while an Event of Default pursuant to paragraphs (b), (c), (g) and (h) of
Article VII of the Credit Agreement shall have occurred and be continuing,
without notice to such Grantor or any other Grantor, any such notice being
expressly waived by each Grantor, to set-off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such party to or for the credit or the
account of such Grantor, or any part thereof in such amounts as such Secured
Party may elect, against and on account of the obligations and liabilities of
such Grantor to such Secured Party hereunder and claims of every nature and
description of such Secured Party against such Grantor, in any currency, whether
arising hereunder, under the Credit Agreement, any other Loan Document or
otherwise, as such Secured Party may elect, whether or not any Secured Party has
made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured, provided that, if such Secured Party is a
Lender or Issuing Bank, it complies with Section 9.06 of the Credit
Agreement.  If any right of set-off is exercised by any Qualified Counterparty
pursuant to the terms of any Secured Hedging Agreement, such Qualified
Counterparty hereby agrees to deliver to the Agent the value of the set-off and
appropriation permitted by this Section 9.6 for application in accordance with
Section 6.4.  Each Secured Party exercising any right of set-off shall notify
such Grantor promptly of any such set-off and the application made by such
Secured Party of the proceeds thereof, provided that the failure to give such
notice shall not affect the validity of such set-off and application.  The
rights of each Secured Party under this Section are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which such
Secured Party may have.
 
9.7           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile or other electronic imaging means), and all of such counterparts
taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g. “pdf” or “tif” format) shall be
effective as delivery of a manually executed counterpart hereof.
 
 
 
 

--------------------------------------------------------------------------------

 
 
9.8           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
9.9           Section Headings.  The section headings and Table of Contents used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.
 
9.10         Integration/Conflict.  This Agreement and the other Loan Documents
represent the entire agreement of the Grantors, the Guarantors, the Agent and
the other Secured Parties with respect to the subject matter hereof and thereof,
and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof and thereof.  There are no
promises, undertakings, representations or warranties by the Agent or any other
Secured Party relative to the subject matter hereof and thereof not expressly
set forth or referred to herein or therein.  In the event that any of the
Collateral hereunder is also subject to a valid and enforceable Lien under the
terms of a Mortgage securing the Secured Obligations and the terms thereof are
inconsistent with the terms of this Agreement, then with respect to such
Collateral, the terms of such Mortgage shall control in the case of fixtures and
real property leases, letting and licenses of, and contracts and agreements
relating to the lease of, real property, and the terms of this Agreement shall
control in the case of all other Collateral.
 
9.11         GOVERNING LAW.  THIS AGREEMENT AND ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS
OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW
(OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING
PERFECTION AND THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).
 
9.12         Submission to Jurisdiction; Waivers.  Each Grantor hereby
irrevocably and unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents (whether
arising in contract, tort or otherwise) to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York sitting in the Borough of Manhattan, and appellate courts from any
thereof;
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           agrees that all claims in respect of any such action or proceeding
shall be heard and determined in such New York state court or, to the fullest
extent permitted by applicable law, in such federal court;
 
(c)           agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law and that nothing in this
agreement or any other Loan Document shall affect any right that any Secured
Party may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against such Grantor or any of its
assets in the courts of any jurisdiction;
 
(d)           waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this section (and
irrevocably waives to the fullest extent permitted by applicable law the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court);
 
(e)           consents to service of process in the manner provided for notices
in Section 9.01 of the Credit Agreement (and agrees that nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law); and
 
(f)            waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover any special, exemplary, punitive or consequential
damages.
 
9.13         Acknowledgments.  Each Grantor hereby acknowledges that:
 
(a)            it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
 
(b)           no Secured Party has any fiduciary relationship with or duty to
any Grantor arising out of or in connection with this Agreement or any of the
other Loan Documents and the provisions of Section 9.19 of the Credit Agreement
are incorporated herein, mutatis mutandis (to apply to this Agreement rather
than the Credit Agreement), and the relationship between the Grantors, on the
one hand, and the Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
 
9.14         Additional Grantors.  Each Person that is required to become a
party to this Agreement pursuant to Section 5.12 of the Credit Agreement shall
become a Grantor and/or Guarantor as required by the Credit Agreement for all
purposes of this Agreement upon execution and delivery by such Person of an
Assumption Agreement in the form of Annex 1 hereto.
 
 
 
 

--------------------------------------------------------------------------------

 
 
9.15         Releases.  (a)  At such time as there has been a Discharge of the
Secured Obligations, the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Agent and each Grantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the
Grantors.  At the request and sole expense of any Grantor following any such
termination, the Agent shall deliver to such Grantor any Collateral held by the
Agent hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.
 
(b)           If any of the Collateral shall be Disposed of by any Grantor in a
transaction permitted by the Credit Agreement, then the Agent, at the request
and sole expense of such Grantor, shall execute and deliver to such Grantor all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral; provided, that the Grantor shall
have delivered to the Agent, at least ten (10) Business Days prior to the date
of the proposed release (or such shorter period acceptable to the Agent), a
written request for release identifying the relevant Grantor and Collateral to
be released, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents and that the Proceeds of such Disposition will be applied in
accordance therewith.  At the request and sole expense of the Borrower, a
Subsidiary Guarantor shall be released from its obligations hereunder if it
ceases to be a Wholly Owned Domestic Subsidiary that is required to be a
Guarantor in a transaction permitted by the Credit Agreement; provided, that the
Borrower shall have delivered to the Agent, at least ten (10) Business Days
prior to the date of the proposed release (or such shorter period acceptable to
the Agent), a written request for release identifying the relevant Subsidiary
Guarantor, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents and that the Proceeds of such Disposition will be applied in
accordance therewith.  In addition, the Liens created hereunder on any
Collateral shall be released, and a Subsidiary Guarantor shall be released from
its obligations hereunder, to the extent that such release is specifically
provided for in the Credit Agreement; provided, that the Borrower shall have
delivered to the Agent, at least ten (10) Business Days prior to the date of the
proposed release (or such shorter period acceptable to the Agent), a written
request for release identifying the relevant Collateral or Subsidiary Guarantor,
together with a certification by the Borrower stating that such transaction is
in compliance with the Credit Agreement.
 
(c)           Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement originally filed in connection herewith without the prior
written consent of the Agent, subject to such Grantor’s rights under Section
9-509(d)(2) of the UCC.
 
9.16         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
 
 
 
 

--------------------------------------------------------------------------------

 
 
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT, BREACH OF DUTY,
COMMON LAW, STATUTE OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.  EACH PARTY HERETO FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 
GRANTORS:
     
TALLGRASS ENERGY PARTNERS, LP
         
By
               
Name:
     
Title:
             
[Add additional signature blocks for additional Grantors]
                   
AGENT:
     
BARCLAYS BANK PLC,
as Collateral Agent
         
By
               
Name:
     
Title:
     

 
 

--------------------------------------------------------------------------------

 
 



Schedule 1
NOTICE ADDRESSES OF GUARANTORS
 
 

--------------------------------------------------------------------------------

 


Schedule 2
DESCRIPTION OF PLEDGED INVESTMENT PROPERTY




Pledged Stock:
Grantor
Issuer
Issuer’s Jurisdiction
Under New York UCC Section 9-305(a)(2)
Class of Stock
Stock Certificate No.
Percentage of Shares
No. of Shares
                                                       



Pledged Notes:
Grantor
Issuer
Payee
Principal Amount
                               



Pledged Debt Securities:
Grantor
Issuer
Issuer’s Jurisdiction
Under New York UCC Section 9-305(a)(2)
Payee
Principal Amount
                                       

 
 

--------------------------------------------------------------------------------

 


Pledged Security Entitlements:
Grantor
Issuer of
Financial Asset
Description of
Financial Asset
Securities Intermediary
(Name and Address)
Securities Account
(Number and Location)
Securities Intermediary’s Jurisdiction Under New York UCC Section 9-305(a)(3)
                                               

















Pledged Commodity Contracts:
Grantor
Description of
Commodity Contract
Commodity Intermediary
(Name and Address)
Commodity Account
(Number and Location)
Commodity Intermediary’s Jurisdiction Under New York UCC Section 9-305(a)(4)
                                       

 
 

--------------------------------------------------------------------------------

 


Pledged Partnership Interests:
Grantor
Issuer
Type of
Partnership Interest (e.g., General or Limited)
Certificated
(Y/N)
Certificate No.
(if any)
% of Outstanding Partnership Interests of the Partnership
                                               







Pledged LLC Interests:
Grantor
Issuer
Certificated
(Y/N)
Certificate No.
(if any)
No. of
Pledged Units
% of Outstanding LLC Interests of the Issuer
                                               







Other Pledged Equity Interests:
Grantor
Issuer
Class of Equity
Interests
Certificated
(Y/N)
Certificate No.
(if any)
% of Outstanding Equity Interests of the Issuer
                                               



 
 

--------------------------------------------------------------------------------

 




Deposit Accounts:
Grantor
Name of
Depositary Bank
Account Number
Account Name
                               

 
 

--------------------------------------------------------------------------------

 




Schedule 3
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS
Uniform Commercial Code Filings
[List each office where a financing statement is to be filed]
Copyright, Patent and Trademark Filings
[List all filings]
Actions with respect to Investment Property
[Describe all actions required to obtain “control” of Investment Property]
Other Actions
[Describe Deposit Account Control Agreements]
 
 

--------------------------------------------------------------------------------

 
Schedule 4
EXACT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE
OFFICE
Exact Legal Name
Jurisdiction of Organization
Organizational I.D.
Chief Executive Office or Sole Place of Business

 
 

--------------------------------------------------------------------------------

 


Schedule 5
LOCATION OF INVENTORY AND EQUIPMENT
Grantor Locations
 
 

--------------------------------------------------------------------------------

 


Schedule 6
MATERIAL EXCLUDED ASSETS


 
 

--------------------------------------------------------------------------------

 
Schedule 7
COPYRIGHTS
PATENTS
TRADEMARKS
INTELLECTUAL PROPERTY LICENSES
OTHER INTELLECTUAL PROPERTY


 
 

--------------------------------------------------------------------------------

 
Schedule 8
COMMERCIAL TORT CLAIMS


 
 

--------------------------------------------------------------------------------

 
Exhibit A to
Guarantee and Collateral Agreement
INSERT TO LLC/PARTNERSHIP AGREEMENT
Pledgee’s Rights. Notwithstanding anything contained herein to the contrary, the
[Member/Partner] may pledge or hypothecate any or all of its
[Interest/Units/Partnership Interests], including all economic rights, control
rights and status rights as a [Member/Partner], to any lender (or any agent
acting on such lender’s behalf) to the Company or any affiliate of the Company,
and any Transfer of such [Interest/Units/Partnership Interests] pursuant to any
such lender's (or agent's) exercise of remedies in connection with any such
pledge or hypothecation will be permitted under this Agreement without further
action or approval required hereunder. Notwithstanding anything contained herein
to the contrary, upon a default under the financing giving rise to any pledge or
hypothecation of an [Interest/Units/Partnership Interests], the lender (or
agent) may, as set forth in the applicable pledge or hypothecation agreement,
and without further approval of the [Member/Partner] and without becoming a
[Member/Partner], exercise the voting rights of the [Member/Partner].
Notwithstanding anything contained herein to the contrary, and without complying
with any other procedures set forth in this Agreement, upon the exercise of
remedies in connection with a pledge or hypothecation, (a) the lender (or agent)
or transferee of such lender (or agent), as the case may be, will become a
[Member/Partner] under this Agreement and will succeed to all of the rights and
powers, including the right to participate in the management of the business and
affairs of the Company, and will be bound by all of the obligations, of a
[Member/Partner] under this Agreement without taking any further action on the
part of such lender (or agent) or transferee, as the case may be, and (b)
following such exercise of remedies, the pledging [Member/Partner] will cease to
be a [Member/Partner] (to the extent of the [Interest/Units/Partnership
Interests] so pledged) and will have no further rights or powers under this
Agreement with respect to the [Interest/Units/Partnership Interests] so pledged.
The execution and delivery of this Agreement by the [Member/Partner] constitutes
all necessary approval of the [Member/Partner] under the Act to the foregoing
provisions of this Section [●]. This Section [●] may not be amended or modified
so long as any of the [Interest/Units/Partnership Interests] is subject to a
pledge or hypothecation without the pledgee's (or the transferee of such
pledgee's) prior written consent. Each recipient of a pledge or hypothecation of
an [Interest/Units/Partnership Interests] will be a third party beneficiary of
the provisions of this Section [●].


 
 

--------------------------------------------------------------------------------

 


Exhibit B to
Guarantee and Collateral Agreement


FORM OF UNCERTIFICATED SECURITIES CONTROL AGREEMENT1
This CONTROL AGREEMENT (as amended, supplemented or otherwise modified from time
to time, the “Control Agreement”) dated as of _______ ___, ____, is made by and
among _______________, a __________ corporation (the “Grantor”), BARCLAYS BANK
PLC, as Agent (in such capacity and together with its successors and assigns in
such capacity, the “Agent”) for the Secured Parties (as defined in the Guarantee
and Collateral Agreement referred to below), and ____________, a ____________
corporation (the “Issuer”).
WHEREAS, the Grantor has granted to the Agent for the benefit of the Secured
Parties a security interest in the uncertificated securities of the Issuer owned
by the Grantor from time to time (collectively, the “Pledged Securities”), and
all additions thereto and substitutions and proceeds thereof (collectively, with
the Pledged Securities, the “Collateral”) pursuant to a Guarantee and Collateral
Agreement, dated as of ___________ __, ____ (as amended, restated, supplemented,
or otherwise modified from time to time, the “Guarantee and Collateral
Agreement”), among the Grantor and the other persons party thereto as grantors
in favor of the Agent.
WHEREAS, the following terms which are defined in Articles 8 and 9 of the
Uniform Commercial Code in effect in the State of New York on the date hereof
(the “UCC”) are used herein as so defined: Adverse Claim, Control, Instruction,
Proceeds and Uncertificated Security.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
SECTION 1. Notice of Security Interest. The Grantor, the Agent and the Issuer
are entering into this Control Agreement to perfect, and to confirm the priority
of, the Agent’s security interest in the Collateral. The Issuer acknowledges
that this Control Agreement constitutes written notification to the Issuer of
the Agent’s security interest in the Collateral. The Issuer agrees to promptly
make all necessary entries or notations in its books and records to reflect the
Agent’s security interest in the Collateral and, upon request by the Agent, to
register the Agent as the registered owner of any or all of the Pledged
Securities. The Issuer acknowledges that the Agent has control over the
Collateral.
SECTION 2. Collateral. The Issuer hereby represents and warrants to, and agrees
with the Grantor and the Agent that (i) the terms of any limited liability
company interests or partnership interests included in the Collateral from time
to time shall expressly provide that they are securities governed by Article 8
of the Uniform Commercial Code in effect from time to time in the State of
[__________],2 (ii) the Pledged Securities are uncertificated securities, (iii)
the issuer’s jurisdiction is, and during the term of this Control Agreement
shall remain, the State of [____________],(iv) Schedule 1 contains a true and
complete description of the Pledged Securities as of the date hereof and (v)
except for the claims and interests of the Agent and the Grantor in the
Collateral, the Issuer does not know of any claim to or security interest or
other interest in the Collateral.
1 Use this form where the collateral is an uncertificated security.
2 Insert the "issuer's jurisdiction" from clause (iii) of Section 2.
 
 

--------------------------------------------------------------------------------

 
SECTION 3. Control. The Issuer hereby agrees, upon written direction from the
Agent and without further consent from the Grantor, (a) to comply with all
instructions and directions of any kind originated by the Agent concerning the
Collateral, to liquidate or otherwise dispose of the Collateral as and to the
extent directed by the Agent and to pay over to the Agent all proceeds without
any set-off or deduction, and (b) except as otherwise directed by the Agent, not
to comply with the instructions or directions of any kind originated by the
Grantor or any other person.
SECTION 4. Other Agreements. The Issuer shall notify promptly the Agent and the
Grantor if any other person asserts any lien, encumbrance, claim (including any
adverse claim) or security interest in or against any of the Collateral. In the
event of any conflict between the provisions of this Control Agreement and any
other agreement governing the Pledged Securities or the Collateral, the
provisions of this Control Agreement shall control.
SECTION 5. Protection of Issuer. The Issuer may rely and shall be protected in
acting upon any notice, instruction or other communication that it reasonably
believes to be genuine and authorized.
SECTION 6. Termination. This Control Agreement shall terminate automatically
upon receipt by the Issuer of written notice executed by the Agent that (i) the
Discharge of the Secured Obligations has occurred, or (ii) all of the Collateral
has been released, whichever is sooner, and the Issuer shall thereafter be
relieved of all duties and obligations hereunder.
SECTION 7. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three (3) days after being deposited in the
mail, postage prepaid, or, in the case of telecopy notice, when received, to the
Grantor’s and the Agent’s addresses as set forth in the Guarantee and Collateral
Agreement, and to the Issuer’s address as set forth below, or to such other
address as any party may give to the others in writing for such purpose:
[Name of Issuer]
[Address of Issuer]
Attention:
Telephone: ( ) -_______
Telecopy: ( ) -_______
SECTION 8. Amendments in Writing. None of the terms or provisions of this
Control Agreement may be waived, amended, supplemented or otherwise modified
except by a written instrument executed by the parties hereto.
 
 

--------------------------------------------------------------------------------

 
SECTION 9. Entire Agreement. This Control Agreement and the Guarantee and
Collateral Agreement constitute the entire agreement and supersede all other
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof.
SECTION 10. Execution in Counterparts. This Control Agreement may be executed in
any number of counterparts by one or more parties to this Control Agreement and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed signature page of this Control
Agreement by facsimile or other electronic transmission (e.g., “pdf”, or “tif”
format) shall be effective as delivery of a manually executed counterpart
hereof.
SECTION 11. Successors and Assigns. This Control Agreement shall be binding upon
the successors and assigns of each of the parties hereto and shall inure to the
benefit of the parties hereto and their respective successors and assigns,
provided that neither the Grantor nor the Issuer may assign, transfer or
delegate any of its rights or obligations under this Control Agreement without
the prior written consent of the Agent and any such assignment, transfer or
delegation without such consent shall be null and void.
SECTION 12. Severability.
In the event any one or more of the provisions contained in this Control
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 13. Section Headings.
The Section headings used in this Control Agreement are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.
SECTION 14. Submission to Jurisdiction; Waivers.
Each of the Grantor and the Issuer hereby irrevocably and unconditionally:
(a) submits for itself and its property in any legal action or proceeding
relating to this Control Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the State of New York sitting in the Borough of Manhattan, the courts of the
United States for the Southern District of New York sitting in the Borough of
Manhattan, and appellate courts from any thereof;
(b) agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York state court or, to the fullest extent
permitted by applicable law, in such federal court;
 
 

--------------------------------------------------------------------------------

 
(c) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this Control Agreement
shall affect any right that any Secured Party may otherwise have to bring any
action or proceeding relating to this Control Agreement or any other Loan
Document against the Grantor or any of its assets in the courts of any
jurisdiction;
(d) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(e) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Grantor at its
address referred to in Section 7 of this Control Agreement or at such other
address of which the Agent shall have been notified pursuant thereto;
(f) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and
(g) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover any special, exemplary, punitive or consequential damages.
SECTION 15. GOVERNING LAW AND JURISDICTION.
THIS CONTROL AGREEMENT HAS BEEN DELIVERED TO AND ACCEPTED BY THE AGENT AND WILL
BE DEEMED TO BE MADE IN THE STATE OF NEW YORK. THIS CONTROL AGREEMENT AND ANY
DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS CONTROL
AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE
APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF
THE UCC RELATING TO THE LAW OF GOVERNING PERFECTION AND EFFECT OF PERFECTION OR
PRIORITY OF THE SECURITY INTERESTS).
SECTION 16. WAIVER OF JURY TRIAL.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
CONTROL AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE, THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS CONTROL AGREEMENT BY, AMONG OTHER THINS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the undersigned has caused this Control Agreement to
be duly executed and delivered as of the date first above written.

 
[NAME OF GRANTOR]
           
By:
     
Name:
   
Title:
             
BARCLAYS BANK PLC,
as Collateral Agent
             
By:
     
Name:
   
Title:
             
[NAME OF ISSUER]
           
By:
     
Name:
   
Title:
     

 
 

--------------------------------------------------------------------------------

 
EXHIBIT C-1
TO GUARANTEE AND COLLATERAL AGREEMENT


FORM OF COPYRIGHT SECURITY AGREEMENT
This COPYRIGHT SECURITY AGREEMENT, dated as of [__________], 20[__] (this
“Agreement”), is made by each of the signatories hereto indicated as a “Grantor”
(each a “Grantor” and collectively, the “Grantors”) in favor of BARCLAYS BANK
PLC, as Collateral Agent for the Secured Parties (in such capacity and together
with its successors and assigns in such capacity, the “Agent”).
WHEREAS, pursuant to that certain Credit Agreement dated as of May 16, 2013 by
and among TALLGRASS ENERGY PARTNERS, LP, a Delaware Master Limited Partnership
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto (the “Lenders”), BARCLAYS BANK PLC, as
Administrative Agent and Collateral Agent, and the other parties from time to
time party thereto (as the same may hereafter be amended, restated, supplemented
or otherwise modified from time to time, the "Credit Agreement"), the Lenders
and Issuing Banks have severally agreed to make extensions of credit to the
Borrower upon the terms and conditions set forth therein, to the Borrower; and
WHEREAS, as a condition precedent to the obligation of the Lenders and Issuing
Banks to make their respective extension of credit to the Borrower under the
Credit Agreement, the Grantors entered into a Guarantee and Collateral Agreement
dated as of May 16, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”) between
each of the Grantors and the Agent, pursuant to which each of the Grantors
assigned, transferred and granted to the Agent, for the benefit of the Secured
Parties, a security interest in the Copyright Collateral (as defined below);
WHEREAS, pursuant to the Guarantee and Collateral Agreement, each Grantor agreed
to execute and this Agreement, in order to record the security interest granted
to the Agent for the benefit of the Secured parties with the United States
Copyright Office.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Agent as follows:
SECTION 1. Defined Terms
Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Guarantee and Collateral Agreement, and if not defined
therein, shall have the respective meanings given thereto in the Credit
Agreement.
 
 

--------------------------------------------------------------------------------

 
SECTION 2. Grant of Security Interest
Each Grantor hereby assigns and transfers to the Agent, and hereby grants to the
Agent, for the benefit of the Secured Parties, a security interest in, all of
the following property, in each case, wherever located and now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
but specifically excluding any of the following that constitutes Excluded
Assets, the “Copyright Collateral”) as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:
(a) all works of authorship and all intellectual property rights therein, all
United States and foreign copyrights (whether or not the underlying works of
authorship have been published), including but not limited to copyrights in
software and databases, all designs (including but not limited to all industrial
designs, “Protected Designs” within the meaning of 17 U.S.C. 1301 et. Seq. and
Community designs), and all “Mask Works” (as defined in 17 U.S.C. 901 of the
U.S. Copyright Act), whether registered or unregistered, and with respect to any
and all of the foregoing: (i) all registrations and applications for
registration thereof including, without limitation, the registrations and
applications listed in Schedule A attached hereto, (ii) all extensions,
renewals, and restorations thereof, (iii) all rights to sue or otherwise recover
for any past, present and future infringement or other violation thereof, (iv)
all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (v) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world
(collectively “Copyrights”); and
(b) all written agreements, licenses and covenants pursuant to which such
Grantor has been granted exclusive rights in any registered Copyrights or has
otherwise been granted or has granted a covenant not to sue for infringement or
other violation of any registered Copyrights, including, without limitation,
each agreement listed in Schedule A attached hereto.
SECTION 3. Security Agreement
The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Agent for the Secured
Parties pursuant to the Guarantee and Collateral Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Agent with
respect to the security interest in the Copyright Collateral made and granted
hereby are more fully set forth in the Guarantee and Collateral Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Agreement is deemed to
conflict with the Guarantee and Collateral Agreement, the provisions of the
Guarantee and Collateral Agreement shall control.
SECTION 4. Governing Law
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
EFFECT OF PERFECTION OF THE SECURITY INTERESTS).
 
 

--------------------------------------------------------------------------------

 
SECTION 5. Counterparts
This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.
[Remainder of page intentionally left blank]
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 
[NAME OF GRANTOR]
  as Grantor            
By:
     
Name:
   
Title:
     

STATE OF ______________ )
) ss.
COUNTY OF _____________ )


On this ____ day of ____________, ____ before me personally appeared
___________________, proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing Copyright Security Agreement on behalf of
____________________, who being by me duly sworn did depose and say that he/she
is an authorized officer of such corporation, that such instrument was signed on
behalf of such corporation as authorized by its Board of Directors and that
he/she acknowledged such instrument to be the free act and deed of such
corporation.

      Notary Public          
[NAME OF GRANTOR]
           
By:
     
Name:
   
Title:
     

 
STATE OF ______________ )
) ss.
COUNTY OF _____________ )
 
On this ____ day of ____________, ____ before me personally appeared
___________________, proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing Copyright Security Agreement on behalf of
____________________, who being by me duly sworn did depose and say that he/she
is an authorized officer of such corporation, that such instrument was signed on
behalf of such corporation as authorized by its Board of Directors and that
he/she acknowledged such instrument to be the free act and deed of such
corporation.
 
 

--------------------------------------------------------------------------------

 
[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]
 
 
 
 

--------------------------------------------------------------------------------

 
 
Accepted and Agreed:
BARCLAYS BANK PLC,
as Collateral Agent
 
By:
Name:
Title:


 
 

--------------------------------------------------------------------------------

 
SCHEDULE A
to
COPYRIGHT SECURITY AGREEMENT


COPYRIGHT REGISTRATIONS
Title
Registration No.
Registration Date
                             



COPYRIGHT APPLICATIONS


Title
Application / Case No.
Filing Date
                             







EXCLUSIVE COPYRIGHT LICENSES
Description of Copyright License
Name of Licensor
Registration Number of underlying Copyright
                             

 
 

--------------------------------------------------------------------------------

 


EXHIBIT C-2
TO GUARANTEE AND COLLATERAL AGREEMENT


FORM OF PATENT SECURITY AGREEMENT
This PATENT SECURITY AGREEMENT, dated as of [__________], 20[__] (this
“Agreement”), is made by each of the signatories hereto indicated as a Grantor
(each a “Grantor” and collectively, the “Grantors”) in favor of BARCLAYS BANK
PLC, as Collateral Agent for the Secured Parties (in such capacity and together
with its successors and assigns in such capacity, the “Agent”).
WHEREAS, pursuant to that certain Credit Agreement dated as of May 16, 2013 by
and among TALLGRASS ENERGY PARTNERS, LP), a Delaware Master Limited Partnership
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto (the “Lenders”), BARCLAYS BANK PLC, as
Administrative Agent and Collateral Agent, and the other parties from time to
time party thereto (as the same may hereafter be amended, restated, supplemented
or otherwise modified from time to time, the "Credit Agreement"), the Lenders
have severally agreed to make extensions of credit to the Borrower upon the
terms and conditions set forth therein, to the Borrower; and
WHEREAS, as a condition precedent to the obligation of the Lenders and Issuing
Banks to make their respective extension of credit to the Borrower under the
Credit Agreement, the Grantors entered into a Guarantee and Collateral Agreement
dated as of May 16, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”) between
each of the Grantors and the Agent, pursuant to which each of the Grantors
assigned, transferred and granted to the Agent, for the benefit of the Secured
Parties, a security interest in the Patent Collateral (as defined below);
WHEREAS, pursuant to the Guarantee and Collateral Agreement, each Grantor agreed
to execute and this Agreement, in order to record the security interest granted
to the Agent for the benefit of the Secured parties with the United States
Patent and Trademark Office.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Agent as follows::
SECTION. 1. Defined Terms
Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Guarantee and Collateral Agreement, and if not defined
therein, shall have the respective meanings given thereto in the Credit
Agreement.
 
 

--------------------------------------------------------------------------------

 
SECTION 2. Grant of Security Interest.
Each Grantor hereby assigns and transfers to the Agent, and hereby grants to the
Agent, for the benefit of the Secured Parties, a security interest in, all of
the following property, in each case, wherever located and now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
but specifically excluding any of the following that constitutes Excluded
Assets, the “Patent Collateral”) as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations: all patentable
inventions and designs, all United States, foreign, and multinational patents,
certificates of invention, and similar industrial property rights, and
applications for any of the foregoing, including without limitation: (i) each
patent and patent application listed in Schedule A attached hereto (ii) all
reissues, substitutes, divisions, continuations, continuations-in-part,
extensions, renewals, and reexaminations thereof, (iii) all inventions and
improvements described and claimed therein, (iv) all rights to sue or otherwise
recover for any past, present and future infringement or other violation
thereof, (v) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages, and proceeds of suit
now or hereafter due and/or payable with respect thereto, income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto, and (vi) all other rights of any accruing thereunder or pertaining
thereto throughout the world.
SECTION 3. Security Agreement
The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Agent for the Secured
Parties pursuant to the Guarantee and Collateral Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Agent with
respect to the security interest in the Patent Collateral made and granted
hereby are more fully set forth in the Guarantee and Collateral Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Agreement is deemed to
conflict with the Guarantee and Collateral Agreement, the provisions of the
Guarantee and Collateral Agreement shall control.
SECTION 4. Governing Law
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
EFFECT OF PERFECTION OF THE SECURITY INTERESTS).
 
 

--------------------------------------------------------------------------------

 
SECTION 5. Counterparts
This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.
[Remainder of page intentionally left blank]
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 
[NAME OF GRANTOR]
  as Grantor            
By:
     
Name:
   
Title:
     

STATE OF ______________ )
) ss.
COUNTY OF _____________ )
On this ____ day of ____________, ____ before me personally appeared
___________________, proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing Patent Security Agreement on behalf of
____________________, who being by me duly sworn did depose and say that he/she
is an authorized officer of such corporation, that such instrument was signed on
behalf of such corporation as authorized by its Board of Directors and that
he/she acknowledged such instrument to be the free act and deed of such
corporation.

      Notary Public          
[NAME OF GRANTOR]
           
By:
     
Name:
   
Title:
     

 
 

--------------------------------------------------------------------------------

 




STATE OF ______________ )
) ss.
COUNTY OF _____________ )
On this ____ day of ____________, ____ before me personally appeared
___________________, proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing Patent Security Agreement on behalf of
____________________, who being by me duly sworn did depose and say that he/she
is an authorized officer of such corporation, that such instrument was signed on
behalf of such corporation as authorized by its Board of Directors and that
he/she acknowledged such instrument to be the free act and deed of such
corporation.


[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]
 
 
 
 

--------------------------------------------------------------------------------

 
 
Accepted and Agreed:
BARCLAYS BANK PLC,
as Collateral Agent
By:
Name:
Title:


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
to
PATENT SECURITY AGREEMENT


PATENTS AND PATENT APPLICATIONS
Title
Application No.
Filing Date
Patent No.
Issue Date
                                                 



 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT C-3
TO GUARANTEE AND COLLATERAL AGREEMENT
 
FORM OF TRADEMARK SECURITY AGREEMENT
 
This TRADEMARK SECURITY AGREEMENT, dated as of [__________], 20[__] (this
“Agreement”), is made by each of the signatories hereto indicated as a Grantor
(each a “Grantor” and collectively, the “Grantors”) in favor of BARCLAYS BANK
PLC, as Collateral Agent for the Secured Parties (in such capacity and together
with its successors and assigns in such capacity, the “Agent”).
 
WHEREAS, pursuant to that certain Credit Agreement dated as of May 16, 2013 by
and among TALLGRASS ENERGY PARTNERS, LP, a Delaware Master Limited Partnership
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto (the “Lenders”), BARCLAYS BANK PLC, as
Administrative Agent and Collateral Agent, and the other parties from time to
time party thereto (as the same may hereafter be amended, restated, supplemented
or otherwise modified from time to time, the "Credit Agreement"), the Lenders
and Issuing Banks have severally agreed to make extensions of credit to the
Borrower upon the terms and conditions set forth therein, to the Borrower; and
 
WHEREAS, as a condition precedent to the obligation of the Lenders and Issuing
Banks to make their respective extension of credit to the Borrower under the
Credit Agreement, the Grantors entered into a Guarantee and Collateral Agreement
dated as of May 16, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”) between
each of the Grantors and the Agent, pursuant to which each of the Grantors
assigned, transferred and granted to the Agent, for the benefit of the Secured
Parties, a security interest in the Trademark Collateral (as defined below);
 
WHEREAS, pursuant to the Guarantee and Collateral Agreement, each Grantor agreed
to execute and this Agreement, in order to record the security interest granted
to the Agent for the benefit of the Secured parties with the United States
Patent and Trademark Office.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Agent as follows:
 
SECTION 1.         Defined Terms
 
Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Guarantee and Collateral Agreement, and if not defined
therein, shall have the respective meanings given thereto in the Credit
Agreement.
 
SECTION 2.         Grant of Security Interest in Trademark Collateral
 
 
 
 

--------------------------------------------------------------------------------

 
 
                                SECTION 2.1      Grant of Security.  Each
Grantor hereby assigns and transfers to the Agent, and hereby grants to the
Agent, for the benefit of the Secured Parties, a security interest in, all of
the following property, in each case, wherever located and now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
but specifically excluding any of the following that constitutes Excluded
Assets, the “Trademark Collateral”) as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations: all domestic, foreign
and multinational trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade dress, trade
styles, logos, Internet domain names, other indicia of origin or source
identification, and general intangibles of a like nature, whether registered or
unregistered, and with respect to any and all of the foregoing: (i) all
registrations and applications for registration thereof including, without
limitation, the registrations and applications listed in Schedule A attached
hereto, (ii) all extension and renewals thereof, (iii) all of the goodwill of
the business connected with the use of and symbolized by any of the foregoing,
(iv) all rights to sue or otherwise recover for any past, present and future
infringement, dilution, or other violation thereof, (iv) all Proceeds of the
foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages and proceeds of suit now or hereafter due and/or
payable with respect thereto, and (v) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world.
 
                SECTION 2.2       Certain Limited Exclusions.  Notwithstanding
anything herein to the contrary, in no event shall the Trademark Collateral
include or the security interest granted under Section 2.1 hereof attach to any
“intent-to-use” application for registration of a Trademark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law.
 
SECTION 3.         Security Agreement
 
The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Agent for the Secured
Parties pursuant to the Guarantee and Collateral Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Agent with
respect to the security interest in the Trademark Collateral made and granted
hereby are more fully set forth in the Guarantee and Collateral Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.  In the event that any provision of this Agreement is deemed
to conflict with the Guarantee and Collateral Agreement, the provisions of the
Guarantee and Collateral Agreement shall control.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 4.         Governing Law
 
           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW
(OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING
PERFECTION AND EFFECT OF PERFECTION OF THE SECURITY INTERESTS).
 
SECTION 5.         Counterparts
 
This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.
 
[Remainder of page intentionally left blank]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.
 
 

 
[NAME OF GRANTOR],
as Grantor
               
By
       
Name:
       
Title:
           



 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
STATE OF                                )
                                                    )    ss.
COUNTY OF                            )
 
On this ____ day of ____________, ____ before me personally appeared
___________________, proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing Trademark Security Agreement on behalf of
____________________, who being by me duly sworn did depose and say that he/she
is an authorized officer of such corporation, that such instrument was signed on
behalf of such corporation as authorized by its Board of Directors and that
he/she acknowledged such instrument to be the free act and deed of such
corporation.
 

             
Notary Public
         
[NAME OF GRANTOR]
               
By
       
Name:
       
Title:
           

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
STATE OF                               )
                                                   )     ss.
COUNTY OF                           )
 
On this ____ day of ____________, ____ before me personally appeared
___________________, proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing Trademark Security Agreement on behalf of
____________________, who being by me duly sworn did depose and say that he/she
is an authorized officer of such corporation, that such instrument was signed on
behalf of such corporation as authorized by its Board of Directors and that
he/she acknowledged such instrument to be the free act and deed of such
corporation.
 
[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER
GRANTORS]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Accepted and Agreed:
         
BARCLAYS BANK PLC,
as Collateral Agent
         
By:
       
Name:
       
Title:
             

 
 


 
SCHEDULE A
to
TRADEMARK SECURITY AGREEMENT
 


 
TRADEMARK REGISTRATIONS AND APPLICATIONS
 
Mark
Serial No.
Filing Date
Registration No.
Registration Date
                                                 



 


 
 

--------------------------------------------------------------------------------

 


 
 
Annex 1 to
Guarantee and Collateral Agreement
 
ASSUMPTION AGREEMENT, dated as of ____________,  ____, made by
______________________, a _______________ corporation (the “Additional
Grantor”), in favor of BARCLAYS BANK PLC, as Collateral Agent (in such capacity
and together with its successors and assigns in such capacity, the “Agent”) for
(i) the Lenders from time to time party to the Credit Agreement referred to
below, and (ii) the other Secured Parties (as defined in the Guarantee and
Collateral Agreement (as hereinafter defined)).  All capitalized terms not
defined herein shall have the meaning ascribed to them in such Credit Agreement.
 
 
W I T N E S S E T H:
 
WHEREAS, Tallgrass Energy Partners, LP (the “Borrower”), the Lenders, Issuing
Banks and the Agent have entered into a Credit Agreement, dated as of May 16,
2013 (as amended, supplemented, replaced or otherwise modified from time to
time, the “Credit Agreement”);
 
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of May 16, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Agent for the benefit of the Secured
Parties;
 
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1.     Guarantee and Collateral Agreement.
 
  By executing and delivering this Assumption Agreement, the Additional Grantor,
as provided in Section 9.14 of the Guarantee and Collateral Agreement, hereby
becomes a party to the Guarantee and Collateral Agreement as a Guarantor and
Grantor thereunder with the same force and effect as if originally named therein
as a Guarantor and Grantor and, without limiting the generality of the
foregoing, hereby expressly assumes all obligations and liabilities of a
Guarantor and Grantor thereunder.  The information set forth in Annex 1-A hereto
is hereby added to the information set forth in Schedules _____________1 to the
Guarantee and Collateral Agreement.  The Additional Grantor hereby represents
and warrants that each of the representations and warranties contained in
Section 4 of the Guarantee and Collateral Agreement is true and correct on and
as the date hereof (after giving effect to this Assumption Agreement) as if made
on and as of such date.
 
 
 
_____________________________
 
1     Refer to each Schedule which needs to be supplemented.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.     GOVERNING LAW.
 
  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
3.     Successors and Assigns.
 
This Assumption Agreement will be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, except that the
Additional Grantor may not assign, transfer or delegate any of its rights or
obligations under this Assumption Agreement without the prior written consent of
the Agent and any such assignment, transfer or delegation without such consent
shall be null and void.
 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 

 
[ADDITIONAL GRANTOR]
               
By
       
Name:
       
Title:
           



 


 
 

--------------------------------------------------------------------------------

 
 
 
Annex 1A
 
 
 


 